         Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 1 of 269




               IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION
____________________________________________ x
                                             :                          Chapter 11
In re                                        :
                                             :                          Case No. 20-33568 (DRJ)
CALIFORNIA RESOURCES CORPORATION,            :
et al.,1                                     :                          Joint Administration Pending
                                             :
                             Debtors.        :
____________________________________________ x

           DECLARATION OF TODD A. STEVENS IN SUPPORT OF DEBTORS’
               CHAPTER 11 PETITIONS AND FIRST DAY PLEADINGS

                 I, Todd A. Stevens, hereby declare as follows:

                 1.      I am the President and Chief Executive Officer of Debtor California

Resources Corporation. I have served this role since 2014 when Debtor California Resources

Corporation was spun-off from Occidental Petroleum Corporation (“Occidental”). I spent 20

years in management positions at Occidental and its affiliates, including serving as Vice

President—Corporate Development from 2012 to 2014, as Vice President—California

Operations (Oxy Oil & Gas) from 2008 to 2012, and as Vice President—Acquisitions and

Corporate Finance from 2004 to 2012. I hold a Master of Business Administration degree from




1
    The Debtors in these chapter 11 cases and the last four digits of their U.S. taxpayer identification numbers
    are: California Resources Corporation (0947); California Heavy Oil, Inc. (4630); California Resources Coles
    Levee, L.P. (2995); California Resources Coles Levee, LLC (2087); California Resources Elk Hills, LLC
    (7310); California Resources Long Beach, Inc. (6046); California Resources Mineral Holdings LLC (4443);
    California Resources Petroleum Corporation (9218); California Resources Production Corporation (5342);
    California Resources Production Mineral Holdings, LLC (9071); California Resources Real Estate Ventures,
    LLC (6931); California Resources Royalty Holdings, LLC (6393); California Resources Tidelands, Inc. (0192);
    California Resources Wilmington, LLC (0263); CRC Construction Services, LLC (7030); CRC Marketing, Inc.
    (0941); CRC Services, LLC (6989); Monument Production, Inc. (0782); Oso Verde Farms, LLC (7436); Socal
    Holding, LLC (3524); Southern San Joaquin Production, Inc. (4423); Thums Long Beach Company (1774);
    Tidelands Oil Production Company LLC (5764). The Debtors’ corporate headquarters is located at 27200
    Tourney Road, Suite 200, Santa Clarita, CA 91355.




SC1:5200223.11
         Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 2 of 269




the University of Southern California and a Bachelor of Science degree from the United States

Military Academy.

                 2.    I am generally familiar with the Debtors’ day-to-day operations, financial

affairs, business affairs and books and records. Except as otherwise indicated, all facts set forth

in this declaration (the “Declaration”) are based on my personal knowledge, my review of

relevant materials, my opinion based on my experience, knowledge and information concerning

the Debtors’ operations and financial affairs or briefings from the Debtors’ other senior

executives.

                 3.    On the date hereof (the “Petition Date”), each of the Debtors filed a

voluntary petition for relief under chapter 11 of title 11 of the United States Code, 11 U.S.C.

§§ 101 et seq. (the “Bankruptcy Code”). In order to enable the Debtors to minimize the adverse

effects of the commencement of these chapter 11 cases on their business operations, the Debtors

request various first day relief (collectively, the “First Day Motions”). The First Day Motions

seek relief aimed at, among other goals: (a) preserving the Debtors’ assets and operations;

(b) continuing the Debtors’ cash management systems and other business operations; (c) using

cash collateral and securing fully committed debtor-in-possession (“DIP”) financing; and

(d) establishing certain administrative procedures to facilitate a smooth transition into chapter 11.

The requested relief is essential to the success of these chapter 11 cases.

I.       The Debtors’ Corporate History

                 4.    Debtor California Resources Corporation (“CRC”) was incorporated in

Delaware on April 23, 2014 as a wholly owned subsidiary of Occidental. On December 1, 2014,

CRC was spun-off from Occidental and became an independent, publicly traded company. CRC

is an independent, publicly traded oil and natural gas exploration and production company that,



                                                 -2-
SC1:5200223.11
         Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 3 of 269




with its wholly owned subsidiaries, operates properties exclusively within California with offices

throughout California and in Houston, Texas.

                 5.   CRC is the direct parent of 15 of the Debtor subsidiaries. Of these direct

subsidiaries, Debtors California Heavy Oil, Inc., Socal Holding, LLC, Southern San Joaquin

Production, Inc., California Resources Petroleum Corporation, California Resources Elk Hills

LLC, California Resources Production Corporation, California Resources Long Beach, Inc.,

California Resources Mineral Holdings LLC and California Resources Production Mineral

Holding LLC are all owners and operators of oil and gas assets. Debtor CRC Marketing, Inc.

primarily markets the Debtors’ production. Debtor CRC Services, LLC manages the Debtors’

centralized cash management system and provides procurement and IT services. Debtor CRC

Construction Services, LLC is party to a project labor agreement. Debtor California Resources

Real Estate Ventures, LLC owns and operates commercial real estate. Debtor California

Resources Royalty Holdings, LLC owns and holds non-participating royalty interests in the

Debtors’ oil and gas assets. Debtor Oso Verde Farms, LLC is the Debtors’ farming entity.

                 6.   Of the seven other Debtor subsidiaries, Debtor California Resources Elk

Hills, LLC is the direct or indirect parent of two downstream subsidiaries: California Resources

Coles Levee, L.P. and California Resources Coles Levee, LLC; Debtor California Resources

Long Beach, Inc. is the direct or indirect parent of four subsidiaries: California Resources

Tidelands, Inc., California Resources Wilmington, LLC, Tidelands Oil Production Company

LLC and Thums Long Beach Company and Debtor California Resources Production Corporation

is the direct parent of Monument Production Inc. Debtors California Resources Coles Levee,

L.P. and California Resources Coles Levee, LLC are the owners of the North and South Coles

Levee fields. Debtors California Resources Tidelands, Inc., California Resources Wilmington,



                                                -3-
SC1:5200223.11
         Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 4 of 269




LLC, Tidelands Oil Production Company LLC, Thums Long Beach Company and Monument

Production Inc. are owners or contract operators of oil and gas assets.

II.      The Debtors’ Assets and Operations

                 7.    The Debtors are the largest oil and natural gas producer in California on a

gross operated basis, operating over half of the fields in the state.




         A.      Mineral Acreage

                 8.    While the majority of California production is shallow, CRC accounts for

the majority of deeper production.




                                                  -4-
SC1:5200223.11
         Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 5 of 269




                 9.    The Debtors’ operations are located exclusively in California with a vast

majority of the operations in four of the oil and natural gas basins: San Joaquin, Los Angeles,

Ventura and Sacramento.




                 10.   The Elk Hills field, the former U.S. Government strategic petroleum

reserve located in the San Joaquin basin, is the Debtors’ largest producing asset and one of the

largest fields in the continental U.S. based on the field’s total recoverable and proved reserves.

                 11.   The Debtors hold the largest privately held mineral acreage position in

California, consisting of approximately 2.2 million net mineral acres spanning California’s four

major oil and natural gas basins. Approximately 60% of the Debtors’ total net mineral interest

position is held in fee, approximately 23% is subject to term leases, and approximately 17% is

held by production (where the Debtors are parties to contractual arrangements granting the

Debtors exploration and production rights as long as the Debtors continue to produce oil and

natural gas in paying quantities from the acreage associated with those arrangements). The total

developed and undeveloped mineral acreage across these four basins as of December 31, 2019 is

as follows:


                                                 -5-
SC1:5200223.11
         Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 6 of 269




                         San Joaquin              Los Angeles               Ventura               Sacramento
                                                                                                                               Total
                            Basin                    Basin                   Basin                   Basin
                                                                           (in thousands)
 Developed1
    Gross2                      426                      21                      63                     266                     776
     Net3                       349                      16                      61                     247                     673
 Undeveloped4
    Gross2                    1,275                      17                     204                     348                    1,844
     Net3                     1,041                      14                     171                     265                    1,491
 Total
    Gross2                    1,701                      38                     267                     614                    2,620
     Net3                     1,390                      30                     232                     512                    2,164
  1.   Mineral acres spaced or assigned to productive wells.
  2.   Total number of mineral acres in which interests are owned.
  3.   Net mineral acreage includes acreage reduced to the Debtors’ fractional ownership interest and interests under arrangements similar to
       production-sharing contracts (“PSCs”).
  4.   Mineral acres on which wells have not been drilled or completed to a point that would permit the production of commercial quantities of
       oil and natural gas, regardless of whether the mineral acreage contains proved reserves.


         B.         Reserves

                  12.           As of December 31, 2019, the Debtors had total estimated proved reserves

of approximately 644 million barrels of oil equivalent (“boe”), of which 493 million boe were

proved developed reserves and 151 million boe were proved undeveloped reserves. Of these

amounts, 417 million boe were attributable to the San Joaquin basin, 170 million to the Los

Angeles basin, 42 million to the Ventura basin and 15 million to the Sacramento basin.

                  13.           CRC refers to PV-10, a non-GAAP financial measure that represents the

year-end present value of estimated future cash inflows from proved oil and natural gas reserves,

less future development and production costs, discounted at 10% per annum to reflect the timing

of future cash flows and using the unweighted arithmetic average of the first-day-of-the-month

price for each month within the calendar year. As of December 31, 2019, the PV-10 of CRC’s

proved reserves was approximately $6.8 billion.

         C.         Drilling Locations

                  14.           As of December 31, 2019, the Debtors had approximately 2,100 gross




                                                                    -6-
SC1:5200223.11
         Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 7 of 269




(1,809 net)2 drilling locations attributable to their proved undeveloped reserves. The Debtors

have identified a multi-year inventory of 16,270 gross (15,800 net) unproven drilling locations

that are not associated with proved undeveloped reserves but are specifically identified on a

field-by-field basis considering the applicable geologic, engineering and production data. The

Debtors also have an exploration portfolio, which contains approximately 13,910 gross (6,660

net) unrisked prospective drilling locations identified in conventional reservoirs and 6,400 gross

(5,300 net) unrisked prospective resource drilling locations identified in unconventional

reservoirs.

         D.       Productive Wells

                 15.      Productive wells are those that produce, or are capable of producing,

commercial quantities of hydrocarbons, regardless of whether they produce a reasonable rate of

return at any given point in time. As of December 31, 2019, the Debtors had 10,712 gross (9,695

net) productive oil wells and 1,086 gross (1,003 net) productive natural gas wells. The Debtors’

average working interest in producing wells is approximately 90%.

         E.       Production Sharing Contracts

                 16.      Debtors Tidelands Oil Production Company LLC and California

Resources Long Beach, Inc. are parties to certain PSCs related to the development of certain

portions of the Wilmington oil field in the tidelands located within the city limits of Long Beach,

California. These PSCs consist of several complex agreements, many of which were originally

entered into over 50 years ago by parties unrelated to the Debtors.




2
    Gross wells refers to the total number of wells in which interests are owned by the Debtors. Net wells includes
    wells reduced to the Debtors’ fractional interest.


                                                        -7-
SC1:5200223.11
         Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 8 of 269




         F.       Marketing Arrangements

                 17.    Debtor CRC Marketing, Inc. sells crude oil, natural gas and natural gas

liquids (“NGLs”) to California refineries and other purchasers that have access to transportation

and storage facilities. For the year ended December 31, 2019, the Debtors’ principal customers

were Phillips 66 Company and Valero Marketing & Supply Company. Each accounted for at

least 10%, and together accounted for 46%, of the Debtors’ oil and natural gas sales before the

effects of hedging.

                  i.    Crude Oil

                 18.    The Debtors sell all of their crude oil into the California refining markets,

which offer extremely favorable pricing for comparable grades relative to other regions in North

America and worldwide. Currently, all of the Debtors’ crude oil sales contracts are index-based

and have 30- to 90-day termination provisions. Substantially all of the Debtors’ crude oil

production is connected to third-party pipelines and California refining markets via the Debtors’

gathering systems. The Debtors do not refine or process the crude oil they produce and do not

have any long-term transportation arrangements.

                  ii.   Natural Gas

                 19.    The Debtors sell all of their natural gas not used in their operations into

the California markets. Natural gas prices and differentials are strongly affected by local market

fundamentals, such as storage capacity and the availability of transportation capacity in the

market and producing areas. Transportation capacity influences prices because California

imports more than 90% of its natural gas from other states and Canada. As a result, the Debtors

typically enjoy favorable margins relative to out-of-state producers due to lower transportation

costs on the delivery of natural gas.




                                                  -8-
SC1:5200223.11
         Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 9 of 269




                 20.     In additional to selling natural gas, the Debtors also use natural gas for

their steamfloods (a form of heavy oil extraction) and power generation. As a result, the positive

impact of higher natural gas prices is partially offset by higher operating costs of the Debtors’

steamflood projects and power generation, but higher prices still have a net positive effect on the

Debtors’ operating results due to higher revenue. Conversely, lower natural gas prices lower the

operating costs but have a net negative effect on the Debtors’ financial results.

                 21.     The Debtors currently have sufficient firm transportation capacity

contracts to transport their natural gas, where some capacity volumes vary by month. The

Debtors sell virtually all of their natural gas production under individually negotiated contracts

using market-based pricing on a monthly or shorter basis.

                  iii.   NGLs

                 22.     NGL price realizations are related to the supply and demand for the

products making up these liquids. The Debtors’ earnings are also affected by the performance of

their natural gas-processing plants, which process the Debtors’ wet gas to extract NGLs and

other natural gas byproducts. The Debtors then deliver the dry gas to pipelines and separately

sell the NGLs. The Debtors currently have pipeline delivery contracts to transport a minimum of

6,500 barrels per day of NGLs to market. Virtually all of the Debtors’ NGLs are sold using

index-based pricing. The Debtors’ NGLs are generally sold pursuant to one-year contracts that

are renewed annually.




                                                   -9-
SC1:5200223.11
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 10 of 269




         G.       The Debtors’ Infrastructure

                 23.     The Debtors, directly or indirectly, own or control a network of

infrastructure that is integral to and complements their operations. This includes gas processing

plants, power plants, steam generators/plants, compressors, water management systems, water

softeners, oil and NGL storage and gathering systems.

                 24.     The significant scale of the Debtors’ owned or controlled infrastructure

reduces the Debtors’ operating costs. For example, the Debtors’ natural gas processing systems

connect to third-party transportation pipelines, the Debtors utilize the power generated by their

own facilities when possible, and the Debtors’ gathering systems connect to multiple

transportation lines, which provides the Debtors with access to improved prices.




                                                 -10-
SC1:5200223.11
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 11 of 269




         H.       The Debtors’ Employees

                 25.     As of the Petition Date, the Debtors had approximately 1,224 employees.

III.     The Debtors’ Organizational Structure, Financial Performance and Prepetition
         Indebtedness

         A.       Organizational Structure

                 26.     The corporate structure chart, attached hereto as Exhibit A, provides a

general overview of the relationship of the Debtors.

         B.       Financial Performance and Cash Position

                 27.     For the year ended December 31, 2019, the Debtors had $676 million of

net cash provided by operating activities, $394 million of net cash used in investing activities,

and $282 million of net cash used in financing activities.

                 28.     As of December 31, 2019, the Debtors had available liquidity of $323

million, which consisted of $6 million in unrestricted cash and $317 million of available

borrowing capacity under the RBL Facility (as defined below). As of the Petition Date, the

Debtors have approximately $20 million in unrestricted cash and no remaining borrowing

capacity.

         C.       The Debtors’ Prepetition Indebtedness

                 29.     As of the Petition Date, the Debtors have approximately $5,235,010,656 in

total funded debt, excluding accrued interest. The following table summarizes the Debtors’

                                                 -11-
SC1:5200223.11
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 12 of 269




prepetition indebtedness:

          Debt                Maturity                    Approximate Principal Amount
      RBL Facility          June 30, 2021                        $883,010,655.62
    2017 Term Loan        December 31, 2022                       $1,300,000,000
    2016 Term Loan        December 31, 2021                       $1,000,000,000
   Second Lien Notes      December 15, 2022                      $1,808,000,000
 Senior Unsecured Notes September 15, 2021                         $100,000,000
 Senior Unsecured Notes November 15, 2024                          $144,000,000
                   Total:                                        $5,235,010,656

                  i.   The RBL Facility

                 30.   CRC is a party to that certain credit agreement, dated as of September 24,

2014 (as may be amended, modified or supplemented from time to time, the “RBL Agreement”),

which provides for a first lien revolving credit facility (the “RBL Facility”), among CRC as

borrower, several lenders from time to time parties thereto (the “RBL Lenders”) and JPMorgan

Chase Bank, N.A., as administrative agent (the “RBL Agent”). The RBL Facility allows for cash

borrowings as well as the issuance of letters of credit (“LCs”) to backstop certain of the Debtors’

obligations. Each of the other Debtors, other than Debtors California Resources Mineral

Holdings LLC, California Resources Production Mineral Holdings, LLC, Monument Production,

Inc. and Oso Verde Farms, LLC (the “Debtor Non-Guarantors”), guarantees CRC’s obligations

under the RBL Agreement. The RBL Facility is secured by a first-priority lien on a substantial

majority of the Debtors’ assets. Interest under the RBL Facility accrues at either LIBOR

(London Inter-Bank Offered Rate) or an alternate base rate (“ABR”), in each case plus a margin

that varies based on the utilization of the RBL Facility. The unused portion of the RBL Facility

is subject to a commitment fee of 0.50% per annum. The RBL Facility matures on June 30,

2021.

                 31.   The RBL Facility is structured as a “reserve backed loan,” where funding

availability is a function of an assessment of the relative value of CRC’s oil and gas reserves,


                                                -12-
SC1:5200223.11
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 13 of 269




which contribute to a borrowing base against which CRC is able to borrow. As of December 31,

2019, the borrowing base under the RBL Facility was $2.3 billion and was subject to scheduled

semi-annual redeterminations on May 1 and November 1 of each year and is based upon a

number of factors, including commodity prices and the Debtors’ reserves, and RBL Lenders’

aggregate commitment under the RBL Facility was $1 billion. In addition, the $1.3 billion

outstanding under the 2017 Term Loan is taken into account in limiting the amount of the

commitment available under the RBL Facility. Thus, a reduction to the borrowing base as of

December 31, 2019 would have had the effect of reducing capacity under the RBL Facility. On

April 30, 2020, the Debtors entered into an amendment to the RBL Agreement with the RBL

Agent and the RBL Lenders, which amendment deferred the scheduled redetermination of the

borrowing base to May 15, 2020 and reduced the revolving loan limit of the RBL Facility from

$1 billion to $900 million. On May 15, 2020, the borrowing base was reduced from $2.3 billion

to $1.2 billion.

                 32.     As of the Petition Date, there is $732,871,057 million in principal amount

outstanding under the RBL Facility plus $150,139,598.62 million in face amount of outstanding

LCs.

                   ii.   The 2017 Term Loan

                 33.     On November 17, 2017, CRC as borrower entered into a credit agreement

(as may be amended, modified or supplemented from time to time, the “2017 Term Loan”) with

the lenders from time to time parties thereto (the “2017 Term Loan Lenders”) and The Bank of

New York Mellon Trust Company, N.A., as administrative agent (the “2017 Term Loan Agent”),

which provides for a $1.3 billion term loan facility. Each of the other Debtors, other than the

Debtor Non-Guarantors, guarantees CRC’s obligations under the 2017 Term Loan. The net

proceeds of the 2017 Term Loan were used to pay the remaining balance on a term loan

                                                 -13-
SC1:5200223.11
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 14 of 269




outstanding under the RBL Agreement. Interest under the 2017 Term Loan accrues at either

LIBOR plus 4.75% or an ABR plus 3.75%. The 2017 Term Loan is secured by the same first-

priority lien that secures the RBL Facility but is entitled to collateral recovery after the RBL

Facility in accordance with the Collateral Agency Agreement (defined below). The 2017 Term

Loan matures on December 31, 2022. As of the Petition Date, there is $1.3 billion outstanding

under the 2017 Term Loan.

                 34.     To govern the relationship between the 2017 Term Loan and the RBL

Facility and the shared collateral relating to both, the RBL Agent, the 2017 Term Loan Agent

and the Debtors entered into that certain Collateral Agency Agreement, dated as of November

17, 2017 (the “Collateral Agency Agreement”).

                  iii.   The 2016 Term Loan

                 35.     On August 12, 2016, CRC as borrower entered into a credit agreement (as

may be amended, modified or supplemented from time to time, the “2016 Term Loan”) with the

lenders from time to time parties thereto (the “2016 Term Loan Lenders”) and The Bank of New

York Mellon Trust Company, N.A., as administrative agent (the “2016 Term Loan Agent”),

which provides for a $1.0 billion term loan facility. Each of the other Debtors, other than the

Debtor Non-Guarantors, guarantees CRC’s obligations under the 2016 Term Loan. The net

proceeds of the 2016 Term Loan were used to (a) prepay $250 million of a term loan outstanding

under the RBL Agreement and (b) repay then outstanding loans under the RBL Facility. Interest

under the 2016 Term Loan accrues at either LIBOR plus 10.375% or an ABR plus 9.375%. The

2016 Term Loan is secured by a first-priority lien on a substantial majority of the Debtors’ assets

but is entitled to collateral recovery after the RBL Facility and the 2017 Term Loan in

accordance with the Pari Passu Intercreditor Agreement (defined below). The 2016 Term Loan



                                                -14-
SC1:5200223.11
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 15 of 269




matures on December 31, 2021. As of the Petition Date, there is $1 billion outstanding under the

2016 Term Loan..

                 36.    To govern the relationship between the 2016 Term Loan on the one hand

and the 2017 Term Loan and the RBL Facility on the other hand, the RBL Agent, the 2017 Term

Loan Agent, the 2016 Term Loan Agent and the Debtors entered into that certain Pari Passu

Intercreditor Agreement, dated as of August 15, 2016 (the “Pari Passu Intercreditor

Agreement”).

                  iv.   The Second Lien Notes

                 37.    On December 15 2015, CRC entered into an indenture (as may be

amended, modified or supplemented from time to time, the “Second Lien Indenture”) with the

guarantors party thereto and The Bank of New York Mellon Trust Company, N.A. (“BNYM”),

as trustee and collateral trustee, pursuant to which CRC issued $2.25 billion in aggregate

principal amount of 8% senior secured second-lien notes due December 15, 2022 (the “Second

Lien Notes”). Each of the other Debtors, other than the Debtor Non-Guarantors, guarantees

CRC’s obligations under the 2017 Term Loan. Pursuant to the Agreement of Resignation,

Appointment and Acceptance, dated as of June 18, 2020, by and among CRC, BNYM and

Delaware Trust Company, BNYM resigned as trustee and collateral trustee and Delaware Trust

Company was appointed the successor trustee and collateral trustee (in such capacities, the

“Second Lien Notes Trustee”). The Second Lien Notes were issued in exchange for $2.8 billion

aggregate principal amount of the Debtors’ then-outstanding Senior Unsecured Notes (as defined

and described below). Interest on the Second Lien Notes accrues at 8% per annum and is paid

semiannually in arrears on June 15 and December 15. The Second Lien Notes are secured on a

junior-priority basis to the first-priority liens that secure the loans under the RBL Facility, 2017

Term Loan and 2016 Term Loan in accordance with the 1L-2L Intercreditor Agreement (defined

                                                -15-
SC1:5200223.11
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 16 of 269




below). The Second Lien Notes require principal repayments of approximately $287 million in

June 2021, $57 million in December 2021, $59 million in June 2022 and $1.41 billion in

December 2022. As of the Petition Date, the Debtors had approximately $1.808 billion in

aggregate principal amount of the Second Lien Notes outstanding.

                 38.   To govern the relationship between the 2016 Term Loan, the 2017 Term

Loan and the RBL Facility on the one hand and the Second Lien Notes on the other hand, the

RBL Agent, the 2017 Term Loan Agent, the 2016 Term Loan Agent, the Second Lien Notes

Trustee and the Debtors entered into that certain Intercreditor Agreement, dated as of December

15, 2015 (the “1L-2L Intercreditor Agreement” and together with the Collateral Agency

Agreement and the Pari Passu Intercreditor Agreement, the “Intercreditor Agreements”).

                  v.   The Senior Unsecured Notes

                 39.   On October 1, 2014, CRC entered into an indenture (as may be amended,

modified or supplemented from time to time, the “Senior Notes Indenture”) with the guarantors

party thereto and Wells Fargo Bank, National Association, as Trustee, pursuant to which CRC

issued $5 billion in aggregate principal amount of senior unsecured notes, including $1 billion of

5% notes due on January 15, 2020 (the “2020 Notes”), $1.75 billion of 5.5% notes due

September 15, 2021 (the “2021 Notes”) and $2.25 billion of 6% notes due November 15, 2024

(the “2024 Notes” and, together with the 2020 Notes and the 2021 Notes, the “Senior Unsecured

Notes”). Each of the other Debtors, other than the Debtor Non-Guarantors, guarantees CRC’s

obligations under the Senior Unsecured Notes. The Debtors used the net proceeds from the

issuance of the Senior Unsecured Notes to make a $4.95 billion cash distribution to Occidental in

October 2014.

                 40.   As of the Petition Date, there is approximately $100 million aggregate

principal amount of 2021 Notes outstanding and approximately $144 million aggregate principal

                                               -16-
SC1:5200223.11
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 17 of 269




amount of 2024 Notes outstanding.

IV.      Elk Hills

         A.       The Elk Hills Facilities

                 41.     The Elk Hills field was discovered in 1911 and has produced over two

billion barrels of oil equivalent since that time. It is the largest natural gas and natural gas

liquids field in California, generating over half of the state’s natural gas production. The Elk

Hills field figured prominently in the Teapot Dome scandal in the 1920s and for decades was

owned by the United States as part of the national strategic reserve.

                 42.     The Elk Hills field is one of the Debtors’ flagship assets. In 2019,

approximately 40% of the Debtors’ total production came from the Elk Hills field.

                 43.     The Debtors extract oil and gas from the Elk Hills fields, which can be gas

associated with oil extraction or directly from wells. This gas, referred to as wet gas, is

transported through the Debtors’ pipelines to a cryogenic gas plant (the “Cryogenic Plant”),

where it is processed to extract NGLs and other natural gas byproducts. The resulting NGLs and

residue gas, referred to as dry gas, is then transported through pipelines to be sold. The

Cryogenic Plant processes all of the wet gas that the Debtors extract from their Elk Hills fields,

and thus it is critical to ensure continuing the Debtors’ operations.

                 44.     Occidental constructed the Cryogenic Plant and it began operations in July

2012 (prior to the spinoff of CRC). The Cryogenic Plant replaced two older low-temperature

separation processing plants (the “LTS Plants”) located at Elk Hills. Among other advantages

over the LTS Plants, the Cryogenic Plant separates NGLs more efficiently. This increased

efficiency is important because, among other reasons, when a processing plant has low

separation efficiency, the processed gas can contain too many natural gas byproducts or have too

high a heat content, and thus not meet pipeline specifications for transport. The Cryogenic Plant

                                                 -17-
SC1:5200223.11
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 18 of 269




is also more reliable than the LTS Plants, which may shutdown more frequently when ambient

temperatures are too high.

                 45.     Prior to CRC’s spinoff, Occidental also constructed a 550-megawatt

power plant at Elk Hills (the “Power Plant”). The Power Plant, which came online in July 2003

and later added cogeneration capabilities, generates electricity by burning some of the dry gas

produced by the Cryogenic Plant. CRC is the primary consumer of the electricity produced by

the Power Plant. The joint venture has a contract with Southern California Edison for power and

sells excess electricity to the California grid.

         B.       The Elk Hills Transaction

                 46.     Both the Power Plant and the Cryogenic Plant at Elk Hills are currently

owned by Elk Hills Power, LLC (“EHP”), which is structured as a joint venture between Debtor

California Resources Elk Hills, LLC (“CREH”) and ECR Corporate Holdings L.P. (“ECR”).

ECR is a portfolio company of Ares Management L.P. (“Ares”). Neither EHP nor ECR are

debtors in this proceeding.

                 47.     In 2018, the Debtors found themselves in need of financing to pay down

debt they incurred as a result of CRC’s spinoff from Occidental. After exploring various other

financing options, the Debtors contributed the Elk Hills assets through the joint venture

agreements with ECR described below, in exchange for $750 million cash.

                 48.     Specifically, on February 7, 2018, CREH entered into several documents

that are integrated into a single unitary agreement3 among ECR, EHP, and CRC (solely for the


3
    These agreements (collectively, the “EHP Agreements”) are: (a) the Second Amended and Restated Elk Hills
    Power Limited Liability Company Agreement, dated as of February 7, 2018, by and between CREH and ECR
    (as may be amended, modified or supplemented from time to time, the “EHP LLC Agreement”); (b) the
    Contribution and Unit Purchase Agreement, dated as of February 7, 2018, by and between CREH, ECR and,
    solely for purposes of section 7.14 thereof, CRC (as may be amended, modified or supplemented from time to
    time, the “Contribution Agreement”); (c) the Master Services Agreement, dated as of February 7, 2018, by and
    between EHP and CREH (as may be amended, modified or supplemented from time to time, the “Master

                                                      -18-
SC1:5200223.11
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 19 of 269




purpose of section 7.14 of the Contribution Agreement). ECR contributed $750 million to EHP

in exchange for equity in EHP. Pursuant to the Contribution Agreement, CREH contributed the

Cryogenic Plant to EHP, which already owned the Power Plant, in exchange for preferred and

common equity. CREH also received $739 million of the $750 million contributed by ECR to

EHP. CREH continues to be responsible for the day-to-day management of the business and

affairs of EHP pursuant to the Master Services Agreement.

                 49.     Under these agreements, EHP is required to make monthly distributions of

13.5% per annum on ECR’s $750 million contribution. EHP also makes distributions of monthly

excess cash flow, after the distribution to ECR on its $750 million contribution, to ECR and

CREH at a 4.75% and 95.25%, respectively.

                 50.     The EHP Agreements give CREH the right to redeem most of ECR’s

equity interests in EHP by paying back ECR’s contribution and making certain other payments,

including any previously accrued but unpaid distributions on the preferred equity and a make-

whole payment for the preferred equity if the redemption happens prior to February 7, 2023.

CREH has the option of extending the redemption period for up to an additional two and one-

half years, in which case ECR’s preferred equity may be redeemed by paying back ECR’s

contribution and making certain other payments, including any previously accrued but unpaid




    Services Agreement”); (d) the Commercial Agreement, dated as of February 7, 2018, by and between EHP and
    CREH (as may be amended, modified or supplemented from time to time, the “Commercial Agreement”); (e)
    Amendment No. 2 to the Gas Sales Agreement, dated as of February 7, 2018, by and between CRC Marketing,
    Inc. and EHP (as may be amended, modified or supplemented from time to time, the “Gas Sales Amendment”);
    (f) Employee Matters Agreement, dated February 7, 2018, by and between CRC and EHP (as may be amended,
    modified or supplemented from time to time, the “Employee Matters Agreement”); (g) that certain amendment
    to the Ground Lease, dated as of February 7, 2018, by and between EHP and CREH (as may be amended,
    modified or supplemented from time to time, the “Ground Lease”) and (h) that certain amendment to the
    Easement Agreement for Oil and Gas Operations, dated as of February 6, 2018, by and between EHP and
    CREH (as may be amended, modified or supplemented from time to time, the “Oil and Gas Easement”).


                                                    -19-
SC1:5200223.11
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 20 of 269




distributions on the preferred equity and a make-whole payment for the preferred equity if the

redemption happens prior to September 7, 2025.

                 51.    Under the Commercial Agreement, CREH is obligated to purchase

electricity, steam and gas processing services exclusively from EHP, subject to certain

limitations, including certain geographical limitations, in exchange for monthly capacity

payments. EHP uses these monthly capacity payments to cover operating expenses and make

distributions to ECR, which EHP uses to cover operating expenses and make distributions to

ECR. Under the Master Services Agreement, CREH provides services to EHP in exchange for

monthly payments. Under the Employee Matters Agreement and the Contribution Agreement,

certain of CRC’s employees were hired by EHP and certain other employment matters were

addressed. Under the Gas Sales Amendment, the parties amended, among other things,

provisions regarding CRC Marketing Inc.’s continuing obligation to supply gas to EHP.

         C.       The “Recharacterization” Claim and “Bypass” Option

                 52.    Given the nature of the arrangement created by the EHP Agreements, the

Debtors have evaluated whether to seek relief from the Court to determine if this arrangement

should be recharacterized as a secured financing. The Debtors have explored the merits, costs,

timing, likelihood of success and available remedies for the Recharacterization Claim.

                 53.    The Debtors have also evaluated whether to “bypass” the joint venture by

rejecting the EHP Agreements and utilizing other facilities available to the Debtors to secure

power and gas processing. In this scenario, the Debtors would no longer buy electricity or gas

processing capacity from EHP, and would instead find alternatives to support their operations at

Elk Hills

                 54.    As an alternative to the Cryogenic Plant, the Debtors investigated the

feasibility of processing wet gas at the LTS Plants, which the Cryogenic Plant had replaced in

                                                -20-
SC1:5200223.11
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 21 of 269




2012. The Debtors and their advisers concluded that this approach, while technically feasible,

would likely lead to less reliable processing facilities with lower separation efficiency, which

would risk disruptions, perhaps substantial, to the Debtors’ Elk Hills operations.

                 55.     The Debtors also analyzed whether they could purchase electricity from

the California grid to power their operations, and, if so, the cost of doing so. I understand that

the Debtors and EHP both own a meter at Elk Hills, but that EHP is the contractual counterparty

in the relationship with Pacific Gas and Electric Company (“PG&E”). To purchase electricity

from the grid, the Debtors would need to become customers of PG&E, a process which I

understand could take months. I further understand that the market price of electricity from the

California grid is at least three times greater than the Power Plant’s cost of producing the same

amount of electricity.

                 56.     Additionally, I understand that the Debtors’ right to reject the EHP

Agreements could be challenged by ECR through litigation, further compounding the

uncertainty, risks and costs associated with the bypass scenario.

                 57.     Thus, the Debtors ultimately concluded that, while rejection and bypass

may be a possible alternative to assuming the EHP Agreements, it would be very difficult to

achieve from an operational perspective and would carry significant operational risks. Rejecting

the EHP Agreements would also destroy much of the value of the joint venture—and the

Debtors’ stake in it.

V.       Events Leading to the Commencement of the Debtors’ Chapter 11 Cases

                 58.     CRC was spun-off by Occidental in 2014 with over $6 billion of funded

debt and had over $6.7 billion of debt at its peak in the second quarter of 2015. The spin-off

coincided with a severe dislocation in commodity markets in late-2014 and a sharp decline in

Brent crude oil prices, resulting in a diminished asset base compared to CRC’s initial debt

                                                 -21-
SC1:5200223.11
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 22 of 269




burden. CRC adapted to the new commodity price environment by reducing overall capital

expenditures and executing on various deleveraging strategies, including liability management

transactions and asset monetizations.

                 59.   In December 2015, CRC completed a debt exchange resulting in over

$500 million of net debt reduction and, in August 2016, CRC completed a cash tender offer for

its outstanding Senior Unsecured Notes resulting in over $600 million of net debt reduction. In

addition, CRC has further delevered by regularly repurchasing its debt in open market purchases

at substantial discounts to par when such opportunities have been determined to be attractive

uses of capital. As a result of CRC’s prudent capital management and the successful execution

of various deleveraging strategies since the spin-off, CRC had reduced its debt to approximately

$5 billion as of December 31, 2019.

                 60.   Although commodity prices partially recovered in the latter half of 2017

permitting CRC to increase activity and investment at that time, the period of price declines

beginning in late 2018, and in particular the disruptions to commodity markets during the first

few months of 2020 and the exacerbation thereof by the COVID-19 global pandemic, have

required CRC to further reduce its rig count and overall investment and focus on value

preservation. On March 9, 2020, CRC issued a press release announcing that it was reducing its

capital investment due to recent changes in the commodity market to a level that maintains the

mechanical integrity of its facilities to operate them in a safe and environmentally responsible

manner.

                 61.   Throughout 2019 and early 2020, CRC had been considering and

discussing with its advisors various opportunities to achieve its long-term goals of strengthening

its balance sheet and reducing its absolute levels of debt, including potentially through liability



                                                -22-
SC1:5200223.11
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 23 of 269




management transactions, asset sales, monetizations of royalty and other property interests and

other similar transactions.

                 62.    On August 28, 2019, CRC entered into an amendment to the RBL

Agreement to provide CRC with flexibility in connection with specified royalty interest

transactions that would facilitate further delevering. On February 20, 2020, CRC launched offers

to exchange (the “Offers”) a significant portion of the Second Lien Notes and the Senior

Unsecured Notes into interests in an entity that would hold a term royalty interest in certain of

the Debtors’ oil and gas assets or new term loans and warrants to purchase CRC’s common

stock. If the Offers were fully subscribed, CRC had expected that the royalty exchange

transactions would have reduced CRC’s net debt by approximately $1 billion if successfully

completed.

                 63.    On March 16, 2020, CRC announced the termination of the Offers as a

result of substantial disruptive developments in the commodity and financial markets at that time

that rendered the Offers inadvisable and impractical. CRC determined to pursue other

alternatives to delever its balance sheet and protect the value of its business during the market

dislocation, rather than to extend or amend the Offers.

VI.      The Restructuring Support Agreement

         A.       The Restructuring Support Agreement

                 64.    In the months leading up to the Petition Date, the Debtors engaged in good

faith and arm’s-length negotiations with their prepetition creditors in order to commence these

chapter 11 cases with a consensual restructuring path. As a result, on July 15, 2020, the Debtors

entered into a Restructuring Support Agreement (the “Restructuring Support Agreement”), a

copy of which is attached hereto as Exhibit B. The Restructuring Support Agreement will

substantially deleverage the Debtors’ balance sheet and guarantees a significant new money

                                                -23-
SC1:5200223.11
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 24 of 269




investment that will enable the Debtors’ to emerge from chapter 11 in a stronger position. It also

has significant support from the Debtors’ stakeholders: 84.4% of the 2017 Term Loan Lenders,

50.8% of the 2016 Term Loan Lenders, 8.2% of the Second Lien Noteholders and Ares are

parties to the Restructuring Support Agreement.

                 65.       The key financial components of the restructuring are as follows:

                          the DIP Financing as discussed below;

                          a commitment for a second lien exit facility in an aggregate principal
                           amount of $200 million;

                          a $450 million equity rights offering, backstopped by certain of the parties
                           to the Restructuring Support Agreement; and

                          a global settlement with respect to all issues relating to Ares’ interest in
                           EHP.

                 66.       The Restructuring Support Agreement contemplates stakeholder

recoveries as follows pursuant to a plan of reorganization to be filed in these chapter 11 cases to

implement the Restructuring Support Agreement (the “Plan”):

                          holders of claims on account of the RBL Facility will be paid in full;

                          holders of claims on account of the 2017 Term Loan will be bifurcated
                           into a stipulated secured claim and a stipulated deficiency claim, where
                           holders of the stipulated secured claim will receive 93% of the common
                           stock in the reorganized CRC (subject to dilution) and 93% of the
                           subscription rights offered under the equity rights offering;

                          holders of stipulated deficiency claims on account of the 2017 Term Loan
                           will be combined with the holders of claims on account of the 2016 Term
                           Loan, the Second Lien Notes and the Unsecured Notes into a single
                           “Deficiency/Unsecured Debt Claims” class which, if the class votes to
                           accept the Plan, will receive 7% of the common stock in the reorganized
                           CRC (subject to dilution) and 7% of the subscription rights offered under
                           the equity rights offering, or, if the class votes to reject the plan, will
                           receive their share of the common stock in the reorganized CRC that the
                           Court determines the class is entitled to under the Bankruptcy Code’s
                           “best interests of creditors” test;



                                                    -24-
SC1:5200223.11
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 25 of 269




                          if the class of Deficiency/Unsecured Debt Claims votes to accept the Plan,
                           then the Debtors will continue to pay or dispute all other general
                           unsecured claims in the ordinary course of business, otherwise the holders
                           of the other general unsecured claims will receive their share of the
                           common stock in the reorganized CRC that the Court determines the class
                           is entitled to under the best interests of creditors test; and

                          existing equity interests in CRC will receive no recoveries.

                 67.       The Restructuring Support Agreement is premised in part on the Debtors

entering into a settlement and assumption agreement with Ares and EHP, as discussed below.

         B.       The Settlement Agreement

                 68.       During the period leading up to the Debtors commencing the chapter 11

cases, the Debtors engaged in negotiations with Ares and ECR (together, the “Ares Entities”)

over numerous disputes concerning the Debtors’ and the Ares Entities’ respective legal rights

and obligations under the EHP Agreements, including, among other things, the possible

ramifications of the implementation of the bypass scenario described above. As part of a

comprehensive resolution of such disputes, on July 15, 2020, CRC, CREH, EHP, ECR and

certain other affiliates of Ares entered into a settlement and assumption agreement (the

“Settlement Agreement”).

                 69.       The Settlement Agreement provides that the Debtors will act in the

ordinary course with respect to EHP until the final approval of the Settlement Agreement by the

Bankruptcy Court, including by not commencing any litigation against the Ares Entities and

EHP. In exchange, the Ares Entities have agreed to modify certain of their economic rights

under the EHP Agreements. As a result, the status quo will be maintained until the Settlement

Agreement is approved. Prior to the Bankruptcy Court’s final approval of the Settlement

Agreement, any party can terminate the Settlement Agreement without any further effect to any

party in the event certain bankruptcy timing milestones are not met or upon material breach of


                                                   -25-
SC1:5200223.11
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 26 of 269




the agreement by another party.

                 70.     Upon the Bankruptcy Court’s final approval of the Settlement Agreement,

the Debtors, on the one hand, and the Ares Entities, on the other hand, will provide each other

with a mutual release of all past and present claims with respect to the EHP Transactions. In

addition, (a) the Ares Entities’ economic concessions with respect to the EHP Agreement will be

memorialized in an amendment to the LLC Agreement and (b) the Ares Entities will grant the

Debtors a conversion right with respect to the equity interests of EHP owned by the Ares Entities

(the “Ares Interests”). Upon the confirmation of the Plan, the Debtors will have the right to

convert all of the Ares Interests into certain eligible debt and equity securities meeting the

parameters set forth in the Settlement Agreement and issued pursuant to the Plan. As a result of

the conversion, the Ares Entities would no longer own any equity securities of EHP and the EHP

facilities will be effectively reintegrated into the Debtors’ group of companies.

         C.       The Debtors’ Prepetition DIP Financing Marketing Efforts

                 71.     Along with their efforts to effect the Offers as a method of deleveraging

their balance sheet, the Debtors and their advisors have engaged in months of negotiations with

their stakeholders regarding the terms of a transaction that will reduce leverage to a manageable

level, provide sufficient liquidity for working capital needs, and position the Debtors for long-

term success. Pursuant to these efforts, in April, 2020, the Debtors and their advisors began

contacting a number of potential lenders, both within and outside their current capital structure,

to provide a potential postpetition debtor-in-possession financing (the “DIP Financing”).

                 72.     As part of these efforts, the Debtors, with the assistance of their advisors,

engaged in discussions with the RBL Agent and the RBL Lenders’ advisors, certain of the 2016

Term Loan Lenders, certain of the 2017 Term Loan Lenders, and Ares regarding their interest in

providing DIP Financing or consent to DIP Financing from a third-party source. After extensive

                                                  -26-
SC1:5200223.11
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 27 of 269




negotiations, the RBL Agent provided term sheets for DIP Financing and exit financing.

                 73.   As a result of the Debtors’ postpetition DIP Financing marketing efforts,

the Debtors have reached agreement with the RBL Agent and certain of the RBL Lenders,

certain of the 2017 Term Loan Lenders, certain of the 2016 Term Loan Lenders and Ares to

provide critically-needed senior secured superpriority postpetition DIP Financing in an aggregate

amount of $1,133,010,655,62 (the “DIP Facilities”). The DIP Facilities represent the only

actionable DIP Financing available to the Debtors as of the Petition Date, and was the result of

extensive, arm’ length negotiations with the RBL Agent and the RBL Lenders’ advisors.

                 74.   The DIP Facilities provide for financing in an aggregate amount of

$1,133,010,655,62 million, consisting of (a) a $483,010,655.62 Senior DIP Facility, consisting of

(i) a $400,139,598.62 new money subfacility (the “Senior New Money Subfacility”), including

$150,139,598.62 to deem the RBL Letters of Credit (as defined below) as being issued under the

Senior New Money Subfacility and a sublimit of not more than $35,000,000 for additional letters

of credit (together, the “DIP Letters of Credit”), and (ii) a $82,871,057.00 “roll-up” term loan

subfacility (the “Senior Roll-Up Subfacility”), and (b) a “Junior DIP Facility” in the aggregate

principal amount of $650,000,000.

                 75.   In the months prior to the Petition Date, the Debtors have been forced to

adopt a variety of methods to preserve cash, including delaying payment of their ordinary-course

operating expenses, damaging the Debtors’ relations with their vendors and harming their

operations. Without access to the DIP Facilities, the Debtors will be forced to continue delaying

payment of their ordinary-course operating expenses, risking further deterioration to the Debtors’

vendor relationships and further harming the Debtors’ business. Access to the DIP Facilities will

allow the Debtors to stabilize their cash flows and fulfill their obligations to key stakeholders,



                                                -27-
SC1:5200223.11
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 28 of 269




including vendors, customers, royalty interest owners, and employees through the chapter 11

process.

                 76.     Additional details regarding the Debtors’ DIP Financing marketing

process, the DIP Facilities and the Debtors’ need for DIP Financing are included in the

Declaration of Bruce Mendelsohn in Support of the Debtors’ Emergency Motion for Entry of

Interim and Final Orders (I) Authorizing the Debtors to Obtain Senior Secured Superpriority

Postpetition Financing, (II) Granting Liens and Superpriority Administrative Expense Claims,

(III) Authorizing the Use of Cash Collateral, (IV) Granting Adequate Protection, (V) Modifying

the Automatic Stay, (VI) Scheduling a Final Hearing and (VII) Granting Related Relief and the

Declaration of Mark Rajcevich in Support of the Debtors’ Chapter 11 Petitions and First Day

Pleadings, each filed simultaneously herewith.

VII.     The Debtors’ Chapter 11 Cases

                 77.     The Debtors intend to continue to operate their businesses in the ordinary

course during the pendency of the chapter 11 cases. To minimize disruptions to the Debtors’

operations on the Petition Date, the Debtors intend to seek to have all of the chapter 11 cases

assigned to the same bankruptcy judge and administered jointly and to file various motions

seeking important and urgent relief from the Bankruptcy Court.

                  I declare under penalty of perjury that the foregoing is true and correct.



Date: July 15, 2020                              /s/ Todd A. Stevens
                                                 Name: Todd A. Stevens
                                                 Title: President and Chief Executive Officer




                                                  -28-
SC1:5200223.11
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 29 of 269




                                   EXHIBIT A

                             Corporate Structure Chart




SC1:5200223.11
           Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 30 of 269



Organizational Chart




                                                          75%



                                                 25%




                                                                                Filing Entity

                                                                                 JV Entity
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 31 of 269




                                    EXHIBIT B

                          Restructuring Support Agreement




                                        -2-
SC1:5200223.11
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 32 of 269




THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER OR ACCEPTANCE
WITH RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A
CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION 1125 OF THE BANKRUPTCY
CODE. ANY SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL APPLICABLE
SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE. NOTHING
CONTAINED IN THIS RESTRUCTURING SUPPORT AGREEMENT SHALL BE AN
ADMISSION OF FACT OR LIABILITY OR, UNTIL THE OCCURRENCE OF THE
AGREEMENT EFFECTIVE DATE ON THE TERMS DESCRIBED IN THIS AGREEMENT,
DEEMED BINDING ON ANY OF THE PARTIES TO THIS AGREEMENT.

                               RESTRUCTURING SUPPORT AGREEMENT

       This RESTRUCTURING SUPPORT AGREEMENT (including all exhibits, annexes, and
schedules attached to this agreement in accordance with Section 14.02, this “Agreement”) is made
and entered into as of July 15, 2020 (the “Execution Date ”), by and among the following parties
(each of the following described in sub-clauses (i) through (iv) of this preamble, collectively,
the “Parties”):

          (i)     (a) California Resources Corporation (“CRC”), a company incorporated under the
                  Laws1 of Delaware, and (b) each of its Affiliates listed on Annex A to the
                  Restructuring Term Sheet (as defined herein) that has executed and delivered a
                  counterpart signature page to this Agreement to counsel to each of the Ad Hoc
                  Group (as defined herein) and Ares (as defined herein) (the Entities (as defined
                  herein) in this clause (i), collectively, the “Company Parties”);

          (ii)    the undersigned holders of, or investment advisors, sub-advisors, or managers of
                  discretionary accounts that hold, 2016 Term Loan Claims (as defined herein) that
                  have executed and delivered counterpart signature pages to this Agreement, a
                  Joinder or a Transfer Agreement, in each case, to counsel to each of the Company
                  Parties, the Ad Hoc Group and Ares (the Entities in this clause (ii), collectively, the
                  “Consenting 2016 Term Loan Lenders ”);

          (iii)   the undersigned holders of, or investment advisors, sub-advisors, or managers of
                  discretionary accounts that hold, 2017 Term Loan Claims (as defined herein) that
                  have executed and delivered counterpart signature pages to this Agreement, a
                  Joinder or a Transfer Agreement, in each case, to counsel to each of the Company
                  Parties, the Ad Hoc Group and Ares (the Entities in this clause (iii), collectively,
                  the “Consenting 2017 Term Loan Lenders ”);

          (iv)    the undersigned holders of, or investment advisors, sub-advisors, or managers of
                  discretionary accounts that hold, Second Lien Notes Claims (as defined herein) that
                  have executed and delivered counterpart signatures to this Agreement, a Joinder or

1   Capitalized terms used but not defined in the preamble and recitals to this Agreement have the meanings ascribed to them in
    Section 1.




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 33 of 269




                    a Transfer Agreement, in each case, to counsel to the Company Parties, the Ad Hoc
                    Group and Ares (the Entities in this clause (iv), collectively, the “Consenting
                    Second Lien Noteholders ” and together with the Consenting 2016 Term loan
                    Lenders and the 2017 Term Loan Lenders, the “Consenting Creditors”); and

          (v)       one or more funds, investment vehicles and/or accounts managed or advised by
                    Ares Management LLC or one or more of their affiliates, including ECR Corporate
                    Holdings L.P., that, in each case, have executed and delivered counterpart signature
                    pages to this Agreement or a Transfer Agreement in each case, to counsel to each
                    of the Company Parties and the Ad Hoc Group (the entities in this clause (iv)
                    collectively, “Ares” and together with the Consenting Creditors, the “Consenting
                    Parties”).

                                                 RECITALS

        WHEREAS, the Company Parties, Ares and the Consenting Creditors have in good faith
and at arm’s length negotiated or been apprised of certain restructuring and recapitalization
transactions with respect to the Company Parties’ capital structure (including with respect to Elk
Hills Power (as defined herein)) on the terms set forth in this Agreement and as specified in the
following documents (the “Restructuring Transactions”):

                   the term sheet setting forth the terms and conditions of the Restructuring
                    Transactions, attached as Exhibit A to this Agreement (together with all schedules,
                    annexes, and exhibits, thereto, the “Restructuring Term Sheet”);

                   the term sheet setting forth the terms and conditions of a $650 million second-lien
                    debtor-in-possession financing facility attached as Annex B to the Restructuring
                    Term Sheet (the “Junior DIP Term Sheet”);

                   the term sheet setting forth the terms and conditions of a second-lien exit facility as
                    attached as Annex C to the Restructuring Term Sheet (the “Second Lien Exit
                    Facility Term Sheet”);

                   the term sheet setting forth the terms and conditions of the backstop commitment
                    (the “Backstop Commitment Term Sheet”) attached as Annex D to the
                    Restructuring Term Sheet; and

                   the term sheet setting forth the terms and governance of Reorganized CRC (as
                    defined below) (the “Governance Term Sheet”) attached as Annex F to the
                    Restructuring Term Sheet;

         WHEREAS, the Company Parties intend to implement the Restructuring Transactions, as
set forth in the Restructuring Term Sheet, by commencing voluntary cases under chapter 11 of the
                                                      2




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 34 of 269




Bankruptcy Code in the Bankruptcy Court (the “Chapter 11 Cases”) and consummating the Plan
(as defined herein);

       WHEREAS, the Backstop Parties have agreed to backstop the Equity Rights Offering in
accordance with the terms and conditions described in the Backstop Commitment Agreement; and

       WHEREAS, the Parties have agreed to take certain actions in support of the Restructuring
Transactions on the terms and conditions set forth in this Agreement.

      NOW, THEREFORE, in consideration of the covenants and agreements contained in this
Agreement, and for other valuable consideration, the receipt and sufficiency of which are
acknowledged, each Party, intending to be legally bound by this Agreement, agrees as follows:

                                           AGREEMENT

Section 1.        Definitions and Interpretation.

          1.01.   Definitions. The following terms shall have the following definitions:

       “2016 Credit Agreement” means that certain Credit Agreement, dated as of August 12,
2016, by and among CRC, as the borrower, the lenders party thereto, and The Bank of New York
Mellon Trust Company, N.A., as administrative agent and collateral agent, as may be amended,
supplemented, or otherwise modified from time to time.

          “2016 Term Loan” means all loans of CRC outstanding under the 2016 Credit Agreement.

       “2016 Term Loan Claims” means all Claims against any Debtor arising under, derived
from, or based upon the 2016 Term Loan under the 2016 Credit Agreement.

       “2017 Credit Agreement” means that certain Credit Agreement, dated as of November
17, 2017, by and among CRC, as the borrower, the lenders party thereto, and The Bank of New
York Mellon Trust Company, N.A., as administrative agent and collateral agent, as may be
amended, supplemented, or otherwise modified from time to time.

          “2017 Term Loan” means all loans of CRC outstanding under the 2017 Credit Agreement.

       “2017 Term Loan Claims” means all Claims against any Debtor arising under, derived
from, or based upon the 2017 Term Loan under the 2017 Credit Agreement.

          “9019 Orders” means the Interim 9019 Order and the Final 9019 Order.

       “Ad Hoc Group” means the ad hoc group of those certain funds or accounts managed,
advised, or sub-advised by those certain funds that hold, among their Company Claims, 2017 Term

                                                    3




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 35 of 269




Loan Claims, 2016 Term Loan Claims and Second Lien Notes Claims, and that is represented by
the Ad Hoc Group Advisors.

        “Ad Hoc Group Advisors ” means Davis Polk & Wardwell LLP, Evercore Inc., Haynes
and Boone, LLP, Trimeric Corporation, Cox, Castle & Nicholson LLP, Cornerstone Engineering,
Inc., Rapp & Krock, PC, ERM Consulting and Engineering Inc. and any other special and local
counsel and advisors providing advice to the Ad Hoc Group in connection with the Restructuring
Transactions.

         “Affiliate” means, with respect to any specified Entity, any other Entity directly or
indirectly controlling or controlled by or under direct or indirect common control with such
specified Entity. For purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling,” “controlled by,” and “under common control with”), as used with respect
to any Entity, shall mean the possession, directly or indirectly, of the right or power to direct or
cause the direction of the management or policies of such Entity, whether through the ownership
of voting securities, by agreement, or otherwise.

       “Agent” means The Bank of New York Mellon Trust Company, N.A. as administrative
agent and collateral agent under the 2016 Credit Agreement and the 2017 Credit Agreement.

       “Agreement” has the meaning set forth in the preamble to this Agreement and, for the
avoidance of doubt, includes all the exhibits, annexes, and schedules attached to this Agreement
in accordance with Section 14.02.

       “Agreement Effective Date ” means the date on which the conditions set forth in Section
2 have been satisfied or waived in accordance with this Agreement.

      “Agreement Effective Period” means, with respect to a Party, the period from the
Agreement Effective Date to the Termination Date applicable to that Party.

        “Alternative Restructuring Proposal” means any inquiry, proposal, offer, bid, term
sheet, discussion, or agreement with respect to a sale, disposition, new-money investment,
restructuring, reorganization, merger, amalgamation, acquisition, consolidation, dissolution, debt
investment, equity investment, liquidation, tender offer, recapitalization, plan of reorganization,
share exchange, business combination, or similar transaction involving any one or more Company
Parties and/or Elk Hills Power or the debt, equity, or other interests in any one or more Company
Parties and/or Elk Hills Power that in each case is an alternative to one or more of the Restructuring
Transactions; provided that no inquiry, proposal, offer, bid, term sheet, discussion, or agreement
that would solely replace or refinance the Second Lien Exit Facility or the Eligible Notes in whole
or in part with more alternative debt financing shall constitute an Alternative Restructuring
Proposal if such inquiry, proposal, offer, bid, term sheet, discussion or agreement is otherwise
consistent with the Plan.

                                                  4




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 36 of 269




      “Amended Elk Hills Power Agreements ” means the Elk Hills Power Agreements as
amended pursuant to the Elk Hills Settlement.

          “Ares” has the meaning set forth in the Preamble to this Agreement.

       “Ares Advisors” means Kirkland & Ellis LLP, Lazard Ltd., and any other special and local
counsel and/or advisors providing advice to Ares in connection with the Restructuring
Transactions.

        “Avoidance Actions” means any and all actual or potential avoidance, recovery,
subordination, or other Claims, causes of action, or remedies that may be brought by or on behalf
of the Company Parties, their estates, or other parties in interest under sections 502, 510, 542, 544,
545, 547 through 553, and 724(a) or other applicable sections of the Bankruptcy Code or under
similar or related local, state, federal, or foreign statutes and common law, including fraudulent
transfer laws.

      “Backstop Commitment” has the meaning ascribed to such term in the Backstop
Commitment Term Sheet.

        “Backstop Commitment Agreement” means that certain backstop commitment
agreement, dated as of July 15, 2020, with the terms and conditions set forth in the Backstop
Commitment Term Sheet and such other terms as are acceptable to the Company Parties and the
Backstop Parties, by and among the Backstop Parties and CRC, as may be amended,
supplemented, or modified from time to time, setting forth, among other things, the terms and
conditions of the Equity Rights Offering and the Backstop Commitment.

         “Backstop Commitment Percentage ” has the meaning ascribed to such term in the
Backstop Commitment Agreement; provided, that each Backstop Party shall be permitted to
allocate their respective funding obligation with respect to the Backstop Commitment to any
Affiliate designee, and the Backstop Commitment Percentage shall be calculated accordingly.

      “Backstop Commitment Term Sheet” has the meaning set forth in the recitals to this
Agreement.

          “Backstop Party” has the meaning ascribed to it in the Backstop Commitment Term Sheet.

      “Bankruptcy Code ” means title 11 of the United States Code, 11 U.S.C. §§ 101–1532, as
amended.

       “Bankruptcy Court” means the United States Bankruptcy Court presiding over the
Chapter 11 Cases, which shall be the United States Bankruptcy Court for the Southern District of
Texas.


                                                  5




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 37 of 269




     “Business Day” means any day other than a Saturday, Sunday, or other day on which
commercial banks are authorized to close under the Laws of, or are in fact closed in, the state of
New York.

          “Cause of Action” means any action, Claim, cause of action, Avoidance Actions,
controversy, demand, right, action, lien, indemnity, Equity Interest, guaranty, suit, obligation,
liability, damage, judgment, account, defense, offset, power, privilege, license, and franchise of
any kind or character whatsoever, whether known, unknown, contingent or noncontingent ,
matured or unmatured, suspected or unsuspected, liquidated or unliquidated, disputed or
undisputed, secured or unsecured, assertable directly or derivatively, in contract or in tort, in law
or in equity, or pursuant to any other theory of law.

          “Chapter 11 Cases” has the meaning set forth in the recitals to this Agreement.

        “Chosen Court” means, (a) before one or more Company Parties commences Chapter 11
Cases, federal courts or state courts located in New York, New York and, (b) after commencement
of such proceeding, in the Bankruptcy Court with jurisdiction over such proceeding.

          “Claim” has the meaning ascribed to it in section 101(5) of the Bankruptcy Code.

        “Class” means any group of Claims or interests classified by the Plan pursuant to
section 1122(a) of the Bankruptcy Code.

      “Class B Preferred Units ” has the meaning ascribed to it in the Elk Hills Power
Agreements.

      “Class C Common Units” has the meaning ascribed to it in the Elk Hills Power
Agreements.

       “Company Claims” means any Claim against a Company Party, including the Prepetition
RBL Claims, the 2016 Term Loan Claims, the 2017 Term Loan Claims, the Second Lien Notes
Claims, the Unsecured Notes Claims, the Senior DIP Claims and the Junior DIP Claims.

          “Company Parties” has the meaning set forth in the preamble to this Agreement.

          “Confirmation Order” means the confirmation order with respect to the Plan.

      “Consenting 2016 Term Loan Lenders” has the meaning set forth in the Preamble to this
Agreement.

      “Consenting 2017 Term Loan Lenders” has the meaning set forth in the Preamble to this
Agreement.

          “Consenting Creditors” means the meaning set forth in the Preamble to this Agreement.
                                                  6




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 38 of 269




          “Consenting Parties” has the meaning set forth in the Preamble to this Agreement.

        “Consenting Parties Fees and Expenses” means the reasonable and documented fees and
expenses accrued since the inception of their respective engagements related to the implementation
of the Restructuring Transactions and not previously paid by, or on behalf of, the Company Parties
of the Ad Hoc Group Advisors and Ares Advisors.

      “Consenting Second Lien Noteholders ” has the meaning set forth in the Preamble to this
Agreement.

          “Conversion Right” has the meaning ascribed to it in the Restructuring Term Sheet.

          “CRC” has the meaning set forth in the preamble to this Agreement.

       “Debtor” means each of the Company Parties in its capacity as a debtor and debtor-in-
possession in its respective Chapter 11 Case.

       “Defaulting Second Lien Exit Lender” means any Second Lien Exit Lender that fails to
timely fund its Second Lien Exit Commitment in accordance with the terms of the Second Lien
Exit Facility Documents.

      “Deficiency/Unsecured Debt Claims ” has the meaning ascribed to it in the Restructuring
Term Sheet.

       “Definitive Documents” means all of the definitive documents implementing the
Restructuring Transactions, including those set forth in Section 3.

       “DIP Credit Agreements” means the Senior DIP Credit Agreement and the Junior DIP
Credit Agreement.

          “DIP Order” means the Interim DIP Order and the Final DIP Order.

          “Disclosure Statement” means the related disclosure statement with respect to the Plan.

          “Eligible Notes” has the meaning ascribed to it in the Restructuring Term Sheet.

          “Elk Hills Power” means Elk Hills Power, LLC or any successor thereof.

      “Eligible Fixed Income Securities ” has the meaning ascribed to it in the Restructuring
Term Sheet.

          “Eligible Stock” has the meaning ascribed to it in the Restructuring Term Sheet.



                                                  7




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 39 of 269




        “Elk Hills Power Agreements” means, collectively, (a) the Contribution and Unit
Purchase Agreement, dated as of February 7, 2018, by and among Elk Hills Power, LLC,
California Resources Elk Hills, LLC, ECR Corporate Holdings L.P. and, solely for the purposes
of Section 7.14 thereof, California Resources Corporation; (b) the Second Amended and Restated
Limited Liability Company Agreement of Elk Hills Power, LLC, dated as of February 7, 2018, by
and between California Resources Elk Hills, LLC and ECR Corporate Holdings L.P.; (c) the
Commercial Agreement, dated as of February 7, 2018, by and between Elk Hills Power, LLC and
California Resources Elk Hills, LLC; (d) the Master Services Agreement, dated as of February 7,
2018, by and between Elk Hills Power, LLC and California Resources Elk Hills, LLC; and (e) any
other agreements entered into in connection with the transactions contemplated by the foregoing
agreements.

      “Elk Hills Settlement Agreement” has the meaning ascribed to it in the Restructuring
Term Sheet.

          “Entity” shall have the meaning set forth in Section 101(15) of the Bankruptcy Code.

        “Equity Interests” means, collectively, the shares (or any class thereof), common stock,
preferred stock, general or limited partnership interests, limited liability company interests, and
any other equity, ownership, or profits interests and options, warrants, rights, or other securities or
agreements to acquire or subscribe for, or which are convertible into or based on the value of such
shares (or any class thereof) of, common stock, preferred stock, general or limited partnership
interests, limited liability company interests, or other equity, ownership, or profits interests (in
each case whether or not arising under or in connection with any employment agreement).

       “Equity Rights Offering” means the rights offering of New Common Stock to be issued
by Reorganized CRC in exchange for $450 million in cash on the terms and conditions set forth in
the Restructuring Term Sheet and/or Backstop Commitment Term Sheet, as applicable

          “Execution Date ” has the meaning set forth in the preamble to this Agreement.

       “Exit Facility Documents” means the First Lien Exit Facility Documents and the Second
Lien Exit Facility Documents.

       “Final 9019 Order” means, as applicable, the final order of the Bankruptcy Court
approving the Elk Hills Settlement Agreement, including the Elk Hills Settlement Agreement and
the Amended Elk Hills Power Agreements attached thereto.

       “Final DIP Order” means the final order of the Bankruptcy Court setting forth the terms
of debtor-in-possession financing and use of cash collateral, which shall be consistent with and
approve entry into the Senior DIP Facility Documents, the Junior DIP Term Sheet, and the Junior
DIP Facility Documents.


                                                  8




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 40 of 269




          “First Lien Exit Facility” has the meaning ascribed to it in the Restructuring Term Sheet.

        “First Lien Exit Facility Documents ” means the documentation necessary to effectuate
the incurrence of the First Lien Exit Facility.

       “First Day Pleadings” means the first day pleadings that the Company Parties determine,
are necessary or desirable to file, and which are reasonably acceptable in form and substance to
the Required Consenting Creditors and Ares.

          “Governance Term Sheet” has the meaning set forth in the Recitals to this Agreement.

        “Governing Body” means the board of directors, board of managers, manager, general
partner, investment committee, special committee, or such similar governing body of an Entity.

       “Interim 9019 Order” means, as applicable, the interim order of the Bankruptcy Court
approving the Elk Hills Settlement Agreement, including the Elk Hills Settlement Agreement and
the Amended Elk Hills Power Agreements attached thereto.

        “Interim DIP Order” interim order of the Bankruptcy Court setting forth the terms of
debtor-in-possession financing and use of cash collateral, which shall be consistent with and
approve entry into the Senior DIP Facility Documents, the Junior DIP Term Sheet, and the Junior
DIP Facility Documents.

      “Joinder” means a joinder to this Agreement substantially in the form attached to this
Agreement as Exhibit E.

       “Junior DIP Agent” means Alter Domus (US) LLC as administrative agent under the
Junior DIP Facility.

       “Junior DIP Claims” means any Claim against the Debtors arising under, derived from,
or based upon the Junior DIP Facility or the Junior DIP Credit Agreement.

          “Junior DIP Commitment” has the meaning ascribed to it in the Junior DIP Term Sheet.

      “Junior DIP Commitment Parties” means the Consenting Creditors providing the Junior
DIP Commitments as set forth in Exhibit C attached hereto.

        “Junior DIP Credit Agreement” means that certain second-lien senior secured
superpriority debtor-in-possession credit agreement by and among the Company Parties, the Junior
DIP Agent, and the lenders that are from time to time party thereto, consistent with the terms and
conditions of the Junior DIP Term Sheet and this Agreement and as approved by the DIP Orders.

        “Junior DIP Facility” means the new second-lien superpriority debtor-in-possession
credit facility to be effectuated on the terms and conditions set forth in the Junior DIP Term Sheet.
                                                  9




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 41 of 269




        “Junior DIP Facility Documents ” means the Junior DIP Credit Agreement and other
documentation, agreements, instruments and certificates necessary to effectuate the incurrence of
the Junior DIP Facility.

          “Junior DIP Term Sheet” has the meaning set forth in the recitals to this Agreement.

     “KEIP/KERP Plan” means any retention or incentive compensation plans of the
Company Parties’ executive management team or other key employees of the Company Parties.

       “Law” means any federal, state, local, or foreign law (including common law), statute,
code, ordinance, rule, regulation, order, ruling, or judgment, in each case, that is validly adopted,
promulgated, issued, or entered by a governmental authority of competent jurisdiction (including
the Bankruptcy Court).

      “Liquidation Preference ” has the meaning ascribed to it in the Elk Hills Power
Agreements.

      “Make-Whole Amount” has the meaning ascribed to it in the Elk Hills Power
Agreements.

          “Milestones” means the milestones set forth in Section 4 hereof.

          “MIP” has the meaning ascribed to it in the Restructuring Term Sheet.

        “New Common Stock” means the new common stock of the Reorganized CRC to be
issued on the Plan Effective Date.

       “New Organizational Documents ” means the documents providing for corporate
governance of Reorganized CRC and the other Reorganized Debtors, charters, bylaws, operating
agreements, or other organizational documents or shareholders’ agreements, as applicable, which
shall be consistent with section 1123(a)(6) of the Bankruptcy Code (as applicable) and the
Governance Term Sheet.

          “Parties” has the meaning set forth in the preamble to this Agreement.

       “Permitted Transferee ” means each transferee of any Company Claims who meets the
requirements of Section 8.01.

        “Person” means any natural person, corporation, limited liability company, professional
association, limited partnership, general partnership, joint stock company, joint venture,
association, company, trust, bank, trust company, land trust, business trust or other organization,
whether or not a legal entity, and any governmental authority.


                                                 10




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 42 of 269




          “Petition Date” means the first date any of the Company Parties commences a Chapter 11
Case.

          “Plan” means the plan of reorganization with respect to the Restructuring Transactions.

        “Plan Effective Date ” means the date upon which (a) the Confirmation Order has been
entered by the Bankruptcy Court, (b) all conditions precedent to the effectiveness of the Plan have
been satisfied or are expressly waived in accordance with the terms thereof, as the case may be,
(c) the transactions to occur on the Plan Effective Date pursuant to the Plan become effective or
are consummated, and (d) the substantial consummation (as defined in section 1101 of the
Bankruptcy Code) of the Plan occurs.

       “Plan Supplement” means the compilation of documents and forms of documents,
schedules, and exhibits to the Plan that will be filed by the Company Parties with the Bankruptcy
Court.

      “Preferred Deferred Amount” has the meaning ascribed to it in the Elk Hills Power
Agreements.

      “Preferred Distribution Rate” has the meaning ascribed to it in the Elk Hills Power
Agreements.

       “Prepetition RBL Claim” means all Claims against any Debtor arising under, derived
from, or based upon the RBL Credit Agreement.

         “Qualified Marketmaker” means an entity that (a) holds itself out to the public or the
applicable private markets as standing ready in the ordinary course of business to purchase from
customers and sell to customers Company Claims (or enter with customers into long and short
positions in Company Claims), in its capacity as a dealer or market maker in Company Claims and
(b) is, in fact, regularly in the business of making a market in claims against issuers or borrowers
(including debt securities or other debt).

       “RBL Credit Agreement” means that certain Credit Agreement, dated as of September
24, 2014, by and among CRC, as the borrower, the lenders party thereto, and JPMorgan Chase
Bank, N.A., as administrative agent, as may be amended, supplemented, or otherwise modified
from time to time.

        “Related Fund” means any fund, account (including separately managed account), or
investment vehicle that is controlled, managed, advised or sub-advised by a Consenting Creditor,
an Affiliate or the same investment manager, advisors or sub-advisor as a Consenting Creditor, or
an Affiliate of such investment manager, advisor or sub-advisor.



                                                 11




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 43 of 269




        “Releases & Exculpation Provisions ” means the releases and exculpation provisions to
be included in the Plan as set forth in Annex H of the Restructuring Term Sheet.

        “Reorganized CRC” means California Resources Corporation on and after the Plan
Effective Date and the issuer of the New Common Stock under the Plan.

       “Reorganized Debtor” means, a Debtor, or any successor or assign thereto, by merger,
reorganization, consolidation, or otherwise, on and after the Plan Effective Date, including
Reorganized CRC.

       “Required Backstop Parties ” means Backstop Parties holding greater than 50% of the
Backstop Commitments.

        “Required Consenting Creditors ” means the Required Consenting Term Loan Lenders
and the Required Backstop Parties.

        “Required Consenting Parties ” means, as of the date such consent, direction, approval or
other action is required, those Consenting Parties (a) anticipated to hold greater than 66⅔% of the
New Common Stock immediately after the occurrence of the Plan Effective Date (without giving
effect to the MIP), calculated in accordance with (i) the Backstop Commitment Agreement and
(ii) the Restructuring Term Sheet; provided that such calculation shall disregard shares offered in
the Equity Rights Offering to non-Backstop Parties; and (b) committed to provide greater than
50% of the Backstop Commitment Percentages.

        “Required Consenting Term Loan Lenders ” means Consenting Creditors holding
greater than 50% of the aggregate principal amount of the 2017 Term Loan Claims held by all
Consenting Creditors.

       “Restricted Period” means the period commencing as of the date each Consenting
Creditor, as applicable, executes this Agreement until the Termination Date, as to such Consenting
Creditor.

          “Restructuring Term Sheet” has the meaning set forth in the recitals to this Agreement.

          “Restructuring Transactions” has the meaning set forth in the recitals to this Agreement.

        “RSA Party” means a party to this Agreement whether as an initial signatory on the date
of this Agreement or pursuant to the execution of a Joinder.

          “Rules” means Rule 501(a)(1), (2), (3), and (7) of Regulation D under the Securities Act.

       “Second Day Pleadings” means the “second day” pleadings that the Company Parties
determine are necessary or desirable to file, and which are reasonably acceptable in form and
substance to the Required Consenting Creditors and Ares.
                                               12




#93253107v36


SC1:5233825.15
         Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 44 of 269




        “Second Lien Exit Commitment” means, subject to the terms and conditions hereof, a
several and not joint commitment to provide the amount set forth opposite each Second Lien Exit
Lender’s name in Exhibit B attached hereto.

          “Second Lien Exit Facility” has the meaning ascribed to it in the Restructuring Term
Sheet.

        “Second Lien Exit Facility Documents ” means the documentation necessary to effectuate
the incurrence of the Second Lien Exit Facility on terms consistent with the Second Lien Exit
Facility Term Sheet.

      “Second Lien Exit Facility Term Sheet” has the meaning set forth in the recitals to this
Agreement.

          “Second Lien Exit Lenders ” has the meaning ascribed to it in the Restructuring Term
Sheet.

         “Second Lien Exit Permitted Transferee ” means (i) a Related Fund of a Second Lien
Exit Lender, (ii) any other Second Lien Exit Lender or (iii) any other person that is a party to this
Agreement or executes a joinder hereto with the consent (not to be unreasonably withheld,
conditioned or delayed) of the Required Consenting Creditors and the Company (including, as part
of such joinder, making the necessary representations and warranties under the Second Lien Exit
Facility Documents); provided that absent such consent, such transferee shall be deemed a
Permitted Transferee to the extent such proposed transferee deposits with the escrow agent,
pursuant to escrow arrangements satisfactory to the Company, an amount of funds sufficient, in
the reasonable determination of the Company, to satisfy the transferring Second Lien Exit Lender’s
obligations under this Agreement and the Second Lien Exit Facility Documents.

       “Second Lien Notes” means all notes of CRC outstanding under the Second Lien Notes
Indenture.

       “Second Lien Notes Claims” means all Claims against any Debtor arising under, derived
from, or based upon the Second Lien Notes Indenture.

         “Second Lien Notes Indenture ” means that certain Indenture dated as of December 15,
2015, by and among CRC, as the issuer, the guarantors party thereto, and the Bank of New York
Mellon Trust Company, N.A., as trustee, pursuant to which the 8.00% senior secured second lien
notes due 2022 were issued, as may be amended, supplemented, or otherwise modified from time
to time.

          “Securities Act” means the Securities Act of 1933, as amended.



                                                 13




#93253107v36


SC1:5233825.15
         Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 45 of 269




       “Senior DIP Agent” means JPMorgan Chase Bank, N.A. as administrative agent under
the Senior DIP Facility.

       “Senior DIP Claims” means any Claim against the Debtors arising under, derived from,
or based upon the Senior DIP Facility or the Senior DIP Credit Agreement.

       “Senior DIP Commitment Letter” means that certain letter, dated July 15, 2020, by the
Senior DIP Commitment Parties setting forth their commitment to provide the Senior DIP Facility.

      “Senior DIP Commitment Parties” means the parties set forth in the Senior DIP
Commitment Letter.

        “Senior DIP Credit Agreement” means that certain first-lien senior secured superpriority
debtor-in-possession credit agreement by and among the Company Parties, the Senior DIP Agent,
and the lenders that are from time to time party thereto, consistent with the terms and conditions
of the Senior DIP Commitment Letter and this Agreement and as approved by the DIP Orders.

         “Senior DIP Facility” means the new first-lien superpriority debtor-in-possession credit
facility to be effectuated on the terms and conditions set forth in the Senior DIP Facility
Documents.

       “Senior DIP Facility Documents” means the Senior DIP Credit Agreement and any other
documentation, agreements, instruments, and certificates necessary to effectuate the incurrence of
the Senior DIP Facility.

          “Settlement Effective Date ” has the meaning ascribed to it in the Restructuring Term
Sheet.

       “Solicitation Commencement Date ” means the date by which the Company Parties shall
have commenced solicitation of votes to accept or reject the Plan.

          “Solicitation Materials” means all solicitation materials in respect of the Plan.

        “Termination Date ” means the date on which termination of this Agreement as to a Party
is effective in accordance with Sections 12.01, 12.02, 12.03, 12.04, 12.05, and 12.06.

        “Transfer” means to sell, resell, reallocate, use, pledge, assign, transfer, hypothecate,
participate, donate, or otherwise encumber or dispose of, directly or indirectly (including through
derivatives, options, swaps, pledges, forward sales, or other transactions).

        “Transfer Agreement” means an executed transfer agreement providing, among other
things, that a transferee is bound by the terms of this Agreement and substantially in the form
attached to this Agreement as Exhibit D.

                                                   14




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 46 of 269




      “Trustee” means The Bank of New York Mellon Company, N.A., as trustee under the
Second Lien Notes Indenture.

          “Unpaid Amounts” has the meaning ascribed to it in the Elk Hills Power Agreements.

       “Unsecured Notes Claim” means all Claims against any Debtor arising under, derived
from, or based upon the Unsecured Notes Indenture.

        “Unsecured Notes Indenture ” means that certain Indenture dated as of October 1, 2014
by and among CRC, as the issuer, the guarantors party thereto, and Wells Fargo Bank, National
association., as trustee, pursuant to which the 5% Senior Notes due 2020, 5.5% Senior Notes due
2021, and 6% Senior Notes due 2024 were issued, as may be amended, supplemented, or otherwise
modified from time to time.

          1.02.   Interpretation. For purposes of this Agreement:

        (a)     in the appropriate context, each term, whether stated in the singular or the plural,
shall include both the singular and the plural, and pronouns stated in the masculine, feminine, or
neutral gender shall include the masculine, feminine, and the neutral gender;

        (b)    capitalized terms defined only in the plural or singular form shall nonetheless have
their defined meanings when used in the opposite form;

        (c)    unless otherwise specified, any reference in this Agreement to a contract, lease,
instrument, release, indenture, or other agreement or document being in a particular form or on
particular terms and conditions means that such document shall be substantially in such form or
substantially on such terms and conditions;

       (d)     unless otherwise specified, any reference in this Agreement to an existing
document, schedule, or exhibit shall mean such document, schedule, or exhibit, as it may have
been or may be amended, restated, supplemented, or otherwise modified from time to time;
notwithstanding the foregoing, any capitalized terms in this Agreement that are defined with
reference to another agreement, are defined with reference to such other agreement as of the date
of this Agreement, without giving effect to any termination of such other agreement or
amendments to such capitalized terms in any such other agreement following the date of this
Agreement;

         (e)    unless otherwise specified in this Agreement, the provisions of Bankruptcy Rule
9006(a) shall apply in computing any period of time prescribed or allowed herein. If any payment,
distribution, act or deadline under the Plan is required to be made or performed or occurs on a day
that is not a Business Day, then the making of such payment or distribution, the performance of
such act, or the occurrence of such deadline shall be deemed to be on the next succeeding Business
Day, but shall be deemed to have been completed or to have occurred as of the required date.

                                                  15




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 47 of 269




       (f)     unless otherwise specified, all references in this Agreement to “Sections” are
references to Sections of this Agreement;

        (g)     the words “herein,” “hereof,” and “hereto” refer to this Agreement in its entirety
rather than to any particular portion of this Agreement;

       (h)      captions and headings to Sections are inserted for convenience of reference only
and are not intended to be a part of or to affect the interpretation of this Agreement;

        (i)      references to “shareholders,” “directors,” and/or “officers” shall also include
“members” and/or “managers,” as applicable, as such terms are defined under the applicable
limited liability company Laws;

          (j)    the use of “include” or “including” is without limitation, whether stated or not; and

          (k)    the word “or” shall not be exclusive.

Section 2.     Effectiveness of this Agreement. This Agreement shall become effective and
binding upon each of the Parties at 12:00 a.m., prevailing Eastern Time, on the Agreement
Effective Date, which is the date on which all of the following conditions have been satisfied or
waived in accordance with this Agreement:

        (a)     each of the Company Parties shall have executed and delivered counterpart
signature pages of this Agreement to counsel to each of (i) the Company Parties, (ii) the Ad Hoc
Group and (iii) Ares;

       (b)    holders of more than two thirds of the aggregate outstanding principal amount of
the 2017 Term Loan Claims shall have executed and delivered counterpart signature pages of this
Agreement to counsel to each of (i) the Company Parties, (ii) the Ad Hoc Group and (iii) Ares;

       (c)     Ares has executed and delivered counterpart signature pages of this Agreement to
counsel to each of (i) the Company Parties and (ii) the Ad Hoc Group;

        (d)       the Senior DIP Commitment Parties shall have executed and delivered counterpart
signature pages to the Senior DIP Commitment Letter to counsel to each of (i) the Company
Parties, (ii) the Ad Hoc Group and (iii) Ares;

        (e)    the Backstop Parties shall have executed and delivered counterpart signature pages
of the Backstop Commitment Agreement to counsel to each of (i) the Company Parties, (ii) the Ad
Hoc Group and (iii) Ares; and

       (f)    the Company Parties shall have paid all Consenting Parties Fees and Expenses that
are due and payable as of the Agreement Effective Date; provided, however, that the Company

                                                  16




#93253107v36


SC1:5233825.15
         Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 48 of 269




Parties shall have received an invoice for such Consenting Parties Fees and Expenses at least one
(1) Business Day prior to the Agreement Effective Date.

Section 3.       Definitive Documents.

         3.01. The Definitive Documents governing the Restructuring Transactions shall include
the following (in each case, and any order, or amendment or modification of any order, entered by
the Bankruptcy Court related to the below items):

        (a)      the First Day Pleadings and Second Day Pleadings and all orders sought pursuant
thereto;

         (b)    the Plan (and all exhibits, ballots, solicitation procedures, and other documents and
instruments related thereto), including any “Definitive Documentation” as defined therein and not
explicitly so defined herein;

        (c)      the Plan Supplement and all documents, annexes, exhibits, schedules contained
therein, including any schedules of rejected contracts;

          (d)    the Disclosure Statement;

         (e)   the order of the Bankruptcy Court approving the Disclosure Statement and the other
Solicitation Materials;

          (f)    the Confirmation Order and pleadings in support of entry of the Confirmation
Order;

          (g)    the 9019 Orders;

          (h)    the DIP Orders;

          (i)    the Senior DIP Facility Documents;

          (j)    the Junior DIP Facility Documents;

       (k)     the Backstop Commitment Agreement and all pleadings and agreements related to
the Equity Rights Offering;

          (l)    the New Organizational Documents;

          (m)    the First Lien Exit Facility Documents;

          (n)    the Second Lien Exit Facility Documents;


                                                 17




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 49 of 269




          (o)    the Amended Elk Hills Power Agreements;

        (p)    any documentation in connection with the Conversion Right, the Eligible Stock, or
the Eligible Notes, as applicable;

        (q)   any documentation in connection with the Eligible Notes, including the form of
indenture governing the same;

          (r)    any KEIP/KERP Plan and any motion or order related thereto;

        (s)   any agreements, motions, pleadings, briefs, applications, orders, and other filings
with the Bankruptcy Court related to Elk Hills Power;

         (t)    any other material agreements, motions, pleadings, briefs, applications, orders, and
other filings with the Bankruptcy Court related to the Restructuring Transactions; and

         (u)    any material pleadings that impose or seek authority to impose sell-down orders or
restrictions on the ability of the Consenting Creditors or other parties to trade any of the Company
Parties’ securities, other than equity securities.

         3.02. The Definitive Documents that are not executed or in a form attached to this
Agreement as of the Execution Date remain subject to negotiation and completion. Upon
completion, the Definitive Documents and every other document, deed, agreement, filing,
notification, letter, or instrument related to the Restructuring Transactions shall contain terms,
conditions, representations, warranties, and covenants not inconsistent with the terms of this
Agreement, as they may be modified, amended, or supplemented in accordance with Section 13.
Further, the Definitive Documents that are not executed or in a form attached to this Agreement
as of the Execution Date, and any amendment thereto, shall be subject to the following consent
rights:

         (a)     The Definitive Documents listed in the foregoing sections 3.01(a)-(f), 3.01(i)-
3.01(o), 3.01(r), 3.01(t), and 3.01(u) shall be filed no later than the Settlement Effective Date and
at the time of filing shall be reasonably acceptable to Ares and the Required Consenting Creditors;
provided that any modifications after the Settlement Effective Date to (i) the Definitive Documents
listed in the foregoing 3.01(o) shall be reasonably acceptable to Ares and the Required Consenting
Creditors and (ii) the Definitive Documents listed in the foregoing 3.01(a)-(f), 3.01(i)- 3.01(n),
3.01(r), 3.01(t), and 3.01(u) shall be (x) reasonably acceptable to the Required Consenting Parties
and (y) to the extent any modification disproportionately and adversely affects Ares, as compared
to the other Required Consenting Parties, reasonably acceptable to Ares.

        (b)    The Definitive Documents listed in the foregoing sections 3.01(g), 3.01(h), 3.01(p) -
3.01(q), and 3.01(s), shall be reasonably acceptable to the Required Consenting Parties and Ares.

                                                 18




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 50 of 269




Section 4.       Milestones.

         4.01. The following Milestones shall apply to this Agreement unless extended or waived
in writing by the Company Parties and the Required Consenting Creditors and Ares:

      (a)    On or prior to the Petition Date (as defined herein), the Backstop Commitment
Agreement shall have been finalized.

        (b)     On July 15, 2020 or such earlier date as agreed upon by the parties, the Company
Parties shall commence the Chapter 11 Cases.

        (c)    No later than 5 days after the Petition Date, the Bankruptcy Court shall have entered
the Interim DIP Order.

        (d)    No later than 5 days after the Petition Date, the Bankruptcy Court shall have entered
the Interim 9019 Order.

        (e)     No later than 14 days after the Petition Date, the Company Parties shall have filed
the Plan, Disclosure Statement and a motion seeking approval of the Disclosure Statement.

       (f)     No later than 40 days after the Petition Date, the Bankruptcy Court shall have
entered the Final DIP Order.

       (g)     No later than 40 days after the Petition Date, the Bankruptcy Court shall have
entered the Final 9019 Order.

        (h)    No later than 40 days after the Petition Date, the Company Parties shall have filed
the Plan Supplement containing the (i) schedules of assumed or rejected contracts, (ii) the
constituents documents of the Reorganized Debtors consistent with the terms of the Governance
Term Sheet, (iii) the form of registration rights agreement, (iv) required disclosures regarding
directors and officers of the Reorganized CRC (consistent with the terms of the Governance Term
Sheet) and (v) any documents (to the extent not already filed) in connection with the Definitive
Documents listed in the foregoing sections 3.01(o)-3.01(q).

       (i)     No later than 40 days after the Petition Date, the Bankruptcy Court shall have
entered an order approving the Backstop Commitment Agreement.

       (j)     No later than 44 days after the Petition Date, the Bankruptcy Court shall have
entered an order approving the Solicitation Materials and the Disclosure Statement.

       (k)     No later than 28 days after the Subscription Commencement Date (as defined in
the Backstop Commitment Agreement), the Debtors shall have ended the subscription period for
the Equity Rights Offering.

                                                19




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 51 of 269




       (l)    No later than 105 days after the Petition Date, the Bankruptcy Court shall have
entered the Confirmation Order.

       (m)       No later than 135 days after the Petition Date, the Plan Effective Date shall have
occurred.

       4.02. Outside Date. With respect to the milestones set in 4.01(l) and 4.01(m), the
Company Parties may not extend such milestones beyond 180 days after the Petition Date without
the consent of each Backstop Party.

Section 5.       Commitments of the Consenting Creditors.

      5.01. Affirmative Commitments.            During the Agreement Effective Period, each
Consenting Creditor severally, and not jointly, agrees in respect of all of its Company Claims to:

        (a)      support the Restructuring Transactions and vote and exercise any powers or rights
available to it (including in any creditors’ meeting or in any process requiring voting or approval
to which they are legally entitled to participate) in each case in favor of any matter requiring
approval to the extent necessary to implement the Restructuring Transactions;

        (b)     give any notice, order, instruction, or direction to the Agent or Trustee necessary to
give effect to the Restructuring Transactions;

        (c)    negotiate in good faith and use commercially reasonable efforts to execute and
implement the Definitive Documents that are not inconsistent with this Agreement to which it is
required to be a party or to which it has consent rights pursuant to Section 3.02;

        (d)     consent to the use of their cash collateral and the priming of the liens on the
collateral securing the 2017 Term Loans, the 2016 Term Loans and the Second Lien Notes by the
liens securing the Senior DIP Facility and Junior DIP Facility, in each case in accordance with the
Budget (as defined in the DIP Credit Agreements) and the DIP Order;

       (e)     negotiate in good faith any appropriate additional or alternative provisions or
agreements to address any legal, financial, or structural impediment that may arise that would
prevent, hinder, impede, delay, or are necessary to effectuate the consummation of the
Restructuring Transactions; and

        (f)    negotiate in good faith upon reasonable request of any other Party any
modifications to the Restructuring Transactions that improve the tax efficiency of the
Restructuring Transactions or are otherwise necessary to address any legal, financial, or structural
impediment that may prevent the consummation of the Restructuring Transactions, in each case to
the extent such modifications can be implemented without any adverse effect on such Consenting
Creditor.

                                                 20




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 52 of 269




        5.02. Negative Commitments. During the Agreement Effective Period, each Consenting
Creditor severally, and not jointly, agrees in respect of all of its Company Claims that it shall not,
directly or indirectly, and shall not direct any other Entity to:

      (a)     object to, delay, impede, or take any other action to interfere with acceptance,
implementation, or consummation of the Restructuring Transactions;

         (b)    object to, delay, impede or take any other action to interfere with Bankruptcy Court
approval of any KEIP/KERP Plan, provided that the terms of such programs shall not substantively
differ from the proposal provided to the Ad Hoc Group Advisors and Ares on July 10, 2020;

       (c)    knowingly pursue, propose, file, support, solicit support for or vote for any
Alternative Restructuring Proposal;

        (d)     file any motion, pleading, or other document with the Bankruptcy Court or any
other court (including any modifications or amendments thereof) that, in whole or in part, is not
consistent with this Agreement or the Plan;

        (e)    exercise, take (directly or indirectly), or direct the Agent to take, any action to
enforce or any right or remedy for the enforcement, collection, or recovery of any of the Company
Claims against the Company Parties, including rights or remedies arising from or asserting or
bringing any claims under or with respect to the 2016 Term Loan Claims, 2017 Term Loan Claims
or the Second Lien Notes Claims (as applicable) other than as otherwise permitted under this
Agreement;

       (f)    initiate, or have initiated on its behalf, any litigation or proceeding of any kind with
respect to the Chapter 11 Cases, this Agreement, or the other Restructuring Transactions
contemplated in this Agreement against the Company Parties or the other Parties other than to
enforce this Agreement or any Definitive Document or as otherwise permitted under this
Agreement;

        (g)    support any effort to reject, seek to modify, fail to perform, or any way take any
action to delay, impede, or interfere with any of the Elk Hills Power Agreements except to the
extent consistent with the 9019 Orders;

       (h)      develop, promote or otherwise pursue the “bypass plan” involving the LTS-1 and
LTS-2 gas processing plants and the 35R Cogen facility located in Kern County, California or any
action with a similar effect; or

        (i)     object to, delay, impede, or take any other action to interfere with the Company
Parties’ ownership and possession of their assets, wherever located, or interfere with the automatic
stay arising under section 362 of the Bankruptcy Code.


                                                 21




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 53 of 269




          5.03.   Commitments with Respect to Chapter 11 Cases.

        (a)     During the Agreement Effective Period, each Consenting Creditor that is entitled
to vote to accept or reject the Plan pursuant to its terms, severally, and not jointly, agrees that it
shall, subject to receipt by such Consenting Creditor, whether before or after the commencement
of the Chapter 11 Cases, of the Solicitation Materials:

                  (i)    vote each of its Company Claims to accept the Plan by delivering its duly
executed and completed ballot accepting the Plan on a timely basis following the commencement
of the solicitation of the Plan and its actual receipt of the Solicitation Materials and the ballot;

                  (ii)   support the Releases and Exculpation Provisions;

                (iii)   to the extent it is permitted to elect whether to opt out of the releases set
forth in the Plan, elect not to opt out of the releases set forth in the Plan by timely delivering its
duly executed and completed ballot(s) designating that it does not opt out of the releases;

             (iv)   not change, withdraw, amend, or revoke (or cause to be changed,
withdrawn, amended, or revoked) any vote or election referred to in clauses (a)(i) and (a)(ii) above;
and

                 (v)    not directly or indirectly, through any Person, seek, solicit, propose,
support, assist, engage in negotiations in connection with or participate in the formulation,
preparation, filing, or prosecution of any Alternative Restructuring Proposal or object to or take
any other action that would reasonably be expected to prevent, interfere with, delay, or impede the
solicitation, approval of the Disclosure Statement, or the confirmation and consummation of the
Plan and the Restructuring Transactions; provided that nothing in this Section 5.03(a)(v) shall
affect any rights of the Company Parties set forth in 7.03(b).

        (b)    Subject to Section 5.07(f) hereof, during the Agreement Effective Period, each
Consenting Creditor, in respect of each of its Company Claims, severally, and not jointly, will
support, and will not directly or indirectly object to, delay, impede, or take any other action to
interfere with any motion or other pleading or document filed by a Company Party in the
Bankruptcy Court that is not inconsistent with this Agreement.

         5.04. Junior DIP Commitments. Each Junior DIP Commitment Party, severally and not
jointly, commits to provide or cause to be provided by any fronting banks or any of its subsidiaries
or Affiliates or any funds and/or accounts managed, advised or controlled by any of the foregoing,
the Junior DIP Facility in the amount set forth opposite such Junior DIP Commitment Party’s name
Exhibit C attached hereto, in each case subject to the terms and conditions for providing such
commitment set forth in the Junior DIP Term Sheet and the Junior DIP Facility Documents.

          5.05.   Second Lien Exit Commitments.

                                                  22




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 54 of 269




         (a)     Each Second Lien Exit Lender, severally and not jointly, commits to provide or
cause to be provided by any fronting banks or any of its subsidiaries or Affiliates or any funds
and/or accounts managed, advised or controlled by any of the foregoing, the Second Lien Exit
Facility in the amount set forth opposite such Second Lien Exit Lender’s name in Exhibit B
attached hereto, in each case subject to the terms and conditions for providing such commitment
set forth in the Second Lien Exit Facility Term Sheet. 2

         (b)     Any Defaulting Second Lien Exit Lender will be liable for the consequences of its
breach and the Company can enforce rights of money damages and/or specific performance upon
the failure to timely fund by a Defaulting Second Lien Exit Lender. Each Second Lien Exit Lender
that is not a Defaulting Second Lien Exit Lender shall have the right, but not the obligation, to
assume its pro rata share of the Second Lien Exit Commitments of a Defaulting Second Lien Exit
Lender.

          5.06.   Transfer of Second Lien Exit Commitments.

         (a)    Each Second Lien Exit Lender’s Second Lien Exit Commitment shall be
transferable in whole or in part to a Second Lien Exit Permitted Transferee; provided that the
transferring Second Lien Exit Lender shall give notice to the Company Parties of its intent to
transfer its Second Lien Exit Commitment (other than to a Related Fund), whether in whole or in
part. Any third party Second Lien Exit Permitted Transferee of any Second Lien Exit Commitment
shall agree in writing to be bound by the representations, warranties, covenants and obligations of
such transferring Second Lien Exit Lender under this Agreement and any Second Lien Exit
Permitted Transferee other than a Related Fund shall, as a condition of such transfer, provide the
Company Parties and the non-transferring Second Lien Exit Lenders with evidence reasonably
satisfactory to the Company Parties that such transferee is reasonably capable of fulfilling such
obligations, including such financial information as may reasonably be requested by the Company
Parties demonstrating the ability of such Second Lien Exit Permitted Transferee to fund the entire
amount of its existing Second Lien Exit Commitment (if any) plus the amount of the Second Lien
Exit Commitment transferred to such Second Lien Exit Permitted Transferee.

        (b)     Any transfer in violation of this Section 5.06 shall be void ab initio; provided that
a transfer shall not be void ab initio solely on account of a Second Lien Exit Lender’s failure to
provide notice of such transfer.


2   On the Plan Effective Date, the Junior DIP Facility shall be repaid in full in cash with the proceeds of the Equity
    Rights Offering and the Second Lien Exit Facility; provided that, for administrative convenience, at the direction
    and at the option of any Junior DIP Commitment Party that is also a Second Lien Exit Lender, all or any portion
    of the cash to be received by such Junior DIP Commitment Party on account of the principal amount of
    outstanding Junior DIP Obligations owed to it shall be set off or otherwise applied on a dollar for dollar basis
    towards the cash payment obligations of such Second Lien Exit Lender pursuant to such documentation as the
    Company Parties may reasonably require to evidence the discharge of the applicable Junior DIP Obligations to
    the extent of the amounts so applied.
                                                         23




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 55 of 269




       5.07. Additional Provisions Regarding the Consenting Creditors’ Commitments .
Notwithstanding anything contained in this Agreement, nothing in this Agreement shall:

        (a)      impair or waive the rights of any Consenting Creditor to appear as a party in interest
in any matter to be adjudicated in the Chapter 11 Cases, so long as such appearance and the
positions advocated in connection therewith are not inconsistent with this Agreement or for the
purpose of delaying, interfering, impeding, or taking any other action to delay, interfere or impede,
directly or indirectly, the Restructuring Transactions;

        (b)     affect the ability of any Consenting Creditor to consult with the Company Parties
or any other party in interest in the Chapter 11 Cases (including any official committee and the
United States Trustee), so long as, in the case of consultation with any party in interest, the
appearance, and positions advocated in connection therewith are not inconsistent with this
Agreement or for the purpose of delaying, interfering, impeding, or taking any other action to
delay, interfere or impede, directly or indirectly, the Restructuring Transaction;

        (c)   impair or waive the rights of any Consenting Creditor to assert or raise any
objection permitted under this Agreement in connection with the Restructuring Transactions;

      (d)    prevent any Consenting Creditor from enforcing this Agreement or contesting
whether any matter, fact, or thing is a breach of, or is inconsistent with, this Agreement; or

        (e)    obligate a Consenting Creditor to deliver a vote to support the Plan or prohibit a
Consenting Creditor from withdrawing such vote, in each case from and after the Termination
Date (other than a Termination Date as a result of the occurrence of the Plan Effective Date);
provided that upon the Termination Date as to a Consenting Creditor (other than a Termination
Date as a result of the occurrence of the Plan Effective Date), such Consenting Creditor’s vote
shall automatically be deemed void ab initio and such Consenting Creditor shall have a reasonable
opportunity to cast a vote.

Section 6.        Commitments of Ares.

          6.01.   Affirmative Commitments. During the Agreement Effective Period, Ares agrees to:

        (a)      support the Restructuring Transactions and vote and exercise any powers or rights
available to it (including in any creditors’ meeting or in any process requiring voting or approval
to which they are legally entitled to participate) in each case in favor of any matter requiring
approval to the extent necessary to implement the Restructuring Transactions;

       (b)    negotiate in good faith and use commercially reasonable efforts to execute and
implement the Definitive Documents to which it has consent rights that are not inconsistent with
this Agreement to which it is required to be a party or to which it has consent right pursuant to
Section 3.02;

                                                  24




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 56 of 269




       (c)     negotiate in good faith any appropriate additional or alternative provisions or
agreements to address any legal, financial, or structural impediment that may arise that would
prevent, hinder, impede, delay, or are necessary to effectuate the consummation of the
Restructuring Transactions;

       (d)      consent to the use of its powers under the Elk Hills Power Agreements (including
to cause its representatives on the board of Elk Hills Power to vote to amend the Elk Hills Power
Agreements) in accordance with the Restructuring Term Sheet and the 9019 Orders; and

        (e)    negotiate in good faith upon reasonable request of any other Party any
modifications to the Restructuring Transactions that improve the tax efficiency of the
Restructuring Transactions or are otherwise necessary to address any legal, financial, or structural
impediment that may prevent the consummation of the Restructuring Transactions, in each case to
the extent such modifications can be implemented without any adverse effect on Ares.

          6.02.   Negative Commitments. During the Agreement Effective Period, Ares agrees to:

      (a)     object to, delay, impede, or take any other action to interfere with acceptance,
implementation, or consummation of the Restructuring Transactions;

      (b)     object to, delay, impede, or take any other action to interfere with the DIP Orders
and DIP Credit Agreements;

       (c)     object to, delay, impede or take any other action to interfere with Bankruptcy Court
approval of any KEIP/KERP Plan;

       (d)    knowingly pursue, propose, file, support, solicit support for or vote for any
Alternative Restructuring Proposal;

        (e)     file any motion, pleading, or other document with the Bankruptcy Court or any
other court (including any modifications or amendments thereof) that, in whole or in part, is not
consistent with this Agreement or the Plan;

       (f)    initiate, or have initiated on its behalf, any litigation or proceeding of any kind with
respect to the Chapter 11 Cases, this Agreement, or the other Restructuring Transactions
contemplated in this Agreement against the Company Parties or the other Parties other than to
enforce this Agreement or any Definitive Document or as otherwise permitted under this
Agreement; or

        (g)     object to, delay, impede, or take any other action to interfere with the Company
Parties’ ownership and possession of their assets, other than as set forth in the Restructuring Term
Sheet or the 9019 Order, including Elk Hills Power or any assets thereof, wherever located, or
interfere with the automatic stay arising under section 362 of the Bankruptcy Code.

                                                 25




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 57 of 269




          6.03.   Commitments with Respect to Chapter 11 Cases.

          (a)     During the Agreement Effective Period, Ares agrees to:

             (i)     support and not oppose the assumption of the Amended Elk Hills Power
Agreements pursuant to the 9019 Orders on terms consistent with the Restructuring Term Sheet;

                  (ii)   support the Releases and Exculpation Provisions;

                 (iii)  not directly or indirectly, through any Person, seek, solicit, propose,
support, assist, engage in negotiations in connection with or participate in the formulation,
preparation, filing, or prosecution of any Alternative Restructuring Proposal or object to or take
any other action that would reasonably be expected to prevent, interfere with, delay, or impede the
solicitation, approval of the Disclosure Statement, or the confirmation and consummation of the
Plan and the Restructuring Transactions; provided that nothing in this Section 6.03(a)(iii) shall
affect any rights of the Company Parties set forth in 7.03(b).

         (b)    During the Agreement Effective Period, Ares will support, and will not directly or
indirectly object to, delay, impede, or take any other action to interfere with any motion or other
pleading or document filed by a Company Party in the Bankruptcy Court that is not inconsistent
with this Agreement.

       6.04. Additional Provisions Regarding Ares Commitments. Notwithstanding anything
contained in this Agreement, nothing in this Agreement shall:

         (a)    impair or waive the rights of Ares to appear as a party in interest in any matter to
be adjudicated in the Chapter 11 Cases, so long as such appearance and the positions advocated in
connection therewith are not inconsistent with this Agreement or for the purpose of delaying,
interfering, impeding, or taking any other action to delay, interfere or impede, directly or indirectly,
the Restructuring Transactions;

         (b)     affect the ability of Ares to consult with the Company Parties or any other party in
interest in the Chapter 11 Cases (including any official committee and the United States Trustee),
so long as, in the case of consultation with any party in interest, the appearance, and positions
advocated in connection therewith are not inconsistent with this Agreement or for the purpose of
delaying, interfering, impeding, or taking any other action to delay, interfere or impede, directly
or indirectly, the Restructuring Transaction;

       (c)    impair or waive the rights of Ares to assert or raise any objection permitted under
this Agreement in connection with the Restructuring Transactions; or

        (d)     prevent Ares from enforcing this Agreement or contesting whether any matter, fact,
or thing is a breach of, or is inconsistent with, this Agreement.

                                                  26




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 58 of 269




Section 7.       Commitments of the Company Parties.

      7.01. Affirmative Commitments. Except as set forth in Section 7.03, during the
Agreement Effective Period, each of the Company Parties agrees to:

       (a)     support and take all steps reasonably necessary and desirable to consummate the
Restructuring Transactions in accordance with this Agreement;

       (b)     to the extent any legal or structural impediment arises that would prevent, hinder,
or delay the consummation of the Restructuring Transactions contemplated in this Agreement,
support and take all steps reasonably necessary and desirable to address any such impediment;

        (c)    use commercially reasonable efforts to obtain any and all required governmental,
regulatory and/or third-party approvals for the implementation or consummation for the
Restructuring Transactions;

        (d)    negotiate in good faith and use commercially reasonable efforts to execute and
deliver the Definitive Documents and any other required agreements to effectuate and consummate
the Restructuring Transactions, as contemplated by this Agreement;

        (e)   provide counsel for the Consenting Creditors and counsel for Ares a reasonable
opportunity (which, to the extent reasonably practicable, shall be no less than two (2) Business
Days) to review draft copies of all Definitive Documents that the Company Parties intend to file
with the Bankruptcy Court;

        (f)     actively oppose and object to the efforts of any person seeking to object to, delay,
impede, or take any other action to interfere with the acceptance, implementation, or
consummation of the Restructuring Transactions (including, if applicable, the filing of timely filed
objections or written responses) to the extent such opposition or objection is reasonably necessary
or desirable to facilitate implementation of the Restructuring Transactions;

         (g)    timely file a formal objection to any motion filed with the Bankruptcy Court by any
Person seeking the entry of an order (i) directing the appointment of an examiner (with expanded
powers beyond those set forth in sections 1106(a)(3) and (4) of the Bankruptcy Code) or a trustee,
(ii) converting the Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code,
(iii) dismissing the Chapter 11 Cases, (iv) modifying or terminating the Company Parties’
exclusive right to file and solicit acceptances of a plan of reorganization or (v) for relief that (A)
is inconsistent with this Agreement in any respect or (B) would, or would reasonably be expected
to, frustrate the purposes of this Agreement, including by preventing the consummation of the
Restructuring Transactions;




                                                 27




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 59 of 269




        (h)    timely file a formal objection to any motion, application, or adversary proceeding
challenging the validity, enforceability, perfection, or priority of, or seeking avoidance or
subordination of, any portion of the claims of the Consenting Creditors;

          (i)    use commercially reasonable efforts to comply with all Milestones;

        (j)     upon reasonable request of the Consenting Creditors and Ares (which, in each case,
may be through the Ad Hoc Group Advisors and Ares Advisors), as applicable, use commercially
reasonable efforts to inform the Ad Hoc Group Advisors and Ares Advisors as to: (i) the material
business and financial (including liquidity) performance of the Company Parties; (ii) the status and
progress of the Restructuring Transactions, including progress in relation to the negotiations of the
Definitive Documents; and (iii) the status of obtaining any necessary or desirable authorizations
(including any consents) from each Consenting Creditor, any competent judicial body,
governmental authority, banking, taxation, supervisory, or regulatory body or any stock exchange;

          (k)    inform the Ad Hoc Group Advisors and Ares Advisors as soon as reasonably
practicable after becoming aware of: (i) any matter or circumstance which they know, or believe
is likely, to be a material impediment to the implementation or consummation of the Restructuring
Transactions; (ii) any notice of any commencement of any material involuntary insolvency
proceedings, legal suit for payment of debt or securement of security from or by any person in
respect of any Company Party; (iii) a breach of this Agreement (including a breach by any
Company Party); and (iv) any representation or statement made or deemed to be made by them
under this Agreement which is or proves to have been incorrect or misleading in any material
respect when made or deemed to be made;

        (l)      use commercially reasonable efforts to maintain their good standing under the Laws
of the state or other jurisdiction in which they are incorporated or organized;

        (m)    use commercially reasonable efforts to seek additional support for the Restructuring
Transactions from their other material stakeholders to the extent reasonably prudent and, to the
extent the Company Parties receive any Joinders or Transfer Agreements, to notify the Consenting
Creditors of such Joinders and Transfer Agreements;

        (n)     promptly pay the Consenting Parties Fees and Expenses in accordance with this
Agreement and the applicable fee letters on a monthly basis and within ten (10) Business Days of
receipt of invoices thereof;

         (o)    not seek application of the equitable doctrine of marshaling, section 506(c) of the
Bankruptcy Code or section 552(b) of the Bankruptcy Code with respect to any of the Senior DIP
Facility, Junior DIP Facility, 2017 Term Loan adequate protection liens and claims, or the existing
2017 Term Loan Claims without the consent of the Required Consenting Creditors;



                                                 28




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 60 of 269




        (p)    negotiate in good faith upon reasonable request of any other Party any
modifications to the Restructuring Transactions that improve the tax efficiency of the
Restructuring Transactions or are otherwise necessary to address any legal, financial, or structural
impediment that may prevent the consummation of the Restructuring Transactions, in each case to
the extent such modifications can be implemented without any adverse effect on such Company
Party; and

       (q)     provide any inquiry, proposal, offer, bid or term sheet that solely seeks to refinance
the Second Lien Exit Facility or the Eligible Notes to the Ad Hoc Group Advisors and the Ares
Advisors within two (2) Business Days of receiving such inquiry, proposal, offer, bid or term sheet.

        7.02. Negative Commitments. Except as set forth in Section 7.03, during the Agreement
Effective Period, each of the Company Parties shall not directly or indirectly:

      (a)     object to, delay, impede, or take any other action to interfere with acceptance,
implementation, or consummation of the Restructuring Transactions;

        (b)     take any action that is inconsistent in any material respect with, or is intended to
frustrate or impede approval, implementation and consummation of the Restructuring Transactions
described in, this Agreement, the Plan, or the Definitive Documents;

       (c)     file any motion, pleading, or Definitive Documents with the Bankruptcy Court or
any other court (including any modifications or amendments thereof) that, in whole or in part, is
materially inconsistent with this Agreement or the Restructuring Transactions;

       (d)     amend, alter, supplement, restate or otherwise modify any Definitive Document, in
whole or in part, in a manner that is materially inconsistent with this Agreement or the
Restructuring Transactions;

      (e)     amend, alter, supplement, restate or otherwise modify any Elk Hills Power
Agreements, in whole or in part, in a manner that is materially inconsistent with the Restructuring
Term Sheet without the consent of the Required Consenting Creditors and Ares;

        (f)     (i) operate its business outside the ordinary course (other than any changes in the
operations resulting from or relating to the Restructuring Transactions or the filing of the Chapter
11 Cases), taking into account the Restructuring Transactions or (ii) engage in any material merger,
consolidation, disposition, acquisition, investment, dividend, incurrence of indebtedness or other
similar transaction or transfer any asset or right of the Company Parties or any asset or right used
in the business of the Company Parties to any person or entity outside the ordinary course of
business, in each of cases (i) and (ii) without the reasonable consent of the Required Consenting
Creditors and, prior to the Settlement Effective Date, Ares; provided that, from and after the
Settlement Effective Date, any action described in subsections (i) or (ii) of this section 7.02(f) that


                                                  29




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 61 of 269




disproportionately and adversely affects Ares, as compared to the other Required Consenting
Parties, shall require the reasonable consent of Ares.

         (g)    except to the extent required by this Agreement or otherwise required to
consummate the Restructuring Transactions, make or change any tax election, change any annual
tax accounting period, adopt or change any method of tax accounting, file any amended tax return,
enter into any closing agreement, settle any tax claim or assessment, surrender any right to claim
a tax refund, offset or other reduction in tax liability or consent to any extension or waiver of the
limitation period applicable to any tax claim or assessment, in each case without the reasonable
consent of the Required Consenting Creditors and, prior to the Settlement Effective Date, Ares;
provided that, from and after the Settlement Effective Date, any action described in this
Section 7.02(g) that disproportionately and adversely affects Ares, as compared to the other
Required Consenting Parties, shall require the reasonable consent of Ares;

        (h)    support any effort to reject, seek to modify, fail to perform, or any way take any
action to delay, impede, or interfere with any of the Elk Hills Power Agreements except to the
extent consistent with the 9019 Orders;

       (i)      develop, promote or otherwise pursue the “bypass plan” involving the LTS-1 and
LTS-2 gas processing plants and the 35R Cogen facility located in Kern County, California or any
action with a similar effect; or

        (j)     except with the consent of the Required Consenting Creditors, (i) take any action
that would result in the entry of any order by the Bankruptcy Court that imposes a sell-down order
or restricts the ability of Consenting Creditors or other parties to Transfer any of the Company
Parties’ securities, including, for the avoidance of doubt, any such order intended to preserve net
operating losses or other tax attributes or (ii) make any material determination with respect to (a)
any such transfer restriction, sell-down order, or notification requirement regarding ownership of
claims in order to determine whether further actions (including Transfer restrictions or sell-down
orders) are necessary or (b) the potential imposition or waiver of any of the foregoing; provided
that the Required Consenting Creditors shall consent to (A) the filing by the Company Parties of
a motion with the Bankruptcy Court for entry of an order establishing the date of the entrance of
such order as the record date for notice of such potential trading restriction or sell-down order with
respect to Company Claims and (B) the filing by the Company Parties of a motion restricting
trading of CRC’s equity securities which, for the avoidance of doubt, do not include Company
Claims.

          7.03.   Additional Provisions Regarding Company Parties’ Commitments.

        (a)    Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement shall require a Company Party or the Governing Body of a Company Party to take or
refrain from taking any action (including terminating this Agreement under Section 12) to the
extent such Company Party or the Governing Body of a Company Party determines, based on the
                                                 30




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 62 of 269




advice of counsel, that taking or refraining from taking such action, as applicable, would be
inconsistent with applicable Law or its fiduciary obligations under applicable Law. The Company
Parties shall give prompt written notice to the Consenting Creditors and Ares of any determination
made in accordance with this Section 7.03(a). This Section 7.03(a) shall not impede any Party’s
right to terminate this Agreement pursuant to Section 12, including, for the avoidance of doubt,
Ares or the Consenting Creditors’ rights to terminate in accordance with Section 12.01.

        (b)     Notwithstanding anything to the contrary in this Agreement, upon receipt of an
Alternative Restructuring Proposal, each Company Party and their respective directors, managers,
officers, employees, investment bankers, attorneys, accountants, consultants, and other advisors or
representatives (including any Governing Body members) shall have the right to consider,
consistent with their fiduciary duties, such Alternative Restructuring Proposal; provided that if any
Company Party receives an Alternative Restructuring Proposal, then such Company Party shall
(A) within one calendar day of receiving such proposal, notify the Ad Hoc Group Advisors and
Ares Advisors of the receipt of such proposal and deliver a copy of such proposal to the Ad Hoc
Group Advisors and Ares Advisors; (B) provide the Ad Hoc Group Advisors and Ares Advisors
with regular updates as to the status and progress of such Alternative Restructuring Proposal; and
(C) use commercially reasonable efforts to respond promptly to reasonable information requests
and questions from the Ad Hoc Group Advisors and Ares Advisors relating to such Alternative
Restructuring Proposal. If the Company Parties decide to file, support, make a written proposal
or counterproposal to any party relating to an Alternative Restructuring Proposal, the Company
Parties must provide notice to the Ad Hoc Group Advisors and Ares Advisors prior to taking any
such action. Upon receipt of such notice, the Required Consenting Creditors and Ares shall have
the right to terminate this Agreement pursuant to Section 12.01(dd) of this Agreement.

         (c)     Nothing in this Agreement shall: (i) impair or waive the rights of any Company
Party to assert or raise any objection permitted under this Agreement in connection with the
implementation of the Restructuring Transactions; (ii) affect the ability of any Company Party to
consult with any Consenting Creditors, Ares, or any other party in interest in the Chapter 11 Cases
(including any official committee and the United States Trustee); or (iii) prevent any Company
Party from enforcing this Agreement or contesting whether any matter, fact, or thing is a breach
of, or is inconsistent with, this Agreement.

Section 8.       Transfer of Company Claims.

        8.01. Except solely to the extent provided in Sections 8.02 or 8.04 of this Agreement or
in any First Day Pleading, this Agreement shall not limit, restrict, or otherwise affect in any way
a Party’s right, authority, or power to Transfer any Company Claims, including any right, title, or
interest in a Company Claim.

        8.02. Transfer Restrictions. During the Restricted Period, and subject to the terms and
conditions of this Agreement, each Party agrees, solely with respect to itself, as expressly identified
and limited on its signature page or Joinder or Transfer Agreement, and not in any other manner
                                                31




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 63 of 269




or with respect to any affiliates, not to Transfer any right, title, or interest in a Company Claim,
unless (a) the Transferee is a Party to this Agreement or (b) if the Transferee is not already a Party
to this Agreement, the Transferee agrees in writing to be bound by the terms of this Agreement by
executing a Transfer Agreement in the form attached to this Agreement by the date of that Transfer.
Any Transfer in violation of this Section 8.02 or 8.04 shall be void ab initio. The Transferee shall
use commercially reasonable efforts to promptly provide notice of any Transfer made pursuant to
this section 8.02, including the amount and type of Company Claims transferred, to counsel to the
Company Parties.

        8.03. General Exception. Notwithstanding anything in this Agreement to the contrary,
this Section 8 shall not apply to the grant of any lien or encumbrance on any right, title, or interest
in a Company Claim in favor of a bank or broker-dealer holding custody of any such right, title,
or interest in the Company Claim in the ordinary course of business that is released upon the
Transfer of any such right, title, or interest.

          8.04.   Qualified Marketmaker Exceptions.

        (a)     Notwithstanding Section 8.02, a Consenting Creditor may Transfer any right, title,
or interest in its Company Claims to an entity that is acting in its capacity as a Qualified
Marketmaker without the requirement that the Qualified Marketmaker execute a Transfer
Agreement or be a Party to this Agreement, on the condition that any subsequent Transfer by such
Qualified Marketmaker of the right, title or interest in such Company Claim is to a Transferee that
(A) is a Party to this Agreement at the time of such Transfer or (B) becomes a Party to this
Agreement on or before the date of such Transfer by executing a Transfer Agreement pursuant to
Section 8.02(b). The Transferee (but not, for the avoidance of doubt, a Qualified Marketmaker)
shall use commercially reasonable efforts to promptly provide notice of any Transfer made
pursuant to this section 8.04(a), including the amount and type of Company Claims transferred, to
counsel to the Company Parties.

          (b)     Notwithstanding Section 8.04(a), a Qualified Marketmaker may Transfer any right,
title, or interest in any Company Claims that it acquires from a Party to this Agreement to another
Qualified Marketmaker (the “Transferee Qualified Marketmaker”) without the requirement that
the Transferee Qualified Marketmaker execute a Transfer Agreement or be a Party to this
Agreement, on the condition that any subsequent Transfer by such Transferee Qualified
Marketmaker of the right, title, or interest in such Company Claims is to a Transferee that (A) is a
Party to this agreement at the time of such Transfer or (B) becomes a Party to this Agreement by
the date of settlement of such Transfer by executing a Transfer Agreement pursuant to Section
8.05. The Transferee (but not, for the avoidance of doubt, a Qualified Marketmaker) shall use
commercially reasonable efforts to promptly provide notice of any Transfer made pursuant to this
section 8.04(b), including the amount and type of Company Claims transferred, to counsel to the
Company Parties.

          (c)     At the time of a Transfer of any Company Claims to the Qualified Marketmaker:
                                                   32




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 64 of 269




             (i)     if such Company Claims may be voted in favor of the Plan, the Party to this
Agreement must first vote such Company Claims in accordance with the requirements of this
Agreement; and

                (ii)    to the extent that a Qualified Marketmaker that is not otherwise a Party to
this Agreement is eligible and entitled to vote the Company Claims acquired pursuant to Section
8.05(a) above, is not otherwise precluded from voting such Company Claims in favor of the Plan,
and receives a separate ballot for such Company Claims, such Qualified Marketmaker shall, before
the expiration of the Plan voting deadline established by the Bankruptcy Court, vote such Company
Claims in favor of the Plan as contemplated hereunder.

         (d)    Notwithstanding Section 8.02, to the extent that a Party to this Agreement is acting
in its capacity as a Qualified Marketmaker, it may Transfer any right, title or interest in any
Company Claim that the Qualified Marketmaker acquires from a holder of such Company Claims
that is not a Party to this Agreement without the requirement that the transferee execute a Transfer
Agreement or be a Party hereto.

          8.05.   Transfer Agreement.

        (a)     A Transferee that becomes a Party to this Agreement as provided in Section 8.02(b)
shall deliver a copy of the executed Transfer Agreement to counsel for the Company Parties in
accordance with Section 14.10 of this Agreement within three (3) business days after the date of
the Transfer, so long as such Transfer Agreement was executed in accordance with this Agreement.
The Transfer Agreement shall be treated as confidential information and shall not be disclosed
without prior written consent of the Transferee.

      8.06. Effect of Delivery of Transfer Agreement. By executing and delivering a Transfer
Agreement as provided under Section 8.02(b), a Transferee:

        (a)  becomes and shall be treated for all purposes under this Agreement as a Party to
this Agreement with respect to the Transferred Company Claims and with respect to all other
Company Claims that the Transferee holds and subsequently acquires, subject to Section 8.03 and
8.04(d);

      (b)    agrees to be bound by all of the terms of this Agreement (as such terms may be
amended from time to time in accordance with the terms hereof); and

       (c)     is deemed, without further action, to make to the other Parties hereto the
representations and warranties that the Parties to this Agreement make in Section 9 of this
Agreement, in each case as of the date of the Transfer Agreement.

          8.07. Effect of Transfer; No Liability. A Party of this Agreement that Transfers any right,
title, or interest in any Company Claims in accordance with the terms of this Section 8 shall (a) be

                                                 33




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 65 of 269




deemed to relinquish its rights and be released from its obligations under this Agreement solely to
the extent of such Transferred Company Claims and (b) not be liable to any party to this Agreement
for the failure of the Transferee, whether or not a Qualified Marketmaker, to comply with the terms
and conditions of this Agreement.

        8.08. Additional Claims. This Agreement shall not limit, restrict, or otherwise affect in
any way a Party’s right, authority, or power to acquire any Company Claims in addition to the
Party’s Company Claims and such acquired claims shall automatically and immediately upon
acquisition by a Party be deemed to be subject to the terms of this Agreement (regardless of when
or whether notice of such acquisition is given to counsel to the Company Parties, as described
below), except as set forth in Section 8.04 above. During the Restricted Period, upon the written
request of the Company Parties, a Party to this Agreement that acquires additional Company
Claims from an entity that is not a Party to this Agreement shall deliver a current list of its
Company Claims to counsel for the Company Parties within five (5) business days after the receipt
of such request, and such list shall be treated as confidential information and shall not be disclosed
without prior written consent of such Party to this Agreement.

        8.09. Exception for Pending Trades. Notwithstanding anything to the contrary herein, a
claim Transferred to or by a Party to this Agreement prior to the Agreement Effective Date and
that is an open trade on the Agreement Effective Date shall not be subject to, or bound by, the
terms and conditions of this Agreement (it being understood that such claim so Transferred to and
held by a Party to this agreement for its own account (i.e., not as part of a short transaction, or to
be Transferred by the Party under an open trade or any other transaction entered into by such Party
prior to, and pending as of the date of, such Party’s entry into this Agreement) shall be subject to
the terms of this Agreement, as provided in Section 8.07).

        8.10. Signature Page Limitation. The Parties understand that the RSA Parties may be
engaged in a wide range of financial services and businesses, and, in furtherance of the foregoing,
the Parties acknowledge and agree that, to the extent an RSA Party expressly indicates on its
signature page hereto or on a Joinder that it is executing this Agreement solely on behalf of specific
trading desk(s) and/or business group(s) of the RSA Party, the obligations set forth in this
Agreement shall apply only to such trading desk(s) and/or business group(s) and shall not apply to
any other trading desk, business group or affiliate of the RSA Party unless they separately become
a party hereto.

Section 9.    Representations and Warranties of Consenting Creditors. Each Consenting
Creditor severally, and not jointly, represents and warrants that, as of the date such Consenting
Creditor executes and delivers this Agreement and as of the Agreement Effective Date:

       (a)    it is the beneficial or record owner of the aggregate principal amount of the
Company Claims or is the nominee, investment manager, or advisor for beneficial holders of the
Company Claims reflected in, and, having made reasonable inquiry, is not the beneficial or record
owner of any Company Claims other than those reflected in, such Consenting Creditor’s signature
                                              34




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 66 of 269




page to this Agreement or a Transfer Agreement, as applicable (as may be updated pursuant to
Section 8);

       (b)    it has the full power and authority to act on behalf of, vote and consent to matters
concerning, such Company Claims;

         (c)    such Company Claims are free and clear of any pledge, lien, security interest,
charge, claim, equity, option, proxy, voting restriction, right of first refusal, or other limitation on
disposition, transfer, or encumbrances of any kind, that would adversely affect in any way such
Consenting Creditor’s ability to perform any of its obligations under this Agreement at the time
such obligations are required to be performed;

       (d)      it has reviewed, or had the opportunity to review, with the assistance of professional
and legal advisors of its choosing, all information it deems necessary and appropriate for it to
evaluate the financial risks inherent in the Restructuring Transactions and accept the terms of this
Agreement;

         (e)    it has knowledge and experience in financial and business matters of this type that
it is capable of evaluating the merits and risks of entering into this Agreement and of making an
informed investment decision, and has conducted an independent review and analysis of the
business and affairs of the Company Parties that it considers sufficient and reasonable for the
purposes of entering into this Agreement;

          (f)   solely with respect to holders of Company Claims, (i) it is either (A) a “qualified
institutional buyer” as defined in Rule 144A under the Securities Act of 1933, as amended (the
“Securities Act”), (B) not a “U.S. person” as defined in Regulation S under the Securities Act, or
(C) an “accredited investor” as defined in Rule 501 of Regulation D under the Securities Act, and
in each case is able to bear the risk of its investment in the Company Claims, and (ii) any securities
acquired by the Consenting Creditor in connection with the Restructuring Transactions will have
been acquired for investment for its own account and not with a view to distribution or resale in
violation of the Securities Act; and

        (g)   it has the full power to vote, approve changes to, and transfer all of its Company
Claims and/or Interests or Claims with respect to Elk Hills Power referable to it as contemplated
by this Agreement subject to applicable Law.

Section 10. Representations and Warranties of Ares. Ares severally, and not jointly,
represents and warrants that, as of the date Ares executes and delivers this Agreement and as of
the Agreement Effective Date:

       (a)     it has the full power and authority to act on behalf of, vote and consent to matters
concerning, all of its claims and interests in Elk Hills Power and all of its Company Claims;


                                                  35




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 67 of 269




        (b)    except as expressly provided by this Agreement, it is not party to any restructuring
or similar agreements or arrangements with the other Parties (including their representatives) to
this Agreement that have not been disclosed to all Parties to this Agreement.

       (c)      it has reviewed, or had the opportunity to review, with the assistance of professional
and legal advisors of its choosing, all information it deems necessary and appropriate for it to
evaluate the financial risks inherent in the Restructuring Transactions and accept the terms of this
Agreement;

         (d)    it has knowledge and experience in financial and business matters of this type that
it is capable of evaluating the merits and risks of entering into this Agreement and of making an
informed investment decision, and has conducted an independent review and analysis of the
business and affairs of the Company Parties and Elk Hills Power that it considers sufficient and
reasonable for the purposes of entering into this Agreement;

         (e)    (i) it is either (A) a “qualified institutional buyer” as defined in Rule 144A under
the Securities Act of 1933, as amended (the “Securities Act”), (B) not a “U.S. person” as defined
in Regulation S under the Securities Act, or (C) an “accredited investor” as defined in Rule 501 of
Regulation D under the Securities Act, and in each case is able to bear the risk of its investment in
the Company Claims and Elk Hills Power, and (ii) any securities acquired by the Consenting
Creditor in connection with the Restructuring Transactions will have been acquired for investment
for its own account and not with a view to distribution or resale in violation of the Securities Act;
and

       (f)    it has the full power to vote, approve changes to, and transfer all of its Company
Claims referable to it as contemplated by this Agreement subject to applicable Law.

Section 11. Mutual Representations, Warranties, and Covenants. Each of the Parties,
severally, and not jointly, represents, warrants and covenants to each other Party that, as of the
date such Party executes and delivers this Agreement and as of the Agreement Effective Date:

        (a)     it is validly existing and in good standing under the Laws of the state of its
organization, and this Agreement is a legal, valid, and binding obligation of such Party,
enforceable against it in accordance with its terms, except as enforcement may be limited by
applicable Laws relating to or limiting creditors’ rights generally or by equitable principles relating
to enforceability;

       (b)     except as expressly provided in this Agreement, the Plan, and the Bankruptcy Code,
no consent or approval is required by any other Entity in order for it to effectuate the Restructuring
Transactions contemplated by, and perform its respective obligations under, this Agreement;

      (c)   the entry into and performance by it of, and the transactions contemplated by, this
Agreement do not, and will not, conflict in any material respect with any Law or regulation
                                                  36




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 68 of 269




applicable to it or with any of its articles of association, memorandum of association, or other
constitutional documents;

        (d)     except as expressly provided in this Agreement, it has (or will have, at the relevant
time) all requisite corporate or other power and authority to enter into, execute, and deliver this
Agreement and to effectuate the Restructuring Transactions contemplated by, and perform its
respective obligations under, this Agreement;

        (e)     except as expressly provided by this Agreement, it is not party to any restructuring
or similar agreements or arrangements, with the other Parties to this Agreement that have not been
disclosed to all Parties to this Agreement; and

       (f)    no Party is considering, or has any agreement or understanding with respect to, any
Alternative Restructuring Proposal that has not been disclosed to the Required Consenting
Creditors;

Section 12.      Termination Events.

       12.01. Consenting Creditors Termination Events. This Agreement may be terminated by
the Required Consenting Creditors with respect to the Consenting Creditors by the delivery to the
Company Parties and Ares of a written notice in accordance with Section 14.10 hereof upon the
occurrence of the following events:

       (a)    the breach in any material respect by a Company Party or Ares of any of covenants
of such Company Party or Ares set forth in this Agreement, which breach remains uncured for ten
(10) Business Days after such terminating Consenting Creditor transmits a written notice in
accordance with Section 14.10 of this Agreement detailing any such breach;

        (b)    any representation or warranty in this Agreement made by the Company Parties
shall have been untrue in any material respect when made or shall have become untrue in any
material respect, which remains uncured for ten (10) Business Days after the Company Party
discovers the untrue nature of the representation or warranty;

          (c)    [Reserved];

        (d)    (i) the Company Parties lose the ability to utilize the gas processing and other
services or the ability to purchase power or other commodities, (ii) the date or amount fixed for
Class C distributions pursuant to that certain Second Amended and Restated Limited Liability
Company Agreement, dated February 7, 2018 (as amended, supplemented, or otherwise modified
from time to time), by and between California Resources Elk Hills, LLC and ECR Corporate
Holdings L.P. are changed, or (iii) the composition of the board of Elk Hills Power is changed
without the consent of the Company Parties, in each case provided under the Elk Hills Power


                                                 37




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 69 of 269




Agreements and/or the Elk Hills Power Agreements are terminated or rejected, in each of cases
(i)-(iii) without the consent of the Required Consenting Creditors;

          (e)    [Reserved];

        (f)    the occurrence of an event giving rise to the right of the Required Backstop Parties
to terminate the Backstop Commitment Agreement that has not been waived or timely cured in
accordance therewith;

       (g)     the Interim 9019 Order or Final 9019 Order, as applicable, is entered prior to, or
not conditioned on, the Interim DIP Order or the Final DIP Order, as applicable;

       (h)     the Interim DIP Order or the Final DIP Order, as applicable, is entered prior to, or
not conditioned on, the Interim 9019 Order or the Final 9019 Order, as applicable;

        (i)    the Interim DIP Order or the Interim 9019 Order is entered in a form not acceptable
to the Required Consenting Creditors; provided that the forms of Interim DIP Order and Interim
9019 Order attached to the Restructuring Term Sheet as Annex H and Annex I, respectively, are
deemed to be acceptable to the Required Consenting Creditors;

       (j)    the Final DIP Order or the Final 9019 Order is entered in a form not acceptable to
the Required Consenting Creditors;

        (k)      the DIP Orders are reversed, stayed, dismissed, vacated, reconsidered, modified or
amended in a manner that is not approved by the Required Consenting Creditors or any DIP Order
is entered that is not acceptable to the Required Consenting Creditors;

        (l)     the delivery of a Termination Notice (as defined in the applicable DIP Order) under
either DIP Order unless cured or ordered otherwise by the Bankruptcy Court during the Remedies
Notice Period (as defined in the applicable DIP Order) or the Debtors’ ability to use cash collateral
pursuant to either of the DIP Orders terminates or is modified without the consent of the Required
Consenting Creditors;

        (m)    an Event of Default (as defined in the applicable DIP Credit Agreement) under
either DIP Credit Agreement has occurred and is continuing and the applicable DIP Agent has
provided notice to the Company Parties of such Event of Default;

       (n)    any debtor-in-possession financing is entered into (other than pursuant to the Senior
DIP Credit Agreement or the Junior DIP Credit Agreement), or the Company Parties file a motion
seeking approval of debtor-in-possession financing (other than pursuant to the Senior DIP Credit
Agreement or the Junior DIP Credit Agreement), on terms that are inconsistent with this
Agreement or otherwise not reasonably acceptable to the Required Consenting Creditors;


                                                 38




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 70 of 269




       (o)    the First Lien Exit Facility Documents are terminated, modified, or otherwise
amended without the consent of the Required Consenting Creditors, such consent not to be
unreasonably withheld, conditioned or delayed;

      (p)     the Second Lien Exit Facility Documents are terminated, modified, or otherwise
amended in a manner not consistent with the Second Lien Exit Facility Term Sheet;

       (q)     the Backstop Commitments are terminated, modified, or otherwise amended
without the consent of the Required Consenting Creditors, which consent shall not be unreasonably
withheld, conditioned, or delayed;

        (r)     the issuance by any governmental authority, including any regulatory authority or
court of competent jurisdiction, of any final, non-appealable ruling, judgment or order that (i)
enjoins the consummation of a material portion of the Restructuring Transactions and (ii) either
(1) such ruling, judgment or order has been issued at the request of any of the Company Parties or
Ares in contravention of any obligations set forth in this Agreement or (2) remains in effect for
twenty (20) Business Days after such terminating Consenting Creditors transmit a written notice
in accordance with Section 14.10 of this Agreement detailing any such issuance; notwithstanding
the foregoing, this termination right may not be exercised by any Party that sought or requested
such ruling or order in contravention of any obligation set out in this Agreement;

        (s)      the entry of an order by the Bankruptcy Court, or the filing of a motion or
application by any Company Party seeking an order (without the prior written consent of the
Required Consenting Creditors), (i) converting one or more of the Chapter 11 Cases of a Company
Party to a case under chapter 7 of the Bankruptcy Code, (ii) appointing an examiner with expanded
powers beyond those set forth in sections 1106(a)(3) and (4) of the Bankruptcy Code or a trustee
in one or more of the Chapter 11 Cases of a Company Party, (iii) dismissing one or more of the
Chapter 11 Cases of a Company Party, without the prior written consent of the Required
Consenting Creditors (iv) terminating exclusivity under Section 1121 of the Bankruptcy Code, or
(v) rejecting this Agreement;

         (t)    other than the Chapter 11 Cases, if any Company Party (i) voluntarily commences
any case or files any petition seeking bankruptcy, winding up, dissolution, liquidat ion,
administration, moratorium, receivership, reorganization or other relief under any federal, state or
foreign bankruptcy, insolvency, administrative receivership or similar law now or hereafter in
effect, except as contemplated by this Agreement, (ii) consents to the institution of, or fails to
contest in a timely and appropriate manner, any involuntary proceeding or petition described in
the preceding subsection (i), (iii) applies for or consents to the appointment of a receiver,
administrator, administrative receiver, trustee, custodian, sequestrator, conservator or similar
official with respect to any Company Party or for a substantial part of such Company Party’s assets,
(iv) makes a general assignment or arrangement for the benefit of creditors, or (v) takes any
corporate action for the purpose of authorizing any of the foregoing;

                                                39




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 71 of 269




        (u)     the commencement of an involuntary bankruptcy case against the Company Parties
(or Affiliate thereof) under the Bankruptcy Code, if such involuntary case is not dismissed within
45 calendar days after the filing thereof, or if a court order grants the relief sought in such
involuntary case;

        (v)     entry of a final order that grants relief terminating, annulling, or modifying the
automatic stay (as set forth in section 362 of the Bankruptcy Code) with regard to any material
asset that, to the extent such relief were granted, would have a material adverse effect on the
consummation of the Restructuring Transactions;

        (w)    any of the Company Parties files or otherwise makes public any of the Definitive
Documents (including any modification or amendments thereto) (i) in a form that is materially
inconsistent with this Agreement and (ii) without the consent of the required parties in accordance
with this Agreement, which occurrence remains uncured (to the extent curable) for two (2)
Business Days after such terminating Consenting Creditor transmits a written notice in accordance
with Section 14.10;

        (x)     any of the Company Parties (i) files any motion seeking to avoid, disallow,
subordinate, or recharacterize any 2016 Term Loan Claims or 2017 Term Loan Claims, lien, or
interest held by any Consenting Creditors arising under or relating to the 2016 Credit Agreement
or the 2017 Credit Agreements or (ii) shall have supported any application, adversary proceeding,
or cause of action referred to in the immediately preceding clause (i) filed by a third party, or
consents to the standing of any such third party to bring such application, adversary proceeding,
or cause of action;

        (y)    the failure to meet any of the Milestones, unless (i) such Milestone has been waived
or extended in a manner consistent with this Agreement and (ii) such failure is the result of an act,
omission or delay on the part of one or more of the Required Consenting Creditors exercising their
termination rights with respect thereto under this Section 12.01(y) in violation of their obligations
under this Agreement;

          (z)    the Bankruptcy Court enters an order denying confirmation of the Plan;

        (aa) the Confirmation Order is reversed or vacated, and the Bankruptcy Court does not
enter a revised Confirmation Order reasonably acceptable to the Required Consenting Creditors
within five (5) Business Days;

        (bb) any of the Company Parties withdraws the Plan or publicly announces its intention
not to support the Restructuring Transactions or the Plan;

        (cc) the Bankruptcy Court enters an order granting relief that is inconsistent with, or
denies relief sought that is contemplated by, this Agreement or the Plan in any materially adverse
respect to the Required Consenting Creditors;
                                                 40




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 72 of 269




        (dd) the Company Parties exercise their right, consistent with their fiduciary duties, to
not pursue any of the Restructuring Transactions or take any action in reliance with section 7.03(a)
of this Agreement;

       (ee) the Company Parties file, support, make a written proposal or counterproposal to
any party relating to an Alternative Restructuring Proposal that was not approved by the Required
Consenting Creditors;

       (ff)   the Company Parties terminate this Agreement with respect to themselves in
accordance with Section 12.03 below;

       (gg) Ares terminates this Agreement with respect to themselves in accordance with
Section 12.02 below; and

          (hh)   Ares breaches materially its obligations under this Agreement or the 9019 Orders.

         12.02. Ares Termination Events. This Agreement may be terminated by Ares with respect
to itself by the delivery to the Company Parties and the Required Consenting Creditors of a written
notice in accordance with Section 14.10 hereof upon the occurrence of the following events:

        (a)    the breach in any material respect by a Company Party or by one or more
Consenting Creditors constituting the Required Consenting Creditors of any of covenants of such
Company Party or such Consenting Creditors constituting the Required Consenting Creditors set
forth in this Agreement, which breach remains uncured for ten (10) Business Days after Ares
transmits a written notice in accordance with Section 14.10 of this Agreement detailing any such
breach, which such breach could be reasonably expected to disproportionately and adversely affect
Ares, as compared to the other Required Consenting Parties;

        (b)    any representation or warranty in this Agreement made by a Company Party shall
have been untrue in any material respect when made or shall have become untrue in any material
respect, which remains uncured for ten (10) Business Days after the Company Party discovers the
untrue nature of the representation or warranty and such breach could be reasonably expected to
disproportionately and adversely affect Ares, as compared to the other Required Consenting
Parties;

       (c)     the Interim 9019 Order or Final 9019 Order, as applicable, is entered prior to, or
not conditioned on, the Interim DIP Order or the Final DIP Order, as applicable;

       (d)     the Interim DIP Order or the Final DIP Order, as applicable, is entered prior to, or
not conditioned on, the Interim 9019 Order or the Final 9019 Order, as applicable;

       (e)    the Interim DIP Order or the Interim 9019 Order is entered in a form not acceptable
to Ares; provided that the forms of Interim DIP Order and Interim 9019 Order attached to the

                                                 41




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 73 of 269




Restructuring Term Sheet as Annex H and Annex I, respectively, are deemed to be acceptable to
Ares;

          (f)    the Final DIP Order or the Final 9019 Order is entered in a form not acceptable to
Ares;

        (g)     the issuance by any governmental authority, including any regulatory authority or
court of competent jurisdiction, of any final, non-appealable ruling, judgment or order that (i)
enjoins the consummation of a material portion of the Restructuring Transactions and (ii) either
(1) such ruling, judgment or order has been issued at the request of any of the Company Parties or
the Required Consenting Creditors in contravention of any obligations set forth in this Agreement
or (2) remains in effect for twenty (20) Business Days after Ares transmits a written notice in
accordance with Section 14.10 of this Agreement detailing any such issuance; notwithstanding the
foregoing, this termination right may not be exercised by any Party that sought or requested such
ruling or order in contravention of any obligation set out in this Agreement;

        (h)     the entry of an order by the Bankruptcy Court, or the filing of a motion or
application by any Company Party seeking an order (without the prior written consent of Ares),
(i) converting one or more of the Chapter 11 Cases of a Company Party to a case under chapter 7
of the Bankruptcy Code, (ii) appointing an examiner with expanded powers beyond those set forth
in sections 1106(a)(3) and (4) of the Bankruptcy Code or a trustee in one or more of the Chapter
11 Cases of a Company Party (iii) dismissing one or more of the Chapter 11 Cases of a Company
Party, without the prior written consent of Ares, (iv) terminating exclusivity under Section 1121
of the Bankruptcy Code, or (v) rejecting this Agreement;

         (i)    other than the Chapter 11 Cases, if any Company Party (i) voluntarily commences
any case or files any petition seeking bankruptcy, winding up, dissolution, liquidat ion,
administration, moratorium, receivership, reorganization or other relief under any federal, state or
foreign bankruptcy, insolvency, administrative receivership or similar law now or hereafter in
effect, except as contemplated by this Agreement, (ii) consents to the institution of, or fails to
contest in a timely and appropriate manner, any involuntary proceeding or petition described in
the preceding subsection (i), (iii) applies for or consents to the appointment of a receiver,
administrator, administrative receiver, trustee, custodian, sequestrator, conservator or similar
official with respect to any Company Party or for a substantial part of such Company Party’s assets,
(iv) makes a general assignment or arrangement for the benefit of creditors, or (v) takes any
corporate action for the purpose of authorizing any of the foregoing;

        (j)     the commencement of an involuntary bankruptcy case against the Company Parties
(or Affiliate thereof) under the Bankruptcy Code, if such involuntary case is not dismissed within
45 calendar days after the filing thereof, or if a court order grants the relief sought in such
involuntary case;


                                                 42




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 74 of 269




          (k)    any of the Company Parties files or otherwise makes public any of the Definitive
Documents (including any modification or amendments thereto) to which Ares has consent rights
(i) in a form that is materially inconsistent with this Agreement and (ii) without the consent of Ares
in accordance with this Agreement, which occurrence remains uncured (to the extent curable) for
two (2) Business Days after Ares transmits a written notice in accordance with Section 14.10;

        (l)    (i) prior to the Settlement Effective Date, the failure to meet any Milestones and
(ii) from and after the Settlement Effective Date, the failure to meet any Milestone that
disproportionately and adversely affects Ares and has not been waived or approved by the
Required Consenting Creditors and the Company Parties, as compared to the other Required
Consenting Parties, in each case, (i) unless such Milestone has been waived or extended in a
manner consistent with this Agreement and (ii) unless such failure is the result of an act, omission
or delay on the part of Ares in violation of their obligations under this Agreement;

          (m)    the Bankruptcy Court enters an order denying confirmation of the Plan;

        (n)     the Confirmation Order is reversed or vacated, and the Bankruptcy Court does not
enter a revised Confirmation Order that does not satisfy the consent requirements set forth in
section 3.02 of this Agreement within five (5) Business Days;

        (o)     any of the Company Parties withdraws the Plan or publicly announces its intention
not to support the Restructuring Transactions or the Plan;

        (p)     the Bankruptcy Court enters an order granting relief that is inconsistent with, or
denies relief sought that is contemplated by, this Agreement or the Plan in any materially adverse
respect to Ares;

        (q)    the Company Parties exercise their right, consistent with their fiduciary duties, to
not pursue any of the Restructuring Transactions or take any action in reliance with section 7.03(a)
of this Agreement;

       (r)      the Company Parties file, support, make a written proposal or counterproposal to
any party relating to an Alternative Restructuring Proposal that was not approved by Ares;

       (s)    the Company Parties terminate this Agreement with respect to themselves in
accordance with Section 12.03 below;

       (t)     the Required Consenting Creditors terminate this Agreement with respect to
themselves in accordance with Section 12.01 above; and

       (u)      the Consenting Creditors constituting Required Consenting Creditors materially
breach the obligations of the Consenting Creditors under this Agreement.


                                                 43




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 75 of 269




        12.03. Company Party Termination Events. Any Company Party may terminate this
Agreement with respect to the Company Parties upon prior written notice to the Consenting
Creditors and Ares in accordance with Section 14.10 of this Agreement upon the occurrence of
any of the following events:

        (a)     the breach in any material respect by Ares or by one or more Consenting Creditors
constituting the Required Consenting Creditors of any of the covenants of Ares or such Consenting
Creditors set forth in this Agreement that would have, or could reasonably be expected to have, an
adverse effect on the Restructuring Transactions, which breach that remains uncured for ten (10)
Business Days after such terminating Company Party transmits a written notice in accordance with
Section 14.10 of this Agreement detailing any such breach;

        (b)     any representation or warranty in this Agreement made by Ares or one or more
Consenting Creditors constituting Required Consenting Creditors shall have been untrue in any
material respect when made or shall have become untrue in any material respect, which remains
uncured for ten (10) Business Days after Ares or such Consenting Creditor discovers the untrue
nature of the representation or warranty;

        (c)    the Governing Body of any Company Party determines, after consulting with
counsel, (i) that continuing to pursue any of the Restructuring Transactions in the manner
contemplated by this Agreement would be inconsistent with the exercise of its fiduciary duties or
applicable Law or (ii) in the exercise of its fiduciary duties, to pursue an Alternative Restructuring
Proposal;

       (d)     the Interim 9019 Order or Final 9019 Order, as applicable, is entered prior to, or
not conditioned on, the Interim DIP Order or the Final DIP Order, as applicable;

       (e)     the Interim DIP Order or the Final DIP Order, as applicable, is entered prior to, or
not conditioned on, the Interim 9019 Order or the Final 9019 Order, as applicable;

        (f)     the issuance by any governmental authority, including any regulatory authority or
court of competent jurisdiction, of any final, non-appealable ruling, judgment or order that (i)
enjoins the consummation of a material portion of the Restructuring Transactions and (ii) either
(1) such ruling, judgment or order has been issued at the request of the Required Consenting
Creditors or Ares in contravention of any obligations set forth in this Agreement or (2) remains in
effect for ten (10) Business Days after such terminating Consenting Creditors transmit a written
notice in accordance with Section 14.10 of this Agreement detailing any such issuance;
notwithstanding the foregoing, this termination right may not be exercised by any Party that sought
or requested such ruling or order in contravention of any obligation set out in this Agreement;

       (g)     the Required Consenting Creditors terminate this Agreement with respect to
themselves in accordance with Section 12.01 above;

                                                 44




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 76 of 269




          (h)    the Bankruptcy Court enters an order denying confirmation of the Plan;

       (i)     Ares terminates this Agreement with respect to themselves in accordance with
Section 12.02 above.

      12.04. Mutual Termination. This Agreement, and the obligations of all Parties hereunder,
may be terminated by mutual written agreement among all of the following: (a) the Required
Consenting Creditors, (b) each Company Party, and (c) Ares.

        12.05. Automatic Termination. This Agreement shall terminate automatically without any
further required action or notice immediately after the Plan Effective Date.

         12.06. Effect of Termination. After the occurrence of a Termination Date as to a Party,
this Agreement shall be of no further force and effect as to such Party and each Party subject to
such termination shall be released from its commitments, undertakings, and agreements under or
related to this Agreement and shall have the rights and remedies that it would have had, had it not
entered into this Agreement, and shall be entitled to take all actions, whether with respect to the
Restructuring Transactions or otherwise, that it would have been entitled to take had it not entered
into this Agreement, including with respect to any and all Claims or Cause of Action. Upon the
occurrence of a Termination Date prior to the Confirmation Order being entered by a Bankruptcy
Court, all Parties agree that any and all ballots tendered by the Parties subject to such termination
before a Termination Date shall be deemed, for all purposes, to be null and void from the first
instance and shall not be considered or otherwise used in any manner by the Parties in connection
with the Restructuring Transactions and this Agreement or otherwise. Notwithstanding the
foregoing, any Consenting Creditor withdrawing or changing its vote pursuant to this Section
12.06 shall promptly provide written notice of such withdrawal or change to each other Party to
this Agreement and, if such withdrawal or change occurs on or after the Petition Date, file notice
of such withdrawal or change with the Bankruptcy Court. Nothing in this Agreement shall be
construed as prohibiting a Company Party, Ares, or any of the Consenting Creditors from
contesting whether any such termination is in accordance with the terms or to seek enforcement of
any rights under this Agreement that arose or existed before a Termination Date. Except as
expressly provided in this Agreement, nothing in this Agreement is intended to, or does, in any
manner waive, limit, impair, or restrict (a) any right of any Company Party or the ability of any
Company Party to protect and reserve its rights (including rights under this Agreement), remedies,
and interests, including its claims against any Consenting Creditor or Ares, and (b) any right of
any Consenting Creditor or Ares, or the ability of any Consenting Creditor or Ares, to protect and
preserve its rights (including rights under this Agreement), remedies, and interests, including its
claims against any Company Party or Consenting Creditor. No purported termination of this
Agreement shall be effective under this Section 12.06 or otherwise if the Party seeking to terminate
this Agreement is in material breach of this Agreement, except a termination pursuant to
Sections 12.03(c) or 12.04. Nothing in this Section 12.06 shall restrict any Company Party’s right
to terminate this Agreement in accordance with Section 12.03(c).

                                                 45




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 77 of 269




Section 13.      Amendments and Waivers.

        (a)     This Agreement, may not be modified, amended, or supplemented, and no
condition or requirement of this Agreement may be waived, in any manner except in accordance
with this Section 13.

        (b)     This Agreement may be modified, amended, or supplemented, or a condition or
requirement of this Agreement may be waived, (i) in writing signed by each Company Party and
the Required Consenting Parties or (ii) confirmed by email by counsel to the Company Parties and
the Ad Hoc Group Advisors representing that it is acting with the authority of the Required
Consenting Creditors; provided that (a) this Agreement may be modified, amended, or
supplemented, or a condition or requirement of this Agreement may be waived, if such
modification, amendment, supplement or waiver adversely and disproportionately affects Ares, as
compared to the other Required Consenting Parties, solely with the written consent of Ares; and
(b) any changes to the consent or termination rights of the Company Parties, the Required
Consenting Creditors, the Required Consenting Parties, the Required Backstop Parties, or Ares
shall require the consent of each affected Party. Notwithstanding the foregoing, if the proposed
modification, amendment, waiver, or supplement has a material, disproportionate, and adverse
effect on any of the Company Claims held by a Consenting Creditor, then the consent of each such
affected Consenting Creditor shall also be required to effectuate such modification, amendment,
waiver, or supplement.

      (c)     Any proposed modification, amendment, waiver, or supplement that does not
comply with this Section 13 shall be ineffective and void ab initio.

        (d)    The waiver by any Party of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a waiver of any other
or subsequent breach. No failure on the part of any Party to exercise, and no delay in exercising,
any right, power, or remedy under this Agreement shall operate as a waiver of any such right,
power, or remedy or any provision of this Agreement, nor shall any single or partial exercise of
such right, power, or remedy by such Party preclude any other or further exercise of such right,
power, or remedy or the exercise of any other right, power, or remedy. All remedies under this
Agreement are cumulative and are not exclusive of any other remedies provided by Law.

Section 14.      Miscellaneous.

        14.01. Acknowledgements. Notwithstanding any other provision of this Agreement, this
Agreement is not and shall not be deemed to be an offer with respect to any securities or solicitation
of votes for the acceptance of a plan of reorganization for purposes of sections 1125 and 1126 of
the Bankruptcy Code or otherwise. Any such offer or solicitation will be made only in compliance
with all applicable securities Laws, provisions of the Bankruptcy Code, and/or other applicable
Law.

                                                 46




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 78 of 269




        14.02. Exhibits Incorporated by Reference; Conflicts. Each of the exhibits, annexes,
signatures pages, and schedules attached to this Agreement is expressly incorporated and made a
part of this Agreement, and all references to this Agreement shall include such exhibits, annexes,
and schedules. In the event of any inconsistency between this Agreement (without reference to
the exhibits, annexes, and schedules attached to this Agreement) and the exhibits, annexes, and
schedules attached to this Agreement, this Agreement (without reference to the exhibits, annexes,
and schedules thereto) shall govern, provided, that in the event of any inconsistency between this
Agreement and the Restructuring Term Sheet, the Restructuring Term Sheet shall govern until
such time as the Plan has been confirmed, at which time, the terms and conditions set forth in the
Plan, to the extent intended to supersede the Restructuring Term Sheet, shall govern.

        14.03. Further Assurances. Subject to the other terms of this Agreement, the Parties agree
to execute and deliver such other instruments and perform such acts, in addition to the matters
specified in this Agreement, as may be reasonably appropriate or necessary, or as may be required
by order of the Bankruptcy Court, from time to time, to effectuate the Restructuring Transactions,
as applicable.

        14.04. Complete Agreement. Except as otherwise explicitly provided in this Agreement,
this Agreement constitutes the entire agreement among the Parties with respect to the subject
matter of this Agreement and supersedes all prior agreements, oral or written, among the Parties
with respect thereto, other than any confidentiality agreement. The Parties acknowledge and agree
that they are not relying on any representations or warranties other than as set forth in this
Agreement.

        14.05. GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF
FORUM. THIS AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED IN THE CHOSEN STATE, WITHOUT
GIVING EFFECT TO ITS CONFLICT OF LAWS PRINCIPLES. Each Party to this Agreement
agrees that it shall bring any action or proceeding in respect of any claim arising out of or related
to this Agreement, to the extent possible, in the Chosen Court. Solely in connection with claims
arising under this Agreement, each Party to this Agreement: (a) irrevocably submits to the
exclusive jurisdiction of the Chosen Court; (b) waives any objection to laying venue in any such
action or proceeding in the Chosen Court; and (c) waives any objection that the Chosen Court is
an inconvenient forum or does not have jurisdiction over any Party to this Agreement.

     14.06. TRIAL BY JURY WAIVER. EACH PARTY TO THIS AGREEMENT
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

      14.07. Execution of Agreement. This Agreement may be executed and delivered in any
number of counterparts and by way of electronic signature and delivery, each such counterpart,
                                             47




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 79 of 269




when executed and delivered, shall be deemed an original, and all of which together shall constitute
the same agreement. Except as expressly provided in this Agreement, each Person executing this
Agreement on behalf of a Party has been duly authorized and empowered to execute and deliver
this Agreement on behalf of said Party.

        14.08. Rules of Construction. This Agreement is the product of negotiations among the
Company Parties and the Consenting Creditors, and in the enforcement or interpretation of this
Agreement, is to be interpreted in a neutral manner, and any presumption with regard to
interpretation for or against any Party by reason of that Party having drafted or caused to be drafted
this Agreement, or any portion of this Agreement, shall not be effective in regard to the
interpretation of this Agreement. The Company Parties and the Consenting Creditors were each
represented by counsel during the negotiations and drafting of this Agreement and continue to be
represented by counsel.

        14.09. Successors and Assigns; Third Parties. This Agreement is intended to bind and
inure to the benefit of the Parties and their respective successors and permitted assigns, as
applicable. There are no third-party beneficiaries under this Agreement, and, except as set forth
in Section 8, the rights or obligations of any Party under this Agreement may not be assigned,
delegated, or transferred to any other Entity.

        14.10. Notices. All notices hereunder shall be deemed given if in writing and delivered,
by electronic mail, courier, or registered or certified mail (return receipt requested), to the
following addresses (or at such other addresses as shall be specified by like notice):

          (a)    if to a Company Party, to:

                 California Resources Corporation
                 27200 Tourney Road, Suite 200
                 Santa Clarita, California 91355
                 Attention: Michael L. Preston
                 E-mail address: Michael.preston@crc.com

                 with copies to:

                 Sullivan & Cromwell LLP
                 125 Broad Street
                 New York, New York 20004
                 Attention: Alison S. Ressler, Andrew G. Dietderich, and James L. Bromley
                 E-mail address: resslera@sullcrom.com, dietdericha@sullcrom.com,
                 bromleyj@sullcrom

          (b)    if to a Consenting 2016 Term Loan Lenders and the Consenting 2017 Term Loan
                 Lenders, to:
                                                 48




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 80 of 269




                 Davis Polk & Wardwell LLP
                 450 Lexington Avenue,
                 New York, New York 10017
                 Attention.: Damian S. Schaible, Angela M. Libby, and Jonah A. Peppiatt

          (c)    if to Ares, to:

                 Kirkland & Ellis LLP
                 601 Lexington Avenue
                 New York, New York 10022
                 Attention: Steven N. Serajeddini
                 E-mail address: steven.serajeddini@kirkland.com

                 and

                 Kirkland & Ellis LLP
                 609 Main Street
                 Houston, TX 77002
                 Attention: John D. Pitts
                 E-mail address: john.pitts@kirkland.com

          Any notice given by delivery, mail, or courier shall be effective when received.

        14.11. Independent Due Diligence and Decision Making. Each Consenting Creditor
confirms that its decision to execute this Agreement has been based upon its independent
investigation of the operations, businesses, financial and other conditions, and prospects of the
Company Parties. Each Consenting Creditor acknowledges and agrees that it is not relying on any
representations or warranties other than as set forth in this Agreement.

       14.12. Enforceability of Agreement. Each of the Parties to the extent enforceable waives
any right to assert that the exercise of termination rights under this Agreement is subject to the
automatic stay provisions of the Bankruptcy Code, and expressly stipulates and consents hereunder
to the prospective modification of the automatic stay provisions of the Bankruptcy Code for
purposes of exercising termination rights under this Agreement, to the extent the Bankruptcy Court
determines that such relief is required.

        14.13. Admissibility. Pursuant to Federal Rule of Evidence 408 and any other applicable
rules of evidence, this Agreement and all negotiations relating to this Agreement shall not be
admissible into evidence in any proceeding other than a proceeding to enforce its terms or the
payment of damages to which a Party may be entitled under this Agreement.

      14.14. Specific Performance. It is understood and agreed by the Parties that money
damages would be an insufficient remedy for any breach of this Agreement by any Party, and each

                                                  49




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 81 of 269




non-breaching Party shall be entitled to specific performance and injunctive or other equitable
relief (without the posting of any bond and without proof of actual damages) as a remedy of any
such breach, including an order of the Bankruptcy Court or other court of competent jurisdicti on
requiring any Party to comply promptly with any of its obligations hereunder.

        14.15. Several, Not Joint, Claims. Except where otherwise specified, the agreements,
representations, warranties, and obligations of the Parties under this Agreement are, in all respects,
several and not joint.

        14.16. Severability and Construction. If any provision of this Agreement shall be held by
a court of competent jurisdiction to be illegal, invalid, or unenforceable, the remaining provisions
shall remain in full force and effect if essential terms and conditions of this Agreement for each
Party remain valid, binding, and enforceable.

        14.17. Remedies Cumulative. All rights, powers, and remedies provided under this
Agreement or otherwise available in respect hereof at Law or in equity shall be cumulative and
not alternative, and the exercise of any right, power, or remedy thereof by any Party shall not
preclude the simultaneous or later exercise of any other such right, power, or remedy by such Party.

        14.18. Capacities of Consenting Creditors. Each Consenting Creditor has entered into this
agreement on account of all Company Claims that it holds (directly or through discretionary
accounts that it manages or advises) and, except where otherwise specified in this Agreement, shall
take or refrain from taking all actions that it is obligated to take or refrain from taking under this
Agreement with respect to all such Company Claims.

        14.19. Email Consents. Where a written consent, acceptance, approval, or waiver is
required pursuant to or contemplated by this Agreement, such written consent, acceptance,
approval, or waiver shall be deemed to have occurred if, by agreement between counsel to, as
applicable, the Company Parties, Ares, and the Required Consenting Creditors, submitting and
receiving such consent, acceptance, approval, or waiver, it is conveyed in writing (including
electronic mail) between each such counsel without representations or warranties of any kind on
behalf of such counsel.

        14.20. Fees and Expenses. Regardless of whether the Restructuring Transactions are or
have been consummated, and subject to the terms of the DIP Order, the Company Parties shall
promptly pay in cash all Consenting Parties Fees and Expenses; provided, however, that
concurrently with the Agreement Effective Date, the Company Parties shall pay all Consenting
Parties Fees and Expenses incurred at any time prior to the Agreement Effective Date not
previously paid by the Company Parties; provided further that no success, transaction or similar
fees shall be paid except to the extent set forth in written agreements approved by the Company.

      14.21. Rights of Initial Consenting Creditors. No right to participate in the Backstop
Commitments or other similar rights shall be provided to any Holder of any Class of Company
                                                 50




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 82 of 269




Claims (other than 2017 Term Loan Claims) that is not a Consenting Creditor as of the Agreement
Effective Date unless at least an equal pro rata opportunity to participate has been provided to the
Consenting Creditors and their Related Funds who hold Company Claims in such Class as of the
Agreement Effective Date.

                IN WITNESS WHEREOF, the Parties have executed this Agreement on the day
and year first above written.




                                                51




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 83 of 269




                                     CONSENTING CREDITORS:


                                     [RSA PARTY]


                                     By:
                                             Name:
                                             Title:


                                       Aggregate Amount of 2017 Term Loan Claims
                                       (whether owned directly by such Consenting
                                       Creditor or for which such Consenting Creditor,
                                       subject to Section 8.10 of this Agreement, has
                                       investment or voting discretion or control):




                                       Aggregate Amount of 2016 Term Loan Claims
                                       (whether owned directly by such Consenting
                                       Creditor or for which such Consenting Creditor,
                                       subject to Section 8.10 of this Agreement, has
                                       investment or voting discretion or control):




                                       Aggregate Amount of Second Lien Notes Claims
                                       (whether owned directly by such Consenting
                                       Creditor or for which such Consenting Creditor,
                                       subject to Section 8.10 of this Agreement, has
                                       investment or voting discretion or control):




                                        52




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 84 of 269




                                       Aggregate Amount of Unsecured Notes Claims
                                       (whether owned directly by such Consenting
                                       Creditor or for which such Consenting Creditor,
                                       subject to Section 8.10 of this Agreement, has
                                       investment or voting discretion or control):




                                       Total Principal Amount of any other Claims
                                       (whether owned directly by such Consenting
                                       Creditor or for which such Consenting Creditor,
                                       subject to Section 8.10 of this Agreement, has
                                       investment or voting discretion or control):




                                        53




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 85 of 269




                                    Exhibit A

                             Restructuring Term Sheet




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 86 of 269



                                California Resources Corporation
                                    Restructuring Term Sheet

This term sheet (this “Term Sheet”) sets forth certain material terms of a proposed restructuring
(the “Restructuring”) of California Resources Corporation (“CRC”) and the other Company
Parties listed on Annex A hereto (collectively, the “Company”). Capitalized terms used but not
otherwise defined herein shall have the meanings set forth in the restructuring support agreement
to which this Term Sheet is attached (together with all exhibits and supplements attached thereto,
including this Term Sheet, the “RSA”).

This Term Sheet does not include a description of all the terms, conditions, and other provisions
that are to be contained in the definitive documentation governing the Restructuring, which remain
subject to negotiation and completion in accordance with the RSA and applicable bankruptcy law.
The documents executed to effectuate the Restructuring will not contain any material terms or
conditions that are inconsistent in any material respect with this Term Sheet or the RSA.

This Term Sheet is neither an offer to buy or sell any security nor a solicitation of acceptances of
a chapter 11 plan within the meaning of Section 1125 of the Bankruptcy Code. Any such offer or
solicitation will comply with all applicable securities laws and provisions of the Bankruptcy Code.
Nothing contained in this Term Sheet shall be an admission of fact or liability or, until the
occurrence of the Plan Effective Date in the RSA, deemed binding on any of the partie s hereto.
Nothing herein constitutes an agreement, understanding or commitment to effec tuate or implement
a restructuring on the terms described herein or on any other terms.

                                           OVERVIEW
 Implementation         The Restructuring will be accomplished through the Chapter 11 Cases
                        commenced in the Bankruptcy Court to implement the chapter 11 plan of
                        reorganization (the “Plan”) described herein and otherwise consistent
                        with the RSA.
                        The RSA will be executed by (a) the Company, (b) the holders of at least
                        66.67% of the aggregate principal amount of 2017 Term Loans, (c) the
                        holders of at least 32% of the aggregate principal amount of a combined
                        class of claims including the Stipulated 2017 Deficiency Claim (as
                        defined herein) as well as claims arising under the 2016 Term Loans, the
                        Second Lien Notes and the Unsecured Notes (the claims described in this
                        clause (c), collectively, the “Deficiency/Unsecured Debt Claims”), (d)
                        Ares and (e) Elk Hills Power.
                        Pursuant to the RSA, and subject to the terms and conditions thereof, the
                        parties thereto have agreed to support the transactions contemplated
                        herein and therein.
                        Each Consenting Creditor shall be required to execute the RSA with
                        respect to all of its holdings under the 2017 Term Loan, the 2016 Term
                        Loan, the Second Lien Notes and the Unsecured Notes. Ares shall be
                        required to execute the RSA with respect to all of its claims against and
                        interests in Elk Hills Power and any Debtor.



SC1:5219165.29
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 87 of 269



 DIP Facilities/Use of The “DIP Facilities” shall mean (a) a super-priority debtor in possession
 Cash Collateral       credit facility to be provided by the RBL Lenders in the aggregate
                       principal amount (inclusive of issued and outstanding letters of credit) of
                       $483,010,655.62 (the “Senior DIP Facility”) on the terms and conditions
                       set forth in the Senior DIP Commitment Letter, related senior term sheet
                       and Senior DIP Credit Agreement and (b) a super-priority debtor in
                       possession credit facility junior to the Senior DIP Facility to be provided
                       by certain holders of the 2017 Term Loans in the aggregate principal
                       amount of $650 million (the “Junior DIP Facility”) on the terms and
                       conditions set forth in the Junior DIP Term Sheet attached as Annex B
                       hereto and the junior debtor-in-possession financing credit agreement.
                        The material terms of the DIP Facilities and any related order approving
                        the DIP Facilities, adequate protection, the use of cash collateral or
                        related matters shall be consistent with Annex B and otherwise consistent
                        with the RSA and this Term Sheet, including the consent rights set forth
                        in the RSA; provided that the Interim DIP Order shall be in the form
                        attached hereto as Annex H.
                        Any additional provisions in such order that are not required by the
                        intercreditor agreements shall be in form and substance reasonably
                        acceptable to the Company, the Required Consenting Parties and the
                        required lenders under the Senior DIP Facility.
                        The proceeds of the DIP Facilities shall be used to (i) repay the
                        Prepetition RBL Claims and (ii) fund the Chapter 11 Cases in accordance
                        with the DIP Budget (as defined in the Junior DIP Term Sheet).
 First Lien Exit        The Company and the Required Consenting Parties shall work together
 Facility               to obtain an exit facility (the “First Lien Exit Facility”) on terms
                        consistent with the Exit Facility Terms. If the First Lien Exit Facility
                        cannot be agreed by the date that is 30 days before the first scheduled
                        hearing for confirmation of the Plan, the Company shall have the right to
                        accept any First Lien Exit Facility reasonably acceptable to the Required
                        Consenting Creditors so long as such First Lien Exit Facility (a) has
                        minimum opening liquidity at closing of no less than $300 million, (b) is
                        arranged, led and agented by one or more traditional commercial banks
                        and up to 25% may be syndicated to non-bank investors, (c) has a final
                        maturity on or after the third anniversary of issuance, (d) has an interest
                        margin not exceeding 4% per annum or such other amount reasonably
                        acceptable to the Required Backstop Parties and (e) provides for
                        repayment without premium or penalty.
                        For the avoidance of doubt, the documentation under the First Lien Exit
                        Facility shall not restrict the payment of regularly scheduled obligations
                        under the Elk Hills Power Agreements.
 Second Lien Exit       On the Plan Effective Date, certain members of the Ad Hoc Group and
  Facility              Ares (the “Second Lien Exit Lenders”) shall provide a term loan facility
                                                2


SC1:5219165.29
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 88 of 269



                        (the “Second Lien Exit Facility”) consisting of up to $200.0 million of
                        new term loans. The Company may reduce the amount of the Second
                        Lien Exit Facility by $10 million or increments in excess thereof at any
                        time prior to the Emergence Date (as defined in the Second Lien Exit
                        Facility Term Sheet).
                        The Second Lien Exit Facility shall contain terms and conditions set forth
                        in the term sheet attached hereto as Annex C (the “Second Lien Exit
                        Facility Term Sheet”) and as otherwise agreed with the Required Second
                        Lien Exit Lenders and the Company, and shall otherwise satisfy the
                        consent rights set forth in the RSA.
 New Money Equity       The Company will distribute subscription rights (the “Subscription
 Rights Offering        Rights”) to purchase the new common stock in Reorganized CRC (the
                        “New Common Stock”) for cash to creditors pursuant to the Plan.
                        Subscription Rights will allow the holders thereof, on a record date to be
                        determined, to purchase New Common Stock at a 35% discount to Set-
                        Up Equity Value.
                        The New Common Stock offered in the Equity Rights Offering shall
                        dilute the New Common Stock issued under the Plan on account of any
                        prepetition claims (which New Common Stock for avoidance of doubt
                        shall be subject to dilution for the MIP).
                        The offering (the “Equity Rights Offering”) will be sized to raise $450
                        million of gross proceeds to be funded on the Plan Effective Date. The
                        proceeds of the Equity Rights Offering shall be applied by the Company
                        to repay the DIP Facilities and fund working capital.
                        The Equity Rights Offering shall be offered, implemented or conducted
                        by the Company pursuant to the terms of the RSA and otherwise on the
                        terms (including procedures for the implementation thereof) set forth in
                        the term sheet attached hereto as Annex D (the “Backstop Commitment
                        Term Sheet”). Participation in the Equity Rights Offering may be limited
                        by securities laws to Accredited Investors that complete a customary
                        accredited investor questionnaire.
                        The structure, timing and solicitation process for the Equity Rights
                        Offering shall be consistent with the Backstop Commitment Term Sheet
                        and otherwise satisfy the consent rights set forth in the RSA.
 Set-Up Equity Value The Plan will allocate New Common Stock upon exercise of the
                     Subscription Rights based on a fixed “Set-Up Equity Value” of $1.65
                     billion; provided that, if during the five trading days preceding the
                     business day prior to the approval of the Disclosure Statement by the
                     Court, the average closing price of the ICE Brent strip price for the period
                     of December 2020 to November 2021 (to be determined by taking the
                     arithmetic average of the 12 monthly contracts available for Brent Crude
                     (ICE) as provided by Bloomberg, L.P. utilizing the ticker symbol COA
                     COMDTY during the period from December 2020 to November 2021) is
                                                3


SC1:5219165.29
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 89 of 269



                     less than $40.00/Bbl, the Set-Up Equity Value for the Subscription Rights
                     will be $1.3 billion. Although the RSA will include certain agreed
                     conditions to the effectiveness of the Plan, changes in the operating
                     performance of the Company during the Chapter 11 Cases or variance in
                     the amount of net debt outstanding under the First Lien Exit Facility shall
                     not alter the allocation of Set-Up Equity Value in the Plan or the exercise
                     price of the Subscription Rights.
                     The Set-Up Equity Value is intended only as a contractual term for the
                     limited purpose of determining the exercise price of the Subscription
                     Rights and is not a valuation. No party to the RSA shall be required to
                     take a position with respect to valuation except as necessary to fulfill their
                     respective obligations under the RSA and to consummate the Plan.
 Backstop            The members of the Ad Hoc Group party to the Backstop Commitment
 Commitments         Term Sheet (each, a “Backstop Party”) will subscribe for (a) the portion
                     of New Common Stock initially allocated to such Backstop Party or its
                     affiliates in the Plan and (b) its “Backstop Commitment Percentage” of
                     any portion of the New Common Stock offered in the Equity Rights
                     Offering that is not initially subscribed for in the Equity Rights Offering
                     (the “Unsubscribed Equity”).
                     The Backstop Commitment Agreement shall contain the terms and
                     conditions set forth in the Backstop Commitment Term Sheet attached
                     hereto as Annex D.
 Backstop            In consideration for the Backstop Parties, or their affiliate designees,
 Compensation        agreeing to make the Backstop Commitment, 25% of the Equity Rights
                     Offering will be reserved solely for the Backstop Parties. The
                     Subscription Rights for the remaining 75% of the Equity Rights Offering
                     (the “Remaining Subscription Rights”) will be distributed to creditors
                     (including the Backstop Parties) in accordance with their holdings in the
                     applicable classes under the Plan.
                     In further consideration for the Backstop Parties, or their affiliate
                     designees, agreeing to make the Backstop Commitment, the Backstop
                     Parties, or their affiliate designees, shall be entitled to a premium in an
                     amount equal to 8% of the $450 million Rights Offering Amount payable
                     in New Common Stock at the price per share in the Equity Rights
                     Offering on the terms and conditions set forth in the Backstop
                     Commitment Term Sheet attached hereto as Annex D.
 New Common Stock    On the Plan Effective Date, Reorganized CRC will issue the New
                     Common Stock (a) to creditors on account of claims as provided in the
                     Plan, (b) to creditors and Backstop Parties in connection with the Equity
                     Rights Offering and (c) to Backstop Parties as payment of the Backstop
                     Commitment Premium.


                                              4


SC1:5219165.29
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 90 of 269



                        Reorganized CRC will list the New Common Stock on the New York
                        Stock Exchange, unless the Company and at least 75% of the Required
                        Consenting Creditors agree otherwise.

                                  ELK HILLS SETTLEMENT
 Elk Hills Settlement   The Company, California Resources Elk Hills, LLC (“CREH”), Elk Hills
 Agreement              Power, LLC (“Elk Hills Power”) and Ares shall enter into a Settlement
                        and Assumption Agreement pursuant to Bankruptcy Rule 9019 on or
                        prior to the Petition Date (the “Elk Hills Settlement Agreement”). The
                        Debtors shall file a motion (the “9019 Motion”) for entry of orders (the
                        “9019 Orders”) approving the Elk Hills Settlement Agreement, in form
                        and substance reasonably acceptable to the Required Consenting
                        Creditors and Ares no later than five days after the Petition Date and seek
                        a prompt hearing for approval. All Consenting Parties shall support, and
                        not object to, the approval of the Elk Hills Settlement Agreement and the
                        performance by the Company of its obligations thereunder.
                        The obligations of the Company and Ares under the Elk Hills Settlement
                        Agreement shall be independent of their obligations under the RSA, and
                        the Elk Hills Settlement Agreement shall survive any termination of the
                        RSA following the Settlement Effective Date.
 After Interim          The Company will seek interim approval of the Elk Hills Settlement
 Approval               Agreement through the Interim 9019 Order contemporaneously with the
                        Interim DIP Order. During the period from and after interim approval
                        unless there is a termination of the Elk Hills Settlement Agreement prior
                        to final approval of the Junior DIP and final approval of the Elk Hills
                        Settlement Agreement:
                           (a) Each of the Company, Elk Hills Power and Ares shall continue to
                               perform all of their obligations under the existing Elk Hills Power
                               Agreements in the ordinary course of business as if the Chapter
                               11 Cases had not been commenced, except as provided in the Elk
                               Hills Settlement Agreement.
                           (b) Elk Hills Power shall pay (i) cash distributions on the Class B
                               Preferred Units to Ares at a rate per annum of 9.5%, calculated
                               on a liquidation preference of $835,131,031 (as may be increased
                               for any unpaid cash distributions after the date of the Elk Hills
                               Settlement Agreement) and consistent with historical practices,
                               and (ii) cash distributions on account of its Class A Common
                               Units and Class C Common Units and consistent with historical
                               practices in each of cases (i) and (ii) at the times and in the manner
                               contemplated by the Elk Hills Power Agreements; and
                           (c) neither the Company nor any Company Party shall (i) develop,
                               promote or otherwise pursue the “bypass plan” involving the
                               LTS-1 and LTS-2 gas processing plants and the 35R Cogen
                                                5


SC1:5219165.29
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 91 of 269



                              facility located in Kern County, California (the “Legacy
                              System”), supplemental grid power purchases or a solar
                              generation facility intended to support the Legacy System, (ii)
                              commence any proceeding against Elk Hills Power or Ares or any
                              of its Affiliates relating to any transfer or conveyance of assets by
                              CRC or CREH to Elk Hills Power, including but not limited to
                              claims for fraudulent conveyance or otherwise to avoid such
                              transfers or conveyances, (iii) commence any proceeding to
                              obtain control or ownership of the assets of Elk Hills Power,
                              including but not limited to claims for recharacterization or
                              substantive consolidation or (iv) take any act outside the ordinary
                              course of business, including filing any motion, that is not
                              contemplated by the Settlement Agreement and adverse to Elk
                              Hills Power in any material respect, including but not limited to
                              any rejection of any Elk Hills Power Agreement.
 After Final Approval The Company will seek entry of the Final 9019 Order contemporaneously
                      with entry of the Final DIP Order. Upon final approval of the Elk Hills
                      Settlement Agreement, on the Settlement Effective Date (defined below):
                           (a) the covenants described above applicable after interim approval
                               shall continue to apply for the duration of the Chapter 11 Cases;
                           (b) the liquidation preference for the Class B Preferred Units shall be
                               set to $835,131,031 (as may be increased for any unpaid cash
                               distributions after the date of the Elk Hills Settlement Agreement)
                               the distribution rate for the Class B Preferred Units shall be set
                               permanently to 9.5% per annum, and the Class B Preferred Units
                               shall be made redeemable by the Company at any time, without
                               premium or penalty, for a redemption price equal to the
                               liquidation preference plus accrued and unpaid distributions
                               through the date of redemption;
                           (c) the Company Parties, the Consenting Creditors and Ares and their
                               respective related persons shall have the benefit of customary
                               mutual releases of all past and present claims and causes of action
                               relating to Elk Hills Power, in each case other than as set forth in
                               the Elk Hills Settlement Agreement;
                           (d) Subject only to receipt of any necessary regulatory approvals,
                               which the applicable parties will use reasonable best efforts to
                               promptly obtain, and the earlier of the Plan Effective Date and
                               exercise of the Conversion Right, CREH or its applicable affiliate
                               shall convey to Elk Hills Power its low temperature separation
                               gas plants, known as LTS-1 and LTS-2, any and all interests in
                               real property underlying the gas plants known as CGP-1 and



                                                6


SC1:5219165.29
         Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 92 of 269



                                        CGP-2 and the Elk Hills Power Plant (collectively, the “Subject
                                        Assets”);1
                                   (e) the Company shall be granted the Conversion Right described
                                       below; and
                                   (f) the Company shall assume (i) the LLC Agreement, dated as of
                                       February 7, 2018, as amended to give effect to the modifications
                                       agreed in the Elk Hills Settlement Agreement, (ii) the
                                       Commercial Agreement, dated as of February 7, 2018, between
                                       Elk Hills Power and CREH, (iii) the Master Services Agreement,
                                       dated as of February 7, 2018, by and between Elk Hills Power
                                       and CREH, (iv) the Gas Sales Agreement, dated as of July 30,
                                       2014, as amended December 1, 2014 and February 7, 2018,
                                       between Elk Hills Power and CRC Marketing, Inc. and (v) the
                                       Employee Matters Agreement, dated as of February 7, 2018,
                                       between Elk Hills Power and the Company, (vi) the amendment
                                       to the Ground Lease, dated as of February 7, 2018, (vii) the
                                       amendment to the Easement Agreement, dated as of February 6,
                                       2018 and (viii) any other agreements entered into in connection
                                       with the transactions contemplated by such agreements.
                              The Settlement Agreement, the Final 9019 Order and the Final DIP Order
                              shall only become effective upon agreement by Ares and the Required
                              Consenting Creditors on the forms of those Definitive Documents set
                              forth in Section 3.02(a) of the RSA that are required to be agreed at such
                              time thereunder.
    Conversion Right          At any time on and after the Settlement Effective Date, the Company will
                              have the right (the “Conversion Right”) to acquire all but not less than all
                              of the Class B Preferred Units, Class A Common Units and Class C
                              Common Units in Elk Hills Power not held by the Company (the “Ares
                              Interests”) in exchange for the Eligible Notes and the Eligible Stock (each
                              as defined below). The Company shall exercise its Conversion Right on
                              the Plan Effective Date. The Company also may exercise its Conversion
                              Right after termination of the RSA solely in connection with the
                              effectiveness of an alternative chapter 11 plan of reorganization of the
                              Company confirmed by the Bankruptcy Court that (a) provides for the
                              issuance of the Eligible Notes and Eligible Stock and (b) to the extent an
                              alternative chapter 11 plan of reorganization directly or indirectly
                              disproportionately and adversely affects Ares, as compared to the other
                              Required Consenting Parties, is otherwise reasonably acceptable to Ares.
                              For the avoidance of doubt, the Company may not exercise the
                              Conversion Right unless Ares is issued Eligible Notes and Eligible Stock

1
      In lieu of the contribution of real property underlying the Elk Hills assets, CREH or its applicable affiliate may
      enter into a long-term lease with Elk Hills Power on nominal economic terms that commences at the same time
      the LTS-1 and LTS-2 contribution would have otherwise occurred.
                                                           7


SC1:5219165.29
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 93 of 269



                     that conform with parameters set forth below. Ares will have a
                     reasonable opportunity to review and comment on all documentation
                     related to the Eligible Notes and Eligible Stock. Upon consummation of
                     the Conversion Right, Elk Hills Power shall become a wholly-owned
                     subsidiary of the Company and the existing arrangements between the
                     Company and Elk Hills Power shall terminate.
                     The Conversion Right is further conditioned on Ares’ receipt of an
                     officer’s certificate regarding FERC matters, as further described in the
                     Elk Hills Settlement Agreement.
 Eligible Notes      “Eligible Notes” means one instrument             meeting the following
                     requirements:
                        (a) secured notes issued by Elk Hills Power or a successor holding its
                            current facilities and the LTS Plants (“Issuer”) and guaranteed on
                            an unsecured basis by (i) an intermediate special purpose holding
                            company that owns 100% of the equity interests in the Issuer
                            (“Intermediate HoldCo”) and (ii) the publicly-listed parent of the
                            reorganized Company (“Parent”);
                        (b) an interest rate of 6.0% per annum through the fourth anniversary
                            of issuance, increasing to 7.0% per annum after the fourth
                            anniversary of issuance and to 8.0% per annum after the fifth
                            anniversary of issuance;
                        (c) $300 million in principal amount with a seven year maturity and
                            no required scheduled amortization payments;
                        (d) a first-priority security interest in (i) the current facilities of Elk
                            Hills Power and the LTS Plants and any current assets of the
                            Issuer necessary or appropriate for their operation and ownership
                            (as reasonably determined by Ares and the Company), (ii) any
                            third party offtake contracts for power generated by Elk Hills
                            Power, and (iii) all of the equity of the Issuer held by Intermediate
                            HoldCo (clauses (i), (ii) and (iii), collectively with the proceeds
                            thereof, “Primary Collateral”) and (iv) all other assets of Issuer,
                            in each case subject to customary permitted liens to be agreed;
                        (e) (i) customary covenants that prohibit the Issuer from incurring
                            any other indebtedness, selling or encumbering Primary
                            Collateral, or conducting unrelated businesses, etc. and (ii) a
                            passive holding company covenant applicable to Intermediate
                            Holdco, in each of cases (i) and (ii) subject to customary
                            exceptions to be agreed; provided that the Issuer (A) shall not be
                            required to preserve or retain any assets in the Issuer other than
                            Primary Collateral and (B) shall not be limited in any manner with
                            respect to transactions between the Issuer and the Company with
                            respect to operations, cash management and the commercial
                            terms of use of the Primary Collateral by the Company, in each
                                              8


SC1:5219165.29
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 94 of 269



                            case, other than customary remedial provisions applicable if a
                            Default or Event of Default (as defined under the Eligible Notes)
                            has occurred and is continuing (it being understood that nothing
                            in this proviso is intended to override the provision of collater al
                            in clause (d) above);
                        (f) prepayment at any time without premium or penalty; and
                        (g) issued pursuant to an indenture governed by New York law on
                            terms and conditions otherwise reasonably acceptable to Ares and
                            the Required Consenting Creditors; provided that the indenture
                            shall have no financial maintenance covenants, and no other
                            covenants applicable to CRC (as opposed to Elk Hills Power and
                            its subsidiaries) other than those customary for investment grade
                            corporate issuers.
                     The terms of the Eligible Notes shall be agreed between the Company,
                     Ares and the Required Consenting Creditors prior to the entry of the Final
                     9019 Order.
 Eligible Stock      “Eligible Stock” means either (a) 21% of the total amount of New
                     Common Stock issued pursuant to the Plan subject to dilution by the MIP
                     (but not subject to dilution by the Equity Rights Offering or the Backstop
                     Commitment Premium) or (b) Other Eligible Stock.
                     “Other Eligible Stock” means voting common stock of a public parent
                     Delaware corporation (“Issuer”) directly or indirectly owning
                     substantially all of the current assets and business of the Company that
                     meets the following requirements as of the effective date of the applicable
                     plan of reorganization (except where indicated):
                        (a) the stock is of a series of common stock (i) listed on the New York
                            Stock Exchange or another exchange reasonably acceptable to
                            Ares and the Required Consenting Creditors, (ii) that is the only
                            series of outstanding equity securities of the Issuer and the only
                            series of outstanding publicly-listed equity securities of the
                            Issuer’s corporate group and (iii) of which no more than 40% is
                            beneficially owned by any person or group within the meaning of
                            Rule 13d-5(b);
                        (b) the stock is freely tradable subject to applicable securities laws;
                        (c) the stock constitutes not less than 21% of the voting common
                            stock of the Issuer (subject to dilution by the MIP);
                        (d) the stock is issued by an Issuer with no consolidated indebtedness
                            for borrowed money (or similar liabilities) other than (i) up to
                            $600 million of indebtedness for borrowed money or preferred
                            stock (in each case, for the avoidance of doubt, excluding if
                            applicable any Eligible Notes) issued for new money and not on
                            account of claims and (ii) any Eligible Notes;
                                             9


SC1:5219165.29
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 95 of 269



                            (e) the holder of such stock has substantially the same or more
                                favorable voting, governance and registration rights as those set
                                forth in the Governance Term Sheet (defined below); and
                            (f) on terms that do not discriminate unfairly against Ares in any
                                manner relative to the RSA.
 Conditions             The Elk Hills Settlement Agreement will become effective on the first
                        date (the “Settlement Effective Date”) when certain documentary
                        conditions precedent have been satisfied (including the receipt of the
                        FERC certification contemplated in the Elk Hills Settlement Agreement)
                        and the Bankruptcy Court shall have entered the Final 9019 Order and
                        the Final DIP Order, such order to satisfy the consent rights set forth in
                        the RSA.
 Termination            Before the Settlement Effective Date, the Elk Hills Settlement Agreement
                        may be terminated by written notice from either Ares or the Company
                        (with the support of the Required Consenting Creditors) if:
                            (a) the Interim 9019 Order is not approved by the 5th day after the
                                Petition Date or does not otherwise satisfy the consent rights set
                                forth in the RSA;
                            (b) the RSA is terminated before the Final 9019 Order is approved;
                            (c) the Final DIP Order has not been entered prior to, or is not
                                conditioned on, the Final 9019 Order;
                            (d) the Definitive Documents set forth in Section 3.02(a) of the RSA
                                are not in agreed form prior to entry of the Final 9019 Order;
                            (e) the Final 9019 Order is not approved by the 40th day after the
                                Petition Date in form and substance reasonably acceptable to
                                Ares, the Company and Required Consenting Creditors;
                            (f) the other party to the Elk Hills Settlement Agreement breaches
                                any covenant, representation or warranty in the Elk Hills
                                Settlement Agreement in any material respect not cured within 10
                                days after written notice; and
                            (g) the obligations of the Company, Ares or the Consenting Creditors
                                under the RSA are terminated for any reason prior to entry of the
                                Final 9019 Order, other than as a result of a material breach by
                                the Party seeking to terminate the Elk Hills Settlement
                                Agreement.

                          TREATMENT OF CLAIMS OR INTERESTS
 Holders of claims against and equity interests in the Company will receive the following
 treatment in full and final satisfaction of such claims and interests, which shall be released and
 discharged under the Plan.

                                                10


SC1:5219165.29
         Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 96 of 269



    Treatment of DIP          Claims under the DIP Facilities shall be paid in full in cash on the Plan
    Claims                    Effective Date unless otherwise agreed between the Company, the
                              Required Consenting Parties and the affected parties under the applicable
                              DIP Facility.
    Treatment of              Each holder of an allowed administrative, priority, and tax claim shall
    Administrative and        have such claim satisfied in full, in cash, or otherwise receive treatment
    Priority Claims           consistent with the provisions of section 1129(a)(9) of the Bankruptcy
                              Code.
    Treatment of RBL          Each holder of an allowed claim in respect of the RBL Facility (the
    Claims                    “Prepetition RBL Claims”) shall be paid in full, to the extent not
                              previously paid from the proceeds of the DIP Facilities.
    Treatment of 2017         The holders of the 2017 Term Loan Claims shall be bifurcated into a
    Term Loan Claims          stipulated2 secured claim in the amount of $537 million (the “Stipulated
                              2017 Secured Claim”) and a deficiency claim in the amount of $792
                              million, which is equal to the remaining portion of principal and accrued
                              and unpaid interest due on the Petition Date (the “Stipulated 2017
                              Deficiency Claim”) and represents 20% of the aggregate
                              Deficiency/Unsecured Debt Claims. The Company and the Consenting
                              Parties acknowledge and agree that this stipulation is solely for purposes
                              of the Plan and they shall not make any argument or claim now or in the
                              future against any other party to the RSA based on the stipulated amount
                              of the Stipulated 2017 Secured Claim or the Stipulated 2017 Deficiency
                              Claim and that, for the avoidance of doubt, such amounts shall not
                              constitute or be construed as an admission of any fact or liability, a
                              stipulation or a waiver, and are determined herein without prejudice, with
                              a full reservation as to any rights, remedies or defenses of the Company
                              and any Consenting Creditor.
                              Each holder of a Stipulated 2017 Secured Claim shall receive its pro rata
                              share of:
                                  (a) 91% of the total New Common Stock subject to dilution by the
                                      Equity Rights Offering, the Backstop Commitment Premium,
                                      the Eligible Stock and the MIP; and
                                  (b) 91% of the Remaining Subscription Rights.
    Treatment of              Except to the extent that a holder of such claim agrees to lesser treatment,
    Deficiency/               each holder of a Deficiency/Unsecured Debt Claim shall receive its pro
    Unsecured Debt            rata share (to be determined on a pro rata basis together with all other
    Claims                    general unsecured claims in the event that the Class of
                              Deficiency/Unsecured Debt Claims votes to reject the Plan) of:



2
      The stipulated amount will also be used as an estimate for voting purposes.
                                                          11


SC1:5219165.29
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 97 of 269



                           (a) 9% of the total New Common Stock subject to dilution by the
                               Equity Rights Offering, the Backstop Commitment Premium,
                               the Eligible Stock and the MIP; and
                           (b) 9% of the Remaining Subscription Rights.
 Treatment of Other    If the Class of Deficiency/Unsecured Debt Claims votes to accept the
 General Unsecured     Plan, then, except to the extent that a holder of such claim agrees to lesser
 Claims                treatment, on and after the Plan Effective Date, the Debtors will continue
                       to pay or dispute all general unsecured claims that are not
                       Deficiency/Unsecured Debt Claims in the ordinary course of business in
                       accordance with the terms and subject to the conditions of any
                       agreements governing/instruments evidencing or other documents
                       related to such transactions, as if the Chapter 11 Cases had never been
                       consummated.
                       If the Class of Deficiency/Unsecured Debt Claims votes to reject the
                       Plan, then other general unsecured claims (excluding a customary
                       convenience class if agreed by the Required Consenting Creditors) shall
                       receive their pro rata share (to be determined on a pro rata basis together
                       with all general unsecured claims (including the Deficiency/Unsecured
                       Debt Claims) in the event that the Class of Deficiency/Unsecured Debt
                       Claims votes to reject the Plan) of:
                           (a) 9% of the total New Common Stock subject to dilution by the
                               Equity Rights Offering, the Backstop Commitment Premium,
                               the Eligible Stock and the MIP; and
                           (b) 9% of the Remaining Subscription Rights.
 Treatment of Existing Existing equity interests in CRC will be cancelled, released, and
 Equity Interests      extinguished, and will be of no further force or effect.

                        OTHER TERMS OF THE RESTRUCTURING
 Organizational and Corporate governance for Reorganized CRC, including charters, bylaws,
 Governance Matters operating agreements or other organizational documents, as applicable,
                    shall be consistent with the Governance Term Sheet attached hereto as
                    Annex F, this Term Sheet and section 1123(a)(6) of the Bankruptcy Code
                    and shall satisfy the consent rights set forth in the RSA.
 Board of              The initial board of directors of Reorganized CRC (the “New Board”)
 Reorganized           shall be designated as set forth in the Governance Term Sheet prior to the
 Company               Plan Effective Date and shall be subject to compliance with NYSE listing
                       standards (if applicable) and other applicable laws and rules. The Chief
                       Executive Officer shall be included as a member of the New Board.
 Employment and      Except as otherwise provided in the Plan (and subject to the consent of
 Related Agreements, the Required Consenting Parties, such consent not to be unreasonably
                     withheld, conditioned or delayed), on and after the Plan Effective Date,
                                               12


SC1:5219165.29
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 98 of 269



 D&O Insurance and Reorganized CRC shall amend, adopt, assume, and/or honor in the
 Benefit Plans     ordinary course of business any contracts, agreements, policies,
                   programs, and plans, in accordance with their respective terms, for,
                   among other things, compensation, including any incentive plans,
                   retention plans, health care benefits, disability benefits, deferred
                   compensation benefits, savings, accrued vacation time, severance
                   benefits, retirement benefits, welfare benefits, workers’ compensation
                   insurance, and accidental death and dismemberment insurance for the
                   directors, officers, and employees of the Company who served in such
                   capacity from and after the Petition Date. Any change of control
                   provisions in any assumed agreement shall be waived.
                       All Company indemnification obligations shall be assumed by
                       Reorganized CRC on the Plan Effective Date.
 Management            Reorganized CRC may adopt and implement, on or after the Plan
 Incentive Plan        Effective Date, the management incentive plan (the “MIP”), which shall
                       be subject to the terms and conditions (including, if applicable, anti-
                       dilution protections) established from time to time in the sole discretion
                       of the New Board (as defined herein), pursuant to which up to 10% of the
                       New Common Stock shall be reserved for grant to the participants
                       pursuant to a MIP acceptable to the Required Consenting Parties.
 KEIP/KERP             Consenting Parties shall agree to support, and not object to, KEIP and
                       KERP motions; provided that the terms of such programs shall not
                       substantively differ from the proposal provided to the Ad Hoc Group
                       Advisors and Ares on July 10, 2020.
 Restructuring         The Confirmation Order shall be deemed to authorize, among other
 Transactions          things, all actions as may be necessary or appropriate to effectuate any
                       transaction described in, approved by, contemplated by or necessary to
                       consummate the Plan and the Restructuring. On the Plan Effective Date,
                       Reorganized CRC, as applicable, shall issue all securities, notes,
                       instruments, certificates and other documents required to be issued
                       pursuant to the Restructuring.
 Executory Contracts The Plan will provide that executory contracts and unexpired leases will
 and Unexpired       be deemed assumed or rejected pursuant to section 365 of the Bankruptcy
 Leases              Code in a manner reasonably acceptable to the Required Consenting
                     Parties.
                       The Company and the Consenting Parties will work together in good faith
                       to determine which executory contracts and unexpired leases shall be
                       assumed, assumed and assigned, or rejected in the Chapter 11 Cases.
 Subordination         The classification and treatment of Claims under the Plan shall conform
                       to the respective contractual, legal and equitable subordination rights of


                                              13


SC1:5219165.29
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 99 of 269



                        such Claims, and any such rights shall be settled, compromised and
                        released pursuant to the Plan.
 Cancellation of        On the Plan Effective Date, except to the extent otherwise provided in
 Notes, Instruments,    this Term Sheet or the Plan, all notes, instruments, certificates, and other
 Certificates, and      documents evidencing claims or interests, including credit agreements
 Other Documents        and indentures, shall be canceled, and the Company’s obligations
                        thereunder or in any way related thereto shall be deemed satisfied in full
                        and discharged.
 Tax Matters            The parties will work together in good faith and use commercially
                        reasonable efforts to structure and implement the transactions in
                        connection with the Restructuring in a tax efficient manner for the
                        Company, Ares and the Consenting Creditors.
 Exemption from SEC The issuance of securities under the Plan will be exempt from SEC
 Registration       registration under section 1145 of the Bankrupty Code to the full extent,
                    if any, permitted thereby.
 Retained Causes of     Reorganized CRC shall retain all rights to commence and pursue any
 Action                 Causes of Action, other than any Causes of Action that the Company has
                        released pursuant to the release and exculpation provisions outlined in
                        this Term Sheet and implemented pursuant to the Plan. Notwithstanding
                        the foregoing, Reorganized CRC and/or a Litigation Trust shall retain all
                        rights to commence and pursue any Causes of Action as specified in the
                        Plan supplement, including without limitation any chapter 5 causes of
                        action (other than against Released Parties as defined in Annex G), unless
                        such causes of action are settled or resolved prior to the Plan Effective
                        Date with the consent of the Required Consenting Parties.
 Releases and           The Plan will include customary mutual releases in favor of the (i)
 Exculpation            Company, (ii) the Consenting Creditors and (iii) subject to the Elk Hills
                        Settlement Agreement, Ares and Elk Hills Power, and each of their
                        respective current and former directors, officers, shareholders,
                        employees, advisors, legal counsel and agents, in each case in the form
                        set forth on Annex G.
 Retention of           The Plan will provide that the Bankruptcy Court shall retain jurisdiction
 Jurisdiction           for usual and customary matters.
 Conditions Precedent The occurrence of the Plan Effective Date shall be subject to the
 to the Plan Effective satisfaction of certain conditions precedent customary in transactions of
 Date                  the type described herein, including, without limitation, the following:
                           All definitive documentation for the Restructuring shall have been
                            executed and remain in full force and effect, which definitive
                            documentation shall satisfy the consents set forth in the RSA.


                                                14


SC1:5219165.29
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 100 of 269



                        All requisite filings with governmental authorities (including FERC)
                         and third parties shall have become effective, and all such
                         governmental authorities and third parties shall have approved or
                         consented to the Restructuring, to the extent required.
                        All documents contemplated by the RSA to be executed and delivered
                         on or before the Plan Effective Date shall have been executed and
                         delivered.
                        The Settlement Effective Date shall have occurred and the Elk Hills
                         Settlement Agreement shall be in full force and effect.
                        The Confirmation Order shall have become a final and non-
                         appealable order, which shall not have been stayed, reversed, vacated,
                         amended, supplemented or otherwise modified, unless waived by the
                         Required Consenting Creditors.
                        The RSA has been assumed pursuant to the Confirmation Order.
                     Additional conditions precedent to the Plan Effective Date as set forth in
                     the RSA.
 Other Customary     The Plan will provide for other standard and customary provisions,
 Plan Provisions     including in respect of the cancellation of existing claims and interests,
                     the vesting of assets, the compromise and settlement of claims, the
                     retention of jurisdiction by the Bankruptcy Court and the resolution of
                     disputed claims.




                                            15


SC1:5219165.29
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 101 of 269



                                        Annex A

                              Schedule of Company Parties


                               California Resources Corporation
                                   California Heavy Oil, Inc.
                           California Resources Coles Levee, L.P.
                           California Resources Coles Levee, LLC
                             California Resources Elk Hills, LLC
                            California Resources Long Beach, Inc.
                        California Resources Mineral Holdings LLC
                         California Resources Petroleum Corporation
                        California Resources Production Corporation
                  California Resources Production Mineral Holdings, LLC
                      California Resources Real Estate Ventures, LLC
                        California Resources Royalty Holdings, LLC
                             California Resources Tidelands, Inc.
                           California Resources Wilmington, LLC
                               CRC Construction Services, LLC
                                     CRC Marketing, Inc.
                                      CRC Services, LLC
                                  Monument Production, Inc.
                                    Oso Verde Farms, LLC
                                      Socal Holding, LLC
                            Southern San Joaquin Production, Inc.
                                 Thums Long Beach Company
                          Tidelands Oil Production Company LLC




SC1:5219165.29
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 102 of 269




                                     Annex B

                               Junior DIP Term Sheet

                                  [See Attached]




SC1:5219165.29
         Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 103 of 269




                                   CALIFORNIA RESOURCES CORPORATION
                                      DIP TERM FACILITY TERM SHEET

 This term sheet (the “DIP Term Facility Term Sheet”) sets forth the principal terms of a junior secured
 superpriority debtor-in-possession credit facility (the “DIP Term Facility”; the credit agreement
 evidencing the DIP Term Facility, the “DIP Term Credit Agreement” and, together with the other
 definitive documents governing the DIP Term Facility, the “DIP Term Documents,” each of which shall
 be in form and substance acceptable to the DIP Term Facility Borrower (as defined herein), the DIP Term
 Facility Agent (as defined herein) and the Junior DIP Commitment Parties). The DIP Term Documents
 otherwise shall be in form and substance substantially consistent with this DIP Term Facility Term Sheet
 and shall be entered into with the DIP Term Facility Borrower and certain of its subsidiaries in connection
 with the Chapter 11 Cases. The DIP Term Facility will be subject to the approval of the Bankruptcy Court
 and consummated in accordance with (i) the DIP Orders (as defined herein) of the Bankruptcy Court
 authorizing the Debtors to enter into the DIP Term Facility and (ii) the DIP Term Documents to be executed
 by the Debtors. Capitalized terms used herein but not defined herein have the meanings ascribed to such
 terms in the restructuring support agreement to which this DIP Term Facility Term Sheet is attached (the
 “RSA”) and the restructuring term sheet attached thereto as Exhibit A (the “Restructuring Term Sheet”).

SUMMARY OF PRINCIPAL TERMS
DIP Term Facility                   California Resources Corporation, a Delaware corporation, as a debtor and
Borrower                            debtor-in-possession (the “DIP Term Facility Borrower” or the “Company”).
Guarantors                          Each direct or indirect wholly owned subsidiary of the DIP Term Facility
                                    Borrower, including each such subsidiary that is a debtor and debtor-in-
                                    possession (the “Guarantors” and, together with the DIP Term Facility
                                    Borrower, the “Loan Parties”), subject to certain exceptions to be agreed, it
                                    being understood and agreed that each subsidiary of the DIP Term Facility
                                    Borrower that is an obligor under any of the Prepetition Facilities (as defined
                                    herein) shall be a Guarantor.
DIP Term Facility Agent             Alter Domus Products Corp., as administrative agent (in such capacity, the “DIP
                                    Term Facility Agent”).
DIP Term Lenders                    The Junior DIP Commitment Parties or any affiliate or designee of any Junior
                                    DIP Commitment Party (the “DIP Term Lenders”).
Amount & Type                       A junior secured superpriority debtor-in-possession term loan facility in an
                                    aggregate principal amount of $650.0 million, which shall be available in a single
                                    draw on the Closing Date (as defined herein) subject to the terms and conditions
                                    of this DIP Term Facility Term Sheet and the DIP Term Facility Documents.

                                    “DIP Term Loans” shall mean the loans made under the DIP Term Facility by
                                    the DIP Term Lenders on the Closing Date. “Junior DIP Commitment” shall
                                    mean the several and not joint commitment of each DIP Term Lender to make
                                    DIP Term Loans on the Closing Date in the amount set forth opposite such DIP
                                    Term Lender’s name on Exhibit C attached to the RSA.

                                    The Junior DIP Commitments will automatically terminate on the earlier of
                                    (i) the funding of the DIP Term Loans and (ii) the date immediately following



 Error! Unknown document property name.
 SC1:5244563.8
         Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 104 of 269




                                    the Closing Date. Amounts borrowed under the DIP Term Facility that are repaid
                                    or prepaid may not be re-borrowed.


Use of Proceeds                     The proceeds of the DIP Term Loans will be used, together with amounts
                                    borrowed under the Senior DIP Facility (as defined below) on the Closing Date,
                                    (i) to refinance in full the obligations under the Prepetition RBL Credit
                                    Agreement (as defined herein) and (ii) to pay certain costs, fees and expenses
                                    related to the Chapter 11 Cases. Such refinancing shall be subject to unwinding
                                    solely to the extent that, prior to the termination of the challenge period, the
                                    Prepetition RBL Facility is determined in the Final DIP Order to be
                                    undersecured, and the extent of any such unwinding shall be limited to the
                                    amount of such undersecurity.
Senior DIP Facility                 Concurrently with entering into the DIP Term Facility, the Debtors will enter into
                                    a senior secured superpriority debtor-in-possession term loan and/or revolving
                                    credit facility in an aggregate principal amount equal to $483,010,655.62 (the
                                    “Senior DIP Facility” and, together with the DIP Term Facility, the “DIP
                                    Facilities”; the credit agreement evidencing the Senior DIP Facility, the “Senior
                                    DIP Credit Agreement”; and the Senior DIP Credit Agreement together with
                                    the other definitive documents governing the Senior DIP Facility, the “Senior
                                    DIP Documents”), with JPMorgan Chase Bank, N.A. as the administrative agent
                                    thereunder (the “Senior DIP Facility Agent”). The terms of the Senior DIP
                                    Facility shall be substantially consistent with those set forth in, as applicable, the
                                    Senior DIP Commitment Letter and/or the Senior DIP Credit Agreement.
Maturity Date                       The DIP Term Facility shall mature on the date that is the earliest of (i) the date
                                    that is six (6) months following the Petition Date, (ii) the sale of all or
                                    substantially all of the DIP Term Facility Borrower’s or the Loan Parties’ assets,
                                    (iii) the Plan Effective Date or the effective date of any other plan of
                                    reorganization in respect of the Debtors and (iv) the date that is forty (40) days
                                    after the Petition Date if the Final DIP Order has not been entered by the
                                    Bankruptcy Court by such date (such earliest date, the “DIP Term Termination
                                    Date”).

                                    Subject to the subordination provisions set forth under the heading “Priority
                                    Under the DIP Term Facility”, if the DIP Term Termination Date occurs other
                                    than as a result of the occurrence of the Plan Effective Date, all obligations under
                                    the DIP Term Facility shall be immediately paid in cash, and the DIP Term
                                    Lenders shall (in each case, to the extent not yet paid) receive the payments
                                    required to be paid thereon and described below (i) under the heading “Fees” and
                                    (ii) in the first paragraph under the heading “Fees and Expenses;
                                    Indemnification”.

                                    On the Plan Effective Date, the DIP Term Loans shall be repaid in full in cash
                                    with the proceeds of the Equity Rights Offering and the Second Lien Exit
                                    Facility; provided that at the direction and at the option of any DIP Term Lender
                                    that is also a Backstop Party, an Exit Second Lien Facility Commitment Party or
                                    a Related Fund (as defined in the Backstop Commitment Agreement) of such
                                    Backstop Party or Exit Second Lien Facility Commitment Party, for
                                    administrative convenience, the cash to be received by such DIP Term Lender on
                                                              2
 Error! Unknown document property name.
 SC1:5244563.8
          Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 105 of 269




                                     account of the principal amount of its DIP Term Loans shall be set off or
                                     otherwise applied towards the obligation of such Backstop Party or Exit Second
                                     Lien Facility Commitment Party (or in each case any Related Fund thereof) to
                                     fund its portion of the Equity Rights Offering or the Second Lien Exit Facility,
                                     as applicable. Upon the set off or application of such amounts, the DIP Term
                                     Loans of such DIP Term Lender in a principal amount equal to such amounts
                                     shall be deemed satisfied and paid in full.
Interest Rate                        LIBOR plus 9.00% per annum (or if applicable, ABR plus 8.00% per annum);
                                     provided that in no event shall LIBOR be less than 1.00% (or ABR be less than
                                     2.00%).

                                     Interest shall be payable in cash on each interest payment date (to be defined in
                                     the DIP Term Credit Agreement).
Default Interest                     Upon the occurrence and during the continuation of an Event of Default (as
                                     defined herein), all obligations will bear interest at (i) in the case of principal and
                                     interest, a rate equal to 2.00% per annum, plus the otherwise applicable rate to
                                     the relevant DIP Term Loans and (ii) in the case of all other amounts, such
                                     amounts will bear interest at a rate equal to 2.00% per annum plus the rate
                                     applicable to DIP Term Loans that are ABR loans.
Amortization                         None.
Fees                                 Upfront Fee: An upfront fee (“Upfront Fee”) payable to the DIP Term Lenders
                                     in an amount equal to 1.00% on each DIP Term Lender’s allocated share of the
                                     Junior DIP Commitments in effect as of the Closing Date, which Upfront Fee
                                     shall be payable in cash by or on behalf of the DIP Term Facility Borrower on
                                     the Closing Date and may be netted from the amount of DIP Term Loans funded
                                     by the DIP Term Lenders on the Closing Date. For the avoidance of doubt, with
                                     respect to the Upfront Fee payable to the Fronting Lender (as defined below) in
                                     its capacity as a DIP Term Lender, such Upfront Fee shall be held for the benefit
                                     of (and passed on to) each DIP Term Lender (after giving effect to such
                                     assignment) to which the DIP Term Loans funded by the Fronting Lender shall
                                     be assigned on or after the Closing Date.

                                     Fronting Fee: A fronting fee (“Fronting Fee”) payable to Credit Suisse Loan
                                     Funding LLC or a designated affiliate thereof (in such capacity, the “Fronting
                                     Lender”) in an amount equal to the lesser of (i) 0.375% on the aggregate
                                     principal amount of DIP Term Loans funded to the DIP Term Facility Borrower
                                     by the Fronting Lender on the Closing Date and (ii) $500,000, which Fronting
                                     Fee shall be payable by or on behalf of the DIP Term Facility Borrower in cash
                                     on the Closing Date and may be netted from the amount of DIP Term Loans
                                     funded by the Fronting Lender on the Closing Date. For the avoidance of doubt,
                                     the Fronting Fee shall be in addition to (and not in replacement of) the Upfront
                                     Fee or any other fees owed to the Fronting Lender, the DIP Term Lenders or any
                                     other party to the DIP Term Documents.
Mandatory Prepayments                Subject to the limitations set forth under heading “Priority under the DIP Term
                                     Facility”, mandatory prepayments under the DIP Term Facility shall be required
                                     with 100% of the net cash proceeds from (a) issuance of any indebtedness (with
                                     exceptions for permitted indebtedness) or equity and (b) any asset sale or hedge
                                     agreement unwinds by any Loan Party, without reinvestment rights, except for
                                                               3
  Error! Unknown document property name.
  SC1:5244563.8
           Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 106 of 269




                                     (i) sales of inventory and current assets in the ordinary course of business, (ii)
                                     leases (other than on oil and gas properties), subleases, licenses sublicenses of
                                     real, personal or intellectual property in the ordinary course of business,
                                     (iii) disposition of property or assets among Loan Parties to the extent otherwise
                                     permitted under the DIP Term Facility, (iv) sale or disposition of obsolete, used,
                                     worn-out or surplus assets (including equipment) and (v) other customary
                                     exceptions to be mutually agreed; provided that only (x) 50% of the first $20.0
                                     million of aggregate net cash proceeds and (y) 100% of the net cash proceeds in
                                     excess thereof, in each case, from dispositions of non-core assets that are
                                     identified by the DIP Term Facility Borrower and agreed to by the Required DIP
                                     Term Lenders (as defined herein) and the Senior DIP Facility Agent prior to the
                                     Closing Date shall be required to be prepaid.
Voluntary Prepayments                Subject to the limitations set forth under heading “Priority under the DIP Term
                                     Facility”, amounts outstanding under the DIP Term Facility may be voluntarily
                                     repaid at any time without premium or penalty.
Interim DIP Order                    The interim order approving the DIP Term Facility, which shall be in form and
                                     substance acceptable to the Required DIP Term Lenders (the “Interim DIP
                                     Order”), shall, among other things, authorize and approve (i) the borrowing and
                                     making of the DIP Term Loans in an amount up to $650.0 million, (ii) the
                                     granting of the superpriority claims and liens against the Debtors and their assets
                                     in accordance with this DIP Term Facility Term Sheet and the DIP Term
                                     Documents, (iii) the payment of all reasonable and documented fees and
                                     expenses (including the fees and expenses of outside counsel and financial
                                     advisors) required to be paid by the Debtors to the DIP Term Facility Agent and
                                     the DIP Term Lenders as described under the heading “Fees and Expenses
                                     Indemnification”, (iv) the use of cash collateral; provided that the Adequate
                                     Protection (as defined herein) shall be granted in accordance with the terms set
                                     forth in this DIP Term Facility Term Sheet, (v) the payment of the fees as
                                     described under the heading “Fees”, which payment shall not be subject to
                                     reduction, setoff or recoupment and (vi) as of the date of the Interim DIP Order,
                                     waivers for the benefit of the DIP Secured Parties of Section 506(c) of the
                                     Bankruptcy Code, the “equities of the case” exception under the Bankruptcy
                                     Code and any rights seeking marshalling.
Final DIP Order                      The final order approving the DIP Term Facility shall be substantially in the same
                                     form as the Interim DIP Order (with such modifications as are necessary to
                                     convert the Interim DIP Order into a final order) and in form and substance
                                     acceptable to the Required DIP Term Lenders (as defined herein) (the “Final
                                     DIP Order” and, together with the Interim DIP Order, the “DIP Orders”).
Prepetition Facilities 1             “Prepetition RBL Credit Agreement” means that certain Credit Agreement,
                                     dated as of September 24, 2014, among the Company, the lenders party thereto
                                     and JPMorgan Chase Bank, N.A., as the administrative agent (the “Prepetition
                                     RBL Agent”). The “Secured Parties” thereunder are referred to herein as the
                                     “Prepetition RBL Secured Parties” and the facility thereunder is referred to
                                     herein as the “Prepetition RBL Facility”.



  1
      In each case, as amended, restated, supplemented or otherwise modified prior to the date hereof.

                                                              4
  Error! Unknown document property name.
  SC1:5244563.8
         Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 107 of 269




                                    “Prepetition 1.25L Agreement” means that certain Credit Agreement, dated as
                                    of November 17, 2017, among the Company, the lenders party thereto and The
                                    Bank of New York Mellon Trust Company, N.A., as administrative agent (the
                                    “Prepetition 1.25L Agent”). The “Secured Parties” thereunder are referred to
                                    herein as the “Prepetition 1.25L Secured Parties”.

                                    “Prepetition 1.5L Agreement” means that certain Credit Agreement, dated as
                                    of August 12, 2016, among the Company, the lenders party thereto and The Bank
                                    of New York Mellon Trust Company, N.A., as administrative agent and collateral
                                    agent (the “Prepetition 1.5L Agent”). The “Secured Parties” thereunder are
                                    referred to herein as the “Prepetition 1.5L Secured Parties”.

                                    “Prepetition 2L Indenture” means that certain Indenture, dated as of December
                                    15, 2015, among the Company and The Bank of New York Mellon Trust
                                    Company, N.A., as trustee and collateral trustee (the “Prepetition 2L Trustee”).
                                    The “Holders” thereunder are referred to herein as the “Prepetition 2L Secured
                                    Parties”.

                                    The facilities and indebtedness governed by the Prepetition 1.25L Agreement,
                                    the Prepetition 1.5L Agreement and the Prepetition 2L Indenture are collectively
                                    referred to herein as the “Prepetition Term Facilities”. The facilities and
                                    indebtedness governed by the Prepetition RBL Credit Agreement and the
                                    Prepetition Term Facilities are collectively referred to herein as the “Prepetition
                                    Facilities”.

                                    The Prepetition RBL Secured Parties, the Prepetition 1.25L Secured Parties, the
                                    Prepetition 1.5L Secured Parties and the Prepetition 2L Secured Parties are
                                    collectively referred to herein as the “Prepetition Secured Parties”.
DIP Collateral                      All present and after acquired property (whether tangible, intangible, real,
                                    personal or mixed) of the Loan Parties, wherever located, including, without
                                    limitation, all accounts, all deposit accounts, securities accounts and commodities
                                    accounts, inventory, equipment, capital stock in subsidiaries of the Loan Parties,
                                    including, for the avoidance of doubt, any equity or other interests in the Loan
                                    Parties’ non-Debtor and/or jointly-owned subsidiaries, investment property,
                                    instruments, chattel paper, interests in real property (whether owned or leased),
                                    contracts, patents, copyrights, trademarks and other general intangibles, and all
                                    products and proceeds thereof, subject to customary exclusions and excluding
                                    any causes of action under Bankruptcy Code sections 502(d), 544, 545, 547, 548,
                                    549, 550 or 553 or any other avoidance actions under the Bankruptcy Code or
                                    applicable non-bankruptcy law but, subject to entry of the Final DIP Order,
                                    including the proceeds thereof. The collateral described above is collectively
                                    referred to herein as the “DIP Collateral” and the liens on the DIP Collateral
                                    securing the DIP Term Facility are referred to herein as the “DIP Term Facility
                                    Liens”. For the avoidance of doubt, the DIP Collateral and the collateral securing
                                    the Senior DIP Facility shall be identical.




                                                             5
 Error! Unknown document property name.
 SC1:5244563.8
         Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 108 of 269




Priority Under the DIP              All obligations of the Loan Parties to the DIP Term Lenders and to the DIP Term
Term Facility                       Facility Agent shall, subject to the Carve-Out (as defined below), at all times:

                                          (a) be entitled to superpriority administrative expense claim status in the
                                              Chapter 11 Case of such Loan Party;

                                          (b) be secured by a fully perfected second priority security interest and
                                              lien on the DIP Collateral that is not subject to (x) valid, perfected and
                                              non-avoidable liens as of the Petition Date or (y) valid liens in
                                              existence as of the Petition Date that are perfected subsequent to the
                                              Petition Date as permitted by Section 546(b) of the Bankruptcy Code;

                                          (c) except as otherwise provided in clause (d) below with respect to the
                                              existing liens of the Prepetition Secured Parties with respect to the DIP
                                              Collateral, be secured by a junior perfected security interest and lien
                                              on the DIP Collateral to the extent such DIP Collateral is subject to
                                              (A) valid, perfected and non-avoidable senior liens (other than Primed
                                              Liens (as defined below)) in favor of third parties that were in
                                              existence immediately prior to the Petition Date that were senior to the
                                              liens securing the obligations under the Prepetition RBL Credit
                                              Agreement and the obligations under the Prepetition 1.25L Credit
                                              Agreement and (B) valid and non-avoidable liens in favor of third
                                              parties that were in existence immediately prior to the Petition Date
                                              that were senior to the liens securing the obligations under the
                                              Prepetition RBL Credit Agreement and the obligations under the
                                              Prepetition 1.25L Credit Agreement and perfected subsequent to the
                                              Petition Date as permitted by Section 546(b) of the Bankruptcy Code
                                              ((A) and (B) together, the “Permitted Prior Liens”); and

                                          (d) pursuant to Section 364(d)(1) of the Bankruptcy Code, be secured by
                                              a second-priority perfected priming security interest and lien on the
                                              DIP Collateral of each Loan Party to the extent such DIP Collateral is
                                              subject to existing liens that secure obligations under the Prepetition
                                              Facilities (the “Primed Liens”); provided that if any amounts are
                                              unwound from the Senior DIP Facility or the Prepetition RBL Credit
                                              Agreement lenders, the DIP Term Facility Liens and claims shall be
                                              junior and subordinated to such unwound amounts to the same extent
                                              as if such amounts were never unwound.

                                    The DIP Term Facility Liens and claims shall be junior to the liens securing the
                                    obligations under the Senior DIP Facility (the “Senior DIP Facility Liens”) and
                                    the Contingent Prepetition RBL Secured Party Replacement Liens and
                                    Contingent Prepetition RBL Secured Party Adequate Protection Claims (each as
                                    defined below) as set forth in the Interim DIP Order and the Final DIP Order.

                                    The DIP Term Facility shall not be entitled to, and shall not retain, any
                                    distributions or prepayments whether in cash, equity, debt or otherwise and
                                    irrespective of whether such distributions or prepayments are from collateral
                                    proceeds, unencumbered assets, new equity or debt issuances or otherwise unless
                                    and until the Senior DIP Facility (and all amounts (if any) that are unwound) is
                                    Paid in Full (as defined below); provided that the DIP Term Facility shall be
                                    entitled to (i) current pay interest so long as no Event of Default under the Senior
                                    DIP Facility shall have occurred and be continuing at the time of such payment
                                                              6
 Error! Unknown document property name.
 SC1:5244563.8
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 109 of 269




                                   and (ii)(x) the Upfront Fee and Fronting Fee described under the heading “Fees”
                                   above and (y) the fees and expenses described in the first paragraph under the
                                   heading “Fees and Expenses; Indemnification” below. For purposes hereof,
                                   “Paid in Full” or “Pay in Full” shall mean the indefeasible payment in full in
                                   cash of all outstanding obligations under the Senior DIP Facility (and all amounts
                                   (if any) that are unwound) (other than (x) secured hedge obligations that, at the
                                   time of such determination, are allowed by the person to whom such secured
                                   hedge obligations are owing to remain outstanding or are not required to be repaid
                                   or cash collateralized pursuant to the provisions of any document governing such
                                   secured hedge obligations or have been assigned or novated concurrently with
                                   such payment, (y) secured cash management obligations and (z) contingent
                                   indemnification obligations not then due and payable), the replacement, backstop
                                   or full cash collateralization of all issued letters of credit, and the termination of
                                   all commitments thereunder.

                                   Upon the occurrence and during the continuance of an Event of Default, the
                                   requisite lenders under the Senior DIP Facility shall control all remedies and the
                                   DIP Term Lenders shall not contest or otherwise object to the exercise of any
                                   such rights and remedies subject to a standstill period to be agreed; provided that
                                   the DIP Term Lenders shall have a customary “purchase right” that will permit
                                   them to purchase the outstanding obligations under the Senior DIP Facility. The
                                   DIP Term Lenders shall have the right to credit bid the DIP Term Loans provided
                                   such bid will Pay in Full the Senior DIP Facility at the closing thereof.

                                   The “Carve-Out” shall mean (a) fees owing to the United States Trustee incurred
                                   in connection with the Chapter 11 Cases, in an unlimited amount, (b) professional
                                   fees, expenses, and disbursements incurred by professional persons employed by
                                   the Loan Parties or any statutory committee in the Loan Parties’ Chapter 11 Cases
                                   (including any fees and expenses of the members of any such statutory
                                   committee) (“Professional Fees and Expenses”) incurred on and after the
                                   Petition Date and before the occurrence of a Carve-Out Trigger Date (as defined
                                   below) in an unlimited amount and (c) Professional Fees and Expenses incurred
                                   after the occurrence of a Carve-Out Trigger Date, in an amount not to exceed
                                   $7.0 million (the “Post-Trigger Date Carve-Out”). Payment of Professional
                                   Fees and Expenses pursuant to the Carve-Out is subject to entry of a customary
                                   order of the Bankruptcy Court, allowing for the interim payment of such
                                   amounts, and subject further to Bankruptcy Court approval of any such
                                   Professional Fees and Expenses; provided that the Carve-Out shall not be
                                   available to pay Professional Fees and Expenses incurred by any party, including
                                   the Loan Parties or any committee or any professionals engaged thereby, in
                                   connection with the initiation or prosecution of any claims, causes of action,
                                   adversary proceedings or other litigation against any of the DIP Term Facility
                                   Agent, the DIP Term Lenders or other secured parties under the DIP Term
                                   Documents, subject to $75,000 being available for a committee to investigate the
                                   validity and enforceability of the obligations under and liens securing the
                                   Prepetition RBL Credit Agreement.

                                   The “Carve-Out Trigger Date” means the first business day after the DIP Term
                                   Facility Agent provides a written notice to the DIP Term Facility Borrower and
                                   its counsel that an event of default under the DIP Term Facility (an “Event of
                                   Default”) (or an event which with the giving of notice would constitute an Event
                                   of Default) has occurred and that the Post-Trigger Date Carve-Out has been
                                   invoked.
                                                             7
Error! Unknown document property name.
SC1:5244563.8
         Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 110 of 269




                                    Upon the occurrence of the Carve-Out Trigger Date, the DIP Term Facility
                                    Borrower shall deposit into an interest-bearing escrow account at a financial
                                    institution acceptable to the Required DIP Term Lenders (the “Carve-Out
                                    Account”) an amount equal to the sum of (i) all fees and expenses required to be
                                    paid pursuant to clause (a) in the definition of Carve-Out above, (ii) all billed and
                                    unpaid Professional Fees and Expenses (including outstanding holdbacks)
                                    incurred on or after the Petition Date and prior to the Carve-Out Trigger Date,
                                    (iii) all unbilled Professionals Fees and Expenses incurred on or after the Petition
                                    Date and prior to the Carve-Out Trigger Date and (iv) $7.0 million. For the
                                    avoidance of doubt, if the “Carve-Out Trigger Date” happens under both the
                                    Senior DIP Facility and the DIP Term Facility, satisfaction of the deposit
                                    requirements under the Senior DIP Facility shall be deemed to satisfy the
                                    equivalent requirements under the DIP Term Facility. The failure of the amounts
                                    deposited in the Carve-Out Account to satisfy in full the amount set forth in the
                                    Carve-Out shall not affect the priority of the Carve-Out.

                                    The DIP Term Facility Agent and the DIP Term Lenders shall retain
                                    automatically perfected and continuing first priority security interests in any
                                    residual interest in the Carve-Out Account available following satisfaction in full
                                    of all obligations benefiting from the Carve-Out (the “Residual Carve-Out
                                    Amount”). Promptly (but in no event later than 5 business days) following the
                                    satisfaction in full of all obligations benefiting from the Carve-Out, the DIP Term
                                    Facility Borrower shall deliver the Residual Carve-Out Amount, if any, to the
                                    Senior DIP Facility Agent (or, following a Payment in Full, the DIP Term
                                    Facility Agent).
Adequate Protection                 Prepetition RBL Secured Parties: Until the discharge in full of the obligations
                                    under the Prepetition RBL Credit Agreement as set forth in the Final DIP Order:

                                     (a) payment of the reasonable and documented prepetition and post-petition
                                         fees and expenses of the Prepetition RBL Agent, including the reasonable
                                         and documented fees and expenses of primary counsel, local counsel and a
                                         financial advisor;

                                     (b) contingent replacement liens on the DIP Collateral to secure the Prepetition
                                         RBL Secured Party Adequate Protection Claims (as defined herein) (the
                                         “Contingent Prepetition RBL Secured Party Replacement Liens”),
                                         senior to all other liens on the DIP Collateral except (i) the Carve-Out, (ii)
                                         the Permitted Prior Liens and (iii) the Senior DIP Facility Liens;

                                     (c) contingent allowed superpriority claims as provided for in sections 503(b)
                                         and 507(b) of the Bankruptcy Code (the “Contingent Prepetition RBL
                                         Secured Party Adequate Protection Claims”); and

                                     (d) other adequate protection to be agreed.

                                    Prepetition 1.25L Secured Parties:

                                     (a) payment of the reasonable and documented prepetition and post-petition
                                         fees and expenses of the Prepetition 1.25L Agent and the ad hoc group of


                                                              8
 Error! Unknown document property name.
 SC1:5244563.8
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 111 of 269




                                         lenders under the Prepetition 1.25L Facility, including the reasonable and
                                         documented fees and expenses of the Ad Hoc Group Advisors;

                                    (b) replacement liens on the DIP Collateral to secure the Prepetition 1.25L
                                        Secured Party Adequate Protection Claims (as defined below) (the
                                        “Prepetition 1.25L Secured Party Replacement Liens”), senior to all
                                        other liens on the DIP Collateral except (i) the Carve-Out, (ii) the Permitted
                                        Prior Liens, (iii) the DIP Term Facility Liens, (iv) the Contingent
                                        Prepetition RBL Secured Party Replacement Liens and (v) the Senior DIP
                                        Facility Liens;

                                    (c) allowed superpriority claims as provided for in sections 503(b) and 507(b)
                                        of the Bankruptcy Code (the “Prepetition 1.25L Secured Party Adequate
                                        Protection Claims”);

                                    (d) waivers for the benefit of the Prepetition 1.25L Secured Parties of
                                        (i) Section 506(c) of the Bankruptcy Code and the “equities of the case”
                                        exception under the Bankruptcy Code; provided that the waivers in this
                                        clause (i) shall be without prejudice to the terms of the Final DIP Order
                                        with respect to the period from and after the entry of the Final DIP Order
                                        and (ii) subject to and effective only upon entry of the Final DIP Order, any
                                        rights seeking marshalling;

                                    (e) financial reporting and other reports and notices delivered by the DIP Term
                                        Facility Borrower under the DIP Term Facility; and

                                    (f) other adequate protection to be agreed.

                                   Prepetition 1.5L Secured Parties:

                                     (a) payment of the reasonable and documented prepetition and post-petition
                                         fees and expenses of the Prepetition 1.5L Agent and the ad hoc group of
                                         lenders under the Prepetition 1.5L Facility, including the reasonable and
                                         documented fees and expenses of the Ad Hoc Group Advisors;

                                    (b) replacement liens on the DIP Collateral to secure the Prepetition 1.5L
                                        Secured Party Adequate Protection Claims (as defined below) (the
                                        “Prepetition 1.5L Secured Party Replacement Liens”), senior to all
                                        other liens on the DIP Collateral except (i) the Carve-Out, (ii) the Permitted
                                        Prior Liens, (iii) the DIP Term Facility Liens, (iv) the Prepetition 1.25L
                                        Secured Party Replacement Liens, (v) the Contingent Prepetition RBL
                                        Secured Party Replacement Liens and (vi) the Senior DIP Facility Liens;

                                    (c) allowed superpriority claims as provided for in sections 503(b) and 507(b)
                                        of the Bankruptcy Code (the “Prepetition 1.5L Secured Party Adequate
                                        Protection Claims”);

                                    (d) waivers for the benefit of the Prepetition 1.5L Secured Parties of Section
                                        506(c) of (i) Section 506(c) of the Bankruptcy Code and the “equities of
                                        the case” exception under the Bankruptcy Code; provided that the waivers
                                                            9
Error! Unknown document property name.
SC1:5244563.8
         Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 112 of 269




                                          in this clause (i) shall be without prejudice to the terms of the Final DIP
                                          Order with respect to the period from and after the entry of the Final DIP
                                          Order and (ii) subject to and effective only upon entry of the Final DIP
                                          Order, any rights seeking marshalling;

                                     (e) financial reporting and other reports and notices delivered by the DIP Term
                                         Facility Borrower under the DIP Term Facility; and

                                    (f) other adequate protection to be agreed.

                                    Prepetition 2L Secured Parties:

                                      (a) payment of the reasonable and documented prepetition and post-petition
                                          fees and expenses of the Prepetition 2L Trustee;

                                     (b) replacement liens on the DIP Collateral to secure the Prepetition 2L
                                         Secured Party Adequate Protection Claims (as defined below), senior to all
                                         other liens on the DIP Collateral except (i) the Carve-Out, (ii) the Permitted
                                         Prior Liens, (iii) the DIP Term Facility Liens, (iv) the Prepetition 1.25L
                                         Secured Party Replacement Liens, (v) the Prepetition 1.5L Secured Party
                                         Replacement Liens, (vi) the Contingent Prepetition RBL Secured Party
                                         Replacement Liens and (vii) the Senior DIP Facility Liens;

                                     (c) allowed superpriority claims as provided for in sections 503(b) and 507(b)
                                         of the Bankruptcy Code (the “Prepetition 2L Secured Party Adequate
                                         Protection Claims”); and

                                     (d) financial reporting and other reports and notices delivered by the DIP Term
                                         Facility Borrower under the DIP Term Facility.

                                    All adequate protection described herein shall be subject to, as applicable, the
                                    First Out Collateral Agency Agreement, the Existing Intercreditor Agreement
                                    and the First Lien Intercreditor Agreement, each as defined in the Prepetition
                                    RBL Credit Agreement.
Milestones                          To be consistent with the milestones set forth in the RSA (the “Milestones”).
Conditions Precedent to             Usual and customary for debtor-in-possession financings of this type and
Closing and Funding                 substantially consistent with the conditions precedent to closing and funding
                                    under the Senior DIP Credit Agreement, including, without limitation:
                                    (i) execution and delivery of the DIP Term Credit Agreement and the other DIP
                                    Term Documents evidencing the DIP Term Facility; (ii) the Petition Date shall
                                    have occurred, and the DIP Term Facility Borrower and each Guarantor shall be
                                    a debtor and a debtor-in-possession; (iii) entry of the Interim DIP Order not later
                                    than 5 calendar days following the Petition Date; (iv) delivery of an initial DIP
                                    budget; (v) the RSA shall have become effective and binding in accordance with
                                    its terms, (vi) the entry of all “first day” orders and related pleadings with the
                                    Bankruptcy Court that are acceptable in form and substance to the Required DIP
                                    Term Lenders (as defined herein), (vii) the Senior DIP Credit Agreement and the
                                    other Senior DIP Documents shall have become effective and binding on the
                                    terms set forth on Annex I attached hereto, (viii) no default or event of default
                                                             10
 Error! Unknown document property name.
 SC1:5244563.8
         Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 113 of 269




                                    and (ix) accuracy of representations and warranties. The date on which the
                                    conditions precedent to closing are satisfied is referred to herein as the “Closing
                                    Date”.
Representations and                 Usual and customary for debtor-in-possession financings of this type and
Warranties                          substantially consistent with the representations and warranties under the Senior
                                    DIP Documents, including, without limitation, representations with respect to
                                    initial and updated DIP budgets, the Chapter 11 Cases and the DIP Orders.
Information/Reporting               Usual and customary for debtor-in-possession financings of this type and
Covenants                           substantially consistent with the reporting and information covenants under the
                                    Senior DIP Credit Agreement, including, without limitation, delivery and
                                    approval by the Required DIP Term Lenders of initial and updated DIP budgets
                                    and delivery of variance reports in respect thereof.
Other Affirmative                   Usual and customary for debtor-in-possession financings of this type and
Covenants                           substantially consistent with the affirmative covenants under the Senior DIP
                                    Credit Agreement, including, without limitation, customary related bankruptcy
                                    matters and priority liens and claims.

                                    In addition, the DIP Term Facility Borrower shall use commercially reasonable
                                    efforts to obtain ratings in respect of the DIP Term Facility from each of Moody’s
                                    and S&P within 45 days following the Closing Date; provided that if the DIP
                                    Term Facility Borrower is unable to obtain both ratings for the DIP Term Facility
                                    on or prior to such date, the DIP Term Facility Borrower shall (i) thereafter use
                                    commercially reasonable efforts to obtain both ratings for the DIP Term Facility
                                    as soon as possible and (ii) promptly provide to the DIP Term Facility Agent and
                                    the DIP Term Lenders any other information, documentation or other evidence
                                    reasonably requested by the DIP Agent or the Required DIP Term Lenders in
                                    connection with the above subject matter.
Negative Covenants                  Usual and customary for debtor-in-possession financings of this type and
                                    substantially consistent with the negative covenants under the Senior DIP Credit
                                    Agreement, including, without limitation, the Financial Covenants (as defined
                                    herein), covenants related to bankruptcy matters and amendments to the Elk Hills
                                    Power Agreements (as defined in the RSA), in each case, consistent with, and
                                    not more restrictive than, the Senior DIP Credit Agreement.
Financial Covenants                 The DIP Term Facility shall contain the same financial covenants (the “Financial
                                    Covenants”) as the financial covenants under the Senior DIP Credit Agreement
                                    (which shall include, for the avoidance of doubt, a budget variance covenant and
                                    a minimum liquidity covenant).




                                                            11
 Error! Unknown document property name.
 SC1:5244563.8
         Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 114 of 269




Events of Default                   Usual and customary for debtor-in-possession financings of this type and
                                    substantially consistent with the events of default under the Senior DIP Credit
                                    Agreement, including, without limitation, cross-default to other material
                                    indebtedness (including the Senior DIP Facility) and the occurrence of certain
                                    events related to Elk Hills Power LLC (including (i) the loss of ability to utilize
                                    the gas processing and other services or the ability to purchase power or other
                                    commodities, or a change in the date and amount fixed for class C distributions
                                    pursuant to the Elk Hills Power Agreements (without giving effect to the exercise
                                    of rights under any ipso facto provision) or change in composition of the board
                                    of Elk Hills Power LLC, in each case, as provided under the Elk Hills Power
                                    Agreements (as defined in the RSA) and/or (ii) the termination or rejection of the
                                    Elk Hills Power Agreements without the consent of the Required DIP Term
                                    Lenders).
Voting                              Amendments and waivers of the DIP Term Facility will require the approval of
                                    DIP Term Lenders holding more than 50% of the outstanding Junior DIP
                                    Commitments and DIP Term Loans (the “Required DIP Term Lenders”),
                                    subject to customary exceptions for certain provisions which shall require the
                                    consent of each affected DIP Term Lender or all DIP Term Lenders and
                                    customary protections for the DIP Term Facility Agent.
Fees and Expenses;                  Loan Parties obligated under the DIP Term Facility shall pay all agency fees of
Indemnification                     the DIP Term Facility Agent and all reasonable, documented out-of-pocket fees,
                                    costs and expenses incurred or accrued by the DIP Term Facility Agent and the
                                    DIP Term Lenders, including, without limitation, the reasonable and documented
                                    fees and expenses of Ropes & Gray LLP as primary counsel to the DIP Term
                                    Facility Agent and Davis Polk & Wardwell LLP as primary counsel to the DIP
                                    Term Facility Lenders, Cox & Castle as California special counsel to the DIP
                                    Term Facility Lenders, Rapp & Krock, PC, as Texas local counsel to the DIP
                                    Term Facility Lenders and local counsel in each other relevant jurisdiction and
                                    Evercore as financial advisor to the DIP Term Facility Lenders, in each case,
                                    associated with the syndication of the DIP Term Facility and the preparation,
                                    negotiation, execution, delivery and administration of the DIP Term Documents
                                    and any amendment, waiver, supplement, consent, or modification with respect
                                    thereto.

                                    The Loan Parties will indemnify the DIP Term Facility Agent, the DIP Term
                                    Lenders and their respective related parties, and hold them harmless from and
                                    against all reasonable, documented out-of-pocket costs, expenses and liabilities
                                    arising out of or relating to the transactions contemplated hereby or by the DIP
                                    Term Documents, except solely for the gross negligence or willful misconduct
                                    of such indemnified party, in each case to the extent determined by a court of
                                    competent jurisdiction in a final and non-appealable judgment.
Assignments and                     Usual and customary for debtor-in-possession financings of this type.
Participations
Governing Law                       The laws of the State of New York (except with respect to any mortgage or deed
                                    of trust, in each case with respect to which the governing law shall be the law of
                                    the state within which the properties subject to the applicable mortgage or deed
                                    of trust are located) and, to the extent applicable, by the Bankruptcy Code.

                                                            12
 Error! Unknown document property name.
 SC1:5244563.8
         Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 115 of 269




Miscellaneous                       The DIP Term Documents will include yield protection provisions usual and
                                    customary for debtor-in-possession financings of this type and substantially
                                    consistent with the yield protection provisions under the Senior DIP Credit
                                    Agreement.
Counsel to the DIP Term             Davis Polk & Wardwell LLP.
Lenders




                                                          13
 Error! Unknown document property name.
 SC1:5244563.8
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 116 of 269




                                          Annex I

                                         [Attached]




Error! Unknown document property name.
SC1:5244563.8
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 117 of 269




                                                                                                          Exhibit A
                                         California Resources Corporation
                           Senior Secured Debtor-in-Possession Revolving Credit Facility
                                        Summary of Terms and Conditions

This term sheet (this “Term Sheet”) is provided in confidence in the nature of a settlement proposal in
furtherance of settlement discussions. Accordingly, this Term Sheet is entitled to the protections of Rule
408 of the Federal Rules of Evidence and any other applicable statutes or doctrines protecting the use or
disclosure of confidential information and information exchanged in the context of settlement discussions.
Further, nothing in this Term Sheet shall be an admission of fact or liability or deemed binding on JPMorgan
Chase Bank, N.A. or its affiliates or the Borrower (as defined below) or its affiliates in any capacity. This
Term Sheet is not binding and is subject to material change and is neither an express nor implied
commitment to provide the financings described herein. No commitment or obligation shall arise or exist
under or in connection with this Term Sheet or any negotiations, discussions, drafts or other
communications pursuant to, or in connection with, this Term Sheet unless, until, and subject to, the
execution and delivery by the relevant parties of written, definitive documentation. Nothing contained
herein shall imply that the Borrower has made a determination and/or intends to commence insolvency
proceedings. Set forth below is a summary of the principal terms and conditions for the Facility (the “Term
Sheet”). Capitalized terms used but not defined shall have the meanings set forth in the Commitment Letter
to which this Exhibit A is attached.

 I.         Parties

 Borrower:                    California Resources Corporation (“CRC” or the “Borrower”), a Delaware
                              corporation, to the extent that it is a debtor and debtor-in-possession in a bankruptcy
                              case (together with the chapter 11 cases of the other Debtors (as defined below),
                              collectively, the “Chapter 11 Cases”) administered under chapter 11 of the United
                              States Bankruptcy Code (the “Bankruptcy Code”) to be filed in the United States
                              Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”).
                              The date on which the Chapter 11 Cases are commenced is referred to herein as the
                              “Petition Date.”

 Guarantors:                  Each direct and indirect wholly owned subsidiary of the Borrower, including (a)
                              each subsidiary that guarantees the Existing Credit Agreement and (b) each
                              subsidiary that is a debtor and debtor-in-possession pursuant to a Chapter 11 Case
                              (each, a “Guarantor” and, collectively, the “Guarantors” and, together with the
                              Borrower, the “Credit Parties” or the “Debtors”), subject to certain exceptions to
                              be agreed.

                              The “Existing Credit Agreement” means the Credit Agreement, dated as of
                              September 24, 2014, among CRC, as borrower, the lenders from time to time party
                              thereto, and JPMorgan (as defined below), as administrative agent for the lenders
                              thereunder, as amended, supplemented or otherwise modified as of the Petition
                              Date.

 Sole Lead Arranger           JPMorgan Chase Bank, N.A. (in its individual capacity, “JPMorgan”) will act as
 and                          sole lead arranger and sole bookrunner (in such capacity, the “Lead Arranger”) for
 Sole Bookrunner:             the Facility and will perform the duties customarily associated with such role.




Error! Unknown document property name.
SC1:5245938.11
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 118 of 269




 Administrative               JPMorgan will act as sole and exclusive administrative and collateral agent for the
 Agent:                       Lenders (in such capacity, “Administrative Agent”) for the Facility. As such,
                              Administrative Agent will perform all duties associated with the role of exclusive
                              administrative agent and collateral agent for the Facility.

 LC Issuers:                  JPMorgan, Bank of America, N.A. and Citibank, N.A. (the “LC Issuers”).

 Lenders:                     JPMorgan and each other lender reasonably acceptable to the Borrower that elects
                              to provide Commitments and become a lender in respect of the Facility, subject to
                              the terms of the Commitment Letter, together with their permitted successors and
                              assigns as contemplated under this Term Sheet (in such capacity as the proposed
                              lenders hereunder, the “Lenders” and, together with the Administrative Agent and
                              the LC Issuers, the “Secured Parties”).

 II.        Facility

 DIP Facility:                A senior secured priming superpriority debtor-in-possession revolving credit
                              facility (the “Facility”, and the loans thereunder, the “Loans”) consisting of (a) a
                              new money priming superpriority revolving credit facility in an aggregate principal
                              amount equal to the sum of (i) $250.0 million and (ii) the face amount of the
                              existing letters of credit issued under the Existing Credit Agreement and
                              outstanding on the Closing Date (the “Existing Letters of Credit”) less amounts
                              previously drawn under the Existing Letters of Credit (the “New Money
                              Commitments” or the “New Money Subfacility”, and such loans, the “New Money
                              Loans”), a portion of which shall be used, initially, to deem the Existing Letters of
                              Credit as being issued under the New Money Subfacility and, upon the expiration
                              or termination after the Closing Date of any such Existing Letters of Credit to the
                              extent undrawn, may be used to issue additional letters of credit, as set out more
                              fully below under “Letters of Credit”, and the remainder of which the Borrower
                              shall be permitted to draw subject to the terms and conditions set forth in the Loan
                              Documents and Orders (each as defined below) and (ii) a “rollup” credit facility in
                              an aggregate principal amount equal to $82,871,057.00 (the “Rollup Loan
                              Commitments” or the “Rollup Loan Subfacility”, and such loans, the “Rollup
                              Loans”; the aggregate amount of the New Money Commitments and the Rollup
                              Loan Commitments, being the “Aggregate Maximum DIP Credit Amount”) into
                              which each Closing Date Lender’s share of the loans under the Existing Credit
                              Agreement shall be rolled-up on the Closing Date and be deemed term Loans under
                              the Facility (the “RBL Rollup”).

                              Each Lender’s “Commitment” under the Facility means, with respect to such
                              Lender, its commitment to make Loans and acquire participations under the
                              Facility, expressed as an amount which shall be at any time such Lender’s
                              applicable percentage of the aggregate commitments.

                              For purposes of this Term Sheet:

                              “Budget” means, the 13-week statement of receipts and disbursements (for the 13
                              weeks covered by such statement) of the Borrower and the other Credit Parties on
                              a consolidated basis, broken down by week, including (i) individual line items for
                              “Total Receipts,” “Total Operating Disbursements,” “Professional Fees,”
                              “Operating AP Payments,” “Payroll/Payroll Taxes” and “Elk Hills Power

                                                           2
Error! Unknown document property name.
SC1:5245938.11
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 119 of 269




                              Capacity/Reimbursement” and (ii) anticipated uses of the Facility for such period
                              (a “13-week Projection”), and thereafter, at the end of each 4-week period while
                              the Facility is outstanding an updated 13-week Projection for the subsequent 13-
                              week period (which in each case the form of which must be satisfactory to the
                              Administrative Agent). Such updated 13-week Projection shall, upon approval of
                              the Administrative Agent and the Majority Lenders, become the Budget for all
                              purposes under the Facility (provided that the Majority Lenders will be deemed to
                              have approved such updated 13-week Projection unless Lenders constituting the
                              Majority Lenders reasonably object in writing within 5 business days of receiving
                              such updated 13-week Projection). For the avoidance of doubt, until such time as
                              such updated 13-week Projection is approved by the Administrative Agent and the
                              Majority Lenders, the then-effective 13-week Projection shall continue to be the
                              Budget for all purposes under the Facility. The 13-week Projection shall be
                              delivered together with a certificate of a senior financial officer of the Borrower
                              stating that such 13-week Projection has been prepared on a reasonable basis and
                              in good faith and is based on assumptions believed by the Borrower to be
                              reasonable at the time made and from the best information then available to the
                              Borrower.

                              “Majority Lenders” means Lenders holding more than 50.0% of the aggregate
                              amount of the Loans then outstanding and participations in Letters of Credit.

                              “Minimum Liquidity” means at any time the aggregate amount of cash and cash
                              equivalents of the Borrower and its subsidiaries plus availability under the Facility
                              at such time.

 Syndication                  The Lead Arranger will manage all aspects of the syndication in consultation with
 Management:                  Borrower; provided that fees, titles and allocations will be in mutual agreement
                              with Borrower, and the lenders will be identified by the Lead Arranger in
                              consultation with the Borrower and be reasonably acceptable to the Borrower (with
                              the lenders under the Existing Credit Agreement being deemed acceptable).

 Availability:                During the period commencing on the date of the Bankruptcy Court’s entry of the
                              Interim Order (as defined below) but prior to the entry of the Final Order (the
                              “Final Order Date”), the maximum amount available to be drawn under the New
                              Money Subfacility shall be $235,139,598.62 plus an additional amount not to
                              exceed $31.0 million in the form of Letters of Credit to backstop specified surety
                              bonds, subject to compliance with terms, conditions and covenants to be described
                              in the Loan Documents. All Loans made available during such interim period will
                              be due and payable on the date that is forty (40) days after the Petition Date unless
                              the Final Order approving the Facility shall have been entered by the Bankruptcy
                              Court on or before such date unless such date is extended with the consent of the
                              Administrative Agent and the Majority Lenders.

                              Upon the Bankruptcy Court’s entry of the Final Order, and satisfaction of any other
                              conditions precedent, the full remaining amount of the Loan commitments
                              (including the ability to request the issuance of additional Letters of Credit) shall
                              be available to the Borrower.




                                                           3
Error! Unknown document property name.
SC1:5245938.11
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 120 of 269




                              Subject to availability, amounts prepaid under the New Money Subfacility may be
                              reborrowed.

 Letters of Credit:           The New Money Subfacility shall include a sublimit of not more than $35.0 million
                              for the issuance of letters of credit (the “Letters of Credit”) (which shall be in
                              addition to the Existing Letters of Credit deemed reissued under the New Money
                              Subfacility on the Closing Date and which amount shall be increased by the face
                              amount of any Existing Letters of Credit that are terminated or expire after the
                              Closing Date to the extent undrawn). Such Letters of Credit may be used as
                              described under the heading “Purpose”.

 Purpose:                     The proceeds of the Loans under the Facility will be used by the Borrower in
                              accordance with the Budget: (a) to provide for working capital and capital
                              expenditures during the pendency of the Chapter 11 Cases as and to the extent set
                              forth in the Interim Order and/or the Final Order, as applicable, (b) for fees and
                              expenses related to the Facility and the Chapter 11 Cases and (c) to fund adequate
                              protection payments pursuant to the DIP Order (and subject to any collateral agency
                              agreement or intercreditor agreement applicable to the Existing Credit Agreement).
                              Notwithstanding anything to the contrary, no portion of the Loans or the collateral
                              (including any cash collateral) shall be used: (i) to challenge the validity, perfection,
                              priority, extent or enforceability of the obligations under the Facility or the facility
                              under the Existing Credit Agreement, (ii) to investigate or assert any other claims
                              or causes of action against the Administrative Agent, the Lead Arranger, any other
                              agent or any Lender, or any agent or any lender under the Existing Credit
                              Agreement, except as agreed by the Administrative Agent and provided in the
                              Interim Order and the Final Order with respect to any investigation regarding the
                              facility under the Existing Credit Agreement or (iii) for any act which has the effect
                              of materially or adversely modifying or compromising the rights and remedies of
                              the Administrative Agent or the collateral agent or the Lenders or the lenders or
                              administrative agent with respect to the Existing Credit Agreement.

 Security and                 Subject to the Carve Out (as defined below) and/or as otherwise agreed to in the
 Priority:                    Loan Documents, (a) all obligations of the Credit Parties under the Facility and any
                              post-petition hedge agreements with Lenders or affiliates thereof will be entitled to
                              joint and several superpriority administrative expense claim status pursuant to
                              Section 364(c)(1) of the Bankruptcy Code senior to all other superpriority and
                              administrative claims, (b) all obligations of the Credit Parties under the Facility and
                              any post-petition hedge agreements with Lenders or affiliates thereof will be
                              secured pursuant to Sections 364(c)(2), 364(c)(3) and 364(d)(1) of the Bankruptcy
                              Code by a perfected security interest on all assets of the Credit Parties (the
                              “Collateral”), including but not limited to all cash, which liens shall be (i) first
                              priority liens, senior to all other liens (including any adequate protection liens) on
                              the unencumbered assets of the Credit Parties, (ii) immediately junior to any
                              perfected, valid liens existing as of the Petition Date that were senior to the liens
                              securing the Existing Credit Agreement as of the Petition Date and (iii) first
                              priority, priming liens on the Collateral (as defined in the Existing Credit
                              Agreement), and (c) the rights of the Lenders, the Lead Arranger, the
                              Administrative Agent shall not be subject to any rights, claims, charges or liens
                              arising under section 506(c) or section 551 of the Bankruptcy Code. For the



                                                            4
Error! Unknown document property name.
SC1:5245938.11
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 121 of 269




                              avoidance of doubt, the Collateral and the collateral securing the Junior DIP
                              Facility shall be identical.

                              The “Carve Out” shall be (a) fees owing to the United States Trustee incurred in
                              connection with the Chapter 11 Cases, in an unlimited amount, (b) professional
                              fees, expenses, and disbursements incurred by professional persons employed by
                              the Credit Parties or any statutory committee in the Credit Parties’ Chapter 11 Cases
                              (including any fees and expenses of the members of any such statutory committee)
                              (“Professional Fees and Expenses”) incurred on and after the Petition Date and
                              before the occurrence of a Carve Out Trigger Date (as defined below), in an
                              unlimited amount, and (c) Professional Fees and Expenses incurred after the
                              occurrence of a Carve Out Trigger Date, in an amount not to exceed $7.0 million
                              (the “Post-Trigger Date Carve Out”). Payment of Professional Fees and Expenses
                              pursuant to the Carve Out is subject to entry of a customary order of the Bankruptcy
                              Court, allowing for the interim payment of such amounts, and subject further to
                              Bankruptcy Court approval of any such Professional Fees and Expenses; provided
                              that the Carve Out shall not be available to pay Professional Fees and Expenses
                              incurred by any party, including the Credit Parties or any committee or any
                              professionals engaged thereby, in connection with the initiation or prosecution of
                              any claims, causes of action, adversary proceedings or other litigation against any
                              of the Administrative Agent, the Lenders or other Secured Parties, subject to
                              $75,000 being available for a committee to investigate the validity and
                              enforceability of the obligations under and liens securing the Existing Credit
                              Agreement.

                              A “Carve Out Trigger Date” means the first business day after the Administrative
                              Agent provides a written notice to the Borrower and its counsel that an event of
                              default under the Facility (an “Event of Default”) (or an event which with the
                              giving of notice would constitute an Event of Default) has occurred and that the
                              Post-Trigger Date Carve-Out has been invoked.

                              Upon the occurrence of the Carve Out Trigger Date, the Borrower shall deposit into
                              an interest-bearing escrow account at a financial institution acceptable to the
                              Administrative Agent (the “Carve Out Account”) an amount equal to the sum of
                              (i) all fees and expenses required to be paid pursuant to clause (a) in the definition
                              of Carve Out above, (ii) all billed and unpaid Professional Fees and Expenses
                              (including outstanding holdbacks) incurred on or after the Petition Date and prior
                              to the Carve Out Trigger Date, (iii) all unbilled Professionals Fees and Expenses
                              incurred on or after the Petition Date and prior to the Carve Out Trigger Date, and
                              (iv) $7.0 million. The failure of the Carve Out Account to satisfy in full the amount
                              set forth in the Carve Out shall not affect the priority of the Carve Out.

                              The Administrative Agent and the Lenders shall retain automatically perfected and
                              continuing first priority security interests in any residual interest in the Carve Out
                              Account available following satisfaction in full of all obligations benefiting from
                              the Carve Out (the “Residual Carve Out Amount”). Promptly (but in no event later
                              than 5 business days) following the satisfaction in full of all obligations benefiting
                              from the Carve Out, the Borrower shall deliver the Residual Carve Out Amount, if
                              any, to the Administrative Agent.



                                                           5
Error! Unknown document property name.
SC1:5245938.11
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 122 of 269




                              The Junior DIP Facility and the liens securing the Junior DIP Facility shall be
                              subordinated on terms satisfactory to the Administrative Agent as set forth in the
                              Interim Order and Final Order.

                              All the above-described pledges and security interests shall be created on terms and
                              pursuant to documentation reasonably satisfactory to the Administrative Agent and
                              the Interim Order and the Final Order.

 III.       Certain Payment Provisions

 Fees and Interest            As set forth in Annex I.
 Rates:

 Maturity:                    “Maturity Date” means the earliest of (i) the date that is six (6) months following
                              the Petition Date, (ii) the sale of all or substantially all of the Credit Parties’ assets,
                              (iii) the effective date of a plan of reorganization filed in the Chapter 11 Cases, (iv)
                              the termination of the Commitments and (v) the date that is forty (40) days after the
                              Petition Date if the Final Order has not been entered by the Bankruptcy Court by
                              such date.
                              Any confirmation order entered in the Chapter 11 Cases shall not discharge or
                              otherwise affect in any way any of the obligations of the Credit Parties to the
                              Lenders under the Facility and the related Loan Documents, other than after the
                              payment in full in cash to the Lenders of all obligations under the Facility (and the
                              cash collateralization of all outstanding letters of credit in amount and subject to
                              documentation satisfactory to the LC Issuer) and the related Loan Documents on
                              or before the effective date of a plan of reorganization and termination of the
                              Commitments.
 Mandatory
                              The Borrower shall prepay the Loans with:
 Prepayments:
                              (a) Subject to clause (c) below, 100% of the net cash proceeds from any asset sale
                              or hedge agreement unwinds by any Credit Party, and if any excess remains after
                              prepaying all outstanding loans under the Facility as a result of Letter of Credit
                              exposure, an amount equal to such remaining excess to be held as cash collateral;
                              provided that no mandatory prepayment shall be required with respect to (i) sales
                              of inventory and current assets in the ordinary course of business, (ii) leases (other
                              than on oil and gas properties), subleases, licenses sublicenses of real, personal or
                              intellectual property in the ordinary course of business, (iii) dispositions of property
                              or assets to the Borrower or its subsidiaries to the extent permitted under the Credit
                              Agreement, (iii) sales or dispositions of obsolete, used, worn-out or surplus assets
                              (including equipment) and (iv) other customary exceptions to be mutually agreed;
                              (b) 100% of the net cash proceeds from (i) issuances or incurrences of debt for
                              borrowed money or (ii) issuances of equity by any Credit Party, and if any excess
                              remains after prepaying all outstanding loans under the Facility as a result of Letter
                              of Credit exposure, an amount equal to such remaining excess to be held as cash
                              collateral; and
                              (c) (i) 50% of the first $20.0 million of aggregate net cash proceeds and (ii) 100%
                              of the net cash proceeds in excess thereof, in each case, from dispositions of non-
                              core assets that are identified by the Borrower and agreed to by the Administrative
                              Agent and Junior DIP Facility Lenders holding at least a majority in aggregate

                                                             6
Error! Unknown document property name.
SC1:5245938.11
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 123 of 269




                              principal amount of loans under the Junior DIP Facility prior to the Closing Date,
                              and if any excess remains after prepaying all outstanding loans under the Facility
                              as a result of Letter of Credit exposure, an amount equal to such remaining excess
                              to be held as cash collateral.
                              Mandatory prepayments made by the Borrower (except with respect to clause (c)(i)
                              above) shall result in a permanent reduction of the commitments under the Facility.
 Voluntary                    Loans under the Facility may be prepaid at any time on three (3) business day’s
 Prepayments                  prior notice for eurodollar borrowings and with same day notice for ABR
                              borrowings, in writing, without premium or penalty, in minimum amounts to be
                              agreed upon, all consistent with the Existing Credit Agreement.

 Optional                     Subject to certain customary limitations to be set forth in the Loan Documents, the
 Commitment                   aggregate commitments may be reduced by the Borrower in an amount equal to an
 Reductions:                  integral multiple of $100,000 and not less than $500,000 or terminated in whole.

 IV.        Certain Conditions

 Conditions                   The closing of the Facility shall occur no later than July 20, 2020 and shall be
 Precedent:                   subject to the satisfaction of the following conditions precedent and the conditions
                              set forth under the heading “Conditions Precedent to Each Loan and Letter of
                              Credit” below (such date of satisfaction, the “Closing Date”):

                                        Each of the Loan Documents and other documentation relating to the
                                         Facility shall be in form and substance reasonably satisfactory to the
                                         Borrower, the Administrative Agent and the Lenders.
                                        The Chapter 11 Cases shall have been commenced. The motion to approve
                                         the Interim Order and the Final Order, and all “first day orders” entered at
                                         the time of commencement of the Chapter 11 Cases shall be reasonably
                                         satisfactory in form and substance to the Administrative Agent.
                                        The Administrative Agent shall have received a signed copy of an order of
                                         the Bankruptcy Court in substantially the form set forth as an exhibit to the
                                         Loan Documents, which shall be satisfactory in form and substance to the
                                         Administrative Agent (the “Interim Order”) and confirmation that the
                                         Interim Order has been entered on the docket, authorizing and approving,
                                         inter alia, the making of the Loans, in the amount specified herein (the
                                         “Interim Order Amount”), the issuance of the Letters of Credit (including
                                         the deemed issuance under the New Money Subfacility of all outstanding
                                         letters of credit under the Existing Credit Agreement), the granting of the
                                         superpriority claims and liens and other liens referred to above under the
                                         heading “Security and Priority” and the payment of fees to the Lead
                                         Arranger and the Lenders, the Borrower’s entry into and performance
                                         under the Commitment Letter, the Facility and the Junior DIP Facility (as
                                         defined below), the refinancing and/or replacing of $82,871,057.00 of
                                         obligations under the Existing Credit Agreement (the “Prepetition
                                         Obligations”) with Loans under the Rollup Loan Subfacility, and the
                                         repayment of $650.0 million of Prepetition Obligations with the proceeds
                                         of loans made under the Junior DIP Facility, which Interim Order shall not
                                         have been vacated, reversed, modified, amended or stayed. The Interim
                                         Order shall contain provisions authorizing the adequate protection
                                         payments as provided by the Facility and granting customary adequate
                                                              7
Error! Unknown document property name.
SC1:5245938.11
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 124 of 269




                                         protection claims and liens with respect to any existing creditor junior to
                                         the claims and liens granted in connection with the Facility to the extent
                                         permitted and authorized by any existing intercreditor agreements. The
                                         Interim Order shall have been entered no later than five (5) days after the
                                         Petition Date.
                                        All fees required to be paid to the Lead Arranger, the Administrative Agent
                                         and the Lenders on or before the Closing Date shall have been paid. All
                                         reasonable and documented out-of-pocket fees and expenses (including
                                         reasonable and documented fees and expenses of outside counsel) required
                                         to be paid to the Administrative Agent and the Lenders on or before the
                                         Closing Date shall have been paid.
                                        The Administrative Agent and Majority Lenders shall have received and
                                         be reasonably satisfied with the initial Budget for the 13-week period
                                         following the Closing Date.
                                        The Administrative Agent and Majority Lenders shall have received and
                                         be reasonably satisfied with (a) the business plan of Borrower and (b) the
                                         DIP budget.
                                        The Administrative Agent shall be satisfied in its reasonable judgment that,
                                         except as authorized by the Interim Order, there shall not occur as a result
                                         of, and after giving effect to, the initial extension of credit under the
                                         Facility, a default (or any event which with the giving of notice or lapse of
                                         time or both would be a default) under any of the Borrower’s, the
                                         Guarantors’ or their respective subsidiaries’ debt instruments and other
                                         material agreements which, (i) in the case of the Borrower’s or any
                                         Guarantor’s debt instruments and other material agreements, would permit
                                         the counterparty thereto to exercise remedies thereunder on a post-petition
                                         basis or (ii) in the case of any other restricted subsidiary, would,
                                         individually or in the aggregate, reasonably be expected to result in a
                                         Material Adverse Change (as defined below).
                                        The Administrative Agent shall have received customary certificates
                                         (including organizational documents, evidence of corporate authorization
                                         and specimen signatures) and customary opinions of counsel to the
                                         Borrower and the Guarantors, addressing such matters as the Lenders shall
                                         reasonably request, including, without limitation, the enforceability of all
                                         Loan Documents and other customary matters.
                                        The absence of a material adverse change, or any event or occurrence
                                         (other than (A) the commencement of the Chapter 11 Cases or the
                                         consequences that would normally result from the commencement and
                                         continuation of a chapter 11 case, (B) any actions taken by the Debtors and
                                         disclosed to the Administrative Agent and Majority Lenders in respect of
                                         or relating to Elk Hills Power, LLC, the assets, business or capital structure
                                         thereof or any investment in Elk Hills Power, LLC by ECR Corporate
                                         Holdings L.P. prior to the Closing Date and (C) with respect to clause (i)
                                         below, any circumstances or conditions disclosed to the Administrative
                                         Agent and the Lenders prior to the Closing Date resulting from or arising
                                         out of the COVID-19 pandemic, the absolute levels of commodity prices
                                         or commodity price volatility, in each case occurring prior to the Closing
                                         Date) which would reasonably be expected to result in a material adverse
                                         change in (i) the business, assets, operations, properties or financial
                                         condition of the Borrower or the Guarantors, taken as a whole, since

                                                              8
Error! Unknown document property name.
SC1:5245938.11
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 125 of 269




                                         February 26, 2020, (ii) the ability of the Borrower or the Guarantors to
                                         perform their respective material obligations under the Loan Documents or
                                         (iii) the ability of the Administrative Agent and the Lenders to enforce the
                                         Loan Documents (any of the foregoing being a “Material Adverse
                                         Change”).
                                        There shall exist no action, suit, investigation, litigation or proceeding
                                         pending or (to the knowledge of the Credit Parties) threatened in any court
                                         or before any arbitrator or governmental instrumentality (other than the
                                         Chapter 11 Cases and any action, suit, investigation or proceeding arising
                                         from the commencement and continuation of the Chapter 11 Cases or the
                                         consequences that would normally result from the commencement and
                                         continuation of a chapter 11 case) that is not stayed and would reasonably
                                         be expected to result in a Material Adverse Change.
                                        All necessary governmental and third party consents and approvals
                                         necessary in connection with the Facility and the transactions contemplated
                                         thereby shall have been obtained (without the imposition of any materially
                                         adverse conditions that are not reasonably acceptable to the Administrative
                                         Agent) and shall remain in effect; and no material applicable law or
                                         regulation shall prevent the Credit Parties’ performance of their obligations
                                         under the Facility or the transactions contemplated thereby.
                                        The Administrative Agent shall have received, at least five days prior to
                                         the Closing Date, all documentation and other information regarding the
                                         Credit Parties requested in connection with applicable “know your
                                         customer” and anti-money laundering rules and regulations, including the
                                         Patriot Act and Beneficial Ownership.
                                        The Administrative Agent for the benefit of the Lenders shall have a valid
                                         and perfected security interest in the Collateral of the Credit Parties
                                         pursuant to the Interim Order.
                                        The representations and warranties of the Credit Parties shall be true and
                                         correct in all material respects (or, in the case of any representation and
                                         warranty that is qualified as to “Material Adverse Change” or otherwise as
                                         to “materiality”, in all respects) as of the Closing Date (or as of such earlier
                                         date if the representation or warranty specifically relates to an earlier date).
                                        The Administrative Agent shall have received the most recent reserve
                                         report required to be delivered under the Existing Credit Agreement.
                                        The Existing Credit Agreement shall have been, or substantially
                                         contemporaneously shall be, amended to permit the RBL Rollup of
                                         Lenders as set forth herein.
                                        The Borrower shall have entered into a junior priority debtor-in-possession
                                         term loan agreement (the “Junior DIP Facility”) with an ad hoc group of
                                         creditors under the First Out Substitute Credit Facility Agreement and the
                                         First Lien Second Out Junior Indebtedness (the “Junior DIP Lenders”),
                                         the proceeds of which shall be used to repay $650.0 million of Prepetition
                                         Obligations.
                                        Each of the loan documents and other documentation relating to the Junior
                                         DIP Facility shall be in form and substance reasonably satisfactory to the
                                         Borrower, the Administrative Agent and the Majority Lenders.

 Conditions                   On the funding date of each Loan (and on the date of issuance, renewal or extension
 Precedent to Each            of any Letter of Credit) (i) after giving effect to the funding of such Loan (or the

                                                              9
Error! Unknown document property name.
SC1:5245938.11
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 126 of 269




 Loan and Letter of           issuance, renewal or extension of such Letter of Credit), there shall exist no default
 Credit:                      or Event of Default, (ii) the representations and warranties of the Borrower and
                              each Guarantor therein shall be true and correct in all material respects (other than
                              any such representation and warranty that by its terms refers to a specified earlier
                              date, in which case, on and as of the date of such Loan or extension of Letter of
                              Credit, such representation and warranty shall continue to be true and correct in all
                              material respects as of such specified earlier date), (iii) the making of such Loan
                              (or the issuance, renewal or extension of such Letter of Credit) shall not violate any
                              requirement of law and shall not be enjoined, temporarily, preliminarily or
                              permanently, (iv) no later than forty (40) days after the Petition Date, the
                              Bankruptcy Court shall have entered a final order in substantially the form of the
                              Interim Order with such changes as the Administrative Agent reasonably approves
                              (the “Final Order” and, together with the Interim Order, the “Orders”), (v) the
                              Interim Order or Final Order, as the case may be, shall be in full force and effect
                              and shall not have been vacated, reversed, modified, amended or stayed in any
                              respect without the consent of the Majority Lenders and (vi) the Borrower shall be
                              in pro forma compliance with the financial covenants as certified by an officer of
                              the Borrower.

 V.         Certain Documentation Matters

 Loan Documents:              The Facility shall be negotiated in good faith and evidenced by definitive loan
                              documentation (the “Loan Documents”), which Loan Documents shall be based
                              on and give due regard to the Existing Credit Agreement and related loan
                              documents and including adjustments to reflect (i) removal of the investment grade
                              period and ratings-related provisions contained therein, (ii) market updates, terms
                              and customary restrictions and provisions for debtor-in-possession facilities, (iii)
                              provisions that give effect to, permit, and/or accommodate the Milestones, (iv) the
                              Administrative Agent’s required agency and other form provisions (including with
                              respect to a replacement of the LIBOR rate) and (v) as set forth in this Term Sheet
                              and as otherwise mutually agreed by the parties (collectively, the “Documentation
                              Considerations”).

 Representations and          Usual and customary for debtor-in-possession facilities of this type for exploration
 Warranties:                  and production companies in the current market.

 Affirmative                  Usual and customary for debtor-in-possession facilities of this type for exploration
 Covenants:                   and production companies in the current market, including:
                                        On or before the date that is eight weeks after the Petition Date, entry into
                                         minimum hedging with Lenders or their affiliates with notional volumes
                                         representing at least 25% of the reasonably anticipated crude oil
                                         production from proved developed producing reserves of the Credit
                                         Parties on a monthly basis for the 12 months commencing on the Final
                                         Order Date, with pricing consistent with market terms; and
                                        On three month intervals, beginning on August 31, 2020 based on an
                                         effective date of July 1, 2020, delivery of internally-prepared reserve
                                         reports; provided that the Debtors shall have an additional thirty (30) days
                                         to deliver the first reserve report required to be delivered in each calendar
                                         year.


                                                            10
Error! Unknown document property name.
SC1:5245938.11
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 127 of 269




    Financial                 (a) (i) As of each Thursday, the 4-week Rolling Average Liquidity shall not be less
    Covenants:                than $50.0 million. The “4-week Rolling Average Liquidity” shall mean, as of each
                              Thursday, the average of the Minimum Liquidity as of the close of business of each
                              of the immediately preceding four (4) Fridays.

                              (ii)The Borrower and its restricted subsidiaries shall have a Minimum Liquidity of
                              not less than $35.0 million as of the close of business of each day.

                              (b) Tested once every four weeks, compliance with (i) cumulative Total Operating
                              Disbursements set forth in the Budget then in effect (excluding Professional Fees
                              and Expenses and fees and expenses of the Administrative Agent and Lenders),
                              subject to permitted variance of 10% and (ii) (1) Operating AP Payments, (2)
                              Payroll/Payroll Taxes (which, for the avoidance of doubt and consistent with the
                              Budget, shall include amounts associated with the Borrower’s Key Employee
                              Incentive Plan and Key Employee Retention Plan) and (3) Elk Hills Power
                              Capacity/Reimbursement line items, subject in each case to a permitted variance of
                              15%.

    Negative                  Substantially similar to the Existing Credit Agreement with such modifications as
    Covenants:                are usual and customary for debtor-in-possession facilities of this type for
                              exploration and production companies in the current market and to include, without
                              limitation, restrictions on (subject to baskets, thresholds and exceptions to be
                              agreed):
                                        Indebtedness;
                                        Liens;
                                        Fundamental Changes;
                                        Sale of Assets;
                                        Investments (including a prohibition on new joint ventures);
                                        Restricted Payments;
                                        Debt Payments and Amendments (including amendments to the Elk Hills
                                         Power Agreements 1 );
                                        Negative Pledge Agreements;
                                        Subsidiary Distributions;
                                        No New Subsidiaries;
                                        Hedge Agreements (including requirement that all hedging arrangements
                                         are with Lender counterparties);
                                        Transactions with Affiliates;
                                        Change in Business;
                                        Use of Proceeds; and
                                        Additional Customary Bankruptcy Matters.

1
 “Elk Hills Power Agreements” means , collectively, (a) the Contribution and Unit Purchase Agreement, dated as of
February 7, 2018, by and among Elk Hills Power, LLC, California Resources Elk Hills, LLC, ECR Corporate Holdings
L.P. and, solely for the purposes of Section 7.14 thereof, California Resources Corporation; (b) the Second Amended
and Restated Limited Liability Company Agreement of Elk Hills Power, LLC, dated as of February 7, 2018, by and
between California Resources Elk Hills, LLC and ECR Corporate Holdings L.P.; (c) the Commercial Agreement,
dated as of February 7, 2018, by and between Elk Hills Power, LLC and California Resources Elk Hills, LLC; (d) the
Master Services Agreement, dated as of February 7, 2018, by and between Elk Hills Power, LLC and California
Resources Elk Hills, LLC; and (e) any other agreements entered into in connection with the transactions contemplated
by the foregoing agreements, in each case, as in effect on the Closing Date.
                                                           11
Error! Unknown document property name.
SC1:5245938.11
         Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 128 of 269




    Events of Default:        Substantially similar to the Existing Credit Agreement with such modifications as
                              are usual and customary for debtor-in-possession facilities of this type for
                              exploration and production companies in the current market and to include, without
                              limitation (subject to baskets, thresholds, exceptions and grace periods to be
                              agreed):

                                        Failure to pay any required principal, interest, fees or other amounts when
                                         due;
                                        Failure to comply with any covenant or condition of the Loan Documents;
                                        Any representation or warranty shall have been incorrect in any material
                                         respect when made;
                                        Cross-default and cross-acceleration to other material indebtedness,
                                         including the Junior DIP Facility;
                                        Unsatisfied material judgment;
                                        Change of control (other than a change of control triggered in connection
                                         with a plan or sale approved by the Administrative Agent and the Majority
                                         Lenders);
                                        The Restructuring Support Agreement 2 shall be amended to increase, or
                                         permit an increase in, the amount of cash distributions or the value of any
                                         other distributions payable to ECR Corporate Holdings L.P. or any other
                                         funds, investment vehicles and/or accounts managed or advised by Ares
                                         Management LLC beyond what is provided for in the Restructuring
                                         Support Agreement as in effect on the Closing Date;
                                        Actual or asserted (in writing) invalidity of any Loan Document, guarantee,
                                         security document or intercreditor or subordination provisions or non-
                                         perfection of any security interest; and
                                        The occurrence of certain events related to Elk Hills Power, LLC
                                         (including (i) the loss of ability to utilize the gas processing and other
                                         services or the ability to purchase power or other commodities, or a change
                                         in the date and amount fixed for class C distributions pursuant to the Elk
                                         Hills Power Agreements (without giving effect to the exercise of rights
                                         under any ipso facto provision) or change in composition of the board of
                                         Elk Hills Power, LLC, in each case, as provided under the Elk Hills Power
                                         Agreements and/or (ii) the termination or rejection of the Elk Hills Power
                                         Agreements without the consent of the Majority Lenders).

                              In addition:

                                    (a) The entry of an order dismissing the Chapter 11 Cases or converting the
                                        Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code;

                                    (b) the entry of an order appointing a chapter 11 trustee in the Chapter 11
                                        Cases;



2
  “Restructuring Support Agreement” means that certain Restructuring Support Agreement to be entered into on or
around July 15, 2020 by the Credit Parties, the Junior DIP Lenders and ECR Corporate Holdings L.P. and the other
funds, investment vehicles and/or accounts managed or advised by Ares Management LLC party thereto from time to
time.
                                                            12
Error! Unknown document property name.
SC1:5245938.11
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 129 of 269




                                    (c) the entry of an order in the Chapter 11 Cases appointing an examiner
                                        having expanded powers (beyond those set forth under Sections 1106(a)(3)
                                        and (4) of the Bankruptcy Code);

                                    (d) the filing of any pleading by any Credit Party seeking, or otherwise
                                        consenting to, any of the matters set forth in clauses (a) through (c) above,
                                        or a Credit Party shall support or fail to promptly oppose any other party’s
                                        application for entry of such order;

                                    (e) the entry of the Final Order shall not have occurred within forty (40) days
                                        after the Petition Date, or there shall be a breach by any Credit Party of any
                                        material provisions of the Interim Order (prior to entry of the Final Order)
                                        or the Final Order, or the Interim Order (prior to entry of the Final Order)
                                        or Final Order shall cease to be in full force and effect or shall have been
                                        reversed, modified, amended, stayed, vacated or subject to stay pending
                                        appeal, in the case of any modification or amendment in any respect,
                                        without the prior written consent of the Administrative Agent and Majority
                                        Lenders;

                                    (f) the entry of an order in the Chapter 11 Cases charging any of the Collateral
                                        under Section 506(c) of the Bankruptcy Code against the Lenders under
                                        which any person takes action against the Collateral or that becomes a final
                                        non-appealable order, or the commencement of other actions that is
                                        materially adverse to the Administrative Agent, the Lead Arranger, the
                                        Lenders or their respective rights and remedies under the Facility in any of
                                        the Chapter 11 Cases or inconsistent with the Loan Documents;

                                    (g) the entry of an order granting relief from any stay of proceeding (including,
                                        without limitation, the automatic stay) so as to allow a third party to
                                        proceed with foreclosure (or granting of a deed in lieu of foreclosure)
                                        against assets with an aggregate value in excess of a threshold to be agreed;

                                    (h) the entry of any post-petition judgment against any Credit Party in excess
                                        of a threshold to be agreed;

                                    (i) the payment of any prepetition claims (other than as permitted by the
                                        Interim Order, the Final Order or pursuant to an order entered in the
                                        Chapter 11 Cases that is supported by the Administrative Agent);

                                    (j) any lien securing or superpriority claim in respect of the obligations under
                                        the Facility shall cease to be valid, perfected (if applicable) and enforceable
                                        in all respects or to have the priority granted under the Interim Order and
                                        the Final Order, as applicable;

                                    (k) the existence of any claims or charges, or the entry of any order of the
                                        Bankruptcy Court authorizing any claims or charges, other than in respect
                                        of the Facility or as otherwise permitted under the Loan Documents,
                                        entitled to superpriority under Section 364(c)(1) of the Bankruptcy Code
                                        pari passu or senior to the Facility, or there shall arise or be granted by the
                                        Bankruptcy Court (i) any claim having priority over any or all
                                        administrative expenses of the kind specified in clause (b) of Section 503

                                                             13
Error! Unknown document property name.
SC1:5245938.11
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 130 of 269




                                         or clause (b) of Section 507 of the Bankruptcy Code (other than the Carve
                                         Out) or (ii) any lien on the Collateral having a priority senior to or pari
                                         passu with the liens and security interests granted herein, except as
                                         expressly provided in the Credit Agreements or in the Interim Order or the
                                         Final Order (but only in the event specifically consented to by the
                                         Administrative Agent), whichever is in effect;

                                    (l) the Borrower or any Credit Party, shall obtain court authorization to
                                        commence, or shall commence, join in, assist or otherwise participate as an
                                        adverse party in any suit or other proceeding against the Administrative
                                        Agent, the Lead Arranger or any of the Lenders relating to the Facility, the
                                        Orders or the Existing Credit Agreement;

                                    (m) failure to satisfy any of the Milestones (as defined below) in accordance
                                        with the terms relating to such Milestone;

                                    (n) after the entry thereof by the Bankruptcy Court, the confirmation order
                                        shall cease to be in full force and effect, or any Credit Party shall fail to
                                        satisfy in full all obligations under the Facility or fail to comply in any
                                        material respect with the confirmation order, or the confirmation order
                                        shall have been revoked, remanded, vacated, reversed, rescinded or,
                                        without the reasonable consent of the Administrative Agent, modified or
                                        amended;

                                    (o) except as otherwise consented to by the Majority Lenders, the Borrower or
                                        any restricted subsidiary shall have sold or otherwise disposed or all or a
                                        material portion of the Collateral pursuant to Section 364 of the Bankruptcy
                                        Code other than as permitted pursuant to a plan of reorganization or bid
                                        procedures in form and substance satisfactory to the Administrative Agent
                                        and the Majority Lenders that contemplate payment in full of the Facility
                                        upon consummation of such sale or other disposition;

                                    (p) any Credit Party shall (i) contest or support a challenge to the validity or
                                        enforceability of any Loan Document or any credit document in respect of
                                        the Existing Credit Agreement or deny that it has any further liability
                                        thereunder or (ii) contest or support a challenge to the validity or perfection
                                        of the liens and security interests securing the Loans or the loans under the
                                        Existing Credit Agreement;

                                    (q) any termination or modification of the exclusivity periods (other than any
                                        extension) set forth in Section 1121 of the Bankruptcy Code;

                                    (r) any payment of or grant of adequate protection with respect to any
                                        prepetition indebtedness without the consent of the Administrative Agent
                                        and the Majority Lenders and approval of the Bankruptcy Court;

                                    (s) an order shall have been entered by the Bankruptcy Court avoiding or
                                        requiring disgorgement by the Administrative Agent or any of the Lenders
                                        of any amounts received in respect of the Loans; or



                                                             14
Error! Unknown document property name.
SC1:5245938.11
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 131 of 269




                                    (t) unless otherwise approved by the Administrative Agent and the Majority
                                        Lenders, an order of the Bankruptcy Court shall be entered providing for a
                                        change in venue with respect to the Chapter 11 Cases and such order shall
                                        not be reversed or vacated within ten (10) days.

 Voting:                      Customary for facilities of these types, including Majority Lender vote for any
                              extension of the Milestones. Customary voting rights for hedge counterparties.

 Chapter 11 Case              To be consistent with the milestones set forth in the Restructuring Support
 Milestones:                  Agreement (the “Milestones”).

 Credit Bidding and           The Secured Parties will have credit bid rights following the occurrence of an Event
 Purchase Option:             of Default, and the Junior DIP Lenders shall have the option to purchase all, but
                              not less than all, of the rights and obligations of the Secured Parties (including
                              interst and fees owing to the Secured Parties) under the Facility at par at any time.

 Assignments and              Substantially similar to the Existing Credit Agreement with such modifications as
 Participations:              are usual and customary for debtor-in-possession facilities of this type for
                              exploration and production companies in the current market (subject to
                              Documentation Considerations); provided that the consent of the Borrower shall
                              not be required with respect to any assignments or participations.

 Yield Protection             Substantially similar to the Existing Credit Agreement with such modifications as
                              are usual and customary for debtor-in-possession facilities of this type for
                              exploration and production companies in the current market (subject to
                              Documentation Considerations).

 Defaulting Lenders:          Substantially similar to the Existing Credit Agreement with such modifications as
                              are usual and customary for debtor-in-possession facilities of this type for
                              exploration and production companies in the current market (subject to
                              Documentation Considerations).

 Expenses and                 Substantially similar to the Existing Credit Agreement with such modifications as
 Indemnification:             are usual and customary for debtor-in-possession facilities of this type for
                              exploration and production companies in the current market (subject to
                              Documentation Considerations), but reasonable legal fees and expenses of Lenders
                              to be reimbursed in connection with enforcement.

 Confidentiality:             Substantially similar to the Existing Credit Agreement with such modifications as
                              are usual and customary for debtor-in-possession facilities of this type for
                              exploration and production companies in the current market (subject to
                              Documentation Considerations).

 Governing Law:               The Loan Documents and the Facility shall be governed by the laws of the State of
                              New York (except with respect to any mortgages or deeds of trust, where in each
                              case the governing law shall be the law of the State where the properties subject to
                              the applicable mortgage or deed of trust are located) and, to the extent applicable,
                              the Bankruptcy Code.

 Jurisdiction:                The Facility will provide that the Credit Parties will submit to the exclusive
                              jurisdiction and venue of the Bankruptcy Court or, in the event that the Bankruptcy

                                                           15
Error! Unknown document property name.
SC1:5245938.11
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 132 of 269




                              Court does not exercise jurisdiction, in any state or federal court of competent
                              jurisdiction in the state, county, and city of New York, borough of Manhattan; and
                              shall waive any right to trial by jury.

 Counsel to the Lead          Simpson Thacher & Bartlett LLP.
 Arranger and the
 Administrative
 Agent:




                                                         16
Error! Unknown document property name.
SC1:5245938.11
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 133 of 269




                                           Annex I

                                 Interest and Certain Fees

 APPLICABLE            The applicable margin will be 4.50% per annum for LIBOR Loans and
 MARGIN:               3.50% per annum for base rate Loans (including a 1.00% LIBOR floor).

 COMMITMENT            Commitment fees are payable quarterly in arrears on the daily unused
 FEES:                 amount of the Facility in an amount equal to 0.50%.

 LETTER OF CREDIT      Letter of Credit fees are due quarterly in arrears to be shared proportionately
 FEES:                 by the Lenders. Letter of Credit fees will be equal to the applicable margin
                       for LIBOR tranches of New Money Loans on a per annum basis. In addition,
                       a fronting fee in an amount equal to 0.125% per annum will be paid to LC
                       Issuer for its own account. Letter of Credit fees will be calculated on the
                       aggregate stated amount of each Letter of Credit for the stated duration
                       thereof.

                       Customary administrative fees in connection with the issuance of, drawings
                       under, and amendment and negotiation of letters of credit will be payable to
                       LC Issuer.

 UPFRONT FEE:          An upfront fee equal to 1.00% on each Lender’s allocated share of the New
                       Money Commitments in effect as of the Closing Date.

 AGENCY/ARRANGER       Agency and Arranger Fees to be agreed separately by the Borrower,
 FEES:                 Administrative Agent and Lead Arranger.

 DEFAULT RATE:         If an Event of Default is continuing, all outstanding amounts under the
                       Facility shall bear interest at a default rate equal to the applicable interest
                       rate plus 2.00% (or, in the event there is no applicable rate, 2.00% per annum
                       in excess of the rate otherwise applicable to Loans maintained as base rate
                       Loans from time to time).




SC1:5245938.11
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 134 of 269




                                      Annex C

                         Second Lien Exit Facility Term Sheet

                                   [See Attached]




SC1:5219165.29
           Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 135 of 269
                                                                                                           Annex C

                                     CALIFORNIA RESOURCES CORPORATION
                                     SECOND LIEN EXIT TERM LOAN FACILITY

   This term sheet (this “Second Lien Exit Facility Term Sheet”) sets forth the principal terms of a senior
   secured second lien exit term loan facility to be provided to California Resources Corporation, as borrower
   and a reorganized debtor. Capitalized terms used herein but not defined have the meaning ascribed to such
   terms in the restructuring support agreement to which this Second Lien Exit Facility Term Sheet is attached
   (including in the Exhibits and Annexes attached thereto) (the “Restructuring Support Agreement”).

SUMMARY OF PRINCIPAL TERMS
Borrower                 California Resources Corporation, a Delaware corporation, as borrower and a
                         reorganized debtor (the “Borrower”).
Guarantors               Each direct or indirect material wholly owned subsidiary of the Borrower, subject
                         to certain exceptions to be agreed (the “Guarantors” and, together with the
                         Borrower, the “Loan Parties”), it being understood and agreed that (i) each
                         subsidiary of the Borrower that is an obligor under the DIP Term Facility or the
                         First Lien Exit Facility (as defined herein) shall be a Guarantor and (ii) the Elk
                         Hills Entities (as defined herein) shall not be Guarantors.
Administrative Agent and A financial institution reasonably acceptable to the Required Second Lien Exit
Collateral Agent         Lenders (as defined herein) and the Borrower, as the administrative agent and the
                         collateral agent (in such capacities, the “Second Lien Exit Agent”).1
Second Lien Exit Lenders The parties that have committed to provide the Second Lien Exit Facility pursuant
                         to the Restructuring Support Agreement (together with their permitted assignees,
                         the “Second Lien Exit Lenders”).
Amount & Type of Second A senior secured second lien exit term loan facility (the “Second Lien Exit
Lien Exit Facility       Facility” and, the loans thereunder, the “Second Lien Exit Term Loans”) in an
                         aggregate principal amount of up to $200.0 million. The Borrower may reduce the
                         facility amount by $10,000,000 or increments of $10,000,000 in excess thereof at
                         any time prior to the Emergence Date.

                                      “Second Lien Exit Commitment” shall mean the several and not joint
                                      commitment of each Second Lien Exit Lender to make Second Lien Exit Term
                                      Loans on the Emergence Date in the amount set forth opposite such Second Lien
                                      Exit Lender’s name in Exhibit B attached to the RSA.

                                      The Second Lien Exit Commitment will automatically terminate on the earlier of
                                      (i) the funding of the Second Lien Exit Term Loans and (ii) the date immediately
                                      following the Emergence Date. Once repaid, Second Lien Exit Term Loans may
                                      not be reborrowed.
First Lien Exit Facility              The Borrower will obtain the First Lien Exit Facility on the terms set forth in the
                                      Restructuring Term Sheet under the heading “First Lien Exit Facility”.




    1
      It is understood and agreed that each of Alter Domus Products Corp., Ankura Trust Company, LLC, Wilmington
   Savings Fund Society, FSB, Cantor Fitzgerald Securities and GLASS USA LLC or, in each case, a designated
   affiliate thereof, are deemed to be acceptable to the Borrower


   Error! Unknown document property name.
   SC1:5245933.14
           Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 136 of 269


Maturity Date                         The Second Lien Exit Facility will mature on the fifth (5th) anniversary of the
                                      closing date of the Second Lien Exit Facility or such other date as agreed by the
                                      Required Consenting Creditors.
Use of Proceeds                       The proceeds of the Second Lien Exit Term Loans will be used, together with the
                                      proceeds of the Equity Rights Offering, to repay the Junior DIP Facility in full on
                                      the Emergence Date.
Interest Rate                         For each interest period commencing (a) prior to the second anniversary of the
                                      Emergence Date, at the option of the Borrower, either (i) cash pay interest at a rate
                                      equal to LIBOR plus 9.00% per annum (or if applicable, ABR plus 8.00% per
                                      annum) or (ii) paid-in-kind interest at a rate equal to LIBOR plus 10.50% per
                                      annum (or if applicable, ABR plus 9.50% per annum) and (b) on or after the second
                                      anniversary of the Emergence Date, cash pay interest at a rate equal to LIBOR plus
                                      9.00% per annum (or if applicable, ABR plus 8.00% per annum); provided that in
                                      no event shall LIBOR be less than 1.00% (nor shall ABR be less than 2.00%).
Default Interest                      Upon the occurrence and during the continuation of an event of default, unless
                                      otherwise waived by the Required Second Lien Exit Lenders (as defined herein),
                                      all obligations will bear interest at (i) in the case of principal and interest, a rate
                                      equal to 2.00% per annum, plus the otherwise applicable rate to the relevant Second
                                      Lien Exit Term Loans and (ii) in the case of all other amounts, at a rate equal to
                                      2.00% per annum plus the rate applicable to Second Lien Exit Term Loans that are
                                      ABR loans.
Amortization                          None.
Incremental Facilities                None.
Fees                                  Upfront Fee: An upfront fee (“Upfront Fee”) payable to the Second Lien Exit
                                      Lenders in an amount equal to 1.00% on each Second Lien Exit Lender’s allocated
                                      share of the $200 million Second Lien Exit Commitment in effect as of the
                                      Execution Date, which shall be payable in cash on the Emergence Date and may be
                                      netted from the amount of Second Lien Exit Term Loans funded by the Second
                                      Lien Exit Lenders on the Emergence Date.

                                      Second Lien Exit Agent Fees: To be set forth in a separate fee letter agreement
                                      between the Second Lien Exit Agent and the Borrower.

                                      Fronting Fee: To the extent required by any Second Lien Exit Lender, a reasonable
                                      fronting fee (“Fronting Fee”) payable to a financial institution acceptable to the
                                      Second Lien Exit Lenders (such financial institution, in its capacity as a fronting
                                      lender, the “Fronting Lender”) in an amount not to exceed $500,000 (or such
                                      greater amount as agreed by the Borrower), which Fronting Fee shall be payable
                                      by or on behalf of the Borrower in cash on the Emergence Date and may be netted
                                      from the amount of Second Lien Exit Term Loans funded by the Fronting Lender
                                      on the Emergence Date. For the avoidance of doubt, the Fronting Fee shall be in
                                      addition to (and not in replacement of) the Upfront Fee or any other fees owed to
                                      the Fronting Lender, the Second Lien Exit Lenders or any other party to the Second
                                      Lien Exit Loan Documents.
Mandatory Prepayments                 Mandatory prepayments under the Second Lien Exit Facility shall be no more
                                      restrictive than under the First Lien Exit Facility and shall be required with 100%
                                      of the net cash proceeds from (a) issuance of any indebtedness (with exceptions for
                                      permitted indebtedness) and (b) sales or other dispositions (including casualty


                                                                2
   Error! Unknown document property name.
   SC1:5245933.14
           Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 137 of 269


                                      events) of any assets in excess of amounts to be agreed and with reinvestment rights
                                      to be agreed.

                                      Notwithstanding the foregoing, no mandatory prepayments of the Second Lien Exit
                                      Term Loans shall be required for so long as the First Lien Exit Facility is
                                      outstanding, other than to the extent of mandatory prepayments declined by the
                                      lenders under the First Lien Exit Facility.
Voluntary Prepayments                 The Borrower may prepay the Second Lien Exit Term Loans, in whole or in part,
                                      in minimum amounts to be agreed, subject to notice, customary breakage costs and
                                      the prepayment premium as set forth below.
                                      Prepayment Premium: Par for the first 90 days following the closing date,
                                      thereafter 105% prior to the first anniversary, 103% on or after the first anniversary
                                      and prior to the second anniversary; 102% on or after the second anniversary and
                                      prior to the third anniversary, 101% on or after the third anniversary and prior to
                                      the fourth anniversary, and par on the fourth anniversary and thereafter.
Second Lien Exit Facility             The Second Lien Exit Facility will be evidenced by (a) a credit agreement (the
Documentation                         “Second Lien Exit Credit Agreement”) based on the credit agreement governing
                                      the First Lien Exit Facility (the “First Lien Exit Credit Agreement”) and with
                                      terms not more restrictive in any material respect than those provided for in the
                                      First Lien Exit Credit Agreement (with such modifications as are necessary or
                                      appropriate to reflect the terms set forth in this Second Lien Exit Facility Term
                                      Sheet and the nature of the Second Lien Exit Facility as a junior lien exit term loan
                                      facility, including, with respect to financial covenants and baskets, a reasonable
                                      cushion to be agreed to the financial covenants and baskets under the First Lien
                                      Exit Credit Agreement, and to reflect (i) administrative agency and operational
                                      matters of the Second Lien Exit Agent, (ii) EU and UK bail-in provisions, (iii)
                                      Delaware limited liability company division provisions, (iv) beneficial ownership
                                      certification, (v) QFC stay rules (as applicable) and (vi) other modifications
                                      (including (x) adjustments to dollar baskets and dollar thresholds for negative
                                      covenants, events of default and other threshold amounts and (y) additions of
                                      baskets and thresholds based on financial ratios) as may be reasonably agreed
                                      among the Second Lien Exit Agent, the Required Second Lien Exit Lenders and
                                      the Borrower), (b) security and guarantee documents based on the corresponding
                                      security and guarantee documents entered into in connection with the First Lien
                                      Exit Facility, and the Intercreditor Agreement (as defined herein) and (c) other
                                      legal documentation (collectively, together with the Second Lien Exit Credit
                                      Agreement, the security and guarantee documents and the Intercreditor Agreement,
                                      the “Second Lien Exit Loan Documents”), which Second Lien Exit Loan
                                      Documents shall be in form and substance consistent with the foregoing
                                      documentation principles and, subject to the consent provisions set forth in Section
                                      3.02(c) of the Restructuring Supporting Agreement, otherwise satisfactory to the
                                      Second Lien Exit Agent, the Required Second Lien Exit Lenders and the Borrower;
                                      provided that notwithstanding the foregoing, (A) Intermediate HoldCo (as defined
                                      in the Restructuring Term Sheet), the Issuer (as defined in the Restructuring Term
                                      Sheet) and their respective subsidiaries (collectively, the “Elk Hills Entities”) shall
                                      be “restricted” subsidiaries subject to, among other things, the representations and
                                      warranties, covenants and events of default under the Second Lien Exit Credit
                                      Agreement on terms to be agreed, (B) Intermediate HoldCo shall be a passive
                                      holding company and the Second Lien Exit Lenders shall have a first priority
                                      security interest in the equity interests of Intermediate Holdco and (C) the
                                      Borrower and the other Subsidiaries shall be restricted from making investments
                                                                3
   Error! Unknown document property name.
   SC1:5245933.14
           Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 138 of 269


                                      in, transferring assets to, incurring indebtedness funded by and otherwise entering
                                      into transactions with the Elk Hills Entities, subject to exceptions for transactions
                                      in the ordinary course of business to be agreed between the Required Second Lien
                                      Exit Lenders and the Borrower (collectively, the “Second Lien Documentation
                                      Principles”)).
Collateral/Intercreditor              There will be granted to the Second Lien Exit Agent, for the benefit of the Second
Agreement                             Lien Exit Lenders, valid and perfected second priority liens on, and security
                                      interests in, all existing and after-acquired assets and property (whether tangible,
                                      intangible, real, personal or mixed) of the Loan Parties that secure the Loan Parties’
                                      obligations under the First Lien Exit Facility, with customary exceptions and
                                      exclusions consistent with the First Lien Exit Credit Agreement and the security
                                      documents related thereto (the “Collateral”).

                                      An intercreditor agreement (the “Intercreditor Agreement”) shall be entered into
                                      with the administrative agent under the First Lien Exit Facility, which shall provide,
                                      among other things, that the liens securing the Second Lien Exit Facility shall be
                                      subordinate and junior to the liens securing the First Lien Exit Facility, and contain
                                      other terms that are generally customary and appropriate for a first-second lien
                                      intercreditor agreement for facilities of these types.
Excluded/Unrestricted                 Usual and customary for exit term loan financings of this type for exploration and
Subsidiaries                          production companies in the current market, subject to qualifications and
                                      limitations for materiality consistent with the Second Lien Documentation
                                      Principles.
Representations and                   Usual and customary for exit term loan financings of this type for exploration and
Warranties                            production companies in the current market, subject to qualifications and
                                      limitations for materiality consistent with the Second Lien Documentation
                                      Principles.
Affirmative Covenants                 Usual and customary for exit term loan financings of this type for exploration and
                                      production companies in the current market (including minimum hedging
                                      requirements substantially consistent with those under the First Lien Exit Facility),
                                      subject to exclusions, qualifications and limitations for materiality consistent with
                                      the Second Lien Documentation Principles, and which shall include a requirement
                                      to obtain and maintain ratings in respect of the Second Lien Exit Facility.
Negative Covenants                    Usual and customary for exit term loan financings of this type for exploration and
                                      production companies in the current market, subject to exclusions, qualifications
                                      and limitations for materiality consistent with the Second Lien Documentation
                                      Principles, and which (a) will not restrict the payment of regularly scheduled
                                      obligations under the Elk Hill Power Agreements and regularly scheduled
                                      payments in respect of the Eligible Notes, (b) will permit the prepayment of the
                                      Eligible Notes subject to limitations to be reasonably agreed in the definitive
                                      documentation, (c) shall include restrictions on amendments and modifications to
                                      the Eligible Notes documentation on terms to be agreed and (d) shall include a
                                      customary anti-layering covenant.

Financial Covenants                   The Second Lien Exit Facility shall contain financial covenants that are
                                      substantially consistent with the financial covenants under the First Lien Exit
                                      Facility, subject to the Second Lien Documentation Principles.
Events of Default                     Usual and customary for exit term loan financings of this type for exploration and
                                      production companies in the current market, subject to materiality thresholds,
                                      exceptions and grace periods consistent with the Second Lien Documentation
                                      Principles.
                                                               4
   Error! Unknown document property name.
   SC1:5245933.14
           Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 139 of 269


Conditions Precedent to               Usual and customary for exit term loan financings of this type and substantially
Closing and Funding                   consistent with the conditions precedent to closing and funding under the First Lien
                                      Exit Facility, including, without limitation:

                                      (a) all of the representations and warranties in the Second Lien Exit Loan
                                          Documents shall be true and correct in all material respects (or if qualified by
                                          materiality or material adverse effect, in all respects) as of the Emergence
                                          Date, or if any such representation or warranty relates to an earlier date, as of
                                          such earlier date;

                                      (b) no default or event of default under the Second Lien Exit Facility shall have
                                          occurred and be continuing or would result from the funding of the Second
                                          Lien Exit Term Loans on the Emergence Date;

                                      (c) delivery of a customary borrowing notice; and

                                      (d) the satisfaction of each of the conditions precedent listed on Annex I hereto.

                                      “Emergence Date” shall mean the date on which all conditions precedent listed
                                      above and in Annex I attached hereto shall have been satisfied.
Voting/Required Second                Amendments and waivers of the Second Lien Exit Facility will require the approval
Lien Exit Lenders                     of Second Lien Exit Lenders holding more than 50% of the outstanding Second
                                      Lien Exit Term Loans (or, prior to the Emergence Date and the funding of the
                                      Second Lien Exit Term Loans, Second Lien Exit Lenders holding more than 50%
                                      of the aggregate amount of the Second Lien Exit Commitment) (the “Required
                                      Second Lien Exit Lenders”), subject to customary exceptions for certain
                                      provisions which shall require the consent of each affected Second Lien Exit
                                      Lender or all Second Lien Exit Lenders and customary protections for the Second
                                      Lien Exit Agent.
Assignments and                       Usual and customary for exit term loan financings of this type for exploration and
Participations                        production companies in the current market; provided that the reasonable consent
                                      of the Borrower shall be required for assignments of Second Lien Exit Term Loans,
                                      except for assignments (a) during the continuance of an event of default or (b) to
                                      another Second Lien Exit Lender or to an affiliate or an approved fund of a Second
                                      Lien Exit Lender; provided, further, that such consent shall be deemed to be given
                                      if the Borrower has not responded within ten (10) business days.

                                      The Borrower shall be permitted to repurchase Second Lien Exit Term Loans
                                      through open market purchase on a non-pro rata basis or Dutch auctions on a pro
                                      rata basis.
Other Provisions                      The Second Lien Exit Loan Documents shall include customary provisions
                                      regarding increased costs, illegality, tax indemnities, waiver of trial by jury and
                                      other similar provisions.
Governing Law                         The laws of the State of New York (except with respect to any mortgage or deed of
                                      trust, in each case with respect to which the governing law shall be the law of the
                                      state within which the properties subject to the applicable mortgage or deed of trust
                                      are located).
Counsel to the Second Lien            Davis Polk & Wardwell LLP.
Exit Lenders
                                                               5
   Error! Unknown document property name.
   SC1:5245933.14
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 140 of 269
                                                                                                     Annex I

                                    ADDITIONAL CONDITIONS TO CLOSING

       The effectiveness of the Second Lien Exit Facility shall be subject to the satisfaction (or waiver by
the Required Second Lien Exit Lenders) of each of the following additional conditions precedent:

    1. A final non-appealable order of the Bankruptcy Court confirming the plan of reorganization
approved by the proponents of such plan in accordance with the Restructuring Support Agreement (the
“Confirmation Order”), which shall not have been stayed, reversed, vacated, amended, supplemented or
otherwise modified and authorizing the Borrower to execute, deliver and perform under all documents
contemplated under the Second Lien Exit Loan Documents shall have been entered and shall have become
a final order of the Bankruptcy Court. Such plan of reorganization shall have been consummated
substantially simultaneously with the closing of the Second Lien Exit Facility.

    2. The execution and delivery by each of the Loan Parties of (i) the Second Lien Exit Loan Documents
(including the Intercreditor Agreement (which may be in the form of an acknowledgement by the Loan
Parties)), (ii) customary legal opinions, customary evidence of authorization, customary officer’s
certificates, good standing certificates (to the extent applicable) in the jurisdiction of organization of each
Loan Party, (iii) a solvency certificate executed by the chief financial officer or other officer of equivalent
duties and (iv) all documents and instruments required to create and perfect the Second Lien Exit Agent’s
security interests in the Collateral under the Second Lien Exit Facility which shall be, if applicable, in
proper form for filing (it being understood and agreed that mortgages or amended mortgages may be
provided within a number of days to be agreed after the Emergence Date).

    3. The Second Lien Exit Agent and the Second Lien Exit Lenders shall have received such historical
and pro forma financial information and projections to be agreed.

     4. The Second Lien Exit Agent and the Second Lien Exit Lenders shall have received, at least three
(3) business days prior to the Emergence Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the PATRIOT Act and, to the extent the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, a Beneficial Ownership Certification
in relation to the Borrower, that has been requested in writing by the Second Lien Exit Agent or a Second
Lien Exit Lender at least five (5) business days prior to the Emergence Date.

    5. All fees required to be paid to the Second Lien Exit Agent and the Second Lien Exit Lenders on
the Emergence Date and reasonable and documented out-of-pocket expenses (including legal fees and
expenses) required to be paid to or for the benefit of the Second Lien Exit Agent and/or the Second Lien
Exit Lenders on the Emergence Date, to the extent invoiced at least three (3) business days prior to the
Emergence Date, shall, upon the initial borrowing (or deemed borrowing) of the First Lien Exit Facility,
have been paid.

    6. All necessary governmental and third party approvals, consents, licenses and permits in connection
with the Second Lien Exit Facility and the operation by the Borrower of its business shall have been
obtained and remain in full force and effect.

    7. As of the Emergence Date, there shall not be any litigation pending or known by the Loan Parties
to be threatened against any Loan Party drawing into question any credit transaction contemplated by the
Second Lien Exit Facility, or that could reasonably be expected to have a material adverse effect.

    8. Since the date of approval of the disclosure statement with respect to the confirmed plan of
reorganization, other than the Chapter 11 Cases, there shall not have occurred any event, change, occurrence



Error! Unknown document property name.
SC1:5245933.14
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 141 of 269




or circumstance that, individually or in the aggregate, has had or could reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the Loan Parties and their subsidiaries, taken
as a whole.

     9. The First Lien Exit Facility shall have become effective on terms and pursuant to loan
documentation consistent with the terms described under the heading “First Lien Exit Facility” in the
Second Lien Exit Facility Term Sheet to which this Annex I is attached and otherwise reasonably acceptable
to the Required Second Lien Exit Lenders.




                                                     2
Error! Unknown document property name.
SC1:5245933.14
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 142 of 269




                                     Annex D

                          Backstop Commitment Term Sheet

                                  [See Attached]




SC1:5219165.29
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 143 of 269



                CALIFO RNIA RESO URCES CO RPO RATIO N CHAPTER 11 RESTRUCTURING
                         BACKSTO P CO MMITMENT AGREEMENT TERM SHEET

THIS TERM SHEET IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES OR A
SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN (THE “PLAN”) WITHIN THE
MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE. ANY SUCH OFFER OR
SOLICITATION WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS AND/OR
PROVISIONS OF THE BANKRUPTCY CODE. NOTHING CONTAINED IN THIS TERM SHEET
SHALL BE AN ADMISSION OF FACT OR LIABILITY OR, UNTIL THE OCCURRENCE OF THE
AGREEMENT EFFECTIVE DATE ON THE TERMS DESCRIBED HEREIN AND IN THE
RESTRUCTURING SUPPORT AGREEMENT, DEEMED BINDING ON ANY OF THE PARTIES
HERETO.
This term sheet (this “Term Sheet”), which is Annex D to a Restructuring Support Agreement dated July
15, 2020 (the “Restructuring Support Agreement”), by and among California Resources Corporation and
the other parties thereto, describes the material terms relating to the BCA (as defined below) in connection
with the restructuring (the “Restructuring”) of California Resources Corporation, a company incorporated
under the laws of Delaware (including, as applicable, Reorganized CRC (or an affiliate or successor), the
“Company” and, together with its debtor affiliates, the “Debtors”).
Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the
Restructuring Support Agreement and the Restructuring Term Sheet that is Exhibit A to the Restructuring
Support Agreement (the “Restructuring Term Sheet”).

                                  BACKSTO P CO MMITMENT AGREEMENT

 Equity Rights Offering:       An Equity Rights Offering for shares of the New Common Stock (the “Rights
                               Offering Shares”) of Reorganized CRC (or an affiliate or successor), of which
                               25% shall be reserved for the Backstop Parties (as defined below) and the
                               remaining 75% shall be offered to holders of claims in the percentage
                               allocations set forth in the Restructuring Term Sheet, at an aggregate
                               purchase price of $450 million (the “Rights Offering Amount”) at a price per
                               share (the “Per Share Price”) of $13.00 which constitutes a 35% discount to
                               the Plan equity value of $1.65 billion for 42% of the fully diluted New
                               Common Stock (excluding New Common Stock issued as the Backstop
                               Commitment Premium (as defined below) prior to taking into account the
                               MIP); provided that, if during the five trading days preceding the business
                               day prior to the approval of the Disclosure Statement by the Court, the
                               average closing price of the ICE Brent strip price for the period of December
                               2020 to November 2021 (to be determined by taking the arithmetic average
                               of the 12 monthly contracts available for Brent Crude (ICE) as provided by
                               Bloomberg, L.P. utilizing the ticker symbol COA COMDTY during the
                               period from December 2020 to November 2021) is less than $40.00/Bbl, the
                               Set-Up Equity Value for the Subscription Rights will be $1.3 billion. The
                               Equity Rights Offering shall be implemented in connection with the Rights
                               Offering Procedures (as defined below).




#93317081v35




SC1:5248752.9
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 144 of 269




 Rights Offering             Customary procedures for a rights offering (the “Rights Offering
 Procedures:                 Procedures”). There will be no oversubscription rights for the Equity Rights
                             Offering.
                             The Rights Offering Procedures shall include that:
                                 •   The Subscription Commencement Date (as defined in the BCA) shall
                                     be a date determined by the Debtors with the consent of the Required
                                     Backstop Parties not more than 10 days after approval of the
                                     Disclosure Statement.
                                 •   The Subscription Record Date (as defined below) shall be the
                                     Subscription Commencement Date.
                                 •   The Subscription Expiration Deadline (as defined in the BCA) shall
                                     be 28 days after the Subscription Commencement Date.
 Outside Date:               No later than 150 days after the Petition Date (the “Outside Date”), subject
                             to extension by the Required Backstop Parties; provided that no Backstop
                             Party’s commitment may be extended to a date beyond 180 days after the
                             Petition Date without its individual consent.

 Backstop Parties:           In their capacities as Backstop Parties under the BCA (as defined below),
                             certain of the Consenting Creditors (collectively, the “Backstop Parties”) that
                             are signatories to the Restructuring Support Agreement and whose Backstop
                             Commitments are set forth on Exhibit A attached hereto (the “Backstop
                             Commitment Schedule”).

 Definitive                  The Backstop Parties and the Debtors shall enter into a backstop commitment
 Documentation:              agreement (the “BCA”), in form and substance consistent with this Term
                             Sheet and otherwise reasonably acceptable to the Debtors and the Backstop
                             Parties.

 Commitment to               Subject to the terms described herein, each Backstop Party hereby agrees to
 Participate in the Equity   fully exercise all subscription rights issued to it pursuant to the Plan based on
 Rights Offering:            the amount of 2017 Term Loan Claims or Deficiency/Unsecured Debt Claims
                             that such party owns as of a record date (“Subscription Record Date”), in the
                             Equity Rights Offering to purchase Rights Offering Shares.

 Backstop Commitment:        Subject to the terms described herein, each Backstop Party will commit (such
                             commitment, the “Backstop Commitment”) to purchase, on a several and not
                             joint basis, and the Company will agree to sell to such Backstop Party, the
                             Rights Offering Shares that are not purchased as part of the Equity Rights
                             Offering (the “Backstop Shares”) based on the percentages set forth in the
                             Backstop Commitment Schedule (each a, “Backstop Commitment
                             Percentage”).

 Backstop Commitment         A premium in an amount equal to 8% of the Rights Offering Amount payable
 Premium:                    in shares of New Common Stock (the “Backstop Commitment Premium”)
                                                   2


#93317081v35




SC1:5248752.9
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 145 of 269




                        calculated at the same Per Share Price as the Equity Rights Offering which
                        shall be deemed fully earned by the Backstop Parties upon the execution of
                        the Restructuring Support Agreement. The Company shall cause the
                        Backstop Commitment Premium to be paid to the Backstop Parties on the
                        Plan Effective Date. Subject to Bankruptcy Court approval, the Backstop
                        Commitment Premium shall constitute an allowed administrative expense of
                        the Debtors’ estates under Sections 503(b) and 507 of the Bankruptcy Code.
                        The Backstop Commitment Premium shall be allocated to each Backstop
                        Party pro rata based on each Backstop Party’s Backstop Commitment
                        Percentage.

 Transfer of Backstop   Each Backstop Party’s Backstop Commitment shall be transferable in whole
 Commitment:            or in part to a Permitted Transferee (as defined below); provided that the
                        transferring Backstop Party shall give notice of its intent to transfer its
                        Backstop Commitment (other than to a Related Fund (as defined below) or
                        any other Backstop Party), whether in whole or in part (“Backstop Transfer
                        Notice”), to the Company and the non-transferring Backstop Parties and each
                        such non-transferring Backstop Party shall have a right, but not an obligation,
                        for a period of five (5) days following receipt of the Backstop Transfer Notice
                        to purchase its pro rata share thereof based on the proportion of its Backstop
                        Commitment to the aggregate amount of Backstop Commitments of all non-
                        transferring Backstop Parties purchasing such transferring Backstop Party’s
                        Backstop Commitment, on the terms described in the Backstop Transfer
                        Notice. If any non-transferring Backstop Party does not elect to purchase its
                        full pro rata share of the Backstop Commitment offered in the Backstop
                        Transfer Notice, then within five (5) days after the expiration of the initial
                        five (5) day period, the transferring Backstop Commitment Party shall notify
                        each non-transferring Backstop Commitment Party that elected to purchase
                        its full pro rata share of the Backstop Commitment proposed to be transferred
                        and each such non-transferring Backstop Commitment Party shall have a
                        right, but not an obligation, for a period of five (5) days following receipt of
                        such notice to purchase its pro rata share of such unsubscribed portion of the
                        Backstop Commitments proposed to be transferred in such Backstop Transfer
                        Notice based on the proportion of its Backstop Commitment to the aggregate
                        amount of Backstop Commitments of all non-transferring Backstop
                        Commitment Parties that exercise their respective rights to purchase such
                        transferring Backstop Commitment Party's Backstop Commitment in full, on
                        the terms described in the Backstop Transfer Notice. In the event that
                        following the elections described above, the non-transferring Backstop
                        Parties do not elect to purchase all of the Backstop Commitment offered in
                        the Backstop Transfer Notice, the transferring Backstop Party shall have the
                        right to complete such transfer to any such Permitted Transferee at a price no
                        lower than the price set forth in the Backstop Transfer Notice and on other
                        terms and conditions that are at least as favorable in the aggregate to such
                        transferring Backstop Party as such other terms and conditions set forth in the
                        Backstop Transfer Notice. Any third party Permitted Transferee of a
                                              3


#93317081v35




SC1:5248752.9
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 146 of 269




                        Backstop Commitment shall agree in writing to be bound by the
                        representations, warranties, covenants and obligations of such transferring
                        Backstop Party under the BCA and the Restructuring Support Agreement and
                        any Permitted Transferee (other than a Related Fund or any other Backstop
                        Party) shall, as a condition of such transfer, provide the Company and the
                        non-transferring Backstop Parties with evidence reasonably satisfactory to
                        the Company that such transferee is reasonably capable of fulfilling such
                        obligations, including such financial information as may reasonably be
                        requested by the Company demonstrating the ability of such Permitted
                        Transferee to fund the entire amount of its existing Backstop Commitment
                        plus the amount of the Backstop Commitment transferred to such Permitted
                        Transferee.
                        “Permitted Transferee” means (i) a Related Fund, (ii) any other Backstop
                        Party and (iii) any other person that is a party to the Restructuring Support
                        Agreement or executes a joinder thereto with the consent (not to be
                        unreasonably withheld, conditioned or delayed) of the Required Backstop
                        Parties and the Company (including, as part of such joinder, making the
                        necessary representations and warranties under the BCA); provided that
                        absent such consent, such transferee shall be deemed a Permitted Transferee
                        to the extent such proposed transferee deposits with the rights offering agent
                        or escrow agent, pursuant to escrow arrangements satisfactory to the
                        Company, an amount of funds sufficient, in the reasonable determination of
                        the Company, to satisfy the transferring Backstop Party’s obligations under
                        the BCA.
                        Notwithstanding the foregoing, (i) a Backstop Party or any Affiliates thereof
                        may assign its Backstop Commitment and Subscription Rights to any other
                        Backstop Party without submitting a Backstop Transfer Notice or complying
                        with the terms of the two preceding paragraphs, in which case such assigning
                        Backstop Party shall notify the Company reasonably promptly and (ii) a
                        Backstop Party or any Affiliates thereof may assign its Backstop
                        Commitment and Subscription Rights to any fund, account (including any
                        separately managed accounts) or investment vehicle that is controlled,
                        managed, advised or sub-advised by such Backstop Party, an Affiliate thereof
                        or the same investment manager, advisor or subadvisor as the Backstop Party
                        or an Affiliate of such investment manager, advisor or subadvisor (each, a
                        “Related Fund”) without submitting a Backstop Transfer Notice or
                        complying with the terms of the two preceding paragraphs, in which case
                        such assigning Backstop Party shall notify the Company and the non-
                        transferring Backstop Parties and such Related Fund transferee shall agree in
                        writing to be bound by the representations, warranties, covenants and
                        obligations of such transferring Backstop Party under the BCA and the
                        Restructuring Support Agreement, shall make the representations set forth in
                        Section 6 of the BCA as of the date of such transfer as if it was a Backstop
                        Party, and shall, as a condition of such transfer, provide the Company and the
                        non-transferring Backstop Parties with evidence reasonably satisfactory to
                                             4


#93317081v35




SC1:5248752.9
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 147 of 269




                            the Company that such transferee is reasonably capable of fulfilling such
                            obligations. Solely in the case of transfers to a Related Fund, the assigning
                            Backstop Party shall remain fully obligated for its Backstop Commitment
                            (which, for the avoidance of doubt, includes such assigned amount).
                            Any transferee pursuant to the preceding two paragraphs shall be deemed a
                            Backstop Party, subject to the terms of the BCA. Notwithstanding anything
                            to the contrary set forth herein, the transfer of any Claims by any Backstop
                            Party shall not have any effect on a Backstop Party’s Backstop Commitment
                            Percentage.
                            Furthermore, each Backstop Party shall have the right to designate by written
                            notice to the Company no later than two (2) business days prior to the Plan
                            Effective Date that some or all of the Rights Offering Shares, the Backstop
                            Shares, shares issued pursuant to the Backstop Commitment Premium and
                            unsubscribed shares (collectively, the “Backstop Party Shares”) be issued in
                            the name of, and delivered to, one or more of its Affiliates or Related Funds
                            upon receipt by the Company of payment therefor in accordance with the
                            terms hereof, which notice of designation shall (i) be addressed to the
                            Company and signed by such Backstop Party and each such Affiliate or
                            Related Fund, (ii) specify the number of Backstop Party Shares to be
                            delivered to or issued in the name of such Affiliate or Related Fund and (iii)
                            contain a confirmation by each such Affiliate or Related Fund of the accuracy
                            of the necessary representations and warranties set forth in the BCA, as if
                            such Affiliate or Related Fund was a Backstop Party.
                            Any transfer in violation of these transfer procedures shall be void ab initio;
                            provided that a transfer shall not be void ab initio solely on account of a
                            failure of a Backstop Party to provide the Company or the non-transferring
                            Backstop Parties with the Backstop Transfer Notice.

 Transfer of Subscription   Other than as provided herein, Subscription Rights in the Equity Rights
 Rights:                    Offering are not separately transferable or detachable from Claims and may
                            only be transferred together with the applicable Claims. Transfers of Claims
                            shall not impact a Backstop Party’s Backstop Commitment Percentage.

 Funding Procedures:        No later than five (5) business days following the subscription deadline for
                            the Equity Rights Offering, the Company shall deliver a written notice to each
                            Backstop Party of: (i) the number of Rights Offering Shares elected to be
                            purchased and the aggregate purchase price therefor; (ii) the aggregate
                            number of unsubscribed shares, if any, and the aggregate purchase price; (iii)
                            the aggregate number of unsubscribed shares based upon such Backstop
                            Party’s Backstop Commitment Percentage to be issued and sold by the
                            Company to such Backstop Party and the aggregate purchase price therefor
                            (the “Funding Amount”); (iv) wire instructions for a segregated account (the
                            “Account”) established with an escrow agent or the rights offering agent
                            reasonably acceptable to the Required Backstop Parties to which such
                                                  5


#93317081v35




SC1:5248752.9
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 148 of 269




                                    Backstop Party shall deliver the Funding Amount; and (v) the estimated
                                    deadline for delivery of the Funding Amount which shall be no greater than
                                    five (5) business days before the expected Plan Effective Date (the “Funding
                                    Deadline”). The Company shall cause an additional notice of the Funding
                                    Deadline to be provided after the Confirmation Order has been entered by the
                                    Bankruptcy Court; provided that the Funding Deadline shall be a minimum
                                    of five (5) business days after date of such notice (unless an earlier date is
                                    required to ensure the Funding Deadline is no more than three (3) business
                                    days before the expected Plan Effective Date).
                                    Each Backstop Party shall deliver and pay its applicable Funding Amount by
                                    wire transfer in immediately available funds in U.S. dollars into the Account;
                                    provided that any Backstop Party that is subject to the Investment Company
                                    Act of 1940 may deliver and pay its applicable Funding Amount by wire
                                    transfer in immediately available funds in U.S. dollars on the Plan Effective
                                    Date. If the BCA is terminated in accordance with its terms after such
                                    delivery, such funds shall be released to the Backstop Parties, without any
                                    interest accrued thereon, promptly following such termination. 1

    Backstop Party Default:         Any Backstop Party that fails to timely fund its Backstop Commitment by the
                                    Funding Deadline or to fully exercise all subscription rights held by it in the
                                    Equity Rights Offering after written notice thereof and a two-day opportunity
                                    to cure (a “Defaulting Backstop Party”) will be liable for the consequences
                                    of its breach and the Company can enforce rights of money damages and/or
                                    specific performance upon the failure to timely fund by the Defaulting
                                    Backstop Party. Each Backstop Party that is not a Defaulting Backstop Party
                                    (each, a “Non-Defaulting Backstop Party”) shall have the right, but not the
                                    obligation, to assume its Adjusted Commitment Percentage (or such other
                                    proportion as agreed by the Non-Defaulting Backstop Parties) of such
                                    Defaulting Backstop Party’s Backstop Commitment. For this purpose, the
                                    “Adjusted Commitment Percentage” means, with respect to any Non-
                                    Defaulting Backstop Party, a fraction, expressed as a percentage, the
                                    numerator of which is the Backstop Commitment Percentage of such Non-
                                    Defaulting Backstop Party and the denominator of which is the aggregate
                                    Backstop Commitment Percentages of all Non-Defaulting Backstop Parties.
                                    If any Non-Defaulting Backstop Party does not elect to assume its full pro

1
      On the Plan Effective Date, the Junior DIP Facility shall be repaid in full in cash with the proceeds of the Equity
      Rights Offering and the Second Lien Exit Facility; provided that, for administrative convenience, at the direction
      and at the option of any Junior DIP Commitment Party that is also a Backstop Party or a Related Fund of any
      Backstop Party, all or any portion of the cash to be received by such Junior DIP Commitment Party on account
      of the principal amount of outstanding Junior DIP Obligations owed to it shall be set off or otherwise applied on
      a dollar for dollar basis towards the cash payment obligations of such Backstop Party or Related Fund under the
      BCA pursuant to such documentation as the Company may reasonably require to evidence the discharge of the
      applicable Junior DIP Obligations to the extent of the amounts so applied; provided further for the avoidance of
      doubt, that such obligations may be applied to satisfy the obligations of any Related Fund of such Backstop Party,
      at the option thereof.
                                                            6


#93317081v35




SC1:5248752.9
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 149 of 269




                            rata share of the Backstop Commitment of the Defaulting Backstop Party,
                            then each Non-Defaulting Backstop Party that assumed its full pro rata share
                            of the Defaulting Backstop Party’s Backstop Commitment shall have
                            customary oversubscription rights to assume the unsubscribed portion of the
                            Defaulting Backstop Party’s Backstop Commitment.
                            Any Defaulting Backstop Party shall not be entitled to the Backstop
                            Commitment Premium and the portion of the Backstop Commitment
                            Premium otherwise payable to any Defaulting Backstop Party shall be paid
                            pro rata to any Backstop Parties that assume all or a portion of the Defaulting
                            Backstop Party’s Backstop Commitment. All distributions of New Common
                            Stock distributable to a Defaulting Backstop Party, including on account of
                            the Backstop Commitment Premium, shall be either (i) to the extent assumed
                            by Non-Defaulting Backstop Parties, re-allocated contractually and turned
                            over as liquidated damages (including any Backstop Commitment Premium)
                            to those Non-Defaulting Backstop Parties that have elected to subscribe for
                            their full Adjusted Commitment Percentage or (ii) if not assumed by the Non-
                            Defaulting Backstop Parties, forfeited and retained by the Company, as
                            applicable.

 Required Backstop          Backstop Parties holding at least 50.0% in aggregate amount of the Backstop
 Parties:                   Commitments of all Backstop Parties (excluding any Defaulting Backstop
                            Parties and their corresponding Backstop Commitments) (the “Required
                            Backstop Parties”) shall have certain consent rights as specified herein and in
                            the Restructuring Support Agreement.

 Debtors’ Representations The BCA shall contain customary representations and warranties on the part
 and Warranties:          of the Debtors, including:
                                •   corporate organization and good standing;
                                •   requisite corporate power and authority with respect to execution and
                                    delivery of transaction documents;
                                •   due execution and delivery and enforceability of transaction
                                    documents;
                                •   no Debtor is considering, or has any agreement or understanding with
                                    respect to, any Alternative Restructuring Proposal that has not been
                                    disclosed to the Backstop Parties;
                                •   due issuance and authorization of New Common Stock;
                                •   no consents or approvals (other than Bankruptcy Court approval);
                                •   no conflicts; and
                                •   other representations and warranties to be agreed upon by the
                                    Company and the Backstop Parties.
 Backstop Parties’          The BCA shall contain customary representations and warranties on the part
 Representations and        of the Backstop Parties, to be provided severally and not jointly, including:
 Warranties:
                                •   corporate organization and good standing;

                                                  7


#93317081v35




SC1:5248752.9
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 150 of 269




                            •   requisite corporate power and authority with respect to execution and
                                delivery of transaction documents;
                            •   party to the Restructuring Support Agreement;
                            •   due execution and delivery and enforceability of transaction
                                documents;
                            •   acknowledgement of no registration under the Securities Act;
                            •   no consents or approvals;
                            •   no conflicts;
                            •   sufficiency of funds;
                            •   no undisclosed agreement or understanding with any other
                                Consenting Creditor with respect to the Plan or distributions to be
                                received under the Plan;
                            •   institutional accredited investor or qualified institutional buyer status
                                and other customary private placement representations and
                                warranties; and
                            •   other representations and warranties to be agreed upon by the
                                Company and the Backstop Parties.
 Debtors’ Covenants:    Customary covenants of the Debtors, including to:
                            •   support the Restructuring, consistent with Restructuring Support
                                Agreement;
                            •   seek approval of the BCA;
                            •   comply with securities laws and any blue sky law or similar
                                compliance; and
                            •   make any filings in connection with the BCA required by HSR and
                                any other applicable antitrust laws or other applicable laws (and
                                assist any Backstop Party in making any such filings).
 Backstop Parties’      Customary covenants of the Backstop Parties, including to:
 Covenants:
                            •   support the Restructuring, subject to the terms and conditions of
                                Restructuring Support Agreement; and
                            •   make any filings in connection with the BCA required by HSR and
                                any other applicable antitrust laws.
 Interim Operating      Before and through the Plan Effective Date, except as set forth in the
 Covenants:             Restructuring Support Agreement, BCA or Plan or with the written consent
                        of the Required Backstop Parties (not to be unreasonably withheld,
                        conditioned or delayed), the Company shall, and shall cause its subsidiaries
                        to, use commercially reasonable efforts to:
                            •   operate their business in the ordinary course based on historical
                                practices or otherwise reasonably acceptable to the Required
                                Backstop Parties; and
                            •   use commercially reasonable efforts to keep available the services of
                                their current executive officers and employees and preserve its
                                material relationships with customers, suppliers, lessors, licensors,

                                              8


#93317081v35




SC1:5248752.9
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 151 of 269




                                licensees, distributors and others having material business dealings
                                with the Company or its subsidiaries.
                           Any of the following transactions require approval by the Required
                           Backstop Parties, such approval not to be unreasonably withheld,
                           conditioned or delayed, except for scheduled exceptions to be set forth in
                           the BCA:
                            •   any acquisition, merger with or other change of control of another
                                business or any assets in excess of a threshold to be agreed;
                            •   disposal of any assets with a value in excess of a threshold to be
                                agreed;
                            •   entry into, material amendment or termination of any Material
                                Contract (to be defined in the BCA);
                            •   termination of one or more contracts that, in the aggregate, results in
                                a reduction of $25 million or more of the Company’s revenue on an
                                annualized basis;
                            •   agreement to new employee compensation, new deferred
                                compensation, severance arrangements or termination agreements
                                unless required by contract or for non-executives in the ordinary
                                course of business, in each case other than as contemplated by the
                                Restructuring Support Agreement;
                            •   significant non-maintenance capital expenditures (in an amount to be
                                agreed) not contemplated by the applicable DIP budget; and
                            •   other customary operating covenants to be mutually agreed.
                           Any of the following transactions require approval by the Required
                           Backstop Parties:
                            •   resolution of any claims or issues related to Elk Hills Power other
                                than in a manner consistent with the Restructuring Support
                                Agreement and the Restructuring Term Sheet; and
                            •   amendment, alteration, supplementation, restatement or other
                                modification of any of the Elk Hills Power Agreements (or the course
                                of dealing thereunder), other than as set forth in the Restructuring
                                Support Agreement and the Restructuring Term Sheet.
 Conditions Precedent:   All Backstop Party conditions shall be subject to waiver by the Required
                         Backstop Parties.
                         Conditions for Company and Backstop Parties:
                          Entry of a confirmation order giving effect to the transactions
                           contemplated by the Restructuring Term Sheet in form and substance
                           reasonably acceptable to Required Backstop Parties (“Confirmation
                           Order”).
                          The Confirmation Order shall have become a final and non-appealable
                           order, which shall not have been stayed, reversed, vacated, amended,


                                             9


#93317081v35




SC1:5248752.9
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 152 of 269




                            supplemented or otherwise modified, unless waived by the Required
                            Backstop Parties.
                           All conditions to Confirmation Order and Plan satisfied or waived by the
                            Required Backstop Parties, and Plan consistent with the Restructuring
                            Support Agreement and Restructuring Term Sheet.
                           Equity Rights Offering conducted and concluded as agreed in Rights
                            Offering Procedures.
                           All required HSR, antitrust and other specified regulatory approvals and
                            consents obtained.
                           The Plan Effective Date shall have occurred or shall be deemed to have
                            occurred concurrently with the closing.
                           No termination event has occurred under Section 10 of the Restructuring
                            Support Agreement.
                        Conditions for Backstop Parties only shall include:
                         Bringdown of Company’s representations and warranties.
                         Performance by Company of all covenants in all material respects.
                         No MAE (as defined below).
                         Restructuring Support Agreement shall have been assumed pursuant to the
                          Confirmation Order, unless otherwise agreed or waived by the Required
                          Backstop Parties.
                         Exit financing that is consistent with the Exit Financing Terms.
                         Other usual and customary conditions.
                        Conditions for Company only:
                         Backstop Parties wire all funds.
                         Bringdown of Backstop Parties’ representations and warranties and
                          material compliance with all covenants in the BCA.
 MAE / MAC:             A material adverse effect (“MAE”) on, and/or material adverse developments
                        that would reasonably be expected to result in an MAE with respect to, (a)
                        the business, operations, properties, assets or financial condition of the
                        Company and its subsidiaries, in each case taken as a whole; or (b) the ability
                        of the Company or any of its subsidiaries, taken as a whole, to perform their
                        material obligations under the BCA, in the case of each of clauses (a) and (b),
                        except to the extent arising from or attributable to the following (either alone
                        or in combination): (i) the filing of the Chapter 11 Cases; (ii) any change after
                        the date hereof in global, national or regional political conditions (including
                        hostilities, acts of war, sabotage, terrorism or military actions, or any
                        escalation or material worsening of any such hostilities, acts of war, sabotage,
                        terrorism, military actions existing or underway, acts of God or pandemics)
                        or in the general business, market, financial or economic conditions affecting
                        the industries, regions and markets in which the Debtors operate, including
                        any change in the United States or applicable foreign economies or securities,
                        commodities or financial markets, or force majeure events or “acts of God”;
                        (iii) the price of oil and gas products or derivative products or the price of
                                             10


#93317081v35




SC1:5248752.9
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 153 of 269




                        power or other inputs or goods or services; (iv) COVID-19, (v) the filing of
                        the Plan, Restructuring Support Agreement and the other documents
                        contemplated thereby, or any action required by the Plan or Restructuring
                        Support Agreement that is made in compliance with the Bankruptcy Code;
                        (vi) any changes in applicable Law or generally accepted accounting
                        principles in the United States; (vii) declarations of national emergencies in
                        the United States or natural disasters in the United States; provided that the
                        exceptions set forth in clauses (ii), (iii), (iv), (vi) and (vii) of this definition
                        shall not apply to the extent that such described change has a
                        disproportionately adverse impact on the Debtors, taken as a whole, as
                        compared to other companies in the industries in which the Debtors operate.

 No Shop and            No-shop provision not to directly or indirectly, through any Person, seek,
 Alternative            solicit, propose, support, assist, engage in negotiations in connection w ith or
 Restructuring          participate in the formulation, preparation, filing, or prosecution of any
 Proposals:             Alternative Restructuring Proposal or object to or take any other action that
                        would reasonably be expected to prevent, interfere with, delay, or impede the
                        solicitation, approval of the Disclosure Statement, or the confirmation and
                        consummation of the Plan and the Restructuring Transactions, in each case
                        applicable to the Company and each Backstop Party.
                        Notwithstanding anything to the contrary in this Term Sheet, upon receipt of
                        an Alternative Restructuring Proposal, each Company Party and their
                        respective directors, managers, officers, employees, investment bankers,
                        attorneys, accountants, consultants, and other advisors or representatives
                        (including any Governing Body members) shall have the right to consider,
                        consistent with their fiduciary duties, such Alternative Restructuring
                        Proposal; provided that if any Company Party receives an Alternative
                        Restructuring Proposal, then such Company Party shall (A) within one
                        calendar day of receiving such proposal, notify the Ad Hoc Group Advisors
                        and Ares Advisors of the receipt of such proposal and deliver a copy of such
                        proposal to the Ad Hoc Group Advisors and Ares Advisors; (B) provide the
                        Ad Hoc Group Advisors and Ares Advisors with regular updates as to the
                        status and progress of such Alternative Restructuring Proposal; and (C) use
                        commercially reasonable efforts to respond promptly to reasonable
                        information requests and questions from the Ad Hoc Group Advisors and
                        Ares Advisors relating to such Alternative Restructuring Proposal.
                        If the Company Parties decide to file, support, make a written proposal or
                        counterproposal to any party relating to an Alternative Restructuring
                        Proposal, the Company Parties must provide notice to the Ad Hoc Group
                        Advisors and Ares Advisors prior to taking any such action. Upon receipt of
                        such notice, the Required Backstop Parties shall have the right to terminate
                        the BCA.
                        Window Shop: The Company shall not enter into any confidentiality
                        agreement with a party in connection with an Alternative Restructuring

                                              11


#93317081v35




SC1:5248752.9
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 154 of 269




                        Proposal unless the Company notifies the Ad Hoc Group Advisors prior to
                        such entry into the non-disclosure agreement, as well as upon execution
                        thereof.

 Break Premium:         If the BCA is terminated for any reason, a premium shall be paid in cash
                        within ten (10) business days of such termination to each Backstop Party in
                        an amount equal to such Backstop Party’s pro rata portion based on each
                        Backstop Party’s Backstop Commitment Percentage of $22.5 million
                        (which, for the avoidance of doubt, is an amount equal to 5% of the Rights
                        Offering Amount) (plus any Expense Reimbursement (as defined below))
                        (the “Break Premium”); provided that (i) no Backstop Party shall be paid its
                        share of the Break Premium if such Backstop Party is a Defaulting
                        Backstop Party at the time of termination and such Defaulting Backstop
                        Party’s share of the Break Premium shall be forfeited and retained by the
                        Company and (ii) no Break Premium shall be paid to any Backstop Party if
                        the BCA or RSA shall have been terminated (A) by the Company or the
                        Required Consenting Creditors in accordance with its terms as a result a
                        material breach by one or more Backstop Parties constituting the Required
                        Backstop Parties or (B) by the Required Consenting Creditors due to the
                        failure of the Company to satisfy any of the Milestones set to occur prior to
                        the Outside Date.
 Expense                The BCA to provide for payment to the Backstop Parties of all reasonable
 Reimbursement:         and documented Backstop Party expenses related to the Restructuring
                        (including upon a Termination), to the extent not paid pursuant to the
                        Restructuring Support Agreement or in connection with the Chapter 11 Cases
                        or another order of the Bankruptcy Court, including all reasonable and
                        documented expenses of financial, legal and other advisors, whether incurred
                        before, on or after the date hereof (the “Expense Reimbursement”); provided
                        that no success, transaction or similar fees shall be paid except to the extent
                        set forth in written agreements approved by the Company.

 Termination:           Customary termination events including the following:
                        a. Mutual written consent of the Company and Required Backstop Parties

                        b. By the Company upon:

                            1. Termination of the Restructuring Support Agreement in accordance
                               with its terms other than due to a breach thereunder by the Company
                               Parties;
                            2. The occurrence of any Termination Event set forth in Section 12.03
                               of the Restructuring Support Agreement;
                            3. Material breaches by Backstop Parties constituting Required
                               Backstop Parties of representations, warranties, covenants and
                               failure to cure;


                                             12


#93317081v35




SC1:5248752.9
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 155 of 269




                            4. The Bankruptcy Court denies entry of the Backstop Commitment
                               Agreement Order (as defined in the BCA) or an order to assume the
                               Restructuring Support Agreement, or the Backstop Commitment
                               Agreement Order or any order approving the Restructuring Support
                               Agreement is reversed, stayed, dismissed or vacated (unless
                               otherwise agreed or waived by the Required Backstop Parties);
                            5. A failure to satisfy a Milestone or any other event or condition that
                               could reasonably be expected to cause any condition precedent to
                               commitments of the Backstop Parties not to be satisfied when
                               required by the BCA (in each case other than as a result of any breach
                               by a Company Party) and the Backstop Parties shall not have waived
                               such condition precedent and otherwise provided adequate
                               assurances of performance promptly (and in no event more than 10
                               days) after the occurrence of such event or condition;
                            6. Any Company Party providing notice to the Backstop Parties that its
                               board of directors or similar governing body has determined in good
                               faith that it is necessary or appropriate in the exercise of its fiduciary
                               duties to terminate the BCA to pursue an Alternative Restructuring
                               Proposal; or
                            7. The issuance by any governmental authority, including any
                               regulatory authority or court of competent jurisdiction, of any ruling,
                               judgment or order enjoining the consummation of or rendering illegal
                               the Restructuring, the Equity Rights Offering, or any material aspect
                               of the transactions contemplated by the Restructuring Support
                               Agreement or this Term Sheet.

                        c. By the Required Backstop Parties upon:

                            1. The termination of the Restructuring Support Agreement in
                               accordance with its terms other than due to a breach thereunder by
                               Backstop Parties constituting the Required Backstop Parties;
                            2. The occurrence of any Termination Event set forth in Section 12.01
                               of the Restructuring Support Agreement;
                            3. The issuance by any governmental authority, including any
                               regulatory authority or court of competent jurisdiction, of any ruling,
                               judgment or order enjoining the consummation of or rendering illegal
                               the Restructuring, the Equity Rights Offering, or any material aspect
                               of the transactions contemplated by the Restructuring Support
                               Agreement or this Term Sheet;
                            4. Material breach of no-shop provisions by the Company;
                            5. The Bankruptcy Court denies entry of the Backstop Commitment
                               Agreement Order or approves the Final DIP Order or Final 9019
                               Order prior to approval of the Backstop Commitment Agreement
                               Order (unless otherwise agreed or waived by the Required Backstop
                               Parties);

                                             13


#93317081v35




SC1:5248752.9
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 156 of 269




                               6. The Bankruptcy Court denies entry of the Backstop Commitment
                                  Agreement Order or an order to assume the Restructuring Support
                                  Agreement, or the Backstop Commitment Agreement Order or any
                                  order approving the Restructuring Support Agreement is reversed,
                                  stayed, dismissed or vacated (unless otherwise agreed or waived by
                                  the Required Backstop Parties);
                               7. Provided that the Company has complied with the “no shop”
                                  provisions described above, the Company Board reasonably
                                  determining in good faith based upon the advice of counsel that
                                  failing to enter into an Alternative Restructuring Proposal would be
                                  inconsistent with the exercise of its fiduciary duties under Delaware
                                  law; or
                               8. Material breaches of representations, warranties, covenants by the
                                  Company and failure to cure.

                           d. Automatically if the Plan Effective Date has not occurred by the Outside
                           Date, unless the Outside Date is extended by the Required Backstop Parties.
 Amendment / Waiver:       The BCA may only be amended (i) in writing signed by each Company Party
                           and the Required Backstop Parties, or (ii) by email by both counsel to the
                           Company Parties and counsel to the Ad Hoc Group representing that it is
                           acting with the authority of the Required Backstop Parties; provided that each
                           Backstop Party’s prior written consent shall be required for any amendment
                           that would have the effect of:
                           •   modifying such Backstop Party’s Backstop Commitment Percentage;
                           •   increasing the purchase price to be paid in respect of the Backstop Shares;
                           •   changing the terms of or conditions to the payment of the Backstop
                               Commitment Premium;
                           •   changing any of the termination rights applicable to the Backstop Parties;
                               or
                           •   otherwise disproportionately and materially adversely affecting such
                               Backstop Party.
 Securities Law Matters:   The Company shall use commercially reasonable efforts to provide that the
                           Rights Offering Shares, the Backstop Shares and the Backstop Commitment
                           Premium are exempt from the registration requirements of the U.S. federal
                           securities laws under Section 1145 of the Bankruptcy Code to the extent, if
                           any, permitted thereby or otherwise pursuant to Section 4(a)(2) of the
                           Securities Act or another exemption promulgated thereunder. Any of the
                           Rights Offering Shares, Backstop Shares and the Backstop Commitment
                           Premium will be “restricted securities” subject to certain transfer restrictions
                           under the U.S. federal securities laws unless sold pursuant to an exemption
                           or a registration statement.

 Specific Performance:     Each of the Company and the Backstop Parties agree that irreparable damage
                           would occur if any provision of the BCA were not performed in accordance

                                                14


#93317081v35




SC1:5248752.9
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 157 of 269




                        with the terms thereof and that each of the parties thereto shall be entitled to
                        an injunction or injunctions without the necessity of posting a bond to prevent
                        breaches of the BCA or to enforce specifically the performance of the terms
                        and provisions thereof and hereof, in addition to any other remedy to which
                        they are entitled at law or in equity. Unless otherwise expressly stated in the
                        BCA or herein, no right or remedy described or provided in the BCA or herein
                        is intended to be exclusive or to preclude a party thereto from pursuing other
                        rights and remedies to the extent available under such agreement, herein, at
                        law or in equity.

 Confidentiality:       Confidentiality arrangements to be reasonably agreed for purposes of
                        receiving confidential information as Backstop Parties under the BCA.

 Other Provisions:      Such other covenants and agreements, mutually and reasonably agreed by the
                        Company and the Backstop Parties, as are customary for backstop
                        commitment agreements.

 Governing Law /        New York law and, to the extent applicable, the Bankruptcy Code;
 Jurisdiction:          Bankruptcy Court exclusive jurisdiction and jury trial waiver to be included.

 Tax Treatment:         The Backstop Commitment Premium and the Break Premium shall be treated
                        as a “put premium” paid to the Backstop Parties, for all U.S. federal income
                        tax purposes (and, to the extent applicable, for state, local and non-U.S. tax
                        purposes).




                                             15


#93317081v35




SC1:5248752.9
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 158 of 269




                                    Exhibit A

                           Backstop Commitment Schedule




#93317081v35




SC1:5248752.9
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 159 of 269




                                    Annex E

                                    [Reserved]




SC1:5219165.29
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 160 of 269




                                     Annex F

                              Governance Term Sheet

                                  [See Attached]




SC1:5219165.29
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 161 of 269




                      CALIFORNIA RESOURCES CORPORATION
                           GOVERNANCE TERM SHEET

This term sheet (this “Term Sheet”) describes certain corporate governance provisions to be in
effect after the Restructuring of California Resources Corporation and the other Company
Parties. Capitalized terms used in this Term Sheet but not defined herein shall have the meanings
set forth in the RSA and the Restructuring Term Sheet, as applicable, of which this Term Sheet
forms a part.

Reorganized        Reorganized CRC (the “Company”) will be a Delaware corporation.
Company

Capital Stock      One class of voting common stock (the “New Common Stock”) and
                   authorized but unissued “blank check” preferred stock, having such
                   designations, preferences, limitations and relative rights, including
                   preferences over the New Common Stock with respect to dividends and
                   distributions, as the New Board may determine.

Board of           The New Board to consist of nine directors initially composed of: (i) the
Directors          chief executive officer of the Company; (ii) one director selected by Ares
                   (not employed by or affiliated with Ares); (iii) one director selected by
                   Fidelity (not employed by or affiliated with Fidelity); (iv) one director
                   selected by GTAM (not employed by or affiliated with GTAM); and (v)
                   the remaining directors selected by the Required Consenting Creditors.
                   The Chairman shall (x) be an independent member of the New Board, (y)
                   not be employed by or affiliated with Ares, Fidelity, GTAM or the
                   Company and (z) shall be selected by the Required Consenting Creditors.
                   After the Plan Emergence Date, the members of the New Board will be
                   elected by the holders of the New Common Stock annually pursuant to a
                   plurality voting standard.

Board              On the Plan Emergence Date, the New Board shall constitute any
Committees         committees required by the New York Stock Exchange and such other
                   committees as the New Board approves. The Audit Committee shall
                   review and approve all related party transactions pursuant to a customary
                   related party transactions policy.

Transfer           The New Common Stock will be transferrable without Company consent,
Restrictions       subject to compliance with applicable securities laws.
                   If requested by the Required Consenting Creditors before the Plan
                   Effective Date, (a) the New Organizational Documents will include
                   transfer restrictions designed to limit an “ownership change” for purposes
                   of Section 382 of the U.S. Internal Revenue Code and/or (b) the Company
                   will implement a stockholder rights plan designed for such purpose, in
                   each case effective upon the Plan Effective Date.



#93396771v6
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 162 of 269




Registration     Each holder of at least 1% of the shares of New Common Stock
Rights           outstanding on the Plan Effective Date to have customary registration
                 rights for the New Common Stock to be provided for in a registration
                 rights agreement (the “RRA”).

Listing          Prior to the Plan Effective Date, the Company shall cause the New
                 Common Stock to be listed on the New York Stock Exchange on the Plan
                 Effective Date.

SEC Filings      The RRA will provide that at any time the Company is not required to file
                 public reports with the SEC, the Company shall continue to file such
                 public reports on EDGAR as a voluntary filer, unless approved by the
                 holders of a majority of the outstanding shares of New Common Stock.

DTC              The New Common Stock is to be DTC-eligible, other than any shares of
                 New Common Stock required to bear a “restricted” legend under
                 applicable securities laws (which shall be in DTC under a restricted
                 CUSIP if feasible, otherwise in book entry form). The Company shall use
                 commercially reasonable efforts to remove any such restricted legends
                 when permitted under applicable securities laws, including obtaining any
                 necessary legal opinions. The Company shall provide certificated shares
                 upon reasonable request.

280G Gross-Ups The Company will not be party to any 280G gross-up arrangements as of
               the Plan Effective Date.

Other Terms      Consistent with Section 3.02 of the RSA, all other corporate governance
                 terms, the New Organizational Documents and the RRA shall be in form
                 and substance reasonably satisfactory to the Required Consenting
                 Creditors, the Required Consenting Parties, the Company Parties and the
                 Required Backstop Parties. The New Organizational Documents shall also
                 provide for the indemnification and exculpation of directors, officers and
                 appropriate persons to the fullest extent permitted by applicable law.




                                             2
#93396771v6
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 163 of 269




                                              Annex G

                                   Plan Releases and Exculpation

 Releases by the Debtors

 Notwithstanding anything contained herein to the contrary, to the fullest extent permitted by
 applicable law and approved by the Bankruptcy Court, pursuant to section 1123(b) of the
 Bankruptcy Code, for good and valuable consideration, the adequacy of which is hereby
 confirmed, effective on and after the Plan Effective Date, the Released Parties (defined below)
 shall be deemed to have conclusively, absolutely, unconditionally, irrevocably, finally, and
 forever been released and discharged by the Debtors, the Reorganized Debtors and their estates,
 including any successors to the Debtors or any estates representatives appointed or selected
 pursuant to section 1123(b)(3) of the Bankruptcy Code, in each case on behalf of themselves
 and their respective successors, assigns, and representatives, and any and all other persons or
 entities who may purport to assert any Cause of Action, directly or derivatively, by, through,
 for, or because of the foregoing entities, from any and all past or present Claims, Equity Interests,
 indebtedness and obligations, rights, suits, losses, damages, injuries, costs, expenses, causes of
 action, remedies, and liabilities whatsoever, including any derivative Claims, asserted or
 assertable on behalf of the Debtors, whether known or unknown, foreseen or unforeseen,
 matured or unmatured, asserted or unasserted, suspected or unsuspected, accrued or unaccrued,
 fixed, contingent or noncontingent, pending or threatened, existing or hereafter arising, in law,
 equity, or otherwise, whether for tort, fraud, contract violations of federal or state laws or
 otherwise, those causes of action based on veil piercing or alter-ego theories of liabilit y,
 contribution, indemnification, joint or several liability or otherwise that the Debtors, the
 Reorganized Debtors, their estates, or their Affiliates would have been legally entitled to assert
 in their own right (whether individually or collectively) or on behalf of the holder of any Claim
 against, or Equity Interest in, in a Debtor or other entity, or that any holder of any Claim against,
 or interest in, a Debtor or other Entity could have asserted on behalf of the Debtors, based on or
 relating to any act, omission, transaction, event, or other occurrence taking place on or prior to
 the Plan Effective Date (collectively, “Debtor Released Claims”) based on or relating to, or in
 any manner arising from or in connection with, in whole or in part, the Debtors’ (including the
 capital structure, management, ownership, or operation thereof), the Debtors’ restructuring
 efforts, the Chapter 11 Cases, the Restructuring, the subject matter of, or the transactions or
 events giving rise to, any Claim or Equity Interest that is treated in the Plan, the business or
 contractual arrangements between any Debtor and any Released Party, the restructuring of
 Claims and Equity Interests prior to or during the Chapter 11 Cases, the negotiation, formulation,
 or preparation of the Restructuring, the RSA, Plan, the Disclosure Statement, the Plan
 Supplement or any related agreements, instruments, or other documents, the pursuit of
 confirmation, any action or actions taken in furtherance of or consistent with the administration
 or implementation of the Plan or the distributions and related documents or other property under
 the Plan, or upon any other act or omission, transaction, agreement, event, or other occurrence




SC1:5219165.29
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 164 of 269




 taking place on or before the Plan Effective Date arising from or relating to any of the foregoing
 other than claims or liabilities arising out of or relating to any act or omission of a Released
 Party that constitutes actual fraud, willful misconduct, or gross negligence, each solely to the
 extent as determined by a final order of a court of competent jurisdiction; provided, however,
 that the foregoing “Debtor Releases” shall not operate to waive, release or adversely impact any
 post-Plan Effective Date obligations of any party under the Plan, the Confirmation Order, any
 Restructuring Transaction, any Definitive Document, or any other document, instrument, or
 agreement (including those set forth in the Plan Supplement) executed or implemented in
 connection with or relating to the Plan, including the Exit Facilities Documents, or any claim or
 obligation arising under the Plan. Entry of the Confirmation Order shall constitute the
 Bankruptcy Court’s approval, pursuant to Bankruptcy Rule 9019, of the Debtors’ release, which
 includes by reference each of the related provisions and definitions contained in the Plan, and
 further, shall constitute the Bankruptcy Court’s finding that the Debtor Releases are: (a) in
 exchange for the good and valuable consideration provided by the Released Parties, including,
 without limitation, the Released Parties’ contributions to facilitating the Restructuring and
 implementing the Plan; (b) a good faith settlement and compromise of the Claims released by
 the Debtor Releases; (c) in the best interests of the Debtors and their estates and all holders of
 Claims and interests; (d) fair, equitable, and reasonable; (e) given and made after due notice and
 opportunity for hearing; and (f) a bar to any of the Debtors, the Reorganized Debtors, or the
 Debtors’ estates asserting any Claim or cause of action released pursuant to the Debtor Releases.

 “Released Parties” means: (a) the Company and Reorganized CRC; (b) the RBL Agent and RBL
 Lenders; (c) the Senior DIP Agent, Junior DIP Agent and DIP lenders; (d) the First Lien Exit
 Facility lenders and agent; (e) the Second Lien Exit Lenders and agent (f) the Consenting
 Creditors; (g) Ares; (h) Elk Hills Power; (i) the Non-Defaulting Backstop Parties; and (j) each
 of the foregoing’s current and former Affiliates, and each such entity’s and its current and former
 Affiliates’ current and former directors, managers, officers, equity holders (regardless of
 whether such interests are held directly or indirectly), predecessors, successors, and assigns,
 subsidiaries, and each of their current and former officers, members, managers, directors, equity
 holders (regardless of whether such interests are held directly or indirectly), principals,
 members, employees, agents, managed accounts or funds, management companies, fund
 advisors, investment advisors, advisory board members, financial advisors, partners (including
 both general and limited partners), attorneys, accountants, investment bankers, consultants,
 representatives and other professionals and any and all other persons or entities that may purport
 to assert any cause of action derivatively, by or through the foregoing entities; provided,
 however, that any holder of a Claim or Equity Interest that opts out of the releases contained in,
 or otherwise objects to such releases in, the Plan shall not be a Released Party.

 Releases by Holders of Claims and Interests

 Notwithstanding anything contained herein to the contrary, to the fullest extent permitted by
 applicable law and approved by the Bankruptcy Court, pursuant to section 1123(b) of the




SC1:5219165.29
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 165 of 269




 Bankruptcy Code, for good and valuable consideration, the adequacy of which is hereby
 confirmed, effective on and after the Plan Effective Date, each Releasing Party (defined below)
 shall be deemed to have conclusively, absolutely, unconditionally, irrevocably, finally, and
 forever released and discharged the Debtors and the other Released Parties, including any
 successors to the Debtors or any estates representatives appointed or selected pursuant to section
 1123(b)(3) of the Bankruptcy Code, in each case on behalf of themselves and their respective
 successors, assigns, and representatives, and any and all other persons or entities who may
 purport to assert any Cause of Action, directly or derivatively, by, through, for, or because of
 the foregoing entities, from any and all past or present Claims, Equity Interests, indebtedness
 and obligations, rights, suits, losses, damages, injuries, costs, expenses, causes of action,
 remedies, and liabilities whatsoever, including any derivative Claims, asserted or assertable on
 behalf of a Debtor, whether known or unknown, foreseen or unforeseen, matured or unmatured,
 asserted or unasserted, suspected or unsuspected, accrued or unaccrued, fixed, contingent or
 noncontingent, pending or threatened, existing or hereafter arising, in law, equity, or otherwise,
 whether for tort, fraud, contract violations of federal or state laws or otherwise, those causes of
 action based on veil piercing or alter-ego theories of liability, contribution, indemnification, joint
 or several liability or otherwise that such Releasing Party would have been legally entitled to
 assert (whether individually or collectively), based on or relating to any act, omission,
 transaction, event, or other occurrence taking place on or prior to the Plan Effective Date
 (collectively “Third-Party Released Claims”) based on or relating to, or in any manner arising
 from or in connection with, in whole or in part, the Debtors (including the capital structure,
 management, ownership, or operation thereof), the Debtors’ restructuring efforts, the Chapter
 11 Cases, the Restructuring, the subject matter of, or the transactions or events giving rise to,
 any Claim or Equity Interest that is treated in the Plan, the business or contractual arrangements
 between any Debtor or any other Released Party, on the one hand, and any Releasing Party, on
 the other hand, the restructuring of Claims and Equity Interests prior to or during the Chapter 11
 Cases, the negotiation, formulation, or preparation of the Restructuring, the RSA, the Plan, the
 Disclosure Statement, the Plan Supplement or any related agreements, instruments, or other
 documents, the pursuit of confirmation, any action or actions taken in furtherance of or
 consistent with the administration or implementation of the Plan or the distributions and related
 documents or other property under the Plan, or upon any other act or omission, transaction,
 agreement, event, or other occurrence taking place on or before the Plan Effective Date arising
 from or relating to any of the foregoing other than claims or liabilities arising out of or relating
 to any act or omission of a Released Party that constitutes actual fraud, willful misconduct, or
 gross negligence, each solely to the extent as determined by a final order of a court of competent
 jurisdiction; provided, however, that the foregoing “Third-Party Releases” shall not operate to
 waive or release any post-Plan Effective Date obligations of any party under the Plan, the
 Confirmation Order, any Restructuring Transaction, and Definitive Document, or any other
 document, instrument, or agreement (including those set forth in the Plan Supplement) executed
 or implemented in connection with or relating to the Plan, including the Exit Facilities
 Documents, or any claim or obligation arising under the Plan. Entry of the Confirmation Order
 shall constitute the Bankruptcy Court’s approval, pursuant to Bankruptcy Rule 9019, of the



SC1:5219165.29
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 166 of 269




 Third-Party Releases, which includes by reference each of the related provisions and definitions
 contained herein, and, further, shall constitute the Bankruptcy Court’s finding that the Third-
 Party Releases are: (a) consensual; (b) essential to the confirmation of the Plan; (c) given in
 exchange for the good and valuable consideration provided by the Released Parties; (d) a good
 faith settlement and compromise of the Claims released by the Third-Party Releases; (e) in the
 best interests of the Debtors and their estates; (f) fair, equitable, and reasonable; (g) given and
 made after due notice and opportunity for hearing; and (h) a bar to any of the Releasing Parties
 asserting any claim or cause of action released pursuant to the Third-Party Releases.

 “Releasing Parties” means: (a) any Released Party; (b) all holders of Claims or Equity Interests
 that are deemed to accept this Plan; (c) all holders of Claims or Equity Interests who either (i)
 vote to accept or (ii) receive or are deemed to receive a ballot but abstain from voting on this
 Plan; (d) all holders of Claims or Equity Interests entitled to vote who vote to reject this Plan
 that do not elect on their ballot to opt-out of the release granted pursuant to this Plan; (e) all other
 holders of Claims or Equity Interests to the extent permitted by law; and (f) each of the
 foregoing’s current and former Affiliates, and each such entity’s and its current and former
 Affiliates’ current and former directors, managers, officers, principals, members, employees,
 equity holders (regardless of whether such interests are held directly or indirectly), predecessors,
 successors, assigns, subsidiaries, agents, advisory board members, financial advisors, partners
 (including both general and limited partners), attorneys, accountants, investment bankers,
 investment advisors, consultants, representatives and other professionals, each in their capacity
 as such.

 Exculpation

 Except as otherwise specifically provided in the Plan or the Confirmation Order, no Exculpated
 Party (defined below) shall have or incur liability for, and each Exculpated Party shall be
 released and exculpated from, any Claims and causes of action for any claim related to any act
 or omission in connection with, relating to, or arising out of, the Chapter 11 Cases, the
 formulation, preparation, dissemination, negotiation, filing or termination of the RSA and
 related prepetition transactions, the Disclosure Statement, the Plan, the DIP Facilities, the Plan
 Supplement, the Equity Rights Offering, or any Restructuring Transaction, contract, instrument
 release or other agreement or document (including any legal opinion requested by any entity
 regarding any transaction, contract, instrument, document or other agreement contemplated by
 the Plan or the reliance by any Released Party on the Plan or the Confirmation Order in lieu of
 such legal opinion), including any Definitive Documentation, created or entered into before or
 during the Chapter 11 Cases, any preference, fraudulent transfer, or other avoidance claim
 arising pursuant to chapter 5 of the Bankruptcy Code or other applicable law, the filing of the
 Chapter 11 Cases, the pursuit of confirmation, the administration and implementation of the
 Plan, including the issuance of or distribution of any securities pursuant to the Plan, or the
 distribution of property under the Plan or any other related agreement, or upon any other related
 act or omission, transaction, agreement, event, or other occurrence taking place on or before the




SC1:5219165.29
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 167 of 269




 Plan Effective Date, except for claims related to any act or omission that is determined in a final
 order by a court of competent jurisdiction to have constituted actual fraud, willful misconduct
 or gross negligence, but in all respects such entities shall be entitled to reasonably rely upon the
 advice of counsel with respect to their duties and responsibilities pursuant to the Plan.

 The Exculpated Parties have, and upon confirmation of the Plan shall be deemed to have,
 participated in good faith and in compliance with the applicable laws with regard to the
 solicitation of votes and distribution of consideration pursuant to the Plan and, therefore, are not,
 and on account of such distributions shall not be, liable at any time for the violation of any
 applicable law, rule, or regulation governing the solicitation of acceptances or rejections of the
 Plan or such distributions made pursuant to the Plan.

         “Exculpated Parties” means: (a) the Company; (b) the RBL Agent and RBL Lenders; (c)
 the Senior DIP Agent, Junior DIP Agent and DIP lenders; (d) the First Lien Exit Facility lenders
 and agent; (e) the Second Lien Exit Lenders and agent; (f) the Consenting Creditors; (g) Ares;
 (h) Elk Hills Power; (i) the Non-Defaulting Backstop Parties; and (j) each of the foregoing’s
 current and former Affiliates, and each such entity’s and its current and former Affiliates’ current
 and former directors, managers, officers, equity holders (regardless of whether such interests are
 held directly or indirectly), predecessors, successors, and assigns, subsidiaries, and each of their
 current and former officers, members, managers, directors, equity holders (regardless of whether
 such interests are held directly or indirectly), principals, members, employees, agents, managed
 accounts or funds, management companies, fund advisors, investment advisors, advisory board
 members, financial advisors, partners (including both general and limited partners), attorneys,
 accountants, investment bankers, consultants, representatives and other professionals.




SC1:5219165.29
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 168 of 269




                                     Annex H

                                 Interim DIP Order

                                  [See Attached]




SC1:5219165.29
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 169 of 269




                IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION
____________________________________________x
                                            :                             Chapter 11
In re
                                            :
                                            :                             Case No. (20-_____) (__)
CALIFORNIA RESOURCES CORPORATION, et :
al.,1                                       :                             Jointly Administered
                                            :
                            Debtors.        :
____________________________________________x

 INTERIM ORDER (I) AUTHORIZING THE DEBTORS TO OBTAIN POSTPETITION
  FINANCING, (II) GRANTING LIENS AND SUPERPRIORITY ADMINISTRATIVE
   EXPENSE CLAIMS, (III) AUTHORIZING THE USE OF CASH COLLATERAL,
       (IV) GRANTING ADEQUATE PROTECTION, (V) MODIFYING THE
          AUTOMATIC STAY AND (VI) GRANTING RELATED RELIEF

         Upon the motion (the “Motion”),2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) in the above-captioned chapter 11 cases (collectively, the “Chapter

11 Cases”), seeking entry of an interim order (together with all annexes, schedules and exhibits

hereto, this “Interim Order”) and the Final Order (as defined below) pursuant to sections 105, 361,

362, 363(b), 363(c)(2), 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1), 364(e), 503, 506(c), and 507 of

title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), and rules

2002, 4001, 6003, 6004, and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy


1
    The Debtors in these chapter 11 cases and the last four digits of their U.S. taxpayer identification numbers
    are: California Resources Corporation (0947); California Heavy Oil, Inc. (4630); California Resources Coles
    Levee, L.P. (2995); California Resources Coles Levee, LLC (2087); California Resources Elk Hills, LLC (7310);
    California Resources Long Beach, Inc. (6046); California Resources Mineral Holdings LLC (4443); California
    Resources Petroleum Corporation (9218); California Resources Production Corporation (5342); California
    Resources Production Mineral Holdings, LLC (9071); California Resources Real Estate Ventures, LLC (6931);
    California Resources Royalty Holdings, LLC (6393); California Resources Tidelands, Inc. (0192); California
    Resources Wilmington, LLC (0263); CRC Construction Services, LLC (7030); CRC Marketing, Inc. (0941);
    CRC Services, LLC (6989); Monument Production, Inc. (0782); Oso Verde Farms, LLC (7436); Socal Holding,
    LLC (3524); Southern San Joaquin Production, Inc. (4423); Thums Long Beach Company (1774); Tidelands Oil
    Production Company LLC (5764). The Debtors’ corporate headquarters is located at 27200 Tourney Road, Suite
    200, Santa Clarita, CA 91355.
2
    All capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.



SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 170 of 269




Rules”) and Rules 2002-1, 4001-1(b), 4002-1(i) and 9013-1 of the Local Rules of Bankruptcy

Practice and Procedure of the United States Bankruptcy Court for the Southern District of Texas

(the “Bankruptcy Local Rules”) and the Procedures for Complex Chapter 11 Bankruptcy Cases

(the “Complex Case Procedures”) promulgated by the United States Bankruptcy Court for the

Southern District of Texas, providing, among other things:

        (1)   authorizing the Debtors to obtain debtor-in-possession financing in the aggregate
principal amount of up to $1,133,010,655.62, consisting of:

         (A) a senior secured superpriority debtor-in-possession revolving credit facility (the
         “Senior DIP Facility”) in the aggregate principal amount of up to $483,010,655.62,
         consisting of (i) a $400,139,598.62 new money subfacility (the “Senior New Money
         Subfacility”), including $150,139,598.62 to deem the RBL Letters of Credit (as defined
         below) as being issued under the Senior New Money Subfacility and a sublimit of not
         more than $35,000,000 for additional letters of credit (together, the “DIP Letters of
         Credit”), and (ii) a $82,871,057.00 “roll-up” term loan subfacility (the “Senior Roll-Up
         Subfacility”) (all extensions of credit, including the issuance or deemed issuance of DIP
         Letters of Credit, under the Senior DIP Facility, the “Senior DIP Loans”) pursuant to the
         terms and conditions of this Interim Order and that certain Senior Secured Superpriority
         Debtor-In-Possession Credit Agreement substantially in the form attached hereto as
         Exhibit A (as amended, supplemented, restated, refunded, refinanced, replaced or
         otherwise modified from time to time in accordance with the terms thereof, the “Senior
         DIP Credit Agreement”, and together with all agreements, commitment and fee letters,
         documents, instruments and certificates executed, delivered or filed in connection
         therewith, as amended, supplemented, restated or otherwise modified from time to time in
         accordance with the terms thereof, collectively, the “Senior DIP Loan Documents”), by
         and among California Resources Corporation, as borrower (“CRC” or the “Senior DIP
         Borrower”), each of the other Debtors, as guarantors (the “Senior DIP Guarantors”),
         JPMorgan Chase Bank, N.A. (or any successor or assign), as administrative agent and
         collateral agent (in such capacities, the “Senior DIP Agent”), JPMorgan Chase Bank,
         N.A., Bank of America, N.A. and Citibank, N.A. in their capacity as the issuing banks for
         DIP Letters of Credit (the “Senior Issuing Banks”) and the financial institutions party
         thereto from time to time as lenders (the “Senior DIP Lenders”, and together with the
         Senior DIP Agent, the Senior Issuing Banks and each other Secured Party (as defined in
         the Senior DIP Credit Agreement), the “Senior DIP Secured Parties”); and

         (B) a junior secured superpriority debtor-in-possession term loan facility (the “Junior DIP
         Facility”, together with the Senior DIP Facility, the “DIP Facilities”) in the aggregate
         principal amount of $650,000,000 (all extensions of credit under the Junior DIP Facility,
         the “Junior DIP Loans”, and together with the Senior DIP Loans, the “DIP Loans”)
         pursuant to the terms and conditions of this Interim Order and that certain Junior Secured
         Superpriority Debtor-In-Possession Credit Agreement substantially in the form attached
         hereto as Exhibit B (as amended, supplemented, restated, refunded, refinanced, replaced
                                                  2
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 171 of 269




         or otherwise modified from time to time in accordance with the terms thereof, the “Junior
         DIP Credit Agreement”, and together with all agreements, commitment and fee letters,
         documents, instruments and certificates executed, delivered or filed in connection
         therewith, as amended, supplemented, restated or otherwise modified from time to time in
         accordance with the terms thereof, collectively, the “Junior DIP Loan Documents”; the
         Junior DIP Credit Agreement together with the Senior DIP Credit Agreement, the “DIP
         Credit Agreements”, and the Junior DIP Loan Documents together with the Senior DIP
         Loan Documents, the “DIP Loan Documents”), by and among CRC, as borrower (the
         “Junior DIP Borrower”, and together with the Senior DIP Borrower, the “DIP
         Borrowers”), each of the other Debtors, as guarantors (the “Junior DIP Guarantors”, and
         together with the Senior DIP Guarantors, the “DIP Guarantors”), Alter Domus Products
         Corp. (or any successor or assign), as administrative agent (in such capacity, the “Junior
         DIP Agent”, and together with the Senior DIP Agent, the “DIP Agents”), and the financial
         institutions party thereto from time to time as lenders (the “Junior DIP Lenders”, and
         together with the Junior DIP Agent, and each other Secured Party (as defined in the Junior
         DIP Credit Agreement), the “Junior DIP Secured Parties”; the Junior DIP Lenders together
         with the Senior DIP Lenders, the “DIP Lenders”, and the Junior DIP Secured Parties
         together with the Senior DIP Secured Parties, the “DIP Secured Parties”);

       (2)     authorizing the Debtors to draw up to $266,139,598.62 of Senior DIP Loans under
the Senior New Money Subfacility during the interim period pending entry of the Final Order to
be used in accordance with this Interim Order and the Senior DIP Loan Documents, including to
repay any reimbursement obligations in respect of drawn DIP Letters of Credit;

        (3)    authorizing the Debtors to fully draw $82,871,057.00 of Senior DIP Loans under
the Roll-Up Subfacility on the closing date of the Senior DIP Facility and to use the proceeds
thereof to refund, refinance, replace and repay $82,871,057.00 of the RBL Loans (as defined
below);

       (4)    authorizing the Debtors to fully draw $650,000,000 of Junior DIP Loans under the
Junior DIP Facility on the closing date of the Junior DIP Facility to repay $650,000,000 of the
RBL Loans;

      (5)     authorizing the Debtors to issue DIP Letters of Credit, including deeming all of the
RBL Letters of Credit to be DIP Letters of Credit issued under the Senior New Money Subfacility;

       (6)    authorizing the Debtors to execute and deliver to the DIP Secured Parties and
perform under the DIP Credit Agreements and the other DIP Loan Documents and to perform
such other and further acts as may be necessary or desirable in connection with the DIP Loan
Documents;

       (7)     authorizing and directing the Debtors to incur and pay all DIP Obligations (as
defined below), subject to the terms of the respective DIP Loan Documents and this Interim Order;

       (8)       granting each DIP Agent, for the benefit of itself and the other DIP Secured Parties
for which it is the agent, and authorizing the Debtors to incur, valid, enforceable, non-avoidable,
automatically and fully perfected priming liens on and security interests in all DIP Collateral (as

                                                  3
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 172 of 269




defined below), including, without limitation, all Cash Collateral (as defined below), to secure the
respective DIP Obligations, which liens and security interests shall be subject to the rankings and
priorities set forth herein;

         (9)    granting to the Senior DIP Secured Parties and Junior DIP Secured Parties allowed
superpriority administrative expense claims against each of the Debtors, on a joint and several
basis, in respect of all Senior DIP Obligations and Junior DIP Obligations (each as defined below),
respectively, as set forth herein, which claims shall be subject to the ranking and priorities set
forth herein;

        (10) authorizing the Debtors’ use of the proceeds of the DIP Facilities and Cash
Collateral, in each case solely in accordance with the Approved Budget (as defined below and
subject to Permitted Variances (as defined below)), and subject to the terms and conditions set
forth in this Interim Order and the DIP Loan Documents;

        (11) providing adequate protection, as and to the extent set forth herein, to the
Prepetition RBL Secured Parties, Prepetition FLMO Secured Parties, Prepetition FLLO Secured
Parties and Prepetition Second Lien Secured Parties (each as defined below) for any Diminution
in Value (as defined below) of their respective interests in the Prepetition Collateral (as defined
below), including Cash Collateral;

        (12) subject to the limitations set forth herein, approving certain stipulations by the
Debtors with respect to the Prepetition RBL Credit Agreement, the Prepetition RBL Obligations,
the Prepetition Senior Liens, the Prepetition FLMO Term Credit Agreement, the Prepetition
FLMO Obligations, the Prepetition FLLO Term Credit Agreement, the Prepetition FLLO
Obligations, the Prepetition FLLO Liens, the Prepetition Second Lien Indenture, the Prepetition
Second Lien Note Obligations, the Prepetition Second Liens and the Prepetition Collateral (each
as defined below);

        (13) waiving the rights of the Debtors to surcharge the DIP Collateral or Prepetition
Collateral pursuant to section 506(c) of the Bankruptcy Code, subject to the provisions in
paragraph 31 below;

        (14) waiving the application of the “equities of the case” exception under section 552(b)
of the Bankruptcy Code as to the Prepetition Secured Parties (as defined below) with respect to
proceeds, product, offspring or profits of any of the Prepetition Collateral, subject to the
provisions in paragraph 32 below;

       (15) waiving the equitable doctrine of “marshaling” and other similar doctrines as to
the DIP Secured Parties and the Prepetition Secured Parties, subject to the provisions in
paragraphs 33 and 34 below;

         (16) modifying or vacating the automatic stay imposed by section 362 of the
Bankruptcy Code or otherwise to the extent necessary to implement and effectuate the terms and
provisions of this Interim Order and the DIP Loan Documents, and waiving any applicable stay
(including under Bankruptcy Rule 6004) with respect to the effectiveness and enforceability of
this Interim Order, and providing for the immediate effectiveness of this Interim Order; and

                                                 4
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 173 of 269




        (17) scheduling a final hearing (the “Final Hearing”) to consider entry of a final order
(the “Final Order”) authorizing the relief requested in the Motion on a final basis, and approving
the form of notice with respect to the Final Hearing, which order shall be in form and substance
and on terms satisfactory in all respects to each DIP Agent.

The Court (as defined below) having considered the Motion, the DIP Loan Documents on file with

the Court, the Declaration of Todd A. Stevens in Support of the Debtors’ Chapter 11 Petitions and

First Day Pleadings (the “Stevens First Day Declaration”) and the Declaration of Mark Rajcevich

in Support of the Debtors’ Chapter 11 Petitions and First Day Pleadings (the “Rajcevich First

Day Declaration” and together with the Stevens First Day Declaration, the “First Day

Declarations”), the Declaration of Bruce Mendelsohn in support of the Motion (the “Mendelsohn

Declaration”), the pleadings filed with the Court, and the evidence proffered or adduced at the

interim hearing held on July 17, 2020 (the “Interim Hearing”); and notice of the Interim Hearing

having been given in accordance with Bankruptcy Rules 4001 and 9014 and all applicable

Bankruptcy Local Rules and Complex Case Procedures; and all objections, if any, to the interim

relief requested in the Motion having been withdrawn, resolved or overruled by the Court; and it

appearing to the Court that granting the interim relief requested in the Motion is necessary to avoid

immediate and irreparable harm to the Debtors and their estates pending the Final Hearing, and

otherwise is fair and reasonable and in the best interests of the Debtors, their estates and their

creditors, represents a sound exercise of the Debtors’ business judgment and is necessary for the

continued operation of the Debtors’ businesses; and upon the record of these Chapter 11 Cases;

after due deliberation and consideration, and for good and sufficient cause appearing therefor:

         IT IS HEREBY FOUND, DETERMINED, ORDERED AND ADJUDGED:3




3
    Where appropriate in this Interim Order, findings of fact shall be construed as conclusions of law and vice versa
    pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014.
                                                         5
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 174 of 269




         A.      Petition Date. On July, 15, 2020 (the “Petition Date”), the Debtors filed voluntary

petitions for relief under Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court

for the Southern District of Texas (this “Court”) commencing these Chapter 11 Cases.

         B.      Debtors-in-Possession.    The Debtors continue to manage and operate their

businesses and properties as debtors-in-possession pursuant to sections 1107 and 1108 of the

Bankruptcy Code. No trustee or examiner has been appointed in any of the Chapter 11 Cases.

         C.      Committee Formation. As of the date hereof, the United States Trustee (the “U.S.

Trustee”) has not appointed an official committee of unsecured creditors in these Chapter 11 Cases

(the “Committee”).

         D.      Jurisdiction and Venue. The Court has jurisdiction, pursuant to 28 U.S.C. § 1334,

over these proceedings, and over the persons and property affected thereby. Consideration of the

Motion constitutes a core proceeding under 28 U.S.C. § 157(b)(2). The statutory predicates for

the relief set forth herein are sections 105, 361, 362, 363, 364 and 507 of the Bankruptcy Code and

Rules 2002, 4001, 6004 and 9014 of the Bankruptcy Rules and Rules 2002-1, 4001-1(b), 4002-

1(i) and 9013-1 of the Bankruptcy Local Rules. Venue for these Chapter 11 Cases and proceedings

on the Motion is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

         E.      Debtors’ Stipulations. In requesting the DIP Facilities, and in exchange for and as

a material inducement to the DIP Lenders for their commitments to provide the respective DIP

Facilities, and in exchange for and in recognition of the priming of the Prepetition Senior Liens,

the Prepetition FLLO Liens and the Prepetition Second Liens (each as defined below), subject to

paragraph 29 hereof, the Debtors hereby admit, stipulate, acknowledge and agree that:

                (i)    Prepetition RBL Facility. Pursuant to the Credit Agreement, dated as of
September 24, 2014 (as amended, supplemented, restated or otherwise modified from time to time,
the “Prepetition RBL Credit Agreement”, and together with all other agreements, documents,
instruments and certificates executed or delivered in connection therewith, including the Security

                                                  6
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 175 of 269




Documents (as defined therein), collectively, the “Prepetition RBL Loan Documents”) by and
among (a) CRC, as borrower (the “RBL Borrower”), (b) the guarantors party thereto (together with
the RBL Borrower, the “Prepetition RBL Loan Parties”), (c) JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Prepetition RBL Agent”), (d) the lenders party thereto
(the “Prepetition RBL Lenders”) and (e) the Letter of Credit Issuers party thereto (together with
any other Secured Parties (as defined in the Prepetition RBL Credit Agreement), collectively, the
“Prepetition RBL Secured Parties”), the Prepetition RBL Secured Parties provided revolving loans
and other extensions of credit (the “RBL Loans”) to the RBL Borrower, and the Letter of Credit
Issuers issued letters of credit (the “RBL Letters of Credit”) for the account of the RBL Borrower.

                (ii)    Prepetition RBL Obligations. As of the Petition Date, without defense,
counterclaim or offset of any kind, the Prepetition RBL Loan Parties were jointly and severally
indebted to the Prepetition RBL Secured Parties in the aggregate principal amount of $732,871,057
on account of RBL Loans, plus $150,139,598.62 with respect to issued and outstanding RBL
Letters of Credit, plus accrued but unpaid interest, fees and expenses plus any other amounts
incurred or accrued but unpaid prior to the Petition Date in accordance with the Prepetition RBL
Loan Documents, including, without limitation, principal, accrued and unpaid interest, premiums,
any reimbursement obligations (contingent or otherwise), any fees, expenses and disbursements
(including, without limitation, attorneys’ fees, financial advisors’ fees, related expenses and
disbursements), indemnification obligations, any other charges, amounts and costs of whatever
nature owing, whether or not contingent, whenever arising, accrued, accruing, due, owing or
chargeable in respect thereof, in each case, to the extent provided in the Prepetition RBL Loan
Documents (collectively, including any “Obligations” as provided solely in clause (a)(i) of the
term “Obligations” in the Prepetition RBL Credit Agreement, the “Prepetition RBL Obligations”).

                (iii)  Prepetition First Lien Mid-Out Term Facility. Pursuant to the Credit
Agreement, dated as of November 17, 2017 (as amended, supplemented, restated or otherwise
modified from time to time, the “Prepetition FLMO Term Credit Agreement”, and together with
all other agreements, documents, instruments and certificates executed or delivered in connection
therewith, including the Security Documents (as defined therein), collectively, the “Prepetition
FLMO Term Loan Documents”) by and among (a) CRC, as borrower (the “FLMO Term Loan
Borrower”), (b) the lenders party thereto (the “Prepetition FLMO Term Loan Lenders”, and
together with any Secured Parties (as defined in the Prepetition FLMO Term Credit Agreement),
collectively, the “Prepetition FLMO Secured Parties”) and (c) The Bank of New York Mellon
Trust Company N.A. (“BNYM”), as administrative agent (in such capacity, the “Prepetition
FLMO Term Loan Agent”), the Prepetition FLMO Term Loan Lenders provided term loans (the
“Prepetition FLMO Term Loans”) and other financial accommodations to the FLMO Term Loan
Borrower, which were guaranteed by the guarantors party to the Guarantee, dated as of November
17, 2017 (together with the FLMO Term Loan Borrower, the “Prepetition FLMO Term Loan
Parties”, and together with the Prepetition RBL Loan Parties, the “Prepetition Senior Loan
Parties”).

               (iv)   Prepetition First Lien Mid-Out Obligations. As of the Petition Date,
without defense, counterclaim or offset of any kind, the Prepetition FLMO Term Loan Parties were
jointly and severally indebted to the Prepetition FLMO Term Loan Lenders in the aggregate
principal amount of $1,300,000,000, plus accrued but unpaid interest, fees and expenses, plus any
other amounts incurred or accrued but unpaid prior to the Petition Date in accordance with the
                                                7
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 176 of 269




Prepetition FLMO Term Loan Documents, including, without limitation, principal, accrued and
unpaid interest, premiums, any reimbursement obligations (contingent or otherwise), any fees,
expenses and disbursements (including, without limitation, attorneys’ fees, financial advisors’
fees, related expenses and disbursements), indemnification obligations, any other charges,
amounts and costs of whatever nature owing, whether or not contingent, whenever arising,
accrued, accruing, due, owing or chargeable in respect thereof, in each case, to the extent provided
in the Prepetition FLMO Term Loan Documents (collectively, including any Obligations (as
defined in the Prepetition FLMO Term Credit Agreement), the “Prepetition FLMO Obligations”).

                (v)      Prepetition Senior Liens and Prepetition Senior Collateral. Pursuant to
(i) the Second Amended and Restated Security Agreement, dated as of November 17, 2017, (ii) the
Amended and Restated Pledge Agreement, dated as November 17, 2017, and (iii) the other
Security Documents (as defined in the Prepetition RBL Credit Agreement and the Prepetition
FLMO Term Credit Agreement), in order to secure the Prepetition RBL Obligations and the
Prepetition FLMO Obligations, the Prepetition Senior Loan Parties granted to BNYM, as collateral
agent for each of the Prepetition RBL Secured Parties and Prepetition FLMO Secured Parties (in
such capacity, the “Prepetition Senior Secured Collateral Agent”), for the benefit of itself and the
Prepetition RBL Secured Parties and Prepetition FLMO Secured Parties, properly perfected and
continuing first-priority liens, mortgages and security interests (such interests the “Prepetition
Senior Liens”) in the Collateral (as defined in the Prepetition RBL Loan Documents and the
Prepetition FLMO Term Loan Documents) (collectively, the “Prepetition Collateral”); provided,
that the term Prepetition Collateral does not include any Collateral (as defined in the Prepetition
RBL Loan Documents and the Prepetition FLMO Term Loan Documents) in which a lien,
mortgage and security interest was not required to be (and was not as of the Petition Date) granted
and perfected by the Prepetition RBL Loan Documents and the Prepetition FLMO Term Loan
Documents, and which Collateral is not otherwise subject to a properly perfected lien, mortgage
or security interest of the Prepetition Secured Parties.

                (vi)    Collateral Agency Agreement. The relative rights and remedies of the
Prepetition RBL Secured Parties and the Prepetition FLMO Secured Parties in respect of the
Prepetition Collateral and the relative priority of their rights to the proceeds of the Prepetition
Collateral are governed by that certain Collateral Agency Agreement, dated as of November 17,
2017, by and among the Prepetition RBL Agent, the Prepetition FLMO Term Loan Agent and the
Prepetition Senior Secured Collateral Agent, and the grantors party thereto (as amended,
supplemented or otherwise modified from time to time, the “Collateral Agency Agreement”).
Pursuant to the Collateral Agency Agreement, the Prepetition FLMO Term Loan Agent, on behalf
of the Prepetition FLMO Secured Parties, agreed, among other things: (a) to subordinate the
Prepetition FLMO Secured Parties’ rights in the Prepetition Collateral (and proceeds thereof) to
those of the Prepetition RBL Secured Parties; (b) to be bound by the waterfall and turnover
provisions contained therein; and (c) to (I) consent to, or not oppose, certain actions taken, or rights
asserted, by the Prepetition RBL Secured Parties and (II) refrain from taking certain actions with
respect to the Prepetition Collateral, including in connection with a bankruptcy proceeding.

               (vii) Prepetition First Lien Last-Out Term Facility. Pursuant to the Credit
Agreement, dated as of August 12, 2016 (as amended, supplemented, restated or otherwise
modified from time to time, the “Prepetition FLLO Term Credit Agreement”, and together with
all other agreements, documents, instruments and certificates executed or delivered in connection
                                                   8
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 177 of 269




therewith, including the Security Documents (as defined in the Prepetition FLLO Term Credit
Agreement), collectively, the “Prepetition FLLO Term Loan Documents”) by and among (a) CRC,
as borrower (the “FLLO Term Loan Borrower”), (b) the lenders party thereto (collectively, the
“Prepetition FLLO Term Loan Lenders”, and together with the Secured Parties (as defined in the
Prepetition FLLO Term Credit Agreement), the “Prepetition FLLO Secured Parties”, and together
with the Prepetition RBL Secured Parties and the Prepetition FLMO Secured Parties, the
“Prepetition Senior Secured Parties”) and (c) BNYM, as administrative agent and collateral agent
(in such capacities, the “Prepetition FLLO Term Loan Agent”), the FLLO Term Loan Lenders
provided term loans and other financial accommodations to the FLLO Term Loan Borrower, which
were guaranteed by the guarantors party to the Guarantee, dated as of August 12, 2016 (together
with the FLLO Term Loan Borrower, the “Prepetition FLLO Term Loan Parties”).

               (viii) Prepetition First Lien Last-Out Obligations. As of the Petition Date,
without defense, counterclaim or offset of any kind, the Prepetition FLLO Term Loan Parties were
jointly and severally indebted to the Prepetition FLLO Term Loan Lenders in the aggregate
principal amount of $1,000,000,000, plus accrued but unpaid interest, plus any other amounts
incurred or accrued but unpaid prior to the Petition Date in accordance with the FLLO Term Loan
Documents, including, without limitation, principal, accrued and unpaid interest, premiums, any
reimbursement obligations (contingent or otherwise), any fees, expenses and disbursements
(including, without limitation, attorneys’ fees, financial advisors’ fees, related expenses and
disbursements), indemnification obligations, any other charges, amounts and costs of whatever
nature owing, whether or not contingent, whenever arising, accrued, accruing, due, owing or
chargeable in respect thereof, in each case, to the extent provided in the P repetition FLLO Term
Loan Documents (collectively, including any Obligations (as defined in the Prepetition FLLO
Term Credit Agreement), the “Prepetition FLLO Obligations”, and together with the Prepetition
RBL Obligations and Prepetition FLMO Obligations, the “Prepetition Senior Obligations”).

               (ix)     Prepetition FLLO Liens. To secure the Prepetition FLLO Obligations, the
Prepetition FLLO Term Loan Parties granted to BNYM, as Prepetition FLLO Term Loan Agent,
for the benefit of itself and the Prepetition FLLO Secured Parties, properly perfected and
continuing first-priority “last-out” liens, mortgages and security interests (collectively, the
“Prepetition FLLO Liens”) in the Prepetition Collateral. The Prepetition FLLO Liens are pari
passu with the Prepetition Senior Liens, subject to the terms of the Pari Passu Intercreditor
Agreement (as defined below).

                (x)      Pari Passu Intercreditor Agreement. The Prepetition RBL Agent,
Prepetition FLMO Term Loan Agent and Prepetition FLLO Term Loan Agent are party to the Pari
Passu Intercreditor Agreement, dated as of August 15, 2016 (as amended, supplemented or
otherwise modified from time to time, the “Pari Passu Intercreditor Agreement”), which governs
the relative rights and remedies of the Prepetition RBL Secured Parties and Prepetition FLMO
Secured Parties, on the one hand, and the Prepetition FLLO Secured Parties, on the other hand,
and the relative priority of their respective security interests in the Prepetition Collateral. Pursuant
to the Pari Passu Intercreditor Agreement, the Prepetition FLLO Term Loan Agent, on behalf of
the Prepetition FLLO Secured Parties, agreed, among other things: (a) to subordinate the
Prepetition FLLO Secured Parties’ rights in the Prepetition Collateral (and proceeds thereof) to
those of the Prepetition RBL Secured Parties and Prepetition FLMO Secured Parties; (b) to be
bound by the waterfall and turnover provisions contained therein; and (c) to (I) consent to, or not
                                                   9
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 178 of 269




oppose, certain actions taken, or rights asserted, by the Prepetition RBL Secured Parties and
Prepetition FLMO Secured Parties and (II) refrain from taking certain actions with respect to the
Prepetition Collateral, including in connection with a bankruptcy proceeding.

                (xi)   Prepetition Second Lien Notes. CRC issued its 8.00% Senior Secured
Second Lien Notes due 2022 (the “Prepetition Second Lien Notes”) pursuant to that certain
Indenture, dated as of December 15, 2015 (as amended, supplemented, restated or otherwise
modified from time to time, the “Prepetition Second Lien Indenture”, and together with all other
agreements, documents, instruments and certificates executed or delivered in connection,
collectively, the “Prepetition Second Lien Documents”, and together with the Prepetition RBL
Loan Documents, the Prepetition FLMO Term Loan Documents and the Prepetition FLLO Term
Loan Documents, the “Prepetition Debt Documents”), by and among (a) CRC, as issuer (the
“Second Lien Issuer”), (b) the guarantors party thereto (together with the Second Lien Issuer, the
“Prepetition Second Lien Note Parties”) and (c) BNYM, as trustee and collateral trustee (in such
capacities, the “Prepetition Second Lien Collateral Trustee”) for the equal and ratable benefit of
the holders of notes issued pursuant thereto (the “Prepetition Second Lien Noteholders”, and
together with the Prepetition Second Lien Collateral Trustee, the “Prepetition Second Lien Secured
Parties”, and together with the Prepetition Senior Secured Parties, the “Prepetition Secured
Parties”).

                (xii) Prepetition Second Lien Note Obligations. As of the Petition Date, without
defense, counterclaim or offset of any kind, the Prepetition Second Lien Note Parties were jointly
and severally indebted to the Prepetition Second Lien Noteholders in the aggregate principal
amount of $1,809,000,000, plus any other amounts incurred or accrued but unpaid prior to the
Petition Date in accordance with the Prepetition Second Lien Documents, including, without
limitation, principal, accrued and unpaid interest, premiums, any reimbursement obligations
(contingent or otherwise), any fees, expenses and disbursements (including, without limitation,
attorneys’ fees, financial advisors’ fees, related expenses and disbursements), indemnificat ion
obligations, any other charges, amounts and costs of whatever nature owing, whether or not
contingent, whenever arising, accrued, accruing, due, owing or chargeable in respect thereof, in
each case, to the extent provided in the Prepetition Second Lien Documents (collectively, including
any Obligations (as defined in the Prepetition Second Lien Indenture), the “Prepetition Second
Lien Note Obligations”, and together with the Prepetition RBL Obligations, the Prepetition FLMO
Obligations and the Prepetition FLLO Obligations, the “Prepetition Obligations”).

                (xiii) Prepetition Second Lien Collateral. To secure the Prepetition Second Lien
Note Obligations, the Second Lien Note Parties granted to the Prepetition Second Lien Collateral
Trustee, for the benefit of itself and the Prepetition Second Lien Secured Parties, properly perfected
and continuing junior-priority liens, mortgages and security interests (collectively, the “Prepetition
Second Liens”, and together with the Prepetition Senior Liens and the Prepetition FLLO Liens,
the “Prepetition Liens”) in the Prepetition Collateral. 4


4
    For purposes of these stipulations, all references to Prepetition Collateral as to the Prepetition RBL Secured
    Parties, the Prepetition FLMO Secured Parties, the Prepetition FLLO Secured Parties and the Prepetition Second
    Lien Secured Parties excludes the “Excluded Property” as defined in each of the Prepetition RBL Credit
    Agreement, Prepetition FLMO Credit Agreement, Prepetition FLLO Credit Agreement and Prepetition Second
    Lien Indenture, respectively.
                                                       10
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 179 of 269




                (xiv) Second Lien Intercreditor Agreement. The Prepetition RBL Agent, the
Prepetition FLMO Term Loan Agent, the Prepetition FLLO Term Loan Agent and the Prepetition
Second Lien Collateral Trustee are party to that certain Intercreditor Agreement dated as of
December 15, 2015 (as amended, supplemented or otherwise modified from time to time, the
“Second Lien Intercreditor Agreement”, and together with the Pari Passu Intercreditor Agreement
and Collateral Agency Agreement, the “Intercreditor Agreements”). Pursuant to the Second Lien
Intercreditor Agreement, the Prepetition Second Lien Collateral Trustee, on behalf of the
Prepetition Second Lien Secured Parties agreed, among other things: (a) that the Prepetition Senior
Liens and the Prepetition FLLO Liens on the Prepetition Collateral are senior in all respects to the
Prepetition Second Liens; (b) to be bound by the waterfall and turnover provisions contained
therein; and (c) to (I) consent to, or not oppose, certain actions taken, or rights asserted, by the
Prepetition RBL Secured Parties, the Prepetition FLMO Secured Parties, and the Prepetition FLLO
Secured Parties, and (II) refrain from taking certain actions with respect to the Prepetition
Collateral, including in connection with a bankruptcy proceeding.

                (xv) Validity and Enforceability of Prepetition RBL Obligations and Prepetition
Senior Liens. (a) The Prepetition Senior Liens are valid, binding, enforceable, non-avoidable and
properly perfected liens granted to, or for the benefit of, the Prepetition RBL Secured Parties for
fair consideration and reasonably equivalent value, and were granted contemporaneously with, or
covenanted to be provided as inducement for, the making of the loans and/or commitments and
other financial accommodations secured thereby; (b) the Prepetition Senior Liens are senior in
priority over any and all other liens on the Prepetition Collateral (other than (x) liens expressly
permitted to be senior to all Prepetition Senior Liens under the Prepetition RBL Credit Agreement,
solely to the extent such permitted liens were existing, valid, enforceable, properly perfected and
non-avoidable as of the Petition Date or that are perfected subsequent thereto as permitted by
section 546(b) of the Bankruptcy Code (the “Permitted Prior Liens”) and (y) the Prepetition FLLO
Liens (which are pari passu with the Prepetition Senior Liens)); (c) the Prepetition RBL
Obligations constitute legal, valid, binding and non-avoidable obligations of the Prepetition RBL
Loan Parties, enforceable in accordance with the terms of the Prepetition RBL Loan Documents;
and (d) the Debtors and their estates hold no (and the Debtors hereby waive, discharge and release
any) valid or enforceable Claims (as defined in the Bankruptcy Code), counterclaims, causes of
action, defenses or setoff rights of any kind, and forever and the Debtors irrevocably waive,
discharge and release any right they may have to (A) challenge the validity, enforceability, priority,
security, perfection and non-avoidability of any of the Prepetition RBL Obligations, the Prepetition
RBL Loan Documents or the Prepetition Senior Liens and (B) assert any and all Claims or causes
of action, offsets, counterclaims, set off rights, objections, challenges, choses in action, liabilit ies,
losses, damages, responsibilities, disputes, remedies, actions, suits, controversies, reimbursement
obligations, costs, expenses, judgments or defenses against the Prepetition RBL Secured Parties
and each of their respective former, current or future officers, directors, equityholders, members ,
partners, subsidiaries, affiliates, funds, managers, managing members, employees, advisors,
principals, attorneys, professionals, accountants, investment bankers, consultants, agents and other
representatives, whether arising at law or in equity, including (without limitation) any claims
arising from actions relating to any aspect of the relationship between the Prepetition RBL Secured
Parties and the Debtors, including any recharacterization, subordination, avoidance or other claim
arising under or pursuant to section 105 or chapter 5 of the Bankruptcy Code or under any other
similar provisions of applicable state or federal law, in each case, arising out of, based upon or
related to the Prepetition RBL Loan Documents, the Prepetition Senior Liens or the Prepetition
                                                   11
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 180 of 269




RBL Obligations, the Debtors’ attempts to restructure the Prepetition RBL Obligations, any of the
Debtors’ other long-term indebtedness, consenting to the terms of this Interim Order and the use
of Cash Collateral hereunder, or any and all Claims and causes of action arising under the
Bankruptcy Code as applicable.

                 (xvi) Validity and Enforceability of Prepetition FLMO Obligations and
Prepetition Senior Liens. (a) The Prepetition Senior Liens are valid, binding, enforceable, non-
avoidable and properly perfected liens granted to, or for the benefit of, the Prepetition FLMO
Secured Parties for fair consideration and reasonably equivalent value, and were granted
contemporaneously with, or covenanted to be provided as inducement for, the making of the loans
and/or commitments and other financial accommodations secured thereby; (b) the Prepetition
Senior Liens are senior in priority over any and all other liens on the Prepetition Collateral (other
than (x) Permitted Prior Liens and (y) the Prepetition FLLO Liens (which are pari passu with the
Prepetition Senior Liens)); (c) the Prepetition FLMO Obligations constitute legal, valid, binding
and non-avoidable obligations of the Prepetition FLMO Term Loan Parties, enforceable in
accordance with the terms of the Prepetition FLMO Term Loan Documents; and (d) the Debtors
and their estates hold no (and the Debtors hereby waive, discharge and release any) valid or
enforceable Claims, counterclaims, causes of action, defenses or setoff rights of any kind, and
forever and the Debtors irrevocably waive, discharge and release any right they may have to (A)
challenge the validity, enforceability, priority, security, perfection and non-avoidability of any of
the Prepetition FLMO Obligations, the Prepetition FLMO Term Loan Documents or the
Prepetition Senior Liens and (B) assert any and all Claims, causes of action, offsets, counterclaims,
set off rights, objections, challenges, choses in action, liabilities, losses, damages, responsibilit ies,
disputes, remedies, actions, suits, controversies, reimbursement obligations, costs, expenses,
judgments or defenses against the Prepetition FLMO Secured Parties, and each of their respective
former, current or future officers, directors, equityholders, members, partners, subsidiaries,
affiliates, funds, managers, managing members, employees, advisors, principals, attorneys,
professionals, accountants, investment bankers, consultants, agents, and other representatives,
whether arising at law or in equity, including (without limitation) any claims arising from actions
relating to any aspect of the relationship between the Prepetition FLMO Secured Parties and the
Debtors, including any recharacterization, subordination, avoidance or other claim arising under
or pursuant to section 105 or chapter 5 of the Bankruptcy Code or under any other similar
provisions of applicable state or federal law, in each case, arising out of, based upon or related to
the Prepetition FLMO Term Loan Documents, the Prepetition Senior Liens, the Prepetition FLMO
Obligations, the Debtors’ attempts to restructure the Prepetition FLMO Obligations, any of the
Debtors’ other long-term indebtedness, consenting to the terms of this Interim Order and the use
of Cash Collateral hereunder, or any and all Claims and causes of action arising under the
Bankruptcy Code as applicable.

                (xvii) Validity and Enforceability of Prepetition FLLO Liens and Prepetition
FLLO Obligations. (a) The Prepetition FLLO Liens are valid, binding, enforceable, non-avoidable
and properly perfected liens granted to, or for the benefit of, the Prepetition FLLO Secured Parties
for fair consideration and reasonably equivalent value, and were granted contemporaneously with,
or covenanted to be provided as inducement for, the making of the loans and/or commitments and
other financial accommodations secured thereby; (b) the Prepetition FLLO Liens are pari passu
with the Prepetition Senior Liens, subject to the Pari Passu Intercreditor Agreement, and senior in
priority over any and all other liens on the Prepetition Collateral (other than any Permitted Prior
                                                   12
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 181 of 269




Liens); (c) the Prepetition FLLO Obligations constitute legal, valid, binding and non-avoidable
obligations of the Prepetition FLLO Term Loan Parties, enforceable in accordance with the terms
of the Prepetition FLLO Term Loan Documents; and (d) the Debtors and their estates hold no (and
the Debtors hereby waive, discharge and release any) valid or enforceable Claims, counterclaims,
causes of action, defenses or setoff rights of any kind, and forever and the Debtors irrevocably
waive, discharge and release any right they may have to (A) challenge the validity, enforceability,
priority, security, perfection and non-avoidability of any of the Prepetition FLLO Obligations, the
Prepetition FLLO Term Loan Documents or the Prepetition FLLO Liens, respectively, and (B)
assert any and all Claims, causes of action, offsets, counterclaims, set off rights, objections,
challenges, choses in action, liabilities, losses, damages, responsibilities, disputes, remedies,
actions, suits, controversies, reimbursement obligations, costs, expenses, judgments or defenses
against the Prepetition FLLO Secured Parties, and each of their respective former, current or future
officers, directors, equityholders, members, partners, subsidiaries, affiliates, funds, managers,
managing members, employees, advisors, principals, attorneys, professionals, accountants,
investment bankers, consultants, agents, and other representatives, whether arising at law or in
equity, including (without limitation) any claims arising from actions relating to any aspect of the
relationship between the Prepetition FLLO Secured Parties and the Debtors, including any
recharacterization, subordination, avoidance or other claim arising under or pursuant to section
105 or chapter 5 of the Bankruptcy Code or under any other similar provisions of applicable state
or federal law, in each case, arising out of, based upon or related to the Prepetition FLLO Term
Loan Documents, the Prepetition FLLO Liens, the Prepetition FLLO Obligations, the Debtors’
attempts to restructure the Prepetition FLLO Obligations, any of the Debtors’ other long-term
indebtedness, consenting to the terms of this Interim Order and the use of Cash Collateral
hereunder, or any and all Claims and causes of action arising under the Bankruptcy Code as
applicable.

                (xviii) Validity and Enforceability of Prepetition Second Liens and Prepetition
Second Lien Note Obligations. The Debtors acknowledge and agree that, as of the Petition Date:
(a) The Prepetition Second Liens are valid, binding, enforceable, non-avoidable and properly
perfected liens that were granted to, or for the benefit of, the Prepetition Second Lien Secured
Parties for fair consideration and reasonably equivalent value, and were granted
contemporaneously with, or covenanted to be provided as inducement for, the making of the loans
and/or commitments and other financial accommodations secured thereby; (b) the Prepetition
Second Liens are junior in priority to the Permitted Prior Liens, the Prepetition Senior Liens and
the Prepetition FLLO Liens, and are subject to the Second Lien Intercreditor Agreement; (c) the
Prepetition Second Lien Note Obligations constitute legal, valid, binding and non-avoidable
obligations of the Second Lien Note Parties, enforceable in accordance with the terms of the
Prepetition Second Lien Documents; and (d) the Debtors and their estates hold no (and the Debtors
hereby waive, discharge and release any) valid or enforceable Claims, counterclaims, causes of
action, defenses or setoff rights of any kind, and forever and the Debtors irrevocably waive,
discharge and release any right they may have to (A) challenge the validity, enforceability, priority,
security, perfection and non-avoidability of any of the Prepetition Second Lien Note Obligations ,
the Prepetition Second Lien Documents or the Prepetition Second Liens, respectively, and (B)
assert any and all Claims or causes of action, offsets, counterclaims, set off rights, objections,
challenges, choses in action, liabilities, losses, damages, responsibilities, disputes, remedies,
actions, suits, controversies, reimbursement obligations, costs, expenses, judgments or defenses
against the Prepetition Second Lien Secured Parties, and each of their respective former, current
                                                 13
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 182 of 269




or future officers, directors, equityholders, members, partners, subsidiaries, affiliates, funds,
managers, managing members, employees, advisors, principals, attorneys, professionals,
accountants, investment bankers, consultants, agents and other representatives, whether arising at
law or in equity, including (without limitation) any claims arising from actions relating to any
aspect of the relationship between the Prepetition Second Lien Secured Parties and the Debtors,
including any recharacterization, subordination, avoidance or other claim arising under or pursuant
to section 105 or chapter 5 of the Bankruptcy Code or under any other similar provisions of
applicable state or federal law, in each case, arising out of, based upon or related to the Prepetition
Second Lien Documents, the Prepetition Second Liens or the Prepetition Second Lien Note
Obligations, the Debtors’ attempts to restructure the Prepetition Second Lien Obligations, any of
the Debtors’ other long-term indebtedness, consenting to the terms of this Interim Order and the
use of Cash Collateral hereunder, or any and all Claims and causes of action arising under the
Bankruptcy Code as applicable.

                (xix) Cash Collateral. All of the Debtors’ cash existing on the Petition Date,
wherever located (including, without limitation, any cash in deposit accounts of the Debtors or
otherwise) constitutes cash collateral of the Prepetition Secured Parties within the meaning of
section 363(a) of the Bankruptcy Code to the extent that such cash constitutes Prepetition
Collateral (subject in all respects to the Intercreditor Agreements) (the “Cash Collateral”).

                 (xx) No Control. None of the Prepetition Secured Parties controls the Debtors
or their properties or operations, has authority to determine the manner in which any of the
Debtors’ operations are conducted, or is a control person or insider of the Debtors or any of their
affiliates by virtue of the actions taken with respect to, in connection with, related to, or arising
from this Interim Order, the DIP Facilities, the DIP Loan Documents or the Prepetition Debt
Documents.

         F.      Findings Regarding Postpetition Financing.

                 (i)    Request for Postpetition Financing. The Debtors seek authority to (a) enter

into the DIP Facilities on the terms described herein and in the DIP Loan Documents and (b) use

Cash Collateral on the terms described herein and in the DIP Loan Documents in order to

administer the Chapter 11 Cases and fund their operations. At the Final Hearing, the Debtors will

seek final approval of the DIP Loan Documents, the proposed postpetition financing arrangements,

and use of Cash Collateral arrangements pursuant to the Final Order. Notice of the Final Hearing

and Final Order will be provided in accordance with this Interim Order.

                 (ii)   Good Cause. Good cause has been shown for entry of this Interim Order.




                                                  14
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 183 of 269




                 (iii)   Priming of Prepetition Liens. The priming of the Prepetition Liens on the

Prepetition Collateral under section 364(d)(1) of the Bankruptcy Code, as contemplated by this

Interim Order and the DIP Facilities and as further described below, will enable the Debtors to

obtain the DIP Facilities and to preserve and maximize the value of their estates to the benefit of

their stakeholders. The Prepetition RBL Agent, on behalf of the Prepetition RBL Secured Parties,

consents to the priming of the Prepetition Senior Liens as provided by and subject to the terms of

this Interim Order and the DIP Loan Documents and does not object to the adequate protection as

provided in and subject to the terms of this Interim Order; provided, that nothing in this Interim

Order or the DIP Loan Documents shall (x) be construed as the affirmative consent by the

Prepetition RBL Secured Parties for the use of Cash Collateral other than on the terms set forth in

this Interim Order and the DIP Loan Documents, (y) be construed as a consent by the Prepetition

RBL Secured Parties to the terms of any other financing, other than the DIP Facilities, or any other

lien encumbering the Prepetition Collateral other than the DIP Liens (whether senior or junior) or

(z) prejudice, limit or otherwise impair the rights of the Prepetition RBL Secured Parties (subject

to the Intercreditor Agreements) to seek new, different or additional adequate protection, or to

assert the interests of any of the Prepetition RBL Secured Parties. The Prepetition FLMO Term

Loan Agent, on behalf of the Prepetition FLMO Secured Parties, has consented or (pursuant to the

Collateral Agency Agreement) is deemed to consent to the priming of the Prepetition Senior Liens,

the use of Cash Collateral and the adequate protection pursuant to the DIP Facilities as provided

in this Interim Order on the date hereof and the DIP Loan Documents and does not object to the

adequate protection as provided in and subject to the terms of this Interim Order; provided, that

nothing in this Interim Order or the DIP Loan Documents shall (x) be construed as the affirmative

consent by the Prepetition FLMO Secured Parties for the use of Cash Collateral other than on the


                                                 15
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 184 of 269




terms set forth in this Interim Order and the DIP Loan Documents as in effect on the date hereof,

(y) be construed as a consent by the Prepetition FLMO Secured Parties to the terms of any other

financing, other than the DIP Facilities as in effect on the date hereof, or any other lien

encumbering the Prepetition Collateral other than the DIP Liens (whether senior or junior) or (z)

prejudice, limit or otherwise impair the rights of the Prepetition FLMO Secured Parties (subject to

the Intercreditor Agreements) to seek new, different or additional adequate protection, or to assert

the interests of any of the Prepetition FLMO Secured Parties. The Prepetition FLLO Term Loan

Agent, on behalf of the Prepetition FLLO Secured Parties, has consented or (pursuant to the Pari

Passu Intercreditor Agreement) is deemed to consent to the priming of the Prepetition FLLO Liens,

the use of Cash Collateral and the adequate protection pursuant to the DIP Facilities as provided

in this Interim Order on the date hereof and the DIP Loan Documents and does not object to the

adequate protection as provided in and subject to the terms of this Interim Order; provided, that

nothing in this Interim Order or the DIP Loan Documents shall (x) be construed as the affirmative

consent by the Prepetition FLLO Secured Parties for the use of Cash Collateral other than on the

terms set forth in this Interim Order and the DIP Loan Documents as in effect on the date hereof,

(y) be construed as a consent by the Prepetition FLLO Secured Parties to the terms of any other

financing, other than the DIP Facilities as in effect on the date hereof, or any other lien

encumbering the Prepetition Collateral other than the DIP Liens (whether senior or junior) or (z)

prejudice, limit or otherwise impair the rights of the Prepetition FLLO Secured Parties (subject to

the Intercreditor Agreements) to seek new, different or additional adequate protection, or to assert

the interests of any of the Prepetition FLLO Secured Parties. The Prepetition Second Lien

Collateral Trustee, on behalf of the Prepetition Second Lien Secured Parties, has consented or

(pursuant to the Second Lien Intercreditor Agreement) is deemed to consent to the priming of the


                                                16
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 185 of 269




Prepetition Second Liens, the use of Cash Collateral and the adequate protection provided in this

Interim Order and the DIP Loan Documents and does not object to the adequate protection as

provided in and subject to the terms of this Interim Order; provided, that nothing in this Interim

Order or the DIP Loan Documents shall (x) be construed as the affirmative consent by the

Prepetition Second Lien Secured Parties for the use of Cash Collateral other than on the terms set

forth in this Interim Order and the DIP Loan Documents, (y) be construed as a consent by the

Prepetition Second Lien Secured Parties to the terms of any other financing, other than the DIP

Facilities, or any other lien encumbering the Prepetition Collateral other than the DIP Liens

(whether senior or junior) or (z) prejudice, limit or otherwise impair the rights of the Prepetition

Second Lien Secured Parties (subject to the Intercreditor Agreements) to seek new, different or

additional adequate protection, or to assert the interests of any of the Prepetition Second Lien

Secured Parties;.

                 (iv)   Immediate Need for Postpetition Financing and Use of Cash Collateral.

The Debtors’ need to use Cash Collateral and to obtain credit pursuant to the Senior DIP Facility

as provided for herein is immediate and necessary to avoid serious and irreparable harm to the

Debtors, their estates, their creditors and other parties-in-interest, and to enable the Debtors to,

among other things, fund the costs of these Chapter 11 Cases, make payroll and satisfy other

working capital and general corporate purposes, administer and preserve the value of their estates.

The Debtors’ need to obtain credit pursuant to the Junior DIP Facility to refinance the Prepetition

RBL Obligations is a critical requirement to permit the Debtors to obtain financing under the

Senior DIP Facility insofar as the Senior DIP Lenders have informed the Debtors that they will

not make the Senior DIP Facility available without such refinancing. Repayment in full of the

Prepetition RBL Obligations with the initial proceeds of the DIP Loans is appropriate because (i)


                                                17
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 186 of 269




the aggregate value of the Prepetition Collateral securing the Prepetition RBL Obligations exceeds

the aggregate amount of the Prepetition RBL Obligations, (ii) the Prepetition RBL Lenders’ senior

liens and over-secured claims effectively preclude a non-consensual priming debtor-in-possession

or exit financing facility and will require the payment in full of the Prepetition RBL Obligations

in connection with these Chapter 11 Cases, (iii) it is a condition to closing the Senior DIP Credit

Agreement, which provides liquidity to fund these Chapter 11 Cases and working capital during

these Chapter 11 Cases, that the initial proceeds of the DIP Loans be used to repay the Prepetition

RBL Obligations so that the Debtors’ assets that secure the Prepetition RBL Obligations on a first

lien basis will be available to secure on a priming lien basis the Senior DIP Obligations, and (iv)

the Restructuring Support Agreement5 among the Debtors and the Consenting Creditors (as

defined therein) requires the Debtors to use the initial proceeds from the DIP Loans to repay

Prepetition RBL Obligations and the failure to make such payment would give the Consenting

Creditors the right to terminate the Restructuring Support Agreement. The ability of the Debtors

to finance their operations, maintain business relationships with their vendors and suppliers, and

pay their employees requires the availability of working capital from the Senior DIP Facility and

the use of Cash Collateral. The Debtors’ inability to access the interim financing under the DIP

Facilities and use Cash Collateral will immediately and irreparably harm the Debtors, their estates,

their creditors, and the Debtors’ chances to successfully reorganize. The Debtors do not have

sufficient available sources of unencumbered working capital and financing to operate their

businesses or maintain their properties in the ordinary course of business without the DIP Facilities

and authorized use of Cash Collateral. The terms of the DIP Facilities, the DIP Loan Documents



5
    “Restructuring Support Agreement” refers to that certain Restructuring Support Agreement, dated as of July 15,
    2020, by and among CRC and each of its affiliates party thereto, the Consenting 2016 Term Loan Lenders, the
    Consenting 2017 Term Loan Lenders, the Consenting Second Lien Noteholders, and Ares.
                                                       18
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 187 of 269




and this Interim Order are fair and reasonable, reflect the Debtors’ exercise of sound business

judgment and are supported by reasonably equivalent value.

                 (v)    No Credit Available on More Favorable Terms. The DIP Facilities are the

best sources of debtor-in-possession financing available to the Debtors. Given their current

financial condition, financing arrangements, and capital structure, the Debtors have been unable

to obtain financing from sources other than the DIP Lenders on terms more favorable than those

provided under the DIP Facilities and the DIP Loan Documents. The Debtors have been unable

to obtain sufficient unsecured credit allowable as an administrative expense under section

503(b)(1) of the Bankruptcy Code. The Debtors also have been unable to obtain sufficient credit

(a) having priority over administrative expenses of the kind specified in sections 503(b), 507(a)

and 507(b) of the Bankruptcy Code, (b) secured by a lien on property of the Debtors and their

estates that is not otherwise subject to a lien, or (c) secured solely by a junior lien on property of

the Debtors and their estates that is subject to a lien.      Postpetition financing is not otherwise

available without granting each DIP Agent, for the benefit of itself and the respective DIP Secured

Parties: (1) the DIP Liens (as defined below) on all DIP Collateral, as set forth herein; (2) the

Superpriority DIP Claims (as defined below); and (3) the refinancing of the Prepetition RBL

Obligations as set forth herein and the other protections set forth in this Interim Order. After

considering all alternatives, the Debtors have properly concluded, in the exercise of their sound

business judgment, that the DIP Facilities represent the best financing available to them at this

time, and is in the best interests of all of their stakeholders.

                 (vi)   Use of Proceeds of the DIP Facilities and Cash Collateral. As a condition

to entry into the DIP Credit Agreements, the extension of credit under the DIP Facilities and the

authorization to use Cash Collateral (including, without limitation, the proceeds of the DIP


                                                   19
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 188 of 269




Facilities), the DIP Agents, the DIP Lenders, and the Prepetition Secured Parties require, and the

Debtors have agreed, that Cash Collateral and the proceeds of the DIP Facilities shall be used only

in a manner consistent with the terms and conditions of the DIP Loan Documents and this Interim

Order (including to refund, refinance, replace and repay the RBL Loans and to reimburse any

drawn amount of the DIP Letters of Credit), and solely in accordance with the Approved Budget

(subject to Permitted Variances).

         G.      Adequate Protection. The Prepetition Secured Parties have consented, or have been

deemed to consent, as applicable, to the subordination of their respective liens to the DIP Liens

and the Carve Out, and the Prepetition Secured Parties have agreed, or have been deemed to agree,

to permit the Debtors’ use of Prepetition Collateral (including Cash Collateral), in each case, in

accordance with and subject to the terms hereof, the Approved Budget (subject to Permitted

Variances) and the DIP Loan Documents. Subject to the Intercreditor Agreements, the Prepetition

Secured Parties are entitled, pursuant to sections 361, 362, 363, 364 and 507 of the Bankruptcy

Code, to adequate protection against the diminution in value of their respective interests in the

Prepetition Collateral (including Cash Collateral) for any reason provided for and allowed by the

Bankruptcy Code (collectively, the “Diminution in Value”), including, without limitation, any

diminution resulting from the sale, lease or use by the Debtors of the Prepetition Collateral, the

priming of the Prepetition Liens by the DIP Liens pursuant to the DIP Documents and this Interim

Order, the payment of any amounts under the Carve Out or pursuant to this Interim Order, the

Final Order or any other order of the Court or provision of the Bankruptcy Code or otherwise, and

the imposition of the Automatic Stay.

         H.      Sections 506(c), 552(b), and Waiver of Marshaling. As a material inducement to

the DIP Lenders to agree to provide the DIP Facilities, and in light of (a) the DIP Secured Parties’


                                                20
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 189 of 269




agreement to subordinate their liens and superpriority claims to the Carve Out to the extent set

forth herein, and (b) the Prepetition Secured Parties’ agreement to (i) subordinate the Prepetition

Liens and the Adequate Protection Liens (as defined below) to the DIP Liens, the Superpriority

DIP Claims and the Carve Out (to the extent provided herein), and (ii) consent to the use of Cash

Collateral in accordance with and subject to the Approved Budget (subject to Permitted

Variances), the DIP Loan Documents and the terms of this Interim Order: (a) the DIP Agents, the

DIP Lenders and the Prepetition Secured Parties are each entitled to receive a waiver of (x) the

provisions of section 506(c) of the Bankruptcy Code and (y) application of the equitable doctrine

of marshaling and other similar doctrines; and (b) the Prepetition Secured Parties are each entitled

to receive a waiver of any “equities of the case” exceptions or claims under section 552(b) of the

Bankruptcy Code, in each case, subject to the terms and conditions set forth in this Interim Order;

         I.      Good Faith of the DIP Agents and the DIP Lenders.

                 (i)   Willingness to Provide Financing. The DIP Secured Parties have indicated

a willingness to provide postpetition financing to the Debtors subject to, among other things:

(a) the entry by the Court of this Interim Order and the Final Order; (b) approval by the Court of

the terms and conditions of the DIP Facilities and the DIP Loan Documents; and (c) entry of

findings by the Court that such financing is essential to the Debtors’ estates, that the DIP Agents

and the DIP Secured Parties are extending postpetition credit to the Debtors pursuant to the DIP

Loan Documents and this Interim Order in good faith, and that the DIP Agents’ and DIP Secured

Parties’ claims, superpriority claims, security interests and liens and other protections granted

pursuant to this Interim Order and the DIP Loan Documents will have the protections provided in

section 364(e) of the Bankruptcy Code and will not be affected by any subsequent reversal,




                                                21
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 190 of 269




modification, vacatur, amendment, reargument or reconsideration of this Interim Order or any

other order.

                 (ii)   Business Judgment and Good Faith Pursuant to Section 364(e). The terms

and conditions of the DIP Facilities, including the extension of credit, the fees, and other amounts

paid and to be paid thereunder, and the Cash Collateral arrangements described therein and herein:

(a) are fair and reasonable; (b) are the best available to the Debtors under the circumstances;

(c) reflect the Debtors’ exercise of prudent business judgment consistent with their fiduciary

duties; and (d) are supported by reasonably equivalent value and fair consideration.        The DIP

Facilities and the use of Cash Collateral were negotiated in good faith and at arms’ length among

the Debtors, the DIP Agents, the DIP Secured Parties and the applicable          Prepetition Secured

Parties. The credit to be extended under the DIP Facilities shall be deemed to have been so

advanced, made, used and/or extended in good faith, and for valid business purposes and uses,

within the meaning of section 364(e) of the Bankruptcy Code, and the DIP Agents and the DIP

Secured Parties are therefore entitled to the protection and benefits of section 364(e) of the

Bankruptcy Code and this Interim Order.

         J.      Notice. Notice of the Interim Hearing and the emergency relief requested in the

Motion has been provided by the Debtors, whether by email, facsimile, overnight courier or hand

delivery, to certain parties-in-interest, including: (a) the U.S. Trustee; (b) the Debtors’ 30 largest

unsecured creditors (on a consolidated basis), (c) those persons who have formally appeared in

these chapter 11 cases and requested service pursuant to Bankruptcy Rule 2002; (d) the Securities

and Exchange Commission; (e) the Internal Revenue Service; (f) all other applicable government

agencies to the extent required by the Bankruptcy Rules or the Bankruptcy Local Rules; (g) counsel

to the Senior DIP Agent; (h) counsel to the Junior DIP Agent; (i) counsel to the ad hoc group of


                                                 22
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 191 of 269




Prepetition FLMO Secured Parties and Prepetition FLLO Secured Parties (which includes as

members the Junior DIP Lenders) (the “Ad Hoc First Lien Group”); (j) counsel to the ad hoc group

of Prepetition Second Lien Noteholders; (k) counsel to the Prepetition RBL Agent; (l) counsel to

the Prepetition FLMO Term Loan Agent; (m) counsel to the Prepetition FLLO Term Loan Agent;

(n) counsel to the Prepetition Second Lien Collateral Trustee; and (o) all other known parties with

liens of record on assets of the Debtors as of the Petition Date (collectively, the “Notice Parties”).

The Debtors have made reasonable efforts to afford the best notice possible under the

circumstances and such notice is good and sufficient to permit the interim relief set forth in this

Interim Order.

         K.      Necessity of Immediate Entry. The Debtors have requested immediate entry of this

Interim Order pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2). Absent entry of this

Interim Order, the Debtors’ businesses, properties and estates will be immediately and irreparably

harmed. The Court concludes that entry of this Interim Order is in the best interest of the Debtors’

estates and creditors.

         NOW THEREFORE, based upon the foregoing findings and conclusions, the Motion, the

First Day Declarations, the Mendelsohn Declaration and the record made before the Court with

respect to the Motion at the Interim Hearing and otherwise, and after due consideration, and good

and sufficient cause appearing therefor,

         IT IS HEREBY ORDERED, THAT:

         1.      Motion Approved. The Motion is hereby granted on an interim basis, on the terms

and conditions set forth in this Interim Order and the DIP Loan Documents. All formal and

informal objections to the interim relief sought in the Motion or to the entry of this Interim Order,




                                                 23
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 192 of 269




to the extent not withdrawn or resolved, and all reservation of rights included therein, are hereby

overruled.

         2.      Authorization of the DIP Facilities.

                 (a)    Each DIP Facility is hereby approved. The Debtors are hereby expressly

and immediately authorized and empowered (a) to establish the Senior DIP Facility and the Junior

DIP Facility, (b) to execute, deliver and perform under the Senior DIP Loan Documents and the

Junior DIP Loan Documents, and to borrow, incur, guarantee (as applicable), perform and pay the

Senior DIP Obligations and the Junior DIP Obligations and create and grant the DIP Liens in the

DIP Collateral in favor of the Senior DIP Agent for the benefit of the Senior DIP Secured Parties

and in favor of the Junior DIP Agent for the benefit of the Junior DIP Secured Parties, in each

case, in accordance with and subject to the terms of this Interim Order, the Approved Budget

(subject to Permitted Variances) and the Senior DIP Loan Documents and Junior DIP Loan

Documents, as applicable, (c) to execute, deliver and perform under any and all other instruments,

certificates, agreements and documents which may be requested by either DIP Agent or the DIP

Secured Parties, and (d) to take any and all other actions, which may be required, necessary or

prudent for the performance by the applicable Debtors under the Senior DIP Facility, the Junior

DIP Facility, the Senior DIP Loan Documents or the Junior DIP Loan Documents, the creation

and perfection of the DIP Liens or to implement any of the transactions contemplated by the Senior

DIP Loan Documents, the Junior DIP Loan Documents or this Interim Order. Without limit ing

the foregoing, the Debtors are hereby authorized and directed to pay, in accordance with this

Interim Order (subject to paragraph 22(c) hereof), all Senior DIP Obligations and Junior DIP

Obligations, which amounts are hereby approved, shall not be subject to further approval of this

Court and shall be non-refundable and not subject to challenge in any respect. Upon execution


                                                  24
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 193 of 269




and delivery, the Senior DIP Loan Documents and the Junior DIP Loan Documents shall represent

valid and binding obligations of the Debtors, enforceable against each of the Debtors and their

estates, and the Senior DIP Obligations and Junior DIP Obligations shall be due and payable, in

each case, in accordance with the terms of this Interim Order (subject to paragraph 22(c) hereof)

and the Senior DIP Loan Documents and Junior DIP Loan Documents, respectively.

                 (b)   For purposes hereof, the term “Senior DIP Obligations” means all

“Obligations” (or any similar term that has a comparable meaning) as defined in the Senior DIP

Credit Agreement, and shall include, without limitation, principal, interest, fees, costs, premiums,

original issue discount, expenses, charges, prepayment premiums or similar amounts, any

obligations in respect of indemnity claims, whether contingent or absolute, or any other amounts

that are or may become due under the Senior DIP Loan Documents, including the Commitment

Letter and the Fee Letter, in each case, whether or not such obligations arose before or after the

Petition Date, as such amounts become earned, due and payable under the Senior DIP Loan

Documents, without the need to obtain further Court approval. For purposes hereof, the term

“Junior DIP Obligations” means all “Obligations” (or any similar term that has a comparable

meaning) as defined in the Junior DIP Credit Agreement, and shall include, without limitation,

principal, interest, fees, costs, premiums, original issue discount, expenses, charges, prepayment

premiums or similar amounts, any obligations in respect of indemnity claims, whether contingent

or absolute, or any other amounts that are or may become due under the Junior DIP Loan

Documents whether or not such obligations arose before or after the Petition Date, as such amounts

become earned, due and payable under the Junior DIP Loan Documents, without the need to obtain

further Court approval. The rights and remedies, and priority of payments, as between the Senior

DIP Obligations and the Junior DIP Obligations are set forth in this Interim Order, which


                                                25
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 194 of 269




provisions shall govern notwithstanding anything to the contrary in any Senior DIP Loan

Documents or Junior DIP Loan Documents. For purposes hereof, the term “DIP Obligations”

means the Senior DIP Obligations and the Junior DIP Obligations.

                 (c)   All outstanding RBL Letters of Credit are hereby deemed reissued as DIP

Letters of Credit under the Senior DIP Facility.

         3.      Authorization to Borrow.    To prevent immediate and irreparable harm to the

Debtors’ estates, the Debtors are hereby authorized to borrow the Senior DIP Loans from the

Senior DIP Lenders under the Senior DIP Facility, issue DIP Letters of Credit (including by having

all RBL Letters of Credit deemed issued as DIP Letters of Credit) and use Senior DIP Loans under

the New Money Subfacility to pay any reimbursement obligations in respect of any drawn DIP

Letters of Credit (and the DIP Guarantors are hereby authorized to unconditionally guarantee, on

a joint and several basis, the repayment of the Senior DIP Facility) up to an aggregate principal

amount of $349,010,655.62, comprised of (a) 266,139,598.62 of Senior DIP Loans under the

Senior New Money Subfacility, including (i) $150,139,598.62 to deem the RBL Letters of as being

issued under the Senior New Money Subfacility, and (ii) an additional amount not to exceed

$31,000,000 in the form of Letters of Credit to backstop surety bonds, and (b) the $82,871,057. 00

Senior Roll-Up Subfacility, subject to the terms and conditions set forth in this Interim Order and

the Senior DIP Loan Documents. Subject to and effective upon entry of the Final Order, the

Debtors shall be authorized to borrow the full amount of the Senior DIP Loans from the Senior

DIP Lenders under the Senior DIP Facility ($483,010,655.62).          To prevent immediate and

irreparable harm to the Debtors’ estates, the Debtors are also hereby authorized to borrow the full

amount of the Junior DIP Loans ($650,000,000) from the Junior DIP Lenders under the Junior DIP

Facility (and the DIP Guarantors are hereby authorized to unconditionally guarantee, on a joint


                                                   26
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 195 of 269




and several basis, the repayment of the Junior DIP Facility), subject to the terms and conditions

set forth in this Interim Order and the Junior DIP Loan Documents. The Debtors are authorized

and directed to use the proceeds of the Senior Roll-Up Subfacility ($82,871,057.00) and the Junior

DIP Facility on the closing date of the Senior DIP Facility and the Junior DIP Facility to repay the

outstanding RBL Loans, which repayment shall be subject to paragraph 29 hereof. The Senior DIP

Secured Parties and Junior DIP Secured Parties shall have no obligation to make any loan or

advance under the respective DIP Loan Documents or, with respect to the Senior DIP Secured

Parties, issue any DIP Letter of Credit unless all of the conditions precedent to the making of such

extension of credit under the applicable DIP Loan Documents and this Interim Order have been

satisfied in full or waived in accordance with such DIP Loan Documents.

         4.      DIP Obligations. This Interim Order and the Senior DIP Loan Documents and the

Junior DIP Loan Documents shall evidence the Senior DIP Obligations and Junior DIP Obligations

respectively, which DIP Obligations shall, upon execution of the Senior DIP Loan Documents and

Junior DIP Loan Documents, as applicable, be valid, binding and enforceable against the Debtors,

their estates and any successors thereto, including, without limitation, any estate representative or

trustee appointed in any of the Chapter 11 Cases, or any case under chapter 7 of the Bankruptcy

Code upon the conversion of any of the Chapter 11 Cases, or in any other proceedings superseding

or related to any of the foregoing, and/or upon the dismissal of any of the Chapter 11 Cases or any

such successor cases (collectively, the “Successor Cases”), and their creditors and other parties-

in-interest, in each case, in accordance with the terms of this Interim Order and the applicable DIP

Loan Documents. All obligations incurred, payments made, and transfers or grants of security and

liens set forth in this Interim Order and/or the DIP Loan Documents by any Debtor are granted to

or for the benefit of the Debtors for fair consideration and reasonably equivalent value, and are


                                                 27
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 196 of 269




granted contemporaneously with the making of the loans and/or commitments and other financial

accommodations secured thereby. Subject to paragraph 29 hereof with respect to the repayment

of the Prepetition RBL Obligations, no obligation, payment, transfer, or grant of security or lien

hereunder and/or under any DIP Loan Documents (including any Senior DIP Obligation, Junior

DIP Obligations or DIP Liens) shall be stayed, restrained, voidable, avoidable, or recoverable,

under the Bankruptcy Code or under any applicable law (including, without limitation, under

sections 502(d), 544 and 547 to 550 of the Bankruptcy Code or under any applicable state Uniform

Voidable Transfer Act, Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act,

or similar statute or common law), or subject to any avoidance, reduction, setoff, recoupment,

offset, recharacterization, subordination (whether equitable, contractual or otherwise), counter-

claim, cross-claim, defense, or any other challenge under the Bankruptcy Code or any applicable

law or regulation by any person or entity.

         5.      DIP Liens.

                 (a)    As security for the Senior DIP Obligations, immediately upon entry of this

Interim Order, and effective as of the Petition Date, the Senior DIP Agent, for the benefit of itself

and each of the other Senior DIP Secured Parties, is hereby granted continuing, valid, binding,

enforceable, non-avoidable and automatically and properly perfected security interests in and liens

(collectively, the “Senior DIP Liens”) on all DIP Collateral as collateral security for the prompt

and complete performance and payment when due (whether at the stated maturity, by acceleration

or otherwise) of all of the Senior DIP Obligations.    Subject in all respects to the priorities and

relative rights set forth herein, as security for the Junior DIP Obligations, immediately upon entry

of this Interim Order, and effective as of the Petition Date, the Junior DIP Agent, for the benefit

of itself and each of the other Junior DIP Secured Parties, is hereby granted continuing, valid,


                                                 28
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 197 of 269




binding, enforceable, non-avoidable and automatically and properly perfected security interests in

and liens (collectively, the “Junior DIP Liens”, together with the Senior DIP Liens, the “DIP

Liens”) on all DIP Collateral as collateral security for the prompt and complete performance and

payment when due (whether at the stated maturity, by acceleration or otherwise) of all of the Junior

DIP Obligations.

                 (b)   The term “DIP Collateral” means, without limitation, all assets and

properties (whether tangible, intangible, real, personal or mixed) of the Debtors, whether now

owned by or owing to, or hereafter acquired by, or arising in favor of, the Debtors (including under

any trade names, styles, or derivations thereof), and whether owned or consigned by or to, or leased

from or to, the Debtors, and regardless of where located, including, without limitation, all of the

Debtors’ rights, title and interest in: (i) all Prepetition Collateral (including any Cash Collateral);

(ii) all cash and cash equivalents; (iii) all funds in any deposit account, securities account or other

account of the Debtors and all money, cash, cash equivalents, instruments and other property

deposited therein or credited thereto from time to time; (iv) all accounts and other receivables;

(v) all contract rights; (vi) all instruments, documents and chattel paper; (vii) all securities

(whether or not marketable); (viii) all goods, as-extracted collateral, furniture, equipment,

inventory and fixtures; (ix) all real property interests; (x) all interests in leaseholds, (xi) all

franchise rights; (xii) all patents, tradenames, trademarks (other than intent-to-use trademarks),

copyrights, licenses and all other intellectual property; (xiii) all general intangibles, tax or other

refunds, or insurance proceeds; (xiv) all equity interests, capital stock, limited liability company

interests, partnership interests and financial assets; (xv) all investment property; (xvi) all

supporting obligations; (xvii) all letters of credit issued to the Debtors and letter of credit rights;

(xviii) commercial tort claims, claims and causes of action and all substitutions; (xix) all books


                                                  29
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 198 of 269




and records (including, without limitation, customers lists, credit files, computer programs,

printouts and other computer materials and records); (xxi) to the extent not covered by the

foregoing, all other assets or properties of the Debtors, whether tangible, intangible, real, personal

or mixed; (xxii) all oil reserves; (xxiii) all proceeds and products of each of the foregoing clauses

(i)–(xxii) and all accessions to, substitutions and replacements for, and rents, profits and products

of, each of the foregoing, including any and all proceeds of any insurance, indemnity, warranty or

guaranty payable to such Debtor from time to time with respect to any of the foregoing; and (xxiv)

all proceeds or property recovered in connection with actions under chapter 5 of the Bankruptcy

Code (“Avoidance Actions”), provided, that (x) the DIP Liens on proceeds and property recovered

in connection with Avoidance Actions shall attach only upon entry of the Final Order and (y) the

DIP Collateral shall not include Excluded Property (as defined in the Senior DIP Credit

Agreement).

                 (c)   To the fullest extent permitted by the Bankruptcy Code or applicable law,

any provision of any lease, loan document, easement, use agreement, proffer, covenant, license,

contract, organizational document, or other instrument or agreement that requires the consent or

the payment of any fees or obligations to any governmental entity or non-governmental entity in

order for the Debtors to pledge, grant, mortgage, sell, assign, or otherwise transfer any fee or

leasehold interest or the proceeds thereof or other DIP Collateral, shall have no force or effect with

respect to the grant, attachment or perfection of DIP Liens on such leasehold interests or other

applicable DIP Collateral or the proceeds of any assignment and/or sale thereof by any Debtor in

favor of the DIP Secured Parties in accordance with the terms of the applicable DIP Loan

Documents and this Interim Order or in favor of the Prepetition Secured Parties in accordance with

this Interim Order.


                                                 30
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 199 of 269




         6.      Priority of Senior DIP Liens.

                 (a)     The Senior DIP Liens shall have the following priorities:

                 (i)     pursuant to section 364(c)(2) of the Bankruptcy Code, the Senior DIP Liens

shall be valid, enforceable, non-avoidable and automatically and fully perfected first priority liens

on and security interests in all DIP Collateral that is not otherwise subject to valid, perfected, non-

avoidable and enforceable liens in existence on or as of the Petition Date or valid liens perfected

(but not granted) after the Petition Date to the extent such post-petition perfection is permitted by

section 546(b) of the Bankruptcy Code, subject only to the Carve Out, including without limitation,

any and all unencumbered cash, hydrocarbons and other inventory generated or produced after the

Petition Date, accounts receivable, inventory, general intangibles, contracts, securities, chattel

paper, owned real estate, real property leaseholds, fixtures, machinery, equipment, vehicles,

deposit accounts, patents, copyrights, trademarks, tradenames, rights under license agreements and

other intellectual property, capital stock of the subsidiaries of the Debtors and the proceeds of all

of the foregoing (collectively, such DIP Collateral, “Unencumbered Assets”);

                 (ii)    pursuant to section 364(c)(3) of the Bankruptcy Code, the Senior DIP Liens

shall be valid, enforceable, non-avoidable and automatically and fully perfected junior liens on

and security interests in all DIP Collateral other than Prepetition Collateral, that on or as of the

Petition Date is subject to valid, perfected and unavoidable liens in existence immediately prior to

the Petition Date or to valid and unavoidable liens in existence immediately prior to the Petition

Date that are perfected after the Petition Date as permitted by section 546(b) of the Bankruptcy

Code, subject only to the Carve Out and such Permitted Prior Liens; and

                 (iii)   pursuant to section 364(d)(1) of the Bankruptcy Code, the Senior DIP Liens

shall be valid, enforceable, non-avoidable automatically and fully perfected first priority senior


                                                  31
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 200 of 269




priming liens on and security interests in all DIP Collateral that also constitutes Prepetition

Collateral, wherever located, which senior priming liens and security interests in favor of the

Senior DIP Agent shall prime and be senior to each of the Prepetition Liens, and shall be subject

only to the Carve Out.

                 (b)       Except as expressly set forth herein, the Senior DIP Liens and the Senior

Superpriority DIP Claims: (i) shall not be made subject to or pari passu with (A) any lien, security

interest or claim heretofore or hereinafter granted in any of the Chapter 11 Cases or any Successor

Cases and shall be valid and enforceable against the Debtors, their estates, any trustee or any other

estate representative appointed or elected in the Chapter 11 Cases or any Successor Cases and/or

upon the dismissal of any of the Chapter 11 Cases or any Successor Cases, (B) any lien that is

avoided and preserved for the benefit of the Debtors and their estates under section 551 of the

Bankruptcy Code or otherwise, and (C) any intercompany or affiliate lien or claim; and (ii) shall

not be subject to sections 510, 549, 550 or 551 of the Bankruptcy Code or, subject to entry of the

Final Order, section 506(c) of the Bankruptcy Code.

         7.      Priority of Junior DIP Liens.

                 (a)       The Junior DIP Liens shall have the following priorities:

                        (i) pursuant to section 364(c)(2) of the Bankruptcy Code, the Junior DIP Liens

shall be valid, enforceable, non-avoidable and automatically and fully perfected second priority

liens on and security interests in all Unencumbered Assets, subject only to the Carve Out, the

Senior DIP Liens and RBL Adequate Protection Liens (as defined below);

                 (ii)      pursuant to section 364(c)(3) of the Bankruptcy Code, the Junior DIP Liens

shall be valid, enforceable, non-avoidable and automatically and fully perfected junior liens on

and security interests in all DIP Collateral other than Prepetition Collateral, that on or as of the


                                                    32
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 201 of 269




Petition Date is subject to valid, perfected and unavoidable liens in existence immediately prior to

the Petition Date or to valid and unavoidable liens in existence immediately prior to the Petition

Date that are perfected after the Petition Date as permitted by section 546(b) of the Bankruptcy

Code, subject only to the Carve Out, such Permitted Prior Liens, the Senior DIP Liens and any

RBL Adequate Protection Liens; and

                 (iii)   pursuant to section 364(d)(1) of the Bankruptcy Code, the Junior DIP Liens

shall be valid, enforceable, non-avoidable automatically and fully perfected second priority senior

priming liens on and security interests in all DIP Collateral that also constitutes Prepetition

Collateral, wherever located, which senior priming liens and security interests in favor of the

Junior DIP Agent shall prime and be senior to each of the Prepetition Liens (other than any liens

securing the Prepetition RBL Obligations), and shall be subject only to the Carve Out, Permitted

Prior Liens, the Senior DIP Liens and liens securing the Prepetition RBL Obligations.

                 (b)     Except as expressly set forth herein (including paragraph 22(c) hereof), the

Junior DIP Liens and the Junior Superpriority DIP Claims: (i) shall not be made subject to or pari

passu with (A) any lien, security interest or claim heretofore or hereinafter granted in any of the

Chapter 11 Cases or any Successor Cases and shall be valid and enforceable against the Debtors,

their estates, any trustee or any other estate representative appointed or elected in the Chapter 11

Cases or any Successor Cases and/or upon the dismissal of any of the Chapter 11 Cases or any

Successor Cases, (B) any lien that is avoided and preserved for the benefit of the Debtors and their

estates under section 551 of the Bankruptcy Code or otherwise, and (C) any intercompany or

affiliate lien or claim; and (ii) shall not be subject to sections 510, 549, 550 or 551 of the

Bankruptcy Code or, subject to entry of the Final Order, section 506(c) of the Bankruptcy Code.

         8.      Superpriority DIP Claims.


                                                  33
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 202 of 269




                 (a)   Senior Superpriority Claims. Subject only to the Carve Out, immediately

upon entry of this Interim Order, and effective as of the Petition Date, the Senior DIP Agent, for

itself and for the benefit of the Senior DIP Lenders, is hereby granted, pursuant to section 364(c)(1)

and 364(e) of the Bankruptcy Code, an allowed superpriority administrative expense claim in each

of the Chapter 11 Cases or any Successor Cases (the “Senior Superpriority DIP Claims”), on

account of the Senior DIP Obligations, (a) with priority over any and all administrative expense

claims, unsecured claims and all other claims against the Debtors or their estates in any of the

Chapter 11 Cases or any Successor Cases, at any time existing or arising, of any kind or nature

whatsoever, including, without limitation, administrative expenses, unsecured claims, or other

claims of the kinds specified in or ordered pursuant to sections 105, 326, 328, 330, 331, 364(c)(1),

365, 503(a), 503(b), 506(c) (subject to entry of the Final Order), 507(a), 507(b), 546(c), 546(d),

726, 1113 and 1114 of the Bankruptcy Code, and any other provision of the Bankruptcy Code,

whether or not such expenses or claims may become secured by a judgment lien or other non-

consensual lien, levy, or attachment, and (b) which shall at all times be senior to the rights of the

Debtors or their estates, and any trustee appointed in the Chapter 11 Cases or any Successor Cases

to the extent permitted by law. The Senior Superpriority DIP Claims shall, for purposes of section

1129(a)(9)(A) of the Bankruptcy Code, be considered administrative expenses allowed under

section 503(b) of the Bankruptcy Code, shall be against each Debtor on a joint and several basis.

                 (b)   Junior Superpriority Claims. Subject only to the Carve Out, the Senior

Superpriority Claims and the RBL Adequate Protection Claims, immediately upon entry of this

Interim Order, and effective as of the Petition Date, the Junior DIP Agent, for itself and for the

benefit of the Junior DIP Lenders, is hereby granted, pursuant to section 364(c)(1) and 364(e) of

the Bankruptcy Code, an allowed superpriority administrative expense claim in each of the Chapter


                                                 34
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 203 of 269




11 Cases or any Successor Cases (the “Junior Superpriority DIP Claims”, and together with the

Senior Superpriority DIP Claims, the “Superpriority DIP Claims”), on account of the Junior DIP

Obligations, (a) with priority over any and all administrative expense claims, unsecured claims

and all other claims against the Debtors or their estates in any of the Chapter 11 Cases or any

Successor Cases, at any time existing or arising, of any kind or nature whatsoever, including,

without limitation, administrative expenses, unsecured claims, or other claims of the kinds

specified in or ordered pursuant to sections 105, 326, 328, 330, 331, 364(c)(1), 365, 503(a), 503(b),

506(c) (subject to entry of the Final Order), 507(a), 507(b), 546(c), 546(d), 726, 1113 and 1114 of

the Bankruptcy Code, and any other provision of the Bankruptcy Code, whether or not such

expenses or claims may become secured by a judgment lien or other non-consensual lien, levy, or

attachment, and (b) which shall at all times be senior to the rights of the Debtors or their estates,

and any trustee appointed in the Chapter 11 Cases or any Successor Cases to the extent permitted

by law. The Junior Superpriority DIP Claims shall, for purposes of section 1129(a)(9)(A) of the

Bankruptcy Code, be considered administrative expenses allowed under section 503(b) of the

Bankruptcy Code, shall be against each Debtor on a joint and several basis.

         9.      Use of DIP Facility Proceeds. From and after the Closing Date, the Debtors shall

be permitted to use the proceeds of the DIP Facilities and Cash Collateral only for the following

purposes, in each case, solely in accordance with and subject to this Interim Order, the DIP Loan

Documents and the Approved Budget (subject to Permitted Variances): (a) to pay interest, fees,

costs and expenses related to the DIP Loans; (ii) to pay the reasonable, documented and invoiced

fees, costs and expenses of the estate professionals retained in the Chapter 11 Cases and approved

by the Court (the “Estate Professionals”); (iii) to pay the fees, costs, disbursements and expenses

of the DIP Secured Parties to the extent provided by the respective DIP Loan Documents; (iv) to


                                                 35
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 204 of 269




make all permitted payments of costs of administration of the Chapter 11 Cases; (v) to pay such

prepetition expenses as are consented to in writing by the Senior DIP Agent and the Majority

Junior DIP Lenders (as defined below) and approved by the Court; (vi) to satisfy any adequate

protection obligations owing under this Interim Order; (vii) to fully repay the Prepetition RBL

Obligations; and (viii) for general corporate and working capital purposes of the Debtors during

the Chapter 11 Cases.

         10.     Authorization to Use Cash Collateral. The Debtors are authorized to use Cash

Collateral in accordance with the Approved Budget (subject to Permitted Variances) and subject

to the terms and conditions of the DIP Loan Documents and this Interim Order, provided that the

Prepetition Secured Parties are granted the Adequate Protections as hereinafter set forth. Nothing

in this Interim Order shall authorize the disposition of any assets of the Debtors or their estates

outside the ordinary course of business, or any of the Debtors’ use of any Cash Collateral or other

proceeds resulting therefrom, except as permitted under this Interim Order and the DIP Loan

Documents and in accordance with the Approved Budget (subject to Permitted Variances). The

Prepetition Liens in the Prepetition Collateral, subject to the Intercreditor Agreements, shall

continue to attach to the Cash Collateral irrespective of the commingling of the Cash Collateral

with other cash of the Debtors (if any). Any failure by the Debtors on or after the Petition Date to

comply with the segregation requirements of section 363(c)(4) of the Bankruptcy Code in respect

of any Cash Collateral shall not be used as a basis to challenge the Prepetition Obligations, or the

extent, validity, enforceability or perfected status of the Prepetition Liens.

         11.     Adequate Protection.    In consideration for the Debtors’ use of the Prepetition

Collateral (including Cash Collateral), and to protect the Prepetition Secured Parties against any

Diminution in Value of their respective interests in the Prepetition Collateral, the Prepetition


                                                  36
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 205 of 269




Secured Parties shall receive, subject to the Intercreditor Agreements, the following adequate

protection:

                 (a)   RBL Adequate Protection Liens. Pursuant to sections 361, 363(e) and

364(d) of the Bankruptcy Code, the Prepetition Senior Secured Collateral Agent, for the benefit of

the Prepetition RBL Secured Parties, immediately upon entry of this Interim Order and effective

as of the Petition Date, is hereby granted continuing, valid, binding, enforceable and automatically

perfected postpetition security interests and liens on all DIP Collateral (the “RBL Adequate

Protection Liens”) (i) to the extent of any Diminution in Value and (ii) to the extent of any

remaining unpaid portion of any Prepetition RBL Obligations (including any indemnity claims

arising after the Petition Date and any Prepetition RBL Obligations subsequently reinstated after

the repayment thereof because such payment (or any portion thereof) is required to be returned or

repaid and the liens securing the Prepetition RBL Obligations shall not have been avoided), which

security interests and liens will be junior only to the Senior DIP Liens, the Permitted Prior Liens

and the Carve Out, and shall be senior in priority to all other liens, including the Junior DIP Liens,

the FLMO Adequate Protection Liens (as defined below), the FLLO Adequate Protection Liens

(as defined below), the Second Lien Adequate Protection Liens (as defined below) and the

Prepetition Liens; provided, that the RBL Adequate Protection Liens, the rights and remedies with

respect thereto and the right to receive DIP Collateral and proceeds therefrom shall be subject in

all respects to the terms and conditions of the Collateral Agency Agreement, and, without limit ing

the foregoing or any other terms of the Collateral Agency Agreement, any DIP Collateral proceeds

distributed on account of the RBL Adequate Protection Liens shall be made in accordance with

the Allocation Provisions contained in Section 3.06 of the Collateral Agency Agreement. Except

for with respect to the Senior DIP Liens, the Permitted Prior Liens and the Carve Out, the Senior


                                                 37
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 206 of 269




Adequate Protection Liens shall not be made subject to or pari passu with any lien or security

interest heretofore or hereinafter granted or created in any of the Chapter 11 Cases or any Successor

Cases and shall be valid and enforceable against the Debtors, their estates and any successors

thereto, including, without limitation, any trustee appointed in any of the Chapter 11 Cases or any

Successor Cases until such time as the Prepetition RBL Obligations are discharged. The RBL

Adequate Protection Liens shall not be subject to sections 549 or 550 of the Bankruptcy Code. No

lien or interest avoided and preserved for the benefit of the estates pursuant to section 551 of the

Bankruptcy Code shall be pari passu with or senior to the RBL Adequate Protection Liens.

                 (b)   RBL Adequate Protection Claim.          Pursuant to section 507(b) of the

Bankruptcy Code, the Prepetition RBL Secured Parties, immediately upon entry of this Interim

Order and effective as of the Petition Date, are hereby granted an allowed superpriority

administrative expense claim (the “RBL Adequate Protection Claim”) to the extent of any

Diminution in Value and to the extent any unpaid portion of any Prepetition RBL Obligations

(including any indemnity claims arising after the Petition Date and any Prepetition RBL

Obligations subsequently reinstated after the repayment thereof because such payment (or any

portion thereof) is required to be returned or repaid and the liens securing the Prepetition RBL

Obligations shall not have been avoided), which claim shall be junior to the Senior Superiority

DIP Claims and the Carve Out, but shall be senior to and have priority over any other

administrative expense claims, unsecured claims and all other claims against the Debtors or their

estates in any of the Chapter 11 Cases or any Successor Cases, at any time existing or arising, of

any kind or nature whatsoever, including, without limitation, administrative expenses or other

claims of the kinds specified in or ordered pursuant to sections 105, 326, 328, 330, 331, 365,

503(a), 503(b), 506(c), 507(a), 507(b), 546(c), 546(d), 726, 1113 and 1114 of the Bankruptcy


                                                 38
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 207 of 269




Code, and any other provision of the Bankruptcy Code, whether or not such expenses or claims

may become secured by a judgment lien or other non-consensual lien, levy or attachment. The

RBL Adequate Protection Claim shall, for purposes of section 1129(a)(9)(A) of the Bankruptcy

Code, be considered administrative expenses allowed under section 503(b) of the Bankruptcy Code

and shall be against each Debtor on a joint and several basis. Except for the Senior Superiority

DIP Claims and the Carve Out, the RBL Adequate Protection Claim shall not be made subject to

or pari passu with any claim heretofore or hereinafter granted or created in any of the Chapter 11

Cases or any Successor Cases and shall be valid and enforceable against the Debtors, their estates

and any successors thereto, including, without limitation, any trustee appointed in any of the

Chapter 11 Cases or any Successor Cases until such time as the Prepetition RBL Obligations are

paid in full.

                 (c)   RBL Interest. As further adequate protection for the Prepetition RBL

Secured Parties, the Debtors shall pay to the Prepetition RBL Agent for the ratable benefit of the

Prepetition RBL Lenders, (i) no later than the earlier of (x) three (3) business days after entry of

this Interim Order and (y) the closing date of the DIP Facilities, all accrued and unpaid interest,

fees and costs due and payable under the Prepetition RBL Loan Documents as of such earlier date,

in each case, calculated based on the applicable non-default rate set forth in the Prepetition RBL

Credit Agreement; and (ii) to the extent any Prepetition RBL Obligations remain outstanding

following the date described in the foregoing clause (i) (including any amount that is outstanding

after any Prepetition RBL Obligations are reinstated), on the last business day of each calendar

month beginning the last business day of July, all accrued and unpaid postpetition interest, fees

and costs due and payable under the Prepetition RBL Loan Documents, in each case, calculated

based on the ABR non-default rate as set forth in the Prepetition RBL Credit Agreement. All


                                                39
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 208 of 269




parties’ rights are reserved as to whether any interest paid pursuant to the foregoing clause (ii)

shall be subject to recharacterization by the Court as payment of principal to the extent the

Prepetition RBL Obligations are determined to be under-secured for purposes of section 506(b) of

the Bankruptcy Code.

                 (d)   Prepetition Fees and Expenses. The Debtors shall pay all prepetition and

postpetition reasonable and documented fees, costs and expenses incurred by (i) the Prepetition

RBL Agent, including all reasonable and documented fees and expenses of Simpson Thacher &

Bartlett LLP (“Simpson Thacher”), Norton Rose Fulbright US LLP (“Norton Rose Fulbright”),

Opportune LLP (“Opportune”) and such other consultants or other professionals as may be

retained by the Prepetition RBL Agent in accordance with the terms of the Prepetition RBL Credit

Agreement, (collectively, the “RBL Agent Professionals”), (ii) one primary counsel and one local

counsel retained by the Prepetition Senior Secured Collateral Agent, (iii) the Prepetition FLMO

Term Loan Agent, including all reasonable and documented fees and expenses of Emmet, Marvin

& Martin LLP (“Emmet Marvin”), (iv) the Prepetition FLLO Term Loan Agent, including all

reasonable and documented fees and expenses of Emmet Marvin, (v) the Junior DIP Agent,

including all documented fees and expenses of Ropes & Gray LLP (“Ropes”), (vi) the Ad Hoc

First Lien Group (including all reasonable and documented fees and expenses of Davis Polk &

Wardwell LLP (“Davis Polk”), Evercore Inc. (“Evercore”), Haynes and Boone, LLP (“Haynes and

Boone”), Cox, Castle & Nicholson LLP (“Cox Castle”), Trimeric Corporation (“Trimeric”),

Cornerstone Engineering, Inc. (“Cornerstone”), ERM Consulting and Engineering Inc. (“ERM”),

and Rapp & Krock, PC (“Rapp & Krock,” collectively, the “Ad Hoc First Lien Group

Professionals”)), and (vii) Ares, including all reasonable and documented fees and expenses of

incurred by Ares in connection with the Debtors’ restructuring, including, but not limited to,


                                               40
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 209 of 269




Kirkland & Ellis LLP, Lazard, Ramboll Group A/S, E3 Consulting, Netherland, Sewell &

Associates, Inc., Brownstein Hyatt Farber Schreck, LLP, Mayer Brown LLP, Capstone LLC,

Lockston Companies, and Petru Corporation. The Debtors shall continue to pay any such fees,

costs and expenses incurred by the Prepetition RBL Agent, including the reasonable and

documented fees and expenses of the RBL Agent Professionals (including any such fees, costs and

expenses incurred defending any Challenge) notwithstanding the repayment of the Prepetition

RBL Obligations. The invoices for the reasonable and documented fees and expenses to be paid

pursuant to this paragraph shall not be required to comply with the U.S. Trustee guidelines and

shall not be required to contain time detail (and may contain redactions of privileged, confidential

or otherwise sensitive information), and shall be provided to counsel to the Debtors, with a copy

to the U.S. Trustee and counsel to any Committee appointed in the Chapter 11 Cases (collectively,

the “Fee Notice Parties”). If no objection to payment of the requested fees and expenses are made,

in writing and delivered to the applicable professionals and counsel to the Debtors (which delivery

may be made via electronic mail) by any of the Fee Notice Parties within ten (10) calendar days

after delivery of such invoices (the “Fee Objection Period”), then, without further order of, or

application to, the Court or notice to any other party, such fees and expenses shall be promptly

paid by the Debtors. If an objection (solely as to reasonableness) is made by any of the Fee Notice

Parties within the Fee Objection Period to payment of the requested fees and expenses, then only

the disputed portion of such fees and expenses shall not be paid until the objection is resolved by

the applicable parties in good faith or by order of the Court, and the undisputed portion shall be

promptly paid by the Debtors. Notwithstanding the foregoing, the Debtors are authorized and

directed to pay on the Closing Date the reasonable and documented fees, costs and expenses of the

RBL Agent Professionals and Ad Hoc First Lien Group Professionals incurred on or prior to such


                                                41
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 210 of 269




date without the need to provide notice to any other party or otherwise comply with the procedures

set forth in this paragraph.

                 (e)    FLMO Adequate Protection Liens. To the extent of any Diminution in

Value, pursuant to sections 361, 363(e) and 364(d) of the Bankruptcy Code, the Prepetition Senio r

Secured Collateral Agent, for the benefit of the Prepetition FLMO Secured Parties, immediately

upon entry of this Interim Order and effective as of the Petition Date, is hereby granted continuing,

valid, binding, enforceable and automatically perfected postpetition security interests and liens on

all DIP Collateral (the “Prepetition FLMO Adequate Protection Liens”), which security interests

and liens will be junior only to the DIP Liens, the Permitted Prior Liens, the RBL Adequate

Protection Liens and the Carve Out, and shall be senior in priority to all other liens, including the

FLLO Adequate Protection Liens, the Second Lien Adequate Protection Liens) and the Prepetition

Liens; provided, that the FLMO Adequate Protection Liens, the rights and remedies with respect

thereto and the right to receive DIP Collateral and proceeds therefrom shall be subject in all

respects to the terms and conditions of the Collateral Agency Agreement, and, without limiting the

foregoing or any other terms of the Collateral Agency Agreement, any DIP Collateral proceeds

distributed on account of the FLMO Adequate Protection Liens shall be made in accordance with

the Allocation Provisions contained in Section 3.06 of the Collateral Agency Agreement. Except

for with respect to the DIP Liens, the Permitted Prior Liens, the RBL Adequate Protection Liens

and the Carve Out, the FLMO Adequate Protection Liens shall not be made subject to or pari

passu with any lien or security interest heretofore or hereinafter granted or created in any of the

Chapter 11 Cases or any Successor Cases and shall be valid and enforceable against the Debtors,

their estates and any successors thereto, including, without limitation, any trustee appointed in any

of the Chapter 11 Cases or any Successor Cases until such time as the Prepetition FLMO


                                                 42
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 211 of 269




Obligations are paid in full. The FLMO Adequate Protection Liens shall not be subject to sections

549 or 550 of the Bankruptcy Code. No lien or interest avoided and preserved for the benefit of

the estates pursuant to section 551 of the Bankruptcy Code shall be pari passu with or senior to

the FLMO Adequate Protection Liens.

                 (f)   FLMO Adequate Protection Claim. To the extent of any Diminution in

Value, pursuant to section 507(b) of the Bankruptcy Code, the Prepetition FLMO Secured Parties,

immediately upon entry of this Interim Order and effective as of the Petition Date, are hereby

granted an allowed superpriority administrative expense claim (the “FLMO Adequate Protection

Claim”), which claim shall be junior to the Superpriority DIP Claims, the RBL Adequate

Protection Claim and the Carve Out, but shall be senior to and have priority over any other

administrative expense claims, unsecured claims and all other claims against the Debtors or their

estates in any of the Chapter 11 Cases or any Successor Cases, at any time existing or arising, of

any kind or nature whatsoever, including, without limitation, administrative expenses or other

claims of the kinds specified in or ordered pursuant to sections 105, 326, 328, 330, 331, 365,

503(a), 503(b), 506(c), 507(a), 507(b), 546(c), 546(d), 726, 1113 and 1114 of the Bankruptcy

Code, and any other provision of the Bankruptcy Code, whether or not such expenses or claims

may become secured by a judgment lien or other non-consensual lien, levy or attachment. The

FLMO Adequate Protection Claim shall, for purposes of section 1129(a)(9)(A) of the Bankruptcy

Code, be considered administrative expenses allowed under section 503(b) of the Bankruptcy

Code, shall be against each Debtor on a joint and several basis, and shall be payable from and have

recourse to all DIP Collateral.   Except for the Superpriority DIP Claims, the RBL Adequate

Protection Claim and the Carve Out, the FLMO Adequate Protection Claim shall not be made

subject to or pari passu with any claim heretofore or hereinafter granted or created in any of the


                                                43
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 212 of 269




Chapter 11 Cases or any Successor Cases and shall be valid and enforceable against the Debtors,

their estates and any successors thereto, including, without limitation, any trustee appointed in any

of the Chapter 11 Cases or any Successor Cases until such time as the Prepetition FLMO

Obligations are paid in full.

                 (g)    FLLO Adequate Protection Liens. To the extent of any Diminution in

Value, pursuant to sections 361, 363(e) and 364(d) of the Bankruptcy Code, the Prepetition FLLO

Term Loan Agent, for the benefit of itself and the other Prepetition FLLO Secured Parties,

immediately upon the entry of this Interim Order and effective as of the Petition Date, is hereby

granted continuing, valid, binding, enforceable and automatically perfected postpetition security

interests and liens on all DIP Collateral (the “FLLO Adequate Protection Liens”), which security

interests and liens will be junior only to the Carve Out, the DIP Liens, the Permitted Prior Liens,

the RBL Adequate Protection Liens and the FLMO Adequate Protection Liens, and shall be senior

in priority to all other liens, including the Second Lien Adequate Protection Liens and the

Prepetition Liens; provided, that the RBL Adequate Protection Liens, the FLMO Adequate

Protection Liens and the FLLO Adequate Protection Liens, the rights and remedies with respect

thereto and the right to receive DIP Collateral or proceeds therefrom shall be subject in all respects

to the terms and conditions of the Pari Passu Intercreditor Agreement, and, without limiting the

foregoing or any other terms of the Pari Passu Intercreditor Agreement, any DIP Collateral

proceeds distributed on account of the FLLO Adequate Protection Liens shall be made in

accordance with the Allocation Provisions contained in Section 6.01 of the Pari Passu Intercreditor

Agreement. Except for with respect to the Carve Out, the DIP Liens, the Permitted Prior Liens,

the RBL Adequate Protection Liens, the FLMO Adequate Protection Liens and the FLLO

Adequate Protection Liens shall not be made subject to or pari passu with any lien or security


                                                 44
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 213 of 269




interest heretofore or hereinafter granted or created in any of the Chapter 11 Cases or any Successor

Cases and shall be valid and enforceable against the Debtors, their estates and any successors

thereto, including, without limitation, any trustee appointed in any of the Chapter 11 Cases or any

Successor Cases until such time as the Prepetition FLLO Obligations are paid in full. The FLLO

Adequate Protection Liens shall not be subject to sections 549 or 550 of the Bankruptcy Code. No

lien or interest avoided and preserved for the benefit of the estates pursuant to section 551 of the

Bankruptcy Code shall be pari passu with or senior to the FLLO Adequate Protection Liens.

                 (h)   FLLO Adequate Protection Claim. To the extent of any Diminution in

Value, pursuant to section 507(b) of the Bankruptcy Code, the Prepetition FLLO Secured Parties,

immediately upon entry of this Interim Order and effective as of the Petition Date, are hereby

granted an allowed superpriority administrative expense claim (the “FLLO Adequate Protection

Claim”), which claim shall be junior to the Superpriority DIP Claims, the RBL Adequate

Protection Claim, the FLMO Adequate Protection Claim and the Carve Out, but shall be senior to

and have priority over any other administrative expense claims, unsecured claims and all other

claims against the Debtors or their estates in any of the Chapter 11 Cases or any Successor Cases,

at any time existing or arising, of any kind or nature whatsoever, including, without limitation,

administrative expenses or other claims of the kinds specified in or ordered pursuant to sections

105, 326, 328, 330, 331, 365, 503(a), 503(b), 506(c), 507(a), 507(b), 546(c), 546(d), 726, 1113

and 1114 of the Bankruptcy Code, and any other provision of the Bankruptcy Code, whether or

not such expenses or claims may become secured by a judgment lien or other non-consensual lien,

levy or attachment.    The FLLO Adequate Protection Claim shall, for purposes of section

1129(a)(9)(A) of the Bankruptcy Code, be considered administrative expenses allowed under

section 503(b) of the Bankruptcy Code, shall be against each Debtor on a joint and several basis,


                                                 45
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 214 of 269




and shall be payable from and have recourse to all DIP Collateral. Except for the Superpriority

DIP Claims, the RBL Adequate Protection Claim, the FLMO Adequate Protection Claim and the

Carve Out, the FLLO Adequate Protection Claim shall not be made subject to or pari passu with

any claim heretofore or hereinafter granted or created in any of the Chapter 11 Cases or any

Successor Cases and shall be valid and enforceable against the Debtors, their estates and any

successors thereto, including, without limitation, any trustee appointed in any of the Chapter 11

Cases or any Successor Cases until such time as the Prepetition FLLO Obligations are paid in full.

                 (i)   Second Lien Adequate Protection Liens. To the extent of any Diminution

in Value, pursuant to sections 361, 363(e) and 364(d) of the Bankruptcy Code, the Prepetition

Second Lien Collateral Trustee, for the benefit of itself and the other Prepetition Second Lien

Secured Parties, immediately upon entry of this Interim Order and effective as of the Petition Date,

is hereby granted continuing, valid, binding, enforceable and automatically perfected postpetition

security interests and liens on all DIP Collateral (the “Second Lien Adequate Protection Liens”,

and together with the RBL Adequate Protection Liens, the FLMO Adequate Protection Liens and

the FLLO Adequate Protection Liens, the “Adequate Protection Liens”), which security interests

and liens will be junior to the Carve Out, the DIP Liens, the Permitted Prior Liens, the RBL

Adequate Protection Liens, the FLMO Adequate Protection Liens, the FLLO Adequate Protection

Liens, the Prepetition Senior Liens and the Prepetition FLLO Liens, and shall be senior in priority

to all other liens. Except with respect to the Carve Out, the DIP Liens, the Permitted Prior Liens,

the RBL Adequate Protection Liens, the FLMO Adequate Protection Liens the FLLO Adequate

Protection Liens, the Prepetition Senior Liens and the Prepetition FLLO Liens, the Second Lien

Adequate Protection Liens shall not be made subject to or pari passu with any lien or security

interest heretofore or hereinafter granted or created in any of the Chapter 11 Cases or any Successor


                                                 46
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 215 of 269




Cases and shall be valid and enforceable against the Debtors, their estates and any successors

thereto, including, without limitation, any trustee appointed in any of the Chapter 11 Cases or any

Successor Cases until such time as the Prepetition Second Lien Note Obligations are paid in full.

The Second Lien Adequate Protection Liens shall not be subject to sections 549 or 550 of the

Bankruptcy Code. No lien or interest avoided and preserved for the benefit of the estates pursuant

to section 551 of the Bankruptcy Code shall be pari passu with or senior to the Second Lien

Adequate Protection Liens.

                 (j)   Second Lien Adequate Protection Claim. To the extent of any Diminution

in Value, pursuant to section 507(b) of the Bankruptcy Code, the Prepetition Second Lien Secured

Parties, immediately upon entry of this Interim Order and effective as of the Petition Date, are

hereby granted an allowed superpriority administrative expense claim (the “Second Lien Adequate

Protection Claim”, and together with the RBL Adequate Protection Claim, the FLMO Adequate

Protection Claim and the FLLO Adequate Protection Claim, the “Adequate Protection Claims”),

which claim shall be junior to the Superpriority DIP Claims, the RBL Adequate Protection Claim,

the FLMO Adequate Protection Claim, the FLLO Adequate Protection Claim and the Carve Out,

but shall be senior to and have priority over any other administrative expense claims, unsecured

claims and all other claims against the Debtors or their estates in any of the Chapter 11 Cases or

any Successor Cases, at any time existing or arising, of any kind or nature whatsoever, including,

without limitation, administrative expenses or other claims of the kinds specified in or ordered

pursuant to sections 105, 326, 328, 330, 331, 365, 503(a), 503(b), 506(c), 507(a), 507(b), 546(c),

546(d), 726, 1113 and 1114 of the Bankruptcy Code, and any other provision of the Bankruptcy

Code, whether or not such expenses or claims may become secured by a judgment lien or other

non-consensual lien, levy or attachment. The Second Lien Adequate Protection Claim shall, for


                                                47
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 216 of 269




purposes of section 1129(a)(9)(A) of the Bankruptcy Code, be considered administrative expenses

allowed under section 503(b) of the Bankruptcy Code, shall be against each Debtor on a joint and

several basis, and shall be payable from and have recourse to all DIP Collateral. Except for the

Superpriority DIP Claims, the RBL Adequate Protection Claim, the FLMO Adequate Protection

Claim, the FLLO Adequate Protection Claim and the Carve Out, the Second Lien Adequate

Protection Claim shall not be made subject to or pari passu with any claim heretofore or hereinafter

granted or created in any of the Chapter 11 Cases or any Successor Cases and shall be valid and

enforceable against the Debtors, their estates and any successors thereto, including, without

limitation, any trustee appointed in any of the Chapter 11 Cases or any Successor Cases until such

time as the Prepetition Second Lien Obligations are paid in full.

                 (k)   Additional Adequate Protection.

                       (i)    Information; Access to Books and Records.          The Debtors will

provide to the Prepetition RBL Agent (so long the Prepetition RBL Obligations have not been

discharged), the Prepetition Senior Secured Collateral Agent, the Prepetition FLMO Term Loan

Agent, the Prepetition FLLO Term Loan Agent and the Prepetition Second Lien Collateral Trustee

(and subject to any restrictions on posting material non-public information to public lenders set

forth in the Prepetition Debt Documents) any and all reports and information required to be

delivered pursuant to the DIP Credit Agreement, including any Updated Budget and variance

reports.

                       (ii)   Maintenance of Collateral. The Debtors shall continue to maintain

and insure the Prepetition Collateral in amounts and for the risks, and by the entities, as required

under the Prepetition RBL Documents (as long as the Prepetition RBL Obligations have not been




                                                48
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 217 of 269




discharged), the Prepetition FLMO Tem Loan Documents the Prepetition FLLO Term Loan

Documents and the Prepetition Second Lien Documents.

                 (l)   Termination of Consent to Use Cash Collateral. Upon indefeasible payment

in full of all DIP Obligations, the following events shall permit Majority Prepetition FMLO

Secured Parties to immediately seek to terminate the Debtors’ right to use Cash Collateral pursuant

to this Interim Order, and to immediately seek relief from the automatic stay to proceed to protect,

enforce and exercise all other rights and remedies provided under the Prepetition FLMO Term

Loan Documents or applicable law: (1) the Debtors fail to satisfy any Milestone in Section 10.15

of the Senior DIP Credit Agreement; (2) the Debtors fail to update the Approved Budget as

contemplated by the Senior DIP Credit Agreement or to comply with the provisions relating to

permitted variances from such Approved Budget; (3) the Debtors file, support, make a written

proposal or counterproposal to any party relating to, or take any other similar action in furtherance

of a chapter 11 plan, sale process or other restructuring transaction that (A) does not provide for

the indefeasible payment on the effective date thereof of all claims on account of the Prepetition

FLMO Obligations in full in cash or (B) is not approved by the Required FLMO Term Lenders (as

defined below) (in each case, a “Non-Consensual Action”); or (4) the Debtors provide notice to

counsel to the Ad Hoc First Lien Group of any such Non-Consensual Action (the “Non-Consensual

Restructuring Notice”). The Debtors shall provide a Non-Consensual Restructuring Notice to

counsel to the Ad Hoc First Lien Group not less than seven (7) days before taking any Non-

Consensual Action provided, that the Debtors’ obligation to provide such notice will terminate in

the event that either (x) the Restructuring Support Agreement has been terminated by the Debtors

due to a material breach by the Required Consenting Creditors or (y) the Backstop Commitment




                                                 49
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 218 of 269




Agreement has been terminated due to the Backstop Parties terminating their Backstop

Commitments (each, as defined in the Restructuring Support Agreement).

                 (m)   Adequate Protection Reservation. The receipt by the Prepetition Secured

Parties of the adequate protection provided pursuant to this Interim Order shall not be deemed an

admission that the interests of the Prepetition Secured Parties are indeed adequately protected.

Further, this Interim Order shall not prejudice or limit the rights of the Prepetition RBL Secured

Parties (so long any Prepetition RBL Obligations are outstanding) or the other Prepetition Secured

Parties (subject to the terms of the applicable Intercreditor Agreements) to seek additional relief

with respect to the use of Cash Collateral or for additional adequate protection, including without

limitation in the event of termination of the Restructuring Support Agreement or any failure of any

of the milestones in the Restructuring Agreement to be timely achieved, provided that (a) any such

additional or alternative adequate protection approved by the Court in respect of the Prepetition

RBL Obligations shall at all times be subordinate and junior to the Carve Out, the Senior DIP

Obligations and the Senior DIP Liens granted under this Interim Order and the DIP Loan

Documents and (b) any such additional or alternative adequate protection approved by the Court

in respect of the Prepetition FLMO Obligations, Prepetition FLLO Obligations and Prepetition

Second Obligations shall at all times be subordinate and junior to the Carve Out, the Superpriority

DIP Claims, the DIP Obligations and the DIP Liens granted under this Interim Order and the DIP

Loan Documents. Without limiting the foregoing, nothing herein shall impair or modify the

application of section 507(b) of the Bankruptcy Code in the event that the adequate protection

provided hereunder is insufficient to compensate for any Diminution in Value during any of the

Chapter 11 Cases.




                                                50
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 219 of 269




         12.     Amendments. (x) The Debtors, the Senior DIP Agent and the Senior DIP Secured

Parties, are hereby authorized to enter into the Senior DIP Loan Documents and implement, in

accordance with the terms of the Senior DIP Loan Documents one or more amendments, waivers,

consents or other modifications to and under the Senior DIP Loan Documents, in each case in such

form as the Debtors, the Senior DIP Agent and the Majority Lenders (as defined in the Senior DIP

Credit Agreement) (the “Majority Senior DIP Lenders”) may agree, and no further approval of the

Court shall be required for non-material amendments, waivers, consents or other modifications to

and under the Senior DIP Loan Documents (and any reasonable fees and expenses paid in

connection therewith); and (y) the Debtors, the Junior DIP Agent and the Junior DIP Secured

Parties, are hereby authorized to enter into the Junior DIP Loan Documents and implement, in

accordance with the terms of the Junior DIP Loan Documents one or more amendments, waivers,

consents or other modifications to and under the Junior DIP Loan Documents, in each case in such

form as the Debtors, the Junior DIP Agent and the Majority Lenders (as defined in the Junior DIP

Credit Agreement) (the “Majority Junior DIP Lenders”) may agree, and no further approval of the

Court shall be required for non-material amendments, waivers, consents or other modifications to

and under the Junior DIP Loan Documents (and any reasonable fees and expenses paid in

connection therewith); provided, however, that in the case of both of the foregoing clauses (x) and

(y), the Debtors shall provide notice of any material amendment, waiver, consent or other

modification under the Senior DIP Loan Documents or Junior DIP Loan Documents, as applicable,

to counsel to any Committee, counsel to the applicable non-amending DIP Agent, counsel to the

applicable non-amending DIP Secured Parties, and the United States Trustee three (3) calendar

days prior to the effective date thereof to the extent practicable. If no objections are timely received

(or if the U.S. Trustee, such DIP Agent, such DIP Secured Parties or the Committee indicate via


                                                  51
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 220 of 269




electronic mail or otherwise that they have no objection) to a material amendment within three (3)

calendar days from the date of delivery of such notice, the Debtors may proceed to execute such

amendment, which shall become effective immediately upon execution.

         13.     Budget Covenants.

                 (a)   Initial Budget and Updated Budget.         The use of Cash Collateral and

borrowings and other extensions of credit under the DIP Loan Documents shall be in accordance

with the Approved Budget (subject to Permitted Variances). The Debtors have prepared and

delivered to the Senior DIP Agent and Majority Junior DIP Lenders, and the Senior DIP Agent

and Majority Junior DIP Lenders have approved, an initial budget, a copy of which is attached

hereto as Exhibit C (the “Initial Budget”), which reflects the Debtors’ anticipated cash receipts and

all anticipated necessary and required disbursements of the DIP Borrower and its restricted

subsidiaries, including   (i) individual line items for “Total Receipts,” “Total Operating

Disbursements,” “Professional Fees,” “Operating AP Payments,” “Payroll/Payroll Taxes,” and

“Elk Hills Power Capacity/Reimbursement” and (ii) anticipated uses of the DIP Facilities for such

period, for each calendar week during the period from the Petition Date through and including the

end of the thirteenth (13th) calendar week following the Petition Date. The Initial Budget, and

each Updated Budget (as defined below), once approved in accordance herewith, shall be deemed

the “Approved Budget” for all purposes hereof until superseded by another Approved Budget

pursuant to the provisions set forth below.

                 (b)   Updated Budget. Beginning on July 28, 2020, and every four (4) weeks

thereafter while any DIP Obligations are outstanding, the Debtors shall prepare in good faith and

deliver to the DIP Agents, the DIP Agents’ professional advisors, and the professional advisors to

the Majority Junior DIP Lenders an updated 13-week cash flow forecast consistent in form and


                                                 52
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 221 of 269




substance with the Initial Budget and otherwise in form and substance acceptable to the Senior

DIP Agent, the Majority Senior DIP Lenders, and reasonably acceptable to the Majority Junior

DIP Lenders, as and to the extent required by the DIP Credit Agreements (each such updated

forecast, an “Updated Budget”). Each Updated Budget shall be accompanied by such supporting

documentation in accordance with the terms of the DIP Credit Agreements. For the avoidance of

doubt, no amendment, modification or update to an Approved Budget shall be effective without

the approval of the Senior DIP Agent, Majority Senior DIP Lenders and, so long as no Senior DIP

Event of Default (as defined below) has occurred and is continuing, the Majority Junior DIP

Lenders, and in accordance with the terms of the applicable DIP Credit Agreements.

                 (c)    Variance Reporting. The Debtors are subject to the variance reporting and

testing as set forth in, and in accordance with the terms of, the DIP Credit Agreements.

Concurrently with the delivery of each Updated Budget, the Debtors shall deliver to the DIP

Agents, the DIP Agents’ professional advisors, and the professional advisors to the Majority Junior

DIP Lenders the weekly cash balance reporting and variance reporting required under the DIP

Credit Agreements. Variances in excess of the Permitted Variance (as defined in each DIP Credit

Agreement) from the Approved Budget, and any proposed changes to the Approved Budget, shall

be subject to written agreement by the Debtors and the Senior DIP Agent and, so long as no Senior

DIP Event of Default has occurred and is continuing, the Majority Junior DIP Lenders, in each

case without further notice, motion or application to, order of, or hearing before, the Court.

         14.     Modification of Automatic Stay. The automatic stay imposed by section 362(a) of

the Bankruptcy Code is hereby modified as necessary to permit: (a) the Debtors to grant the DIP

Liens and the Superpriority DIP Claims, and to perform such acts as the DIP Agents or the Majority

Senior DIP Lenders or Majority Junior DIP Lenders may request to assure the perfection and


                                                 53
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 222 of 269




priority of the DIP Liens; (b) the Debtors to take all appropriate action to grant the Adequate

Protection Liens and the Adequate Protection Claims set forth herein, and to take all appropriate

action to ensure that the Adequate Protection Liens granted hereunder are perfected and maintain

the priority set forth herein; (c) the Debtors to incur all liabilities and obligations, including all the

DIP Obligations, to the DIP Secured Parties and the Prepetition Secured Parties as contemplated

under this Interim Order and/or the DIP Loan Documents; (d) the Debtors to pay all amounts

referred to, required under, in accordance with, and subject to the DIP Loan Documents and this

Interim Order; (e) the DIP Secured Parties and the Prepetition Secured Parties to retain and apply

payments made in accordance with the DIP Loan Documents and/or this Interim Order; (f) subject

to paragraph 22 hereof, the DIP Agents and the DIP Lenders to exercise, upon the occurrence and

during the continuance of an Event of Default (as defined in the Senior DIP Credit Agreement) (a

“Senior DIP Event of Default”) or an Event of Default (as defined in the Junior DIP Credit

Agreement) (a “Junior DIP Event of Default”), subject to the Remedies Notice Period (as defined

below), all rights and remedies provided for in the DIP Loan Documents and take any or all actions

provided therein; (g) the Debtors to perform under the DIP Loan Documents and any and all other

instruments, certificates, agreements and documents which may be required, necessary or prudent

for the performance by the applicable Debtors under the DIP Loan Documents and any transactions

contemplated therein or in this Interim Order; and (h) the implementation of all of the terms, rights,

benefits, privileges, remedies and provisions of this Interim Order and the DIP Loan Documents,

in each case, without further notice, motion or application to, or order of, or hearing before, this

Court, subject to the terms of this Interim Order.

         15.     Perfection of DIP Liens and Postpetition Liens.          This Interim Order shall be

sufficient and conclusive evidence of the validity, perfection and priority of all security interests


                                                   54
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 223 of 269




and liens granted herein, including, without limitation, the DIP Liens and the Adequate Protection

Liens, without the necessity of executing, filing or recording any financing statement, mortgage,

notice or other instrument or document that may otherwise be required under the law or regulation

of any jurisdiction or the taking of any other action (including, for the avoidance of doubt, entering

into any securities or deposit account control agreement or taking possession of any possessory

collateral) to validate or perfect (in accordance with applicable law) such liens, or to entitle the

Prepetition Secured Parties and the DIP Secured Parties to the priorities granted herein.

Notwithstanding the foregoing, each of the Senior DIP Agent, Junior DIP Agent, the Prepetition

RBL Agent, the Prepetition Senior Secured Collateral Agent, the Prepetition FLMO Term Loan

Agent, the Prepetition FLLO Term Loan Agent and the Prepetition Second Lien Collateral Trustee,

without any further consent of any party, is authorized to execute, file or record, and the Senior

DIP Agent, Junior DIP Agent, the Prepetition RBL Agent, the Prepetition Senior Secured

Collateral Agent, the Prepetition FLMO Term Loan Agent, the Prepetition FLLO Term Loan

Agent and the Prepetition Second Lien Collateral Trustee, as applicable, may require the

execution, filing or recording, as each, in its sole discretion deems necessary, of such financing

statements, mortgages, notices of lien, and other similar documents to enable the Senior DIP

Agent, the Junior DIP Agent, the Prepetition RBL Agent, the Prepetition Senior Secured Collateral

Agent, the Prepetition FLMO Term Loan Agent, the Prepetition FLLO Term Loan Agent and the

Prepetition Second Lien Collateral Trustee, as applicable, to further validate, perfect, preserve and

enforce the DIP Liens or other liens and security interests granted hereunder, or perfect in

accordance with applicable law or to otherwise evidence the DIP Liens and/or the Adequate

Protection Liens, as applicable, and all such financing statements, mortgages, notices, and other

documents shall be deemed to have been executed, filed or recorded as of the Petition Date;


                                                 55
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 224 of 269




provided, however, that no such execution, filing or recordation shall be necessary or required in

order to create or perfect the DIP Liens and/or the Adequate Protection Liens. The Debtors are

authorized and directed to execute and deliver promptly upon demand to the Senior DIP Agent,

the Junior DIP Agent, the Prepetition RBL Agent, the Prepetition Senior Secured Collateral Agent,

the Prepetition FLMO Term Loan Agent, the Prepetition FLLO Term Loan Agent and the

Prepetition Second Lien Collateral Trustee, as applicable, all such financing statements, notices,

and other documents as the Senior DIP Agent, the Junior DIP Agent, the Prepetition RBL Agent,

the Prepetition Senior Secured Collateral Agent, the Prepetition FLMO Term Loan Agent, the

Prepetition FLLO Term Loan Agent and the Prepetition Second Lien Collateral Trustee, as

applicable, may reasonably request. The Senior DIP Agent, the Junior DIP Agent, the Prepetition

RBL Agent, the Prepetition Senior Secured Collateral Agent, the Prepetition FLMO Term Loan

Agent, the Prepetition FLLO Term Loan Agent and the Prepetition Second Lien Collateral Trustee,

each in its discretion, may file a photocopy of this Interim Order as a financing statement with any

filing or recording office or with any registry of deeds or similar office, in addition to or in lieu of

such financing statements, notices of lien, or similar instruments, and in such event, the filing or

recording office shall be authorized to file or record such photocopy of this Interim Order.

         16.     Protection of DIP Lenders’ Rights and Adequate Protection Liens. So long as there

are any DIP Obligations outstanding, the Prepetition Secured Parties (other than the Prepetition

RBL Secured Parties as set forth in paragraph 22(c) hereof) shall (a) absent the written consent of

the DIP Agents, have no right to, and take no action to, foreclose upon or recover in connection

with the liens granted thereto pursuant to the Prepetition Debt Documents or this Interim Order or

otherwise seek or exercise any enforcement rights or remedies against any DIP Collateral or in

connection with the debt and obligations underlying the Prepetition Debt Documents or the


                                                  56
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 225 of 269




Adequate Protection Liens, including, without limitation, in respect of the occurrence or

continuance of any Event of Default (as defined in each of the applicable Prepetition Debt

Documents), (b) be deemed to have consented to any release of DIP Collateral authorized under

the DIP Loan Documents (but not any proceeds of such transfer, disposition or sale to the extent

remaining after payment in full in cash of the DIP Obligations), (c) not file any further financing

statements, patent filings, trademark filings, copyright filings, mortgages, memoranda of lease,

notices of lien or similar instruments, or otherwise take any action to perfect their security interests

in the DIP Collateral unless, solely as to this clause (c), the DIP Agents file financing statements

or other documents to perfect the liens granted pursuant to the DIP Loan Documents and/or this

Interim Order, or as may be required by applicable state law to continue the perfection of valid

and unavoidable liens or security interests as of the date of filing, and (d) deliver or cause to be

delivered, at the Debtors’ costs and expense (for which the Prepetition RBL Agent, the Prepetition

Senior Secured Collateral Agent, the Prepetition FLMO Term Loan Agent, the Prepetition FLLO

Term Loan Agent and the Prepetition Second Lien Collateral Trustee shall be reimbursed upon

submission to the Debtors of invoices or billing statements), any termination statements, releases

and/or assignments (to the extent provided for herein) in favor of the DIP Agents and the DIP

Lenders or other documents necessary to effectuate and/or evidence the release, termination and/or

assignment of Adequate Protection Liens, the Prepetition Senior Liens, the Prepetition FLLO

Liens or the Prepetition Second Liens on any portion of the DIP Collateral subject to any sale or

disposition approved or arranged for by any DIP Agent.

         17.     Protection of DIP Lenders Rights. To the extent any Prepetition Secured Party has

possession of any Prepetition Collateral or DIP Collateral or has control with respect to any

Prepetition Collateral or DIP Collateral, or has been noted as secured party on any certificate of


                                                  57
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 226 of 269




title for a titled good constitution Prepetition Collateral or DIP Collateral, then such Prepetition

Secured Party shall be deemed to maintain such possession or notation or exercise such control as

a gratuitous bailee and/or gratuitous agent for perfection for the benefit of the Senior DIP Agent,

the Senior DIP Secured Parties, the Junior DIP Agent and the Junior DIP Secured Parties, and such

Prepetition Secured Party and the applicable Prepetition RBL Agent, Prepetition FLMO Term

Loan Agent, Prepetition FLLO Term Loan Agent, or the Prepetition Second Lien Collateral

Trustee shall comply with the instruction of the Senior DIP Agent, acting at the direction of the

Majority Senior DIP Lenders, with respect to the exercise of such control. To the extent that the

Senior DIP Agent or any other Senior DIP Secured Party has possession of any Prepetition

Collateral or DIP Collateral or has control with respect to any Prepetition Collateral or DIP

Collateral, or has been noted as secured party on any certificate of title for a titled good constitu ting

Prepetition Collateral or DIP Collateral, then such Senior DIP Secured Party shall be deemed to

maintain such possession or notation or exercise such control as a gratuitous bailee and/or

gratuitous agent for perfection for the benefit of the Junior DIP Agent and the Junior DIP Secured

Parties, subject to the priorities set forth in paragraph 6 above and other terms of this Order;

provided that following the Discharge of the Senior DIP Obligations, the Senior DIP Agent shall

deliver Junior DIP Agent, at the Debtors’ sole cost and expense, the Prepetition Collateral or DIP

Collateral in its possession together with any necessary endorsements to the extent required by the

Junior DIP Documents.

         18.     Proceeds of Subsequent Financing.          Without limiting the provisions of the

immediately preceding paragraph, if the Debtors, any trustee, any examiner with enlarged powers

or any responsible officer subsequently appointed in any of the Chapter 11 Cases or any Successor

Cases shall obtain credit or incur debt pursuant to sections 364(b), (c), or (d) of the Bankruptcy


                                                   58
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 227 of 269




Code in violation of this Interim Order or the DIP Loan Documents at any time prior to the

indefeasible payment in full in cash of all of the DIP Obligations, the satisfaction of the

Superpriority DIP Claims, and the termination of the DIP Agents’ and the DIP Lenders’

obligations to extend credit under the DIP Facilities and this Interim Order, including subsequent

to the confirmation of any plan with respect to any or all of the Debtors and the Debtors’ estates,

then unless otherwise agreed by the DIP Agents all of the cash proceeds derived from such credit

or debt shall immediately be turned over first, to the Senior DIP Agent to be applied to the Senior

DIP Obligations pursuant to the Senior DIP Credit Agreement until the Discharge of Senior DIP

Obligations (as defined below) occurs and second (but subject to paragraph 22(c) hereof), to the

Junior DIP Agent to be applied to the Junior DIP Obligations pursuant to the Junior DIP Credit

Agreement.

         19.     Maintenance of DIP Collateral.      The Debtors shall continue to maintain all

property, operational and other insurance as required and as specified in the DIP Loan Documents.

The Debtors shall provide the DIP Agents and their respective counsel (for distribution to the DIP

Secured Parties) with commercially reasonable evidence of such insurance upon a request to

counsel for the Debtors. Upon entry of this Interim Order and to the fullest extent provided by

applicable law, the DIP Agents (on behalf of the DIP Secured Parties) shall be, and shall be deemed

to be, without any further action or notice, named as additional insureds and lender’s loss payees

on each insurance policy maintained by the Debtors that in any way relates to the DIP Collateral.

The Debtors shall also maintain the cash management system in effect as of the Petition Date, as

modified by this Interim Order and any order of the Court authorizing the continued use of the

cash management system.




                                                59
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 228 of 269




         20.     Disposition of DIP Collateral. The Debtors shall not sell, transfer, lease, encumber

or otherwise dispose of any portion of the DIP Collateral (or enter into any binding agreement to

do so) other than in the ordinary course of business without the prior written consent of the

Majority Senior DIP Lenders or as otherwise provided for in the Senior DIP Loan Documents and,

so long as no Senior DIP Event of Default has occurred and is continuing, the prior written consent

of the Majority Junior DIP Lenders or as otherwise provided for in the Junior DIP Loan

Documents.

         21.     Termination Date. Each of the following shall constitute a termination event under

this Interim Order (each a “Termination Event”, and the date upon which such Termination Event

occurs, the “Termination Date”), unless waived in writing (delivery by email or other electronic

means being sufficient) by both DIP Agents and the Majority Junior DIP Lenders: (a) the

occurrence of the maturity date of either DIP Facility; (b) the date that is thirty-five (35) days after

the Petition Date if the Final Order, in form and substance acceptable to each DIP Agent and the

Majority Junior DIP Lenders, has not been entered by the Court; (c) the occurrence of a Senior

DIP Event of Default; or (d) the occurrence of a Junior DIP Event of Default.

         22.     Rights and Remedies Upon Termination Event.

         (a)     Upon the occurrence and during the continuation of a Termination Event, either

 DIP Agent may (and any automatic stay otherwise applicable to the DIP Secured Parties, whether

 arising under sections 105 or 362 of the Bankruptcy Code or otherwise, but subject to the terms

 of this Interim Order (including this paragraph) is hereby modified, without further notice to,

 hearing of, or order from this Court, to the extent necessary to permit each DIP Agent to, upon

 delivery of written notice (a “Termination Notice”) (including by e-mail) to lead restructuring

 counsel to the Debtors, lead restructuring counsel to the other DIP Agent, lead restructuring


                                                  60
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 229 of 269




 counsel to the other applicable DIP Secured Parties, lead restructuring counsel to any Committee,

 lead restructuring counsel to the Prepetition RBL Agent, lead restructuring counsel to the

 Prepetition Senior Secured Collateral Agent, lead restructuring counsel to the Prepetition FLMO

 Term Loan Agent, lead restructuring counsel to the Prepetition FLLO Term Loan Agent, lead

 restructuring counsel to the Prepetition Second Lien Collateral Trustee and the U.S. Trustee, (the

 “Remedies Notice Parties”), unless the Court orders otherwise prior to five (5) business days after

 delivery of such Termination Notice (such five (5) business day period, the “Remedies Notice

 Period”): (a) immediately terminate and/or revoke the Debtors’ right under this Interim Order and

 any other Senior DIP Loan Documents or Junior DIP Loan Documents, as applicable, to use any

 Cash Collateral; (b) terminate the applicable DIP Facility and any applicable DIP Loan Document

 as to any future liability or obligation of the Senior DIP Secured Parties or Junior DIP Secured

 Parties, as applicable, but without affecting any of the DIP Obligations or the DIP Liens securing

 such DIP Obligations; (c) declare all Senior DIP Obligations or Junior DIP Obligations, as

 applicable, to be immediately due and payable; and (d) invoke the right to charge interest at the

 default rate under the Senior DIP Loan Documents or Junior DIP Loan Documents, as applicable.

 Upon delivery of such Termination Notice by either DIP Agent, without further notice or order

 of the Court, the DIP Secured Parties’ and the Prepetition Secured Parties’ consent to use Cash

 Collateral and the Debtors’ ability to incur additional DIP Obligations hereunder will, subject to

 the expiration of the Remedies Notice Period, automatically terminate and the DIP Secured

 Parties will have no obligation to provide any DIP Loans or other financial accommodations.

         (b)     Following a Termination Event, but prior to exercising the remedies set forth in this

 sentence below, the Senior DIP Secured Parties shall be required to file a motion with the Court

 seeking emergency relief (the “Stay Relief Motion”) on five (5) business days’ notice to the


                                                  61
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 230 of 269




 Remedies Notice Parties (which shall run concurrently with the Remedies Notice Period) for a

 further order of the Court modifying the automatic stay in the Chapter 11 Cases to permit the

 Senior DIP Secured Parties (but not the Junior DIP Secured Parties) to: (a) freeze monies or

 balances in the Debtors’ accounts; (b) immediately set-off any and all amounts in accounts

 maintained by the Debtors with the Senior DIP Agent or the Senior DIP Secured Parties against

 the Senior DIP Obligations, (c) enforce any and all rights against the DIP Collateral, including,

 without limitation, foreclosure on all or any portion of the DIP Collateral, collection of accounts

 receivable, occupying the Debtors’ premises, sale or disposition of the DIP Collateral; and (d)

 take any other actions or exercise any other rights or remedies permitted under this Interim Order,

 the Senior DIP Loan Documents or applicable law. The rights and remedies of the Senior DIP

 Secured Parties specified herein are cumulative and not exclusive of any rights or remedies that

 the Senior DIP Secured Parties have under the Senior DIP Loan Documents or otherwise. If the

 Senior DIP Secured Parties are permitted by the Court to take any enforcement action with respect

 to the DIP Collateral following the hearing on the Stay Relief Motion, the Debtors shall cooperate

 with the Senior DIP Secured Parties in their efforts to enforce their security interest in the DIP

 Collateral, and shall not take or direct any entity to take any action designed or intended to hinder

 or restrict in any respect such Senior DIP Secured Parties from enforcing their security interests

 in the DIP Collateral. Until the Discharge of Senior DIP Obligations, the Junior DIP Agent and

 Junior DIP Secured Parties shall not have the right to exercise or enforce any rights and remedies

 against the Debtors or the DIP Collateral (other than as set forth in paragraph 22(a) above).

 Following the Discharge of Senior DIP Obligations, the Junior DIP Agent on behalf of the Junior

 DIP Secured Parties may exercise the rights and remedies set forth in this paragraph 22(b).




                                                 62
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 231 of 269




         (c)     Notwithstanding anything herein to the contrary in this Interim Order or any DIP

 Loan Document, until the Senior DIP Obligations are indefeasibly paid in full in cash (other than

 (i) secured hedge obligations that, at the time of such determination, are allowed by the person to

 whom such secured hedge obligations are owing to remain outstanding or are not required to be

 repaid or cash collateralized pursuant to the provisions of any document governing such secured

 hedge obligations or have been assigned or novated concurrently with such payment, (ii) secured

 cash management obligations and (iii) contingent indemnification obligations not then due and

 payable), the commitments to advance credit thereunder are terminated and all issued and

 undrawn DIP Letters of Credit are replaced or cash collateralized in accordance with the Senior

 DIP Credit Agreement (collectively, the “Discharge of Senior DIP Obligations”), the Junior DIP

 Agent and the Junior DIP Secured Parties shall not receive or retain any payments, distributions

 or other amounts on account of the Junior DIP Obligations (other than the agency fees, the upfront

 fee) and expenses payable under the Junior DIP Loan Documents and this Interim Order,

 including professional fees and expenses), whether such payments, distributions or amounts are

 from proceeds of the DIP Collateral or refinancing of the Junior DIP Facility or from any other

 source (including debt or equity issued or distributed in connection with a plan of reorganization

 or any proceeds of such debt or equity) and whether such payments, distributions or amounts are

 distributed or made in connection with or pursuant to a plan of reorganization or liquidation, sale

 pursuant to section 363 of the Bankruptcy Code, foreclosure or otherwise. If the Junior DIP Agent

 or any Junior DIP Secured Parties receive any payments, distributions or other amounts in

 violation of this paragraph 22(c), then the Junior DIP Agent (to the extent the Junior DIP Agent

 has actual notice of such violation and has not distributed such amounts to the other Junior DIP

 Secured Parties) or such Junior DIP Secured Party, as applicable, shall hold such amounts in trust


                                                63
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 232 of 269




 for the benefit of the Senior DIP Agent, the Senior DIP Secured Parties, the Prepetition RBL

 Agent and the Prepetition RBL Secured Parties and shall promptly turn over such amounts to the

 Senior DIP Agent. Notwithstanding the foregoing, so long as a Senior DIP Event of Default has

 not occurred and is continuing, the Junior DIP Secured Parties shall be entitled to receive interest

 at the contract rate as and when due and the upfront fee in connection with the closing of the

 Junior DIP Facility.    For any Prepetition RBL Obligations that remain outstanding after the

 closing of the Junior DIP Facility, including any amount due and payable on account of indemnity

 claims that are Prepetition RBL Obligations and any Prepetition RBL Obligations that are

 subsequently reinstated after the repayment thereof because such payment (or any portion thereof)

 is required to be returned or repaid, the liens securing such Prepetition RBL Obligations shall be

 subordinate to the Senior DIP Liens and the Junior DIP Liens; provided that, any such Prepetition

 RBL Obligations shall be (i) deemed Senior DIP Obligations for all purposes of this paragraph

 22 and (ii) subject to the Senior DIP Purchase Option (as defined below) (notwithstanding

 anything to the contrary in the Collateral Agency Agreement). The term “Discharge of Senior

 DIP Obligations” as used in this Interim Order shall be deemed to require the repayment of such

 Prepetition RBL Obligations in full in cash.

         (d)     The payment in full of the Prepetition RBL Obligations on and at all times

 following the Closing Date with the proceeds of the DIP Facilities as set forth in the DIP Loan

 Documents and this Interim Order shall constitute a “Discharge of Existing Senior Obligations”

 subject to, and as such term is defined in, the Collateral Agency Agreement for all purposes

 thereunder.

         (e)     Senior DIP Purchase Option. At any time upon written notice to the Senior DIP

Agent (the “Senior DIP Purchase Notice”), any group of Junior DIP Lenders holding a majority in


                                                 64
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 233 of 269




principal amount of the Junior DIP Loans or any group of Prepetition FLMO Term Loan Lenders

holding a majority in principal amount of the Prepetition FLMO Term Loans (any such group, the

“Senior DIP Purchasers”) shall have the right, without the consent of the Debtors, to purchase from

the Senior DIP Secured Parties all (but not less than all) Senior DIP Obligations (including, for the

avoidance of doubt and notwithstanding anything to the contrary herein or in the Collateral Agency

Agreement all Senior DIP Obligations that are refinanced, refunded, or replaced) (such right, the

“Senior DIP Purchase Option”) for a purchase price in an amount equal to (i) the amount of Senior

DIP Obligations outstanding (including principal, fees, reasonable attorneys’ fees and legal

expenses (but excluding contingent indemnification obligations for which no claim or demand for

payment has been made at or prior to such time, provided that “Senior DIP Obligations” shall

include all contingent or actual rights and claims relating to, arising from, or in connection with

the reservation of rights under paragraph 29, whether asserted as Senior DIP Obligations ,

Prepetition RBL Obligations, or otherwise, provided further that in the case of secured hedge

obligations, the Senior DIP Purchasers shall cause the applicable agreements governing such hedge

obligations to be assigned and novated or, if such agreements have been terminated, such purchase

price shall include an amount equal to the sum of any unpaid amounts then due in respect of such

hedge obligations, calculated using the market quotation method and after giving effect to any

netting arrangements and (ii) a cash collateral deposit in such amount as the Senior DIP Agent

determines is reasonably necessary to secure the payment of any outstanding letters of credit

constituting Senior DIP Obligations that may be come due and payable after such sale (but in any

event in an amount not to exceed 105% of the amount then reasonably estimated by the Senior

DIP Agent to be the aggregate outstanding amount of such letters of credit at such time), which

cash collateral shall be (A) held by the Senior DIP Agent as security solely to reimburse the issuers


                                                 65
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 234 of 269




of letters of credit that become due and payable after such sale and any fees and expenses incurred

in connection with such letters of credit and (B) returned to the Senior DIP Purchasers (except as

otherwise be required by applicable law or any order of any court or other governmental authority)

promptly after the expiration or termination from time to time of all payment contingencies

affecting such letters of credit. The Senior DIP Purchasers shall have twenty (20) Business Days

following delivery of the Senior DIP Purchase Notice to consummate the purchase of the Senior

DIP Obligations contemplated by this paragraph 22(e) and the right to purchase the Senior DIP

Obligations under this paragraph 22(e) shall terminate thereafter unless such twenty (20) Business

Day period is extended by the Senior DIP Agent in its sole discretion, provided that if the Senior

DIP Purchasers shall fail to consummate such purchase within such twenty (20) Business Day

period, no Junior DIP Lenders or Prepetition FLMO Term Loan Lenders shall be permitted to

exercise the Senior DIP Purchase Option until the date that is at least five (5) Business Days

following the expiration of such twenty (20) Business Day period.

         (f)     Junior DIP Purchase Option. Upon written notice to the Junior DIP Agent (the

“Junior DIP Purchase Notice”) any group of Prepetition FLMO Term Loan Lenders holding a

majority in aggregate principal amount of the Prepetition FLMO Term Loans (the “Junior DIP

Purchasers”) shall have the right, without the consent of the Debtors, to purchase from the Junior

DIP Secured Parties all (but not less than all) Junior DIP Obligations (including, for the avoidance

of doubt and notwithstanding anything to the contrary herein all Junior DIP Obligations that are

refinanced, refunded, or replaced (such right, the “Junior DIP Purchase Option”) for a purchase

price in an amount equal to the amount of Junior DIP Obligations outstanding (including principal,

fees, reasonable attorneys’ fees and legal expenses (but excluding contingent indemnificat ion

obligations for which no claim or demand for payment has been made at or prior to such time)).


                                                66
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 235 of 269




The Junior DIP Purchasers shall have twenty (20) Business Days following delivery of the Junior

DIP Purchase Notice to consummate the purchase of the Junior DIP Obligations contemplated by

this paragraph 22(f) and the right to purchase the Junior DIP Obligations under this paragraph

22(f) shall terminate thereafter unless such twenty (20) Business Day period is extended by the

Majority Junior DIP Lenders in their sole discretion; provided that if the Junior DIP Purchasers

shall fail to consummate such purchase within such twenty (20) Business Day period, no

Prepetition FLMO Term Loan Lenders shall be permitted to exercise the Junior DIP Purchase

Option until the date that is at least five (5) Business Days following the expiration of such twenty

(20) Business Day period.

         (g)     In connection with the Senior DIP Purchase Option and the Junior DIP Purchase

 Option, the Senior DIP Purchasers or the Junior DIP Purchasers, as applicable, shall deliver to

 the applicable DIP Agent any customary agreements, documents or instruments to which the

 applicable DIP Agent may reasonably request pursuant to which the Senior DIP Purchasers or the

 Junior DIP Purchasers, as applicable, shall expressly assume and adopt all obligations of the

 applicable DIP Agent and DIP Secured Parties.

         23.     Good Faith under Section 364(e) of the Bankruptcy Code; No Modification or Stay

of this Interim Order. The DIP Secured Parties have acted in good faith in connection with the

DIP Facilities, the DIP Loan Documents, the interim financing provided by the DIP Facilities, and

with this Interim Order, and their reliance on this Interim Order is in good faith. Based on the

findings set forth in this Interim Order and the record made during the Interim Hearing, and in

accordance with section 364(e) of the Bankruptcy Code, in the event any or all of the provisions

of this Interim Order are hereafter modified, reversed, amended or vacated by a subsequent order

of the Court or any other court, the DIP Secured Parties and the Prepetition Secured Parties are


                                                 67
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 236 of 269




entitled to the benefits and protections provided in section 364(e) of the Bankruptcy Code. Any

such modification, reversal, amendment or vacatur shall not affect the validity and enforceability

of any advances previously made or made hereunder, or lien, claim or priority authorized or created

hereby. Any security interests, liens or claims granted to the DIP Secured Parties arising prior to

the effective date of any such modification, reversal, amendment or vacatur of this Interim Order

shall be governed in all respects by the original provisions of this Interim Order, including

entitlement to all rights, remedies, privileges and benefits granted herein.

         24.     DIP and Other Expenses. The Debtors are authorized and directed to pay, in cash

and on a current basis, all reasonable and documented fees, costs, disbursements and expenses of

the DIP Agents and the Ad Hoc First Lien Group incurred at any time, to the extent provided by

the DIP Loan Documents and this Interim Order, whether or not the transactions contemplated

hereby are consummated, including, without limitation, legal, accounting, collateral examination,

monitoring and appraisal fees and expenses, agency fees, financial advisory fees and expenses,

fees and expenses of other consultants and indemnification and reimbursement of fees and

expenses (including, without limitation, the reasonable and documented prepetition and

postpetition fees, costs and expenses of (A) Simpson Thacher and Norton Rose Fulbright; (B)

Opportune; (C) Davis Polk, Haynes and Boone, Cox Castle, Trimeric, Cornerstone, ERM, and

Rapp & Krock; (D) Evercore; (E) Ropes & Gray, and (F) any other necessary or appropriate

counsel, advisors, professionals or consultants in connection with advising the DIP Agents or the

Ad Hoc First Lien Group (collectively the “DIP Secured Party Advisors”)). The invoices for such

fees and expenses shall not be required to comply with the U.S. Trustee guidelines, may be in

summary form only (and may contain redactions of privileged, confidential or otherwise sensitive

information), and shall not be subject to application or allowance by the Court. Such fees and


                                                 68
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 237 of 269




expenses shall not be subject to any offset, defense, claim, counterclaim or diminution of any type,

kind or nature whatsoever. The invoices for fees and expenses to be paid pursuant to this paragraph

24 shall be provided to the Fee Notice Parties. Within ten (10) calendar days after delivery of such

invoices, the (“Fee Objection Period”), then, without further order of, or application to, the Court

or notice to any other party, such fees and expenses shall be promptly paid by the Debtors. If an

objection (solely as to reasonableness) is made by any of the Fee Notice Parties within the Fee

Objection Period to payment of the requested fees and expenses, then only the disputed portion of

such fees and expenses shall not be paid until the objection is resolved by the applicable parties in

good faith or by order of the Court, and the undisputed portion shall be promptly paid by the

Debtors. Notwithstanding the foregoing, the Debtors are authorized and directed to pay on the

Closing Date the fees and expenses of the DIP Secured Party Advisors incurred on or prior to such

date without the need to provide notice to any other party or otherwise comply with the procedures

set forth in this paragraph 24.

         25.     Indemnification. The Debtors are authorized to jointly and severally indemnify and

hold harmless each of the DIP Agents (solely in their capacity as DIP Agents), each DIP Secured

Party (solely in its capacity as a DIP Secured Party) and each other party entitled to an indemnity

in accordance and subject to the terms and conditions set forth in the DIP Credit Agreements.

         26.     Proofs of Claim. The DIP Secured Parties and each of the Prepetition Secured

Parties shall not be required to file proofs of claim in any of the Chapter 11 Cases or any Successor

Cases for any claim against the Debtors for payment of the Prepetition Obligations arising under

the Prepetition Debt Documents. The statements of claims in respect of such indebtedness set

forth in this Interim Order, together with any evidence accompanying this Motion and presented

at the Interim Hearing, are deemed sufficient to and do constitute proofs of claim in respect of such


                                                 69
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 238 of 269




debt and such secured status. However, in order to facilitate the processing of claims, to ease the

burden upon the Court and to reduce any unnecessary expense to the Debtors’ estates, each of the

Prepetition RBL Agent, Prepetition FLMO Term Loan Agent, Prepetition FLLO Term Loan Agent

and Prepetition Second Lien Collateral Trustee is authorized to file in the Debtors’ lead chapter 11

case In re California Resources Corporation, Case No. __-____ (___), a master proof of claim on

behalf of its respective Prepetition Secured Parties on account of any and all of their respective

claims arising under the applicable Prepetition Debt Documents and hereunder (each, a “Master

Proof of Claim”) against each of the Debtors. Upon the filing of any such Master Proof of Claim,

the Prepetition RBL Agent, Prepetition FLMO Term Loan Agent, Prepetition FLLO Term Loan

Agent or Prepetition Second Lien Collateral Trustee, as applicable, shall be deemed to have filed

a proof of claim in the amount set forth opposite its name therein in respect of its claims of any

type or nature whatsoever with respect to the applicable Prepetition Debt Documents, and the claim

of each applicable Prepetition Secured Party (and each of its successors and assigns) named in a

Master Proof of Claim shall be treated as if such entity had filed a separate proof of claim in each

of the Chapter 11 Cases. The Master Proofs of Claim shall not be required to identify whether any

such party acquired its claim from another party and the identity of any such party or to be amended

to reflect a change in the holders of the claims set forth therein or a reallocation among such holders

of the claims asserted therein resulting from the transfer of all or any portion of such claims. The

Master Proofs of Claim shall not be required to attach any instruments, agreements or other

documents evidencing the obligations owing by each of the Debtors to the applicable Prepetition

Secured Parties. Any proof of claim filed by the Prepetition RBL Agent, Prepetition FLMO Term

Loan Agent, Prepetition FLLO Term Loan Agent or Prepetition Second Lien Collateral Trustee

shall be deemed to be in addition to and not in lieu of any other proof of claim that may be filed


                                                  70
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 239 of 269




by any of the Prepetition Secured Parties. Any order entered by the Court in relation to the

establishment of a bar date in any of the Chapter 11 Cases or Successor Cases shall not apply to

the DIP Secured Parties or Prepetition Secured Parties.

         27.     Carve Out.

                 (a)   Carve Out. Subject to the terms and conditions set forth herein, the DIP

Liens, Superpriority DIP Claims, Prepetition Liens, Adequate Protection Liens and Adequate

Protection Claims shall be subject to the payment of the Carve Out. As used in this Interim Order,

the “Carve Out” means, without duplication, the following expenses, subject, in each case, to

application of any retainers that may be held by the applicable professionals as well as proceeds

from unencumbered assets then currently available: (I) the payment of unpaid fees, expenses and

disbursements incurred after delivery of a Carve Out Trigger Notice (as defined below) in

connection with the Chapter 11 Cases by professionals employed by the Debtors pursuant to

sections 327, 328 or 363 of the Bankruptcy Code and by professionals employed by any Committee

pursuant to sections 328 or 1103 of the Bankruptcy Code in the aggregate amount not in excess of

$7 million for all such professionals (the “Case Professionals”) to the extent such fees, expenses

and disbursements are allowed by the Court at any time, regardless of whether allowed by interim

order, procedural order or otherwise, excluding for purposes of this clause (I) any success fee,

completion fee, transaction fee or similar investment banking fee (the amounts described in this

clause (I), the “Wind-Down Carve Out Amounts”); (II) all accrued and unpaid professional fees

and disbursements incurred by Case Professionals on or prior to the delivery of a Carve Out Trigger

Notice to the extent allowed by the Court at any time, regardless of whether allowed by interim

order, procedural order or otherwise (the amounts described in this clause (II), collectively, the

“Pre-Trigger Amount Professional Fees”); (III) all fees to be paid to the clerk of the Court and to


                                                71
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 240 of 269




the U.S. Trustee pursuant to 28 U.S.C. § 1930 and 31 U.S.C. § 3717 plus interest at the statutory

rate; and (IV) all reasonable and documented fees and expenses incurred by a trustee under section

726(b) of the Bankruptcy Code in aggregate amount not in excess of $100,000. As used in this

Interim Order, the term “Carve Out Trigger Notice” means the delivery by the Senior DIP Agent

of a written notice to the Debtors, the U.S. Trustee and counsel to any Committee following the

occurrence and during the continuation of a Termination Event, expressly stating that the Wind-

Down Carve Out Amounts are invoked. Upon the Debtors’ receipt of a Carve Out Trigger Notice,

the Wind-Down Carve Out Amounts and the Pre-Trigger Amount Professional Fees (collectively,

the “Carved-Out Professional Fees”) shall immediately be funded by the Debtors to an escrow

account (the “Professional Fee Escrow”) with an escrow agent selected by the Debtors and

approved by the Senior DIP Agent (which such approval shall not be unreasonably withheld,

conditioned or delayed) pursuant to an escrow agreement reasonably acceptable to the Senior DIP

Agent, from any and all available Cash Collateral or cash held by the Debtors and, if the then-

available cash and Cash Collateral is not sufficient to cover the Carved-Out Professional Fees, the

first proceeds from the sale of the DIP Collateral until the Carved-Out Professional Fees are fully

funded into the Professional Fee Escrow; provided, that the funding of the Pre-Trigger Amount

Professional Fees into the Professional Fee Escrow shall be based on good faith estimates obtained

by the applicable professionals. The Professional Fee Escrow shall be subject to a first-priority

lien securing the Carved-Out Professional Fees, a second priority lien securing the Senior DIP

Obligations, a third priority lien securing the Junior DIP Obligations and a fourth priority lien

securing the Adequate Protection Claims. Notwithstanding anything to the contrary herein, upon

the delivery of a Carve Out Trigger Notice, the Senior DIP Agent or the Junior DIP Agent shall be

required to transfer cash that it sweeps, receives or forecloses upon at any time from and after the


                                                72
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 241 of 269




delivery of a Carve Out Trigger Notice into the Professional Fee Escrow until such time as the

Carved-Out Professional Fees have been fully funded into the Professional Fee Escrow. For the

avoidance of doubt, upon delivery of a Carve Out Trigger Notice, in no instance shall any DIP

Obligations or Prepetition Obligations be repaid until the Professional Fee Escrow is fully funded

or as further set forth in other order(s) of the Court. So long as no Carve Out Trigger Notice has

been delivered, the Debtors shall be permitted to pay compensation and reimbursement of

expenses to Case Professionals allowed and payable under sections 330 and 331 of the Bankruptcy

Code, but solely to the extent the same are allowed at any time by the Court, regardless of whether

allowed by interim order, procedural order or otherwise; provided, that, for the avoidance of doubt,

the payment of such compensation and reimbursement of such expenses prior to the delivery of a

Carve Out Trigger Notice shall not reduce the applicable Wind-Down Carve Out Amount. No

portion of the Carve Out may be used in contravention of the restrictions or the limitations on the

use of the Carve Out set forth in this Interim Order.

                 (b)    The DIP Agents and the DIP Lenders shall retain automatically perfected and

continuing security interests in any residual amount in the Professional Fee Escrow Account available

following satisfaction in full of all obligations benefiting from the Carve-Out (the “Residual Carve-Out

Amount”). Promptly (but in no event later than 5 business days) following the satisfaction in full of all

obligations benefiting from the Carve-Out, the Debtors shall deliver the Residual Carve-Out Amount, if

any, to the Senior DIP Agent (or, following a Discharge of Senior DIP Obligations, the Junior DIP Agent).

                 (c)    No Direct Obligation to Pay Professional Fees. Neither the DIP Agents,

the DIP Secured Parties nor the Prepetition Secured Parties shall be responsible for the payment

or reimbursement of any fees or disbursements of any Case Professionals incurred in connection

with the Chapter 11 Cases or any Successor Cases under any chapter of the Bankruptcy Code.

Nothing in this Interim Order or otherwise shall be construed to obligate the DIP Agents, DIP

                                                   73
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 242 of 269




Secured Parties or Prepetition Secured Parties in any way to pay compensation to or to reimburse

expenses of any Case Professionals, or to guarantee that the Debtors have sufficient funds to pay

such compensation or reimbursement.

                 (d)    Payment of Carve Out After Carve Out Trigger Notice. Any payment or

reimbursement made on or after the date of the delivery of the Carve Out Trigger Notice in respect

of any Carved-Out Professional Fees accrued or incurred after delivery of the Carve Out Trigger

Notice shall permanently reduce the Wind-Down Carve Out Amount on a dollar-for-dollar basis.

         28.     Limitations on the DIP Facilities, the DIP Collateral, the Prepetition Collateral, the

Cash Collateral and the Carve Out. No DIP Collateral, Prepetition Collateral, DIP Loans, Cash

Collateral, proceeds of any of the foregoing, any portion of the Carve Out or any other amounts

may be used, directly or indirectly, by any of the Debtors, any Committee, if any, or any trustee or

other estate representative appointed in the Chapter 11 Cases or any Successor Cases or any other

person or entity (or to pay any professional fees, disbursements, costs or expenses incurred in

connection therewith): (a) to object to, prevent, hinder, or delay the DIP Agents’, the DIP Secured

Parties’ enforcement or realization upon any of the DIP Collateral, Prepetition Collateral or Cash

Collateral, once a Termination Event occurs; (b) to use or seek to use Cash Collateral other than

as provided pursuant to this Interim Order or, except to the extent permitted under the terms of the

DIP Loan Documents, selling or otherwise disposing of DIP Collateral, in each case, without the

consent of both DIP Agents; (c) to seek authorization to obtain liens or security interests that are

senior to, or on a parity with, the DIP Liens or the Superpriority DIP Claims, the Adequate

Protection Liens, the Adequate Protection Claims or the Prepetition Liens; (d) to request or seek

any modification of this Interim Order in any manner not approved by both DIP Agents to the

extent such modification would adversely affect the rights of the DIP Secured Parties or the


                                                  74
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 243 of 269




Prepetition Secured Parties; or (e) to investigate (including by way of examinations or discovery

proceedings), prepare, assert, join, commence, support or prosecute any challenge (including any

litigation or other action) for any claim, counter-claim, action, proceeding, application, motion,

objection, defense, or other contested matter seeking any order, judgment, determination or similar

relief against any or all of the DIP Agents, DIP Secured Parties or Prepetition Secured Parties, or

their respective affiliates, assigns or successors and the respective officers, directors, employees,

agents, attorneys, representatives and other advisors of the foregoing, with respect to any

transaction, occurrence, omission, action or other matter (including formal or informal discovery

proceedings in anticipation thereof) with respect to (A) any claims or causes of action arising under

chapter 5 of the Bankruptcy Code, (B) any so-called “lender liability” claims and causes of action,

(C) any action with respect to the amount, validity, enforceability, priority and extent of, or

asserting any defense, counterclaim, or offset to, the DIP Obligations, the Superpriority DIP

Claims, the DIP Liens, the DIP Loan Documents, the Adequate Protection Liens, the Adequate

Protection Claims, the Prepetition RBL Loan Documents, the Prepetition RBL Obligations, the

Prepetition FLMO Term Loan Documents, the Prepetition FLMO Obligations, the Prepetition

FLLO Term Loan Documents, the Prepetition FLLO Obligations, the Prepetition Senior Liens, the

Prepetition FLLO Liens, the Prepetition Second Lien Documents, the Prepetition Second Lien

Note Obligations or the Prepetition Second Liens, (D) any action seeking to challenge, invalidate,

modify, set aside, avoid, marshal, recharacterize or subordinate (other than as contemplated by the

Intercreditor Agreements), in whole or in part, the DIP Obligations, the DIP Liens, the

Superpriority DIP Claims, the DIP Collateral, the Prepetition Collateral, the Prepetition Liens, the

Adequate Protection Liens, the Adequate Protection Claims or the Prepetition Obligations, (E) any

action seeking to modify any of the rights, remedies, priorities, privileges, protections and benefits


                                                 75
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 244 of 269




granted to the DIP Secured Parties hereunder or under any of the DIP Loan Documents or

prepetition agreements including the Elk Hills Power Agreements (as defined in the Restructuring

Support Agreement) or to any of the Prepetition Secured Parties hereunder or under any of the

Prepetition Debt Documents (in each case, including, without limitation, claims, proceedings or

actions that might prevent, hinder or delay any of the DIP Agents’ or the DIP Lenders’ assertions,

enforcements, realizations or remedies on or against the DIP Collateral in accordance with the

applicable DIP Loan Documents and this Interim Order and/or the Final Order (as applicable)), or

(F) objecting to, contesting, or interfering with, in any way, the DIP Agents’ and the DIP Secured

Parties’ enforcement or realization upon any of the DIP Collateral once a Senior DIP Event of

Default or Junior DIP Event of Default has occurred; provided, however, that no more than $75,000

in the aggregate of the DIP Collateral, the Carve Out, and proceeds from the borrowings under the

DIP Facilities or Prepetition Collateral, may be used by any Committee to investigate claims and/or

liens of the Prepetition Secured Parties. For the avoidance of doubt, the Debtor reserves the right

to contest, and to use Cash Collateral to contest, the existence or extent of any Diminution in Value

for purposes of any Adequate Protection Claim or Adequate Protection Lien.

         29.        Reservation of Certain Third Party Rights and Bar of Challenges and Claims.

                    (a)    Each stipulation, admission, and agreement contained in this Interim Order

including,       without limitation, the Debtors’ stipulations   set forth in paragraph E hereof

(collectively, the “Stipulations”), shall be binding on the Debtors upon entry of this Interim Order.

The Stipulations shall be binding on any successor to the Debtors (including, without limitation,

any chapter 7 or chapter 11 trustee appointed or elected for any of the Debtors in the Chapter 11

Cases or any Successor Cases) under all circumstances and for all purposes, and the Debtors are




                                                   76
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 245 of 269




deemed to have irrevocably waived and relinquished all Challenges (as defined below) as of the

Petition Date.

                 (b)   Upon expiration of the Challenge Period (as defined below), the

Stipulations shall be binding upon all other parties in interest (including without limitation, any

Committee, if appointed) and any other person or entity acting or seeking to act on behalf of the

Debtors’ estates, in all circumstances and for all purposes, unless (1) any Committee or a party in

interest (in each case, to the extent requisite standing is obtained pursuant to an order of this Court

entered prior to the expiration of the Challenge Period) has timely and duly filed an adversary

proceeding or contested matter (subject to the limitations contained herein) (each, a “Challenge

Proceeding”) by the expiration of the Challenge Period (as defined below), objecting to or

challenging the amount, validity, perfection, enforceability, priority or extent of the Prepetition

Obligations, the Prepetition Liens or the Prepetition Debt Documents, or otherwise asserting or

prosecuting any avoidance action or any other claim, counterclaim, cause of action, objection,

contest or defense (a “Challenge”) against any of the Prepetition Secured Parties, or any of their

respective affiliates, subsidiaries, officers, directors, managers, employees, agents, financial

advisors, attorneys, accountants, investment bankers, consultants, representatives and the

respective successors and assigns thereof (in each case, in their respective capacities as such),

arising under, in connection with or related to the Prepetition Obligations, the Prepetition Liens or

the Prepetition Debt Documents and (2) there is entered a final non-appealable order in favor of

the plaintiff in any such timely filed Challenge Proceeding; provided, however, that any pleadings

filed in any Challenge Proceeding shall set forth with specificity the basis for such Challenge (and

any Challenges not so specified prior to the expiration of the Challenge Period shall be deemed

forever, waived, released and barred).


                                                  77
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 246 of 269




                 (c)   Only those parties in interest who properly obtain standing and commence

a Challenge within the Challenge Period may prosecute such Challenge. As to (x) any parties in

interest, including any Committee, who do not obtain standing and fail to file a Challenge prior to

the expiration of the Challenge Period, or if any such Challenge is filed and overruled, or (y) any

and all matters that are not expressly the subject of a timely Challenge: (1) any and all such

Challenges by any party (including, without limitation, any Committee, any chapter 11 trustee,

any examiner or any other estate representative appointed in the Chapter 11 Cases, or any chapter

7 trustee, any examiner or any other estate representative appointed in any Successor Cases), shall

be deemed to be forever waived and barred; (2) all of the findings, Debtors’ stipulations, waivers,

releases, affirmations and other Stipulations hereunder as to the priority, extent, allowability,

validity and perfection as to all Prepetition Obligations, Prepetition Liens and Prepetition Debt

Documents, shall be of full force and effect and forever binding upon the applicable Debtors’

bankruptcy estates and all creditors, interest holders and other parties in interest in the Chapter 11

Cases and any Successor Cases; (3) the Debtors’ estates, all creditors, interest holders and other

parties in interest in the Chapter 11 Cases and any Successor Cases shall be deemed to have

released, waived and discharged the Prepetition Secured Parties (in each case, whether in their

prepetition or postpetition capacity), together with each of their respective successors, assigns,

affiliates, parents, subsidiaries, partners, controlling persons, representatives, agents, attorneys,

advisors, financial advisors, consultants, professionals, officers, directors, members, managers,

shareholders, and employees, from any and all claims and causes of action arising out of, based

upon or related to, in whole or in part, the Prepetition Obligations; (4) the Prepetition Obligations

shall constitute allowed claims and shall not be subject to any defense, claim, counterclaim,

recharacterization, subordination, offset, avoidance, for all purposes in these Chapter 11 Cases and


                                                 78
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 247 of 269




any Successor Cases; (5) the Prepetition Debt Documents shall be deemed to have been valid, as

of the Petition Date, and enforceable against each of the Debtors in the Chapter 11 Cases and any

Successor Cases; and (6) the Prepetition Liens shall be deemed to have been, as of the Petition

Date, legal, valid, binding, perfected, security interests and liens, not subject to recharacterization,

subordination, avoidance or other defense;

                 (d)    The “Challenge Period” shall mean the earlier of (a) sixty (60) days after

the formation of any Committee, but in no event later than seventy-five (75) days after the Petition

Date, (b) if no Committee is formed, seventy-five (75) days after the Petition Date and (c) the date

of confirmation of a chapter 11 plan. The Challenge Period may only be extended (A) with the

written consent of the Prepetition RBL Agent with respect to the Prepetition RBL Obligations, the

Prepetition RBL Loan Documents or the Prepetition Senior Liens; the Prepetition FLMO Term

Loan Agent with respect to the Prepetition FLMO Obligations, the Prepetition FLMO Term Loan

Documents or the Prepetition Senior Liens; the Prepetition FLLO Term Loan Agent with respect

to the Prepetition FLLO Obligations, the Prepetition FLLO Term Loan Documents or the

Prepetition FLLO Liens; or the Prepetition Second Lien Collateral Trustee with respect to the

Prepetition Second Lien Obligations, the Prepetition Second Lien Documents or the Prepetition

Second Liens, or (B) by the Court, upon a motion for cause shown, in each case, prior to the

expiration of the Challenge Period.

                 (e)    In the event there is a timely successful Challenge by a final non-appealable

order, pursuant and subject to the limitations contained in this paragraph 29, to the repayment of

any of the Prepetition RBL Obligations pursuant to this Interim Order based upon a successful

challenge to the validity, enforceability, extent, perfection or priority of the Prepetition RBL

Obligations or the liens securing the same, this Court shall determine the remedies as to the portion


                                                  79
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 248 of 269




of the Prepetition RBL Obligations subject to the successful Challenge, which may include the

unwinding the repayment of and reinstating such Prepetition RBL Obligations, and all parties’

rights are fully reserved in respect of any such potential remedies . If any amount of Prepetition

RBL Obligations are reinstated or required to be repaid to the Debtors or any third party, any

portion of such Prepetition RBL Obligations that are secured by valid and enforceable liens shall

benefit from the RBL Adequate Protection Claims and the RBL Adequate Protection Liens and

the Prepetition RBL Agent reserves all of its rights to seek additional or different adequate

protection.

                 (f)   Notwithstanding anything to the contrary herein: (x) if any Challenge is

timely commenced and standing is timely obtained, the Stipulations shall, upon expiration of the

Challenge Period, nonetheless remain binding and preclusive (as provided in paragraph 29(b)

hereof) on all parties-in-interest (other than the party that has brought such Challenge in connection

therewith and then only with respect to the Stipulations that are subject to the Challenge and not

to any Stipulations not subject to the Challenge), except to the extent that such Stipulations were

expressly and successfully challenged in such Challenge Proceeding as set forth in a final, non-

appealable order of a court of competent jurisdiction; and (y) the Prepetition Secured Parties

reserve all of their respective rights to contest on any grounds any Challenge and preserve any and

all of their rights to appeal and stay any orders issued in connection with a successful Challenge.

Nothing in this Interim Order vests or confers on any Person (as defined in the Bankruptcy Code),

including any Committee or any non-statutory committees appointed in the Chapter 11 Cases,

standing or authority to pursue any cause of action belonging to the Debtors or their estates, and

all rights to object to such standing are expressly reserved.




                                                 80
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 249 of 269




         30.     No Third Party Rights. Except as explicitly provided for herein, this Interim Order

does not create any rights for the benefit of any third party, creditor, equity holder or any direct,

indirect or incidental beneficiary.

         31.     Section 506(c). In partial consideration for, among other things, the Carve Out and

the payments made under the Approved Budget to administer the Chapter 11 Cases with the use

of Cash Collateral, no costs or expenses of administration which have been or may be incurred in

the Chapter 11 Cases at any time shall be charged against the DIP Secured Parties or the Prepetition

Secured Parties, any of the DIP Obligations or the Prepetition Obligations, or any of the DIP

Collateral or the Prepetition Collateral pursuant to sections 105 or 506(c) of the Bankruptcy Code

or otherwise for any costs and expenses incurred in connection with the preservation, protection,

enhancement or realization by the DIP Secured Parties upon the DIP Collateral, or by the

Prepetition Secured Parties upon the Prepetition Collateral, as applicable or otherwise, without the

prior express written consent of the affected DIP Agent, Prepetition RBL Agent, Prepetition Senior

Secured Collateral Agent, Prepetition FLLO Term Loan Agent, Prepetition FLMO Term Loan

Agent or Prepetition Second Lien Collateral Trustee, in their sole discretion (but subject to the

Intercreditor Agreements where applicable), provided that the foregoing shall be without prejudice

to the terms of the Final Order with respect to the period from and after entry of the Final Order.

For the avoidance of doubt, consent to the Carve Out or the approval of any budget hereunder shall

not be deemed a consent under this paragraph. Nothing contained in this Interim Order shall be

deemed to consent by the Senior DIP Agent, the Junior DIP Agent, the DIP Secured Parties, or the

Prepetition Secured Parties to any charge, lien, assessment, or claims against any DIP Collateral,

under section 506(c) of the Bankruptcy Code or otherwise.




                                                 81
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 250 of 269




         32.     Section 552(b). The Prepetition Secured Parties are and shall each be entitled to all

of the rights and benefits of section 552(b) of the Bankruptcy Code, and the “equities of the case”

exception under section 552(b) of the Bankruptcy Code shall not apply to the Prepetition Secured

Parties or the Prepetition Obligations, provided that the foregoing shall be without prejudice to the

terms of the Final Order with respect to the period from and after the entry of the Final Order.

         33.     Waiver of Marshaling for DIP Secured Parties. In no event shall the DIP Secured

Parties be subject to the equitable doctrine of “marshaling” or any similar doctrine with respect to

any of the DIP Collateral, provided that the foregoing shall be without prejudice to the terms of

the Final Order with respect to the period from and after entry of the Final Order.

         34.     Waiver of Marshaling for Prepetition Secured Parties. Subject to the Final Order,

in no event shall the Prepetition Secured Parties be subject to the equitable doctrine of

“marshaling” or any similar doctrine with respect to any of the Prepetition Collateral, provided,

that, in the event that either (x) the Restructuring Support Agreement has been terminated by the

Debtors due to a material breach by the Required Consenting Creditors or (y) the Backstop

Commitment Agreement has been terminated due to the Backstop Parties terminating their

Backstop Commitments, the Prepetition Secured Parties shall be subject to, and retain all

arguments and defenses in connection with, such doctrines.

         35.     Right to Credit Bid. Pursuant to section 363(k) of the Bankruptcy Code, (a) the

Senior DIP Agent, on behalf of the Senior DIP Secured Parties (subject to the terms of the Senior

DIP Loan Documents) shall have the right to “credit bid” (without the need to submit a deposit)

up to the full amount of the Senior DIP Obligations, in connection with any sale or other disposition

of all or any portion of the DIP Collateral, including, without limitation, sales occurring pursuant

to section 363 of the Bankruptcy Code or included as part of any restructuring plan subject to


                                                  82
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 251 of 269




confirmation under section 1129(b)(2)(A)(iii) of the Bankruptcy Code, and shall automatically be

deemed a “qualified bidder” with respect to any such sale or disposition of DIP Collateral; and (b)

the Junior DIP Agent, on behalf of the Junior DIP Secured Parties (subject to the terms of the

Junior DIP Loan Documents) shall have the right to “credit bid” up to the full amount of the Junior

DIP Obligations, in connection with any sale or other disposition of all or any portion of the DIP

Collateral, including, without limitation, sales occurring pursuant to section 363 of the Bankruptcy

Code or included        as part of any restructuring plan subject to confirmation             under

section 1129(b)(2)(A)(iii) of the Bankruptcy Code but only if such bid by the Junior DIP Agent

includes a cash payment sufficient to provide for the Discharge of Senior DIP Obligations and the

Discharge of Senior DIP Obligations occurs immediately after giving effect to such credit bid.

         36.     Rights Preserved. Notwithstanding anything herein to the contrary, the entry of

this Interim Order is without prejudice to, and does not constitute a waiver of, expressly or

implicitly: (a) the rights of the DIP Secured Parties to seek any other or supplemental relief in

respect of the Debtors; (b) the rights of the DIP Secured Parties under the DIP Loan Documents,

the Bankruptcy Code or applicable non-bankruptcy law, including, without limitation, the right to

(i) request modification of the automatic stay of section 362 of the Bankruptcy Code, (ii) request

dismissal of any of the Chapter 11 Cases, conversion of any or all of the Chapter 11 Cases to a

case under chapter 7, or appointment of a chapter 11 trustee or examiner with expanded powers,

or (iii) propose, subject to the provisions of section 1121 of the Bankruptcy Code, a chapter 11

plan or plans of reorganization; or (c) any other rights, claims, or privileges (whether legal,

equitable or otherwise) of the DIP Secured Parties; provided, that notwithstanding the foregoing,

in no event shall the Junior DIP Agent or Junior DIP Secured Parties seek additional or

supplemental relief in respect of the Debtors or propose any chapter 11 plan or plan of


                                                83
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 252 of 269




reorganization, in each case that is inconsistent with the payment priority of the Senior DIP

Obligations and Prepetition RBL Obligations set forth in paragraph 22(c). Notwithstanding

anything herein to the contrary, the entry of this Interim Order is without prejudice to, and does

not constitute a waiver of, expressly or implicitly, the Debtors’ or any party-in-interest’s right to

oppose any of the relief requested in accordance with the immediately preceding sentence, except

as expressly set forth in this Interim Order.

         37.     Intercreditor Agreements. Nothing in this Interim Order shall amend or otherwise

modify the terms or enforceability of the Intercreditor Agreements, including without limitation,

the turnover and bankruptcy-related provisions         contained therein, and the Intercreditor

Agreements shall each remain in full force and effect. The rights of the Prepetition Secured Parties

shall at all times remain subject to the Intercreditor Agreements.

         38.     No Waiver by Failure to Seek Relief. The failure, at any time or times hereafter,

of the DIP Secured Parties and the Prepetition Secured Parties, to require strict performance by the

Debtors of any provision of this Interim Order shall not waive, affect or diminish any right of such

parties thereafter to demand strict compliance and performance therewith. No delay on the part of

any party in the exercise of any right or remedy under this Interim Order shall preclude any other

or further exercise of any such right or remedy or the exercise of any other right or remedy. No

consents by any of the DIP Secured Parties or the Prepetition Secured Parties shall be implied by

any inaction or acquiescence by any of the DIP Secured Parties or the Prepetition Secured Parties.

         39.     Binding Effect of this Interim Order. Immediately upon, and effective as of, entry

by the Court, this Interim Order shall inure to the benefit of the Debtors, the DIP Secured Parties

and the Prepetition Secured Parties and it shall become valid and binding upon the Debtors, the

DIP Secured Parties and the Prepetition Secured Parties and any and all other creditors of the


                                                 84
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 253 of 269




Debtors, any Committee or other committee appointed in the Chapter 11 Cases, any and all other

parties in interest and their respective successors and assigns, including any trustee or other

fiduciary hereafter appointed as legal representative of any of the Debtors in any of the Chapter 11

Cases, or upon dismissal of any of the Chapter 11 Cases. Further, upon entry of this Interim Order,

the DIP Obligations shall constitute allowed claims for all purposes in each of the Chapter 11

Cases.

         40.     No Modification to Interim Order. Until and unless the DIP Obligations and the

Prepetition RBL Obligations, the Prepetition FLMO Obligations, and the Prepetition FLLO

Obligations have been indefeasibly paid in full in cash, the Debtors irrevocably waive the right to

seek and shall not seek or consent to, directly or indirectly: without the prior written consent of the

DIP Agents, the Majority Junior DIP Lenders, the Prepetition RBL Agent, Prepetition FLMO

Term Lenders holding more than 50% of the loans under the Prepetition FLMO Credit Agreement

(the “Required FLMO Term Lenders”) and the Prepetition FLLO Term Lenders holding more than

50% of the loans under the Prepetition FLLO Credit Agreement (the “Required FLLO Term

Lenders”) (a) a priority claim for any administrative expense or unsecured claim against the Debtor

(now existing or hereafter arising of any kind or nature whatsoever, including, without limitation

any administrative expense of the kind specified in sections 503(b), 506(c), 507(a) or 507(b) of

the Bankruptcy Code) in the Chapter 11 Cases, equal or superior to the Superpriority DIP Claims,

the RBL Adequate Protection Claims, the FLMO Adequate Protection Claims or the FLLO

Adequate Proection Claims other than the Carve Out; (b) any order authorizing the use of Cash

Collateral resulting from the DIP Collateral or the Prepetition Collateral that is inconsistent with

this Interim Order; or (c) any lien on any of the DIP Collateral or Prepetition Collateral with

priority equal or superior to the DIP Liens, the Senior Adequate Protection Liens or the FLLO


                                                  85
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 254 of 269




Adequate Proection Liens except as specifically provided in the DIP Loan Documents or this

Interim Order. The Debtors irrevocably waive any right to seek any amendment, vacatur, stay,

modification or extension of this Interim Order without the prior written consent, as provided in

the foregoing, of the DIP Agents, the Majority Junior DIP Lenders, the Required FLMO Term

Lenders and the Required FLLO Term Lenders, and Ares to the extent such amendment, vacatur,

stay, modification or extension is adverse to Ares. Until the Discharge of Senior DIP Obligations,

the Junior DIP Agent and the Junior DIP Secured Parties may not seek to amend, modify, vacate,

supplement or waive the terms of this Interim Order in a manner adverse to the interests or rights

of the Senior DIP Secured Parties or, prior to the Prepetition RBL Obligatoins being discharged,

the Prepetition RBL Secured Parties, in either case without the prior written consent of the Senior

DIP Agent and the Prepetition RBL Agent, as applicable.

         41.     Order Controls. In the event of any inconsistency between the terms and conditions

of the DIP Loan Documents, any other document or any other order of the Court and of this Interim

Order, the provisions of this Interim Order shall govern and control.

         42.     Limits on Lender Liability. Nothing in this Interim Order or in any of the DIP Loan

Documents or the Prepetition Debt Documents or any other documents related to this transaction

shall in any way be construed or interpreted to impose or allow the imposition upon the DIP

Secured Parties or the Prepetition Secured Parties of any liability for any claims arising from any

and all activities by the Debtors in the operation of their businesses in connection with the Debtors’

postpetition restructuring efforts.

         43.     Survival.   The provisions of this Interim Order and any actions taken pursuant

hereto shall survive, and shall not be modified, impaired or discharged by, entry of any order that

may be entered (a) confirming any plan of reorganization in any of the Chapter 11 Cases,


                                                 86
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 255 of 269




(b) converting any or all of the Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code,

(c) dismissing any or all of the Chapter 11 Cases, or (d) pursuant to which the Court abstains from

hearing any of the Chapter 11 Cases. The terms and provisions of this Interim Order, including

the claims, liens, security interests, and other protections (as applicable) granted to the DIP

Secured Parties and the Prepetition Secured Parties pursuant to this Interim Order, notwithstanding

the entry of any such order, shall continue in any of the Chapter 11 Cases, following dismissal of

any of the Chapter 11 Cases, or any Successor Cases, and shall maintain their priority as provided

by this Interim Order. The DIP Protections (as defined below), as well as the terms and provisions

concerning the reimbursement and indemnification of the DIP Secured Parties shall continue in

any of the Chapter 11 Cases following dismissal of any of the Chapter 11 Cases, termination of

the provisions of this Interim Order, and/or the indefeasible payment in full of the DIP Obligations.

         44.     Dismissal. If any order dismissing any of the Chapter 11 Cases under section 1112

of the Bankruptcy Code or otherwise is at any time entered, such order shall provide (in accordance

with sections 105 and 349 of the Bankruptcy Code), that (i) the rights, privileges, benefits and

protections afforded herein and in the DIP Loan Documents, including the DIP Liens and the

Superpriority DIP Claims (collectively, the “DIP Protections”), shall continue in full force and

effect and shall maintain their priorities as provided in this Interim Order until all DIP Obligations

have been paid in full (and that all DIP Protections shall, notwithstanding such dismissal, remain

binding on all parties in interest), and (ii) this Court shall retain jurisdiction, notwithstanding such

dismissal, for the purposes of enforcing such DIP Protections.

         45.     Entry of this Interim Order/Waiver of Applicable Stay. The Clerk of the Court is

hereby directed to forthwith enter this Interim Order on the docket of the Court maintained in

regard to the Chapter 11 Cases. This Interim Order shall be effective upon its entry and not subject


                                                  87
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 256 of 269




to any stay (all of which are hereby waived), notwithstanding anything to the contrary contained

in Bankruptcy Rule 4001(a)(3).

         46.     Final Hearing. The final hearing with respect to the relief requested in the Motion

shall be held on __________, 2020 at __________ (prevailing Central Time) (the “Final

Hearing”). Any objections or responses to entry of the proposed Final Order shall be filed on or

before 4:00 p.m. (prevailing Central Time) on __________, 2020 and served on the following

parties: (a) the Debtors, California Resources Corporation, 27200 Tourney Road, Suite 200, Santa

Clarita, CA 91355 (Attn: Michael L. Preston); (b) proposed counsel to the Debtors, Sullivan &

Cromwell LLP, 125 Broad Street, New York, New York 10004 (Attn: Alexa J. Kranzley) and

Vinson & Elkins LLP, 1001 Fannin Street, Suite 2500, Houston, Texas 77002 (Attn: Paul E.

Heath); (c) counsel to the administrative agent for the Debtors’ Senior DIP Facility, Simpson

Thacher & Bartlett LLP, 425 Lexington Avenue, New York, New York 10017 (Attn: Sandy Qusba

and Nicholas A. Baker) and Norton Rose Fulbright US LLP, 2200 Ross Avenue, Suite 3600,

Dallas, Texas 75201-7932 (Attn: Louis Strubeck and Jason L. Boland); (d) counsel to the Ad Hoc

First Lien Group, Davis Polk & Wardwell LLP, 450 Lexington Avenue, New York, New York,

11017 (Attn: Damian S. Schaible and Angela M. Libby); (e) counsel to Ares, Kirkland & Ellis

LLP, 601 Lexington Avenue, New York, New York, 10022 (Attn: Steven Serajeddini); (f) counsel

to the ad hoc group of Prepetition Second Lien Noteholders; (g) counsel to any statutory committee

appointed in these chapter 11 cases; (h) the U.S. Trustee; and (i) to the extent not listed herein,

those parties requesting notice pursuant to Bankruptcy Rule 2002. In the event the Court modifies

any of the provisions of this Interim Order or other documents following the Final Hearing, such

modifications shall not affect the rights and priorities of the DIP Agents and the DIP Lenders

pursuant to this Interim Order with respect to the DIP Collateral and any portion of the DIP


                                                 88
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 257 of 269




Facilities that arises, or is incurred or is advanced prior to such modifications (or otherwise arising

prior to such modifications), and this Interim Order shall remain in full force and effect except as

specifically modified pursuant to the Final Hearing.

         47.     Effect of this Interim Order.     Notwithstanding Bankruptcy Rules 4001(a)(3),

6004(h), 6006(d), 7062 and 9024 or any other Bankruptcy Rule, or Rule 62(a) of the Federal Rules

of Civil Procedure, this Interim Order shall be immediately effective and enforceable upon its entry

and there shall be no stay of execution or effectiveness of this Interim Order.

         48.     Retention of Jurisdiction.   The Court shall retain exclusive jurisdiction to hear,

determine and, if applicable, enforce the terms of, any and all matters arising from or related to the

DIP Facilities and/or this Interim Order.




                                                  89
SC1:5247653.18
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 258 of 269




                                     Annex I

                                Interim 9019 Order

                                  [See Attached]




SC1:5219165.29
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 259 of 269




               IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION
____________________________________________ x
                                             :                             Chapter 11
In re                                        :
                                             :                             Case No. (20-_____) (__)
CALIFORNIA RESOURCES CORPORATION, et :
al.,1                                        :                             Jointly Administered
                                             :
                             Debtors.        :
____________________________________________ x

           INTERIM ORDER (I) AUTHORIZING AND APPROVING THE
    SETTLEMENT BY AND AMONG THE DEBTORS, ELK HILLS POWER, LLC, ECR
        CORPORATE HOLDINGS L.P. AND CERTAIN AFFILIATES OF ARES
    MANAGEMENT LLC, (II) AUTHORIZING THE DEBTORS TO ASSUME THE EHP
       AGREEMENTS AS AMENDED AND (III) GRANTING RELATED RELIEF

                  Upon the motion (the “Motion”)2 of California Resources Corporation and its

affiliated debtors and debtors-in-possession (collectively, the “Debtors”), for entry of an interim

order (this “Interim Order”) (a) authorizing and approving the Debtors’ entry into the Settlement

Agreement, (b) authorizing the Debtors to assume the EHP Agreements, as amended by the EHP

LLC Amendment contemplated by the Settlement Agreement, and (c) granting certain related

relief; and this Court having jurisdiction to consider the Motion pursuant to 28 U.S.C. § 1334;

and venue of these chapter 11 cases and the Motion in this district being proper pursuant to 28


1
     The Debtors in these chapter 11 cases and the last four digits of their U.S. taxpayer identification numbers
     are: California Resources Corporation (0947); California Heavy Oil, Inc. (4630); California Resources Coles
     Levee, L.P. (2995); California Resources Coles Levee, LLC (2087); California Resources Elk Hills, LLC
     (7310); California Resources Long Beach, Inc. (6046); California Resources Mineral Holdings LLC (4443);
     California Resources Petroleum Corporation (9218); California Resources Production Corporation (5342);
     California Resources Production Mineral Holdings, LLC (9071); California Resources Real Estate Ventures,
     LLC (6931); California Resources Royalty Holdings, LLC (6393); California Resources Tidelands, Inc. (0192);
     California Resources Wilmington, LLC (0263); CRC Construction Services, LLC (7030); CRC Marketing, Inc.
     (0941); CRC Services, LLC (6989); Monument Production, Inc. (0782); Oso Verde Farms, LLC (7436); Socal
     Holding, LLC (3524); Southern San Joaquin Production, Inc. (4423); Thums Long Beach Company (1774);
     Tidelands Oil Production Company LLC (5764). The Debtors’ corporate headquarters is located at 27200
     Tourney Road, Suite 200, Santa Clarita, CA 91355.
2
     Capitalized terms not otherwise defined herein are to be given the meanings ascribed to them in the Motion.



SC1:5259247.2
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 260 of 269




U.S.C. §§ 1408 and 1409; and this matter being a core proceeding pursuant to 28 U.S.C. §

157(b); and this Court having found that proper and adequate notice of the Motion and the relief

requested therein has been provided in accordance with the Bankruptcy Rules, the Bankruptcy

Local Rules and the Complex Case Procedures, and that, except as otherwise ordered herein, no

other or further notice is necessary; and any objections (if any) to the Motion having been

withdrawn, resolved or overruled on the merits; and a hearing having been held to consider the

relief requested in the Motion and upon the record of the hearing and all of the proceedings had

before this Court; and this Court having found and determined that the relief sought in the

Motion is in the best interests of the Debtors, their estates, their creditors and all other parties-in-

interest; and that the legal and factual bases set forth in the Motion establish just cause for the

relief granted herein; and after due deliberation and sufficient cause appearing therefor;

                IT IS HEREBY ORDERED THAT:

                1.      The Debtors, EHP and Ares shall continue to perform, and cause their

respective affiliates to perform, all of their respective obligations under the EHP Agreements in

effect as of the date of the Settlement Agreement in the ordinary course of business consistent

with past practices as if these chapter 11 cases had not been commenced, except as expressly

provided in the Settlement Agreement.

                2.      Until the earlier of the termination of the Settlement Agreement in

accordance with its terms and effectiveness of a chapter 11 plan of reorganization, the Debtors

shall not and shall cause their affiliates not to:

                a.      develop, promote or otherwise pursue the Bypass Plan;

                b.      commence any proceeding against EHP or Ares relating to any transfer or
                        conveyance of assets by CRC or CREH to EHP made prior to the date of
                        the Settlement Agreement, including but not limited to claims for
                        fraudulent conveyance or otherwise to avoid such transfers or
                        conveyances and claims related to the EHP Disputes;

                                                     2
SC1:5259247.2
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 261 of 269




                c.     commence any proceeding to obtain control or ownership of the assets of
                       EHP, including but not limited to claims for recharacterization or
                       substantive consolidation and claims related to the EHP Disputes; or

                d.     take any action outside of the ordinary course of business, including filing
                       any motion, that is (i) not contemplated by the Settlement Agreement and
                       (ii) adverse to EHP in any material respect, including, but not limited to,
                       any rejection of any EHP Agreements and any such action related to the
                       EHP Disputes.

                3.     EHP shall pay (i) cash distributions on the Class B Preferred Units to Ares

at a rate per annum of 9.5%, calculated on an aggregate cumulative liquidation preference for all

Class B Preferred Units of $835,131,031 from and after the Petition Date (as may be increased

for any unpaid cash distributions after the date of the Settlement Agreement) and otherwise

consistent with historical practices; and (ii) cash distributions on account of Ares’s ownership of

Class A Common Units and Class C Common Units and consistent with historical practices in

the case of each of clauses (i) and (ii), at the times and in the manner contemplated by the EHP

Agreements in effect as of the date of the Settlement Agreement. EHP will also pay a cash

distribution in the ordinary course after the Petition Date with respect to the period from July 1,

2020 through the Petition Date at a rate, and in a manner, consistent with past practice.

                4.     The Debtors are authorized and empowered to execute and deliver such

documents, and to take and perform all actions necessary to implement and effectuate the relief

granted in this Interim Order.

                5.     The Debtors shall promptly pay in cash, to the extent not paid in

accordance with the RSA, all reasonable and documented fees, costs and expenses incurred by

Ares in connection with the implementation of the Restructuring Transactions (as defined in the

RSA).

                6.     Nothing in the Motion or this Interim Order, nor as a result of any

payment made pursuant to this Interim Order, shall be deemed or construed as an admission as to

                                                 3
SC1:5259247.2
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 262 of 269




the validity or priority of any claim against the Debtors, an approval or assumption of any

agreement, contract or lease pursuant to section 365 of the Bankruptcy Code or a waiver of the

right of the Debtors, or shall impair the ability of the Debtors to contest the amount of any

payment claimed by EHP to be due under the EHP Agreements.

                7.     The requirements set forth in Bankruptcy Local Rule 9013-1(i) are

satisfied.

                8.     The requirements set forth in Bankruptcy Rule 6003(b) are satisfied.

                9.     The requirements set forth in Bankruptcy Rule 6004(a) are satisfied.

                10.    This Interim Order is immediately effective and enforceable,

notwithstanding the possible applicability of Bankruptcy Rule 6004(h) or otherwise.

                11.    This Court shall retain jurisdiction with respect to any matters, claims,

rights or disputes arising from or related to the Motion or the implementation of this Interim

Order.

                12.    The final hearing with respect to the relief requested in the Motion shall be

held on __________, 2020 at __________ (prevailing Central Time) (the “Final Hearing”). Any

objections or responses to entry of the proposed Final Order shall be filed on or before 4:00 p.m.

(prevailing Central Time) on __________, 2020 and served on the following parties: (a) the

Debtors, California Resources Corporation, 27200 Tourney Road, Suite 200, Santa Clarita, CA

91355 (Attn: Michael L. Preston); (b) proposed counsel to the Debtors, Sullivan & Cromwell

LLP, 125 Broad Street, New York, New York 10004 (Attn: Alexa J. Kranzley), and Vinson &

Elkins LLP, 1001 Fannin, Suite 2500, Houston, TX 77002 (Attn: Paul E. Heath); (c) counsel to

the administrative agent for the Debtors’ DIP credit facility; (d) counsel to the ad hoc group of

prepetition first lien lenders and second lien noteholders; (e) counsel to the ad hoc group of



                                                 4
SC1:5259247.2
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 263 of 269




prepetition second lien noteholders; (f) counsel to Ares; (g) counsel to any statutory committee

appointed in these chapter 11 cases; (h) the U.S. Trustee; and (i) to the extent not listed herein,

those parties requesting notice pursuant to Bankruptcy Rule 2002.


 Dated: _____________, 2020
        Houston, Texas
                                                       United States Bankruptcy Judge




                                                  5
SC1:5259247.2
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 264 of 269




                                    Exhibit B

                             Second Lien Exit Lenders




#93253107v36


SC1:5233825.15
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 265 of 269




                                    Exhibit C

                          Junior DIP Commitment Parties




#93253107v36


SC1:5233825.15
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 266 of 269




                                    Exhibit D

                            Form of Transfer Agreement




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 267 of 269




                                             TRANSFER AGREEMENT
       The undersigned (“Transferee”) hereby acknowledges that it has read and understands the
Restructuring Support Agreement, dated as of July 15, 2020 (the “Agreement”),1 by and among
the Company Parties and the Consenting Creditors, including the transferor to the Transferee of
any Company Claims (each such transferor, a “Transferor”), and agrees to be bound by the terms
and conditions thereof to the extent the Transferor was thereby bound, and shall be deemed a
“Consenting Creditor” and a “Consenting 2016 Term Loan Lender,” or a “Consenting 2017 Term
Loan Lender” under the terms of the Agreement.

        The Transferee specifically agrees to be bound by the terms and conditions of the
Agreement and makes all representations and warranties contained therein as of the date of the
Transfer, including the agreement to be bound by the vote of the Transferor if such vote was cast
before the effectiveness of the Transfer discussed in this transfer agreement.

Date Executed:

______________________________________
Name:
Title:

Address:

E-mail address(es):


    Aggregate Amounts Beneficially Owned or Managed on Account of:
    2016 Term Loan Claims
    2017 Term Loan Claims
    Second Lien Notes Claims
    Unsecured Notes Claims
    Senior DIP Claims
    Junior DIP Claims




1
      Capitalized terms not used but not otherwise defined in this transfer agreement shall have the meanings ascribed to such terms
      in the Agreement.




#93253107v36


SC1:5233825.15
       Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 268 of 269




                                    Exhibit E

                                 Form of Joinder




#93253107v36


SC1:5233825.15
        Case 20-33568 Document 20 Filed in TXSB on 07/16/20 Page 269 of 269




                                                         JOINDER
        The undersigned (“Joinder Party”) hereby acknowledges that it has read and understands
the Restructuring Support Agreement, dated as of July 15, 2020 (the “Agreement”),1 by and
among Company Parties and the Consenting Creditors and agrees to be bound by the terms and
conditions thereof to the extent the other Parties are thereby bound, and shall be deemed a
“Consenting 2016 Term Loan Lender,” or a “Consenting 2017 Term Loan Lender” under the terms
of the Agreement.

        The Joinder Party specifically agrees to be bound by the terms and conditions of the
Agreement and makes all representations and warranties contained therein as of the date of this
joinder and any further date specified in the Agreement.

Date Executed:

______________________________________
Name:
Title:

Address:

E-mail address(es):


    Aggregate Amounts Beneficially Owned or Managed on Account of:
    2016 Term Loan Claims
    2017 Term Loan Claims
    Second Lien Notes Claims
    Unsecured Notes Claims
    Senior DIP Claims
    Junior DIP Claims




1
      Capitalized terms not used but not otherwise defined in this joinder shall have the meanings ascribed to such terms in the
      Agreement.




#93253107v36


SC1:5233825.15
